

EXHIBIT 10.1




Loan No.: 4563933


--------------------------------------------------------------------------------



LOAN AGREEMENT
Dated as of March 6, 2015
Between
EACH OF THE PARTIES SET FORTH ON SCHEDULE I ATTACHED HERETO
collectively, as Borrower
and
COLUMN FINANCIAL, INC.,
as Lender





--------------------------------------------------------------------------------




20595751.13.BUSINESS

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1
Section 1.1.
Definitions
1
Section 1.2.
Principles of Construction
47
ARTICLE 2
GENERAL TERMS
47
Section 2.1.
The Loan
47
Section 2.2.
Disbursement to Borrower
47
Section 2.3.
The Note, Mortgage and Loan Documents
47
Section 2.4.
Interest Rate
47
Section 2.5.
Loan Payments
51
Section 2.6.
Loan Prepayments
56
Section 2.7.
Taxes
58
Section 2.8.
Loan Assignment
61
Section 2.9.
Property Releases
62
ARTICLE 3
CONDITIONS PRECEDENT
65
Section 3.1.
Conditions Precedent
65
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
65
Section 4.1.
Organization
65
Section 4.2.
Status of Borrower
65
Section 4.3.
Validity of Documents
66
Section 4.4.
No Conflicts
66
Section 4.5.
Litigation
66
Section 4.6.
Agreements
67
Section 4.7.
Solvency
67
Section 4.8.
Full and Accurate Disclosure
68
Section 4.9.
No Plan Assets
68
Section 4.10.
Not a Foreign Person
68
Section 4.11.
Enforceability
68
Section 4.12.
Business Purposes
69
Section 4.13.
Compliance
69
Section 4.14.
Financial Information
69
Section 4.15.
Condemnation
70
Section 4.16.
Utilities and Public Access; Parking
70
Section 4.17.
Separate Lots
70
Section 4.18.
Assessments
70
Section 4.19.
Insurance
70
Section 4.20.
Use of Property
71
Section 4.21.
Certificate of Occupancy; Licenses
71
Section 4.22.
Flood Zone
71
Section 4.23.
Physical Condition
71
Section 4.24.
Boundaries
71
Section 4.25.
Leases
72
Section 4.26.
Filing and Recording Taxes
72


20595751.13.BUSINESS    i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 4.27.
Management Agreement
72
Section 4.28.
Illegal Activity
73
Section 4.29.
Construction Expenses
73
Section 4.30.
Personal Property
73
Section 4.31.
Taxes
73
Section 4.32.
Title
73
Section 4.33.
Federal Reserve Regulations
74
Section 4.34.
Investment Company Act
74
Section 4.35.
Property Documents
74
Section 4.36.
No Change in Facts or Circumstances; Disclosure
75
Section 4.37.
Intellectual Property
75
Section 4.38.
Compliance with Prescribed Laws
75
Section 4.39.
Brokers and Financial Advisors
76
Section 4.40.
Franchise Agreements
76
Section 4.41.
PIPS
76
Section 4.42.
Intentionally Omitted
76
Section 4.43.
Labor Matters
76
Section 4.44.
Ground Lease
76
Section 4.45.
Operating Lease Representations
78
Section 4.46.
Condominium Representations
79
Section 4.47.
Survival
80
ARTICLE 5
BORROWER COVENANTS
81
Section 5.1.
Existence; Compliance with Requirements
81
Section 5.2.
Maintenance and Use of Property
82
Section 5.3.
Waste
82
Section 5.4.
Taxes and Other Charges
82
Section 5.5.
Litigation
83
Section 5.6.
Access to Properties
84
Section 5.7.
Notice of Default
84
Section 5.8.
Cooperate in Legal Proceedings
84
Section 5.9.
Performance by Borrower
84
Section 5.10.
Awards; Insurance Proceeds
84
Section 5.11.
Financial Reporting
85
Section 5.12.
Estoppel Statement
87
Section 5.13.
Leasing Matters
88
Section 5.14.
Property Management
90
Section 5.15.
Liens
92
Section 5.16.
Debt Cancellation
92
Section 5.17.
Zoning
92
Section 5.18.
ERISA
92
Section 5.19.
No Joint Assessment
93
Section 5.20.
Intentionally Omitted
93


20595751.13.BUSINESS    ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 5.21.
Alterations
93
Section 5.22.
Property Documents
94
Section 5.23.
Compliance with Prescribed Laws
94
Section 5.24.
Interest Rate Cap Agreement
95
Section 5.25.
Franchise Agreement
96
Section 5.26.
Trade Names
97
Section 5.27.
Ground Lease
97
Section 5.28.
The Operating Lease
98
Section 5.29.
Supplemental Mortgage Affidavits
100
Section 5.30.
Condominium Covenants
100
Section 5.31.
Ritz-Carlton Atlanta and the Crowne Plaza Ravinia Environmental Covenants
103
Section 5.32.
Hilton Tampa Westshore Environmental Covenants
106
Section 5.33.
Franchise Extension Payment
107
ARTICLE 6
ENTITY COVENANTS
108
Section 6.1.
Single Purpose Entity/Separateness
108
Section 6.2.
Change of Name, Identity or Structure
113
Section 6.3.
Business and Operations
113
Section 6.4.
Independent Director
113
ARTICLE 7
NO SALE OR ENCUMBRANCE
114
Section 7.1.
Transfer Definitions
114
Section 7.2.
No Sale/Encumbrance
115
Section 7.3.
Permitted Transfers
115
Section 7.4.
Assumption
117
Section 7.5.
Immaterial Transfers and Easements, Etc
119
Section 7.6.
Advised Entity Transfer
121
Section 7.7.
Replacement Guarantor
121
ARTICLE 8
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
122
Section 8.1.
Insurance
122
Section 8.2.
Full Replacement Values
127
Section 8.3.
Casualty
127
Section 8.4.
Condemnation
128
Section 8.5.
Restoration
128
ARTICLE 9
RESERVE FUNDS
133
Section 9.1.
Required Repairs
133
Section 9.2.
Replacements
134
Section 9.3.
Intentionally Omitted
135
Section 9.4.
Tax and Insurance Reserve Funds
135
Section 9.5.
Excess Cash
136
Section 9.6.
Required Work
137
Section 9.7.
Release of Reserve Funds
139
Section 9.8.
Ground Lease Reserve Funds
141
Section 9.9.
PIP Reserve Funds
141


20595751.13.BUSINESS    iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 9.10.
Environmental Reserve
143
Section 9.11.
Condominium Charges Funds
144
Section 9.12.
Special Reserve Funds
145
Section 9.13.
Reserve Funds Generally
146
ARTICLE 10
CASH MANAGEMENT
149
Section 10.1.
Deposit Account; Cash Management Account
149
Section 10.2.
Deposits and Withdrawals
150
Section 10.3.
Security Interest
150
ARTICLE 11
EVENTS OF DEFAULT; REMEDIES
152
Section 11.1.
Event of Default
152
Section 11.2.
Remedies
156
ARTICLE 12
INTENTIONALLY OMITTED
157
ARTICLE 13
SECONDARY MARKET
157
Section 13.1.
Transfer of Loan
157
Section 13.2.
Delegation of Servicing
158
Section 13.3.
Dissemination of Information
158
Section 13.4.
Cooperation
158
Section 13.5.
Securitization
160
Section 13.6.
Regulation AB Obligor Information
164
Section 13.7.
Other Regulation AB Information
165
Section 13.8.
New Mezzanine Loan
165
Section 13.9.
Uncross of Properties
166
Section 13.10.
Intercreditor Agreement
167
ARTICLE 14
INDEMNIFICATIONS
168
Section 14.1.
General Indemnification
168
Section 14.2.
Mortgage and Intangible Tax Indemnification
169
Section 14.3.
ERISA Indemnification
169
Section 14.4.
Survival
169
ARTICLE 15
EXCULPATION
169
Section 15.1.
Exculpation
169
ARTICLE 16
NOTICES
174
Section 16.1.
Notices
174
ARTICLE 17
FURTHER ASSURANCES
175
Section 17.1.
Replacement Documents
175
Section 17.2.
Recording of Mortgage, etc
175
Section 17.3.
Further Acts, etc
176
Section 17.4.
Changes in Tax, Debt, Credit and Documentary Stamp Laws
176
Section 17.5.
Expenses
177
Section 17.6.
Cost of Enforcement
178
ARTICLE 18
WAIVERS
179
Section 18.1.
Remedies Cumulative; Waivers
179
Section 18.2.
Modification, Waiver in Writing
179


20595751.13.BUSINESS    iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 18.3.
Delay Not a Waiver
180
Section 18.4.
Trial by Jury
180
Section 18.5.
Waiver of Notice
180
Section 18.6.
Remedies of Borrower
180
Section 18.7.
Cross Default; Cross Collateralization; Waiver of Marshalling of Assets
181
Section 18.8.
Waiver of Statute of Limitations
181
Section 18.9.
Waiver of Counterclaim
181
ARTICLE 19
GOVERNING LAW
182
Section 19.1.
Governing Law
182
Section 19.2.
Severability
183
Section 19.3.
Preferences
183
ARTICLE 20
MISCELLANEOUS
184
Section 20.1.
Survival
184
Section 20.2.
Lender’s Discretion
184
Section 20.3.
Headings
184
Section 20.4.
Schedules Incorporated
184
Section 20.5.
Offsets, Counterclaims and Defenses
184
Section 20.6.
No Joint Venture or Partnership; No Third Party Beneficiaries
185
Section 20.7.
Publicity
186
Section 20.8.
Conflict; Construction of Documents; Reliance
186
Section 20.9.
Duplicate Originals; Counterparts
186
Section 20.10.
Joint and Several Liability
187
Section 20.11.
Entire Agreement
187
Section 20.12.
Contributions and Waivers
187
Section 20.13.
Qualified Brand Franchise Agreements
190
Section 20.14.
State Law Provisions
191
Exhibit A
Organizational Chart
 
Exhibit B
Post 1031 Exchange Organizational Chart
 
Exhibit C
Form of U.S. Tax Compliance Certificates
 
Exhibit D
Recycled Entity Certificate
 
Exhibit E
Resignation Letters
 
 
 
 
Schedule I
Borrower
 
Schedule II
Allocated Loan Amount
 
Schedule III
Franchise Agreement and Franchisor
 
Schedule IV
Management Agreement and Manager
 
Schedule V
Operating Lease and Operating Lessee
 
Schedule VI
Scheduled PIPs
 
Schedule VII
Reserved
 
Schedule VIII
Reserved
 
Schedule IX
Reserved
 
Schedule X
Pre-Expiration Event
 


20595751.13.BUSINESS    v

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Schedule XI
Assignment of Management Agreements
 
Schedule XII
Ground Leases
 
Schedule XIII
Select Release Properties
 
Schedule XIV
Prime ROFO Release Properties
 
Schedule XV
Condominium Documents
 
Schedule XVI
Previously-Owned Property
 
Schedule XVII
Existing Insurers
 
Schedule 4.44
Ground Lease Exceptions
 
Schedule 4.46
Condominium Representation Exceptions
 
Schedule 5.25
Hilton Garden Inn Austin Quality Assurance Inspection Repairs Report
 
Schedule 8.2(a)
BI Values
 
Schedule 9.1
Required Repairs
 
Schedule 9.9
PIP Reserve Funds
 




20595751.13.BUSINESS    vi

--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of March 6, 2015 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
COLUMN FINANCIAL, INC., having an address at 11 Madison Avenue, New York, New
York 10010 (together with its successors and/or assigns, “Lender”) and each of
the parties set forth on Schedule I attached hereto, each having an address c/o
Ashford Hospitality Trust, 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254
(together with their successors and/or assigns, individually and/or
collectively, as the context may require, “Borrower”).
RECITALS:
WHEREAS, Borrower desires to obtain the Loan from Lender.
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents.
NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1.    Definitions
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“1031 Exchange” shall mean the transfer of one hundred percent (100%) of PIM
H.H. 1031 LLC’s ownership interests in PIM Highland Holding LLC to Guarantor.
“Acceptable Accountant” shall mean a “Big Four” accounting firm or other
independent certified public accountant reasonably acceptable to Lender.
“Acceptable Counterparty” shall mean a bank or other financial institution which
has (a) a long-term unsecured debt rating of “A+” or higher by S&P (which rating
shall not include a “t” or otherwise reflect a termination risk or otherwise be
qualified); (b) either (i) a long-term unsecured debt rating of not less than
“A2” by Moody’s (which rating shall not include a “t” or otherwise reflect a
termination risk or otherwise be qualified) and a short-term senior unsecured
debt rating of at least “P1” from Moody’s (which rating shall not include a “t”
or otherwise reflect a termination risk or otherwise be qualified), or (ii) if
no short-term debt rating exists, a long-term senior unsecured debt rating of at
least “A1” from Moody’s (which rating shall not include a “t” or otherwise
reflect a termination risk or otherwise be qualified); and (c) a long-term
unsecured debt



20595751.13.BUSINESS
 
 

    1

--------------------------------------------------------------------------------






rating of at least “A” by Fitch (and not on Ratings Watch Negative) and
short-term unsecured debt rating of at least “F1” (and not on Ratings Watch
Negative) by Fitch.
“Act” shall mean Chapter 18 of Title 6 of the Delaware Code, as amended from
time to time, and any successor statute or statutes.
“Additional Permitted Transfer” shall mean each of the following:
(a)    Permitted Encumbrances;
(b)    the Transfer, issuance, conversion or redemption of stock, membership
interests and/or partnership interests in a Parent Entity or, after an Advised
Entity Transfer, a comparable parent level entity;
(c)    the disposal or transfer of worn out or obsolete Personal Property;
(d)     other than during the period that is sixty (60) days prior to and sixty
(60) days following a Securitization, an Advised Entity Transfer;
(e)    a foreclosure of a Mezzanine Loan or an assignment in lieu of foreclosure
of a Mezzanine Loan; and
(f)    upon not less than thirty (30) days prior written notice to Lender, a
pledge of stock, membership interests and/or partnership interests in a Parent
Entity or, after an Advised Entity Transfer, a comparable parent level entity,
to an institutional lender (as agent), provided that such pledge is pursuant to
a corporate credit facility made to a Parent Entity which secures all or
substantially all of the assets of such Parent Entity and the repayment of the
debt which such pledge secures is not tied solely to the cash flow from one or
more Individual Properties.
“Adjusted Prime Rate” shall mean an interest rate per annum equal to the Prime
Rate in effect from time to time plus five percent (5%) per annum.
“Advised Entity” shall mean (a) a private real estate investment trust (or its
related operating partnership) or (b) a Public REIT (or its related operating
partnership) that, in each case, is externally advised by Ashford, Inc. or its
Affiliates.
“Advised Entity Transfer” shall mean, subject to Section 7.6 hereof, the
transfer (but not pledge) of one hundred percent (100%) of the indirect equity
interests in Borrower, HHSD and Operating Lessee to an Advised Entity.
“Affected Property” shall have the meaning set forth in Section 13.9 hereof.



20595751.13.BUSINESS
 
 

    2

--------------------------------------------------------------------------------






“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly forty percent (40%) or more of all equity interests in
such Person, and/or (ii) is in Control of, is Controlled by or is under common
Control with such Person.
“Affiliated Manager” shall mean any property manager which is, directly or
indirectly, Controlled by, Controlling or under common Control with Borrower,
SPE Component Entity, Operating Lessee, HHSD, Guarantor, any Mezzanine Borrower
or any Affiliate of any of the foregoing.
“Aggregate PIP Work Costs” shall mean, as of the date of determination, the
aggregate of all estimated costs and expenses relating to PIP Work that has not
been completed and paid for as of the date of determination.
“Agreement” shall have the meaning set forth in the preamble paragraph hereof.
“Agreements” shall have the meaning set forth in the Mortgage.
“Allocated Loan Amount” shall, for each Individual Property, have the meaning
set forth on Schedule II hereto.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” means, with respect to each Individual Property, five
percent (5%) of the Allocated Loan Amount of such Individual Property.
“Annual Budget” shall mean the operating and capital budget for the applicable
fiscal year of Borrower detailing on a monthly basis, consistent with the manner
in which Borrower’s operating statements are presented, projected cash flow for
such fiscal year and all planned capital expenditures for each Individual
Property, delivered in accordance with Section 5.11(a)(v) hereof.
“Applicable Contribution” shall have the meaning set forth in Section 20.12
hereof.
“Ashford” shall mean Ashford Hospitality Limited Partnership.
“Assignment of Agreements Affecting Real Estate” shall mean that certain
Assignment of Agreements Affecting Real Estate dated the date hereof by Borrower
and Operating Lessee in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Assignment of Management Agreement” shall mean, individually and/or
collectively, as the context may require, those certain assignments of
management agreement and subordination of management fees, dated as of the
Closing Date, among Lender, Borrower and Operating Lessee and the applicable
Manager as set forth on Schedule XI attached hereto, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.



20595751.13.BUSINESS
 
 

    3

--------------------------------------------------------------------------------






“AST” shall have the meaning set forth in Section 9.13 hereof.
“Austin Condominium” shall mean the condominium regime established with respect
to the Individual Property located in Austin, Texas pursuant to the Austin
Condominium Documents.


“Austin Condominium Documents” shall mean those documents set forth on Schedule
XV attached hereto, as each of the same may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms and conditions
of this Agreement.


“Austin License Agreement” shall mean that certain License Agreement, dated
February 9, 1998, from City of Austin, as licensor, to HH Austin Hotel
Associates, L.P, as successor-in-interest to Highland Hospitality, L.P., as
successor-in-interest to THI Austin L.P., as licensee, as the same may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms and conditions of this Agreement.
“Austin Parking Agreement” shall mean that certain Parking Lease (Sheraton
Austin Hotel Parking Garage) dated November 16, 1994 by and between Waller Hotel
G.P., Inc., as landlord and Sabine-Waller Creek, Ltd., as tenant, recorded in
the real property records of Travis County, Texas at Volume 12365 Page 1752, as
amended by that certain First Amendment to Parking Lease dated December 12, 2006
by and between CP Austin Hotel, L.P., as landlord, and RMC 2004 Portfolio I, LP
and RMC 2004 Investors 1-34, LLC, collectively as tenant, recorded in the real
property records of Travis County, Texas as Document # 20085130701, as the same
may be amended, restated, replaced or otherwise modified from time to time in
accordance with the terms and conditions of this Agreement.
“Austin Skybridge Agreement” shall mean that certain Amended and Restated
Skybridge Maintenance and Easement Agreement dated November 16, 1994 by and
between Sabine-Waller Creek, Ltd. and Waller Hotel G.P., Inc., recorded in the
real property records of Travis County, Texas at Volume 12365 Page 1808, as
amended by that certain First Amendment to Amended and Restated Skybridge
Maintenance and Easement Agreement dated December 12, 2006 by and between CP
Austin Hotel, L.P., as hotel owner, and RMC 2004 Portfolio I, LP and RMC 2004
Investors 1-34, LLC, collectively as office owner, recorded in the real property
records of Travis County, Texas as Document # 2007014688, as the same may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms and conditions of this Agreement.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code or soliciting or causing
to be solicited petitioning creditors



20595751.13.BUSINESS
 
 

    4

--------------------------------------------------------------------------------






for any involuntary petition against such Person under the Bankruptcy Code;
(c) such Person filing an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person under
the Bankruptcy Code; (d) such Person consenting to or acquiescing in or joining
in an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of any Individual Property; (e) such
Person making an assignment for the benefit of creditors; or (f) such person
becomes insolvent.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“Benefit Amount” shall have the meaning set forth in Section 20.12 hereof.
“BI” shall have the meaning set forth in Section 8.2 hereof.


“Borrower” shall have the meaning set forth in the preamble paragraph hereof.
“Boston Restaurant and Bar Lease” shall mean that certain Lease, dated as of
February 1, 2006, by HH FP Portfolio LLC, as landlord, and The Boston Leco
Corp., as tenant, as amended by that certain First Amendment to Lease, dated as
of January 2013.
“Boston Valet Agreement” shall mean that certain Management Agreement, dated
January 1, 2004, between Patriot American Hospitality Partnership, L.P., DBA
“Wyndham Tremont Boston” a Virginia Limited Partnership (predecessor in interest
to HH FP Portfolio LLC), and LAZ Parking  LTD., Inc., a Massachusetts
corporation, as amended by that certain Amendment No. 1 to Management Agreement,
dated September 13, 2008, between HH FP Portfolio LLC and LAZ Parking LTD, LLC.
“Brand Manager” shall mean a management company which is an Affiliate of, and
manages a brand owned by a Qualified Brand.
“Breakage Costs” shall have the meaning set forth in Section 2.5(g)(iv) hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any servicer of the Loan or the financial institution that maintains any
collection account for or on behalf of any servicer of the Loan or any Reserve
Funds or the New York Stock Exchange or the Federal Reserve Bank of New York is
not open for business, except that when used with respect to the determination
of LIBOR, “Business Day” shall be a day on which commercial banks are open for
international business (including dealings in U.S. Dollar deposits) in London,
England.



20595751.13.BUSINESS
 
 

    5

--------------------------------------------------------------------------------






“Capital Expenditures” shall mean, with respect to any period of time, amounts
expended for items capitalized under GAAP and the Uniform System of Accounts
(including expenditures for building improvements or major repairs, leasing
commissions and tenant improvements).
“Cash Management Account” shall have the meaning set forth in Section 10.1(b)
hereof.
“Cash Management Agreement” shall mean that certain Cash Management Agreement
dated as of the date hereof among Borrower, Lender and Cash Management Bank, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Cash Management Bank” shall mean Wells Fargo Bank, N.A. or any successor
Eligible Institution approved or appointed by Lender pursuant to the terms of
the Cash Management Agreement.
“Cash Sweep Cure Payment” shall mean either (i) delivery to Lender of an amount
equal to the amount necessary to cause the Debt Service Coverage Ratio to be at
least 1.15:1.00 for the immediately preceding twelve (12) month period
calculated as if such amount had been applied pro-rata to the reduction of the
principal balance of the Loan and each Mezzanine Loan at the beginning of such
twelve (12) month period, or (ii) a pro-rata prepayment of (a) the Loan in
accordance with the terms of Section 2.6 hereof and (b) each Mezzanine Loan in
accordance with the terms thereof, in an amount necessary cause the Debt Service
Coverage Ratio to be at least 1.15:1.00 for the immediately preceding twelve
(12) month period calculated as if such amount had been applied pro-rata to the
reduction of the principal balance of the Loan and each Mezzanine Loan at the
beginning of such twelve (12) month period. Any amounts deposited pursuant to
clause (i) of this provision shall be held as additional collateral for the Loan
and shall only be returned to Borrower upon the earlier of (a) the date Lender
determines that the Debt Service Coverage Ratio has been greater than or equal
to 1.20:1.00 for the immediately preceding twelve (12) month period for two (2)
consecutive fiscal quarters without giving effect to any amounts deposited
pursuant to this provision and (b) payment in full of the Debt.
“Cash Sweep Event” shall mean the occurrence of one or more of the following
events: (a) an Event of Default, (b) a Mezzanine Loan Default, (c) a DSCR
Trigger Event, (d) a Bankruptcy Action with respect to Borrower or any Manager,
(e) an Unflagged Trigger Event or (f) a Pre-Expiration Event.
“Cash Sweep Event Cure” shall mean (a) in the event the related Cash Sweep Event
occurred solely as a result of an Event of Default, no Event of Default shall be
continuing and Lender (in its sole and absolute discretion) shall have accepted
a cure by Borrower of such Event of Default or otherwise waived such Event of
Default, (b) in the event the related Cash Sweep Event occurred solely as a
result of a Mezzanine Loan Default, no Mezzanine Loan Default shall be



20595751.13.BUSINESS
 
 

    6

--------------------------------------------------------------------------------






continuing and the applicable Mezzanine Lender shall have accepted a cure by the
applicable Mezzanine Borrowers of such Mezzanine Loan Default or otherwise
waived such Mezzanine Loan Default, (c) in the event the related Cash Sweep
Event occurred solely as a result of a DSCR Trigger Event, the achievement of a
DSCR Trigger Event Cure, (d) (i) in the event the Cash Sweep Event occurred
solely as a result of a Bankruptcy Action relating to Borrower or Manager, such
Bankruptcy Action shall no longer exist and there shall have been no Material
Adverse Effect as a result thereof or (ii) in the event the Cash Sweep Event
occurred solely as a result of a Bankruptcy Action relating to any Manager, the
replacement of such Manager in accordance with the terms and conditions of this
Agreement, (e) in the event the Cash Sweep Event occurred solely as a result of
an Unflagged Trigger Event, the achievement of an Unflagged Trigger Event Cure
and (f) in the event the Cash Sweep Event occurred solely as a result of
Pre-Expiration Event, the achievement of a Pre-Expiration Event Cure.
“Cash Sweep Period” shall mean the period commencing on the occurrence of a Cash
Sweep Event and continuing until the last day of the calendar month in which
Lender notifies Borrower of a Cash Sweep Event Cure.
“Casualty” shall have the meaning set forth in Section 8.3 hereof.
“Churchill Façade Required Repair Deadline” shall have the meaning set forth in
Section 9.1 hereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement, dated as of the date
hereof, executed by Borrower in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Common Charges” shall have the meaning set forth in Section 4.46 hereof.
“Company” shall have the meaning set forth in Section 6.1(b)(ii) hereof.
“Compensating Interest” shall mean, with respect to any payment or prepayment,
(a) if made on a Payment Date, a sum equal to the amount of interest on the
principal amount of the Loan paid or prepaid calculated through the end of the
Interest Accrual Period in which such payment or prepayment occurs, and (b) if
made on a day other than a Payment Date, a sum equal to the amount of interest
on the principal amount of the Loan paid or prepaid which would have accrued
under this Agreement through the end of the Interest Accrual Period
corresponding to the next Payment Date.
“Component” shall mean, individually, any one of Component A, Component B,
Component C, Component D, Component E, Component F and Component G and
“Components”



20595751.13.BUSINESS
 
 

    7

--------------------------------------------------------------------------------






shall mean, collectively, Component A, Component B, Component C, Component D,
Component E, Component F and Component G].
“Component A” shall mean the component of the Loan designated as “A” in Section
2.4(d) hereof.
“Component B” shall mean the component of the Loan designated as “B” in Section
2.4(d) hereof.
“Component C” shall mean the component of the Loan designated as “C” in Section
2.4(d) hereof.
“Component D” shall mean the component of the Loan designated as “D” in Section
2.4(d) hereof.
“Component E” shall mean the component of the Loan designated as “E” in Section
2.4(d) hereof.
“Component F” shall mean the component of the Loan designated as “F” in Section
2.4(d) hereof.
“Component G” shall mean the component of the Loan designated as “G” in Section
2.4(d) hereof.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.
“Condemnation Proceeds” shall have the meaning set forth in Section 8.5(b)
hereof.
“Condominium” shall mean, individually and/or collectively (as the context
requires), (a) the Austin Condominium, (b) the Gaithersburg Condominium, (c) the
Portsmouth Condominium and (d) the Sugar Land Condominium.
“Condominium Board” shall mean, with respect to each Condominium, the board of
directors of the applicable condominium association or governing body.
“Condominium Charges” shall have the meaning set forth in Section 9.11(a)
hereof.
“Condominium Charges Funds” shall have the meaning set forth in Section 9.11(a)
hereof.



20595751.13.BUSINESS
 
 

    8

--------------------------------------------------------------------------------






“Condominium Charges Reserve Account” shall have the meaning set forth in
Section 9.11(a) hereof.
“Condominium Documents” shall mean, individually and/or collectively (as the
context requires), (a) the Austin Condominium Documents, (b) the Gaithersburg
Condominium Documents, (c) the Portsmouth Condominium Documents and (d) the
Sugar Land Condominium Documents.
“Condominium Law” shall mean all applicable local, state and federal laws, rules
and regulations which effect the establishment and maintenance of condominiums
in the applicable State where each Condominium(s) is located.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consequential Loss” shall have the meaning set forth in Section 2.5(g)(i)
hereof.
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise, and Control shall not be
deemed absent solely because another Person shall have veto power with respect
to major decisions. The terms “Controlled” and “Controlling” shall have
correlative meanings.
“Covered Rating Agency Information” shall have the meaning specified in Section
13.5(f) hereof.
“Credit Suisse” shall have the meaning set forth in Section 13.5(b) hereof.
“Creditors’ Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment, winding
up, liquidation, dissolution, assignment for the benefit of creditors,
composition or other relief with respect to its debts or debtors.
“Crowne Plaza Ravinia Investigation/Mitigation Funds” shall have the meaning set
forth in Section 9.10 hereof.
“Crowne Plaza Ravinia Monitoring Funds” shall have the meaning set forth in
Section 9.10 hereof.
“CY Savannah Parking Lease” shall mean that certain Lease Agreement, dated June
23, 2006, by and between The Mayor and Aldermen of the City of Savannah,
Georgia, as landlord, and HH LC Portfolio LLC, as tenant.



20595751.13.BUSINESS
 
 

    9

--------------------------------------------------------------------------------






“DBRS” shall mean DBRS, Inc., and its successors in interest.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, without limitation, any Spread
Maintenance Premium or other penalty or premium) due to Lender in respect of the
Loan under the Note, this Agreement, the Mortgages or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.
“Debt Service Coverage Ratio” shall mean the ratio, as determined by Lender, of
(i) Underwritten Net Cash Flow to (ii) the aggregate amount of Debt Service due
under the Loan and each Mezzanine Loan for the immediately preceding twelve (12)
month period.
“Debt Yield” shall mean, as of any date of determination, the percentage
determined by Lender by dividing:
(i)    Underwritten Net Cash Flow (calculated with respect to the preceding
twelve (12) month period); by
(ii)    the aggregate principal amount of all Components and each Mezzanine Loan
then outstanding.
“Deemed Approval Standard” shall mean, with respect to any matter subject to the
Deemed Approval Standard, such approval not to be unreasonably withheld,
conditioned or delayed, provided that: (i) no event of default shall have
occurred and be continuing (either at the date of any notices specified below or
as of the effective date of any deemed approval), (ii) Borrower shall have sent
Lender a written request for approval with respect to such matter (the “Initial
Notice”), which such Initial Notice shall have been (A) accompanied by any and
all required information and documentation relating thereto as may be reasonably
required in order to approve or disapprove such matter (the “Approval
Information”) and (B) marked in bold lettering with the following language:
“LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS
NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND
LENDER” and the envelope containing the Initial Notice shall have been marked
“PRIORITY-DEEMED APPROVAL MAY APPLY”; (iii) Lender shall have failed to respond
in writing (which may be by e-mail) to the Initial Notice within the aforesaid
time-frame; (iv) Borrower shall have submitted a second request for approval
with respect to such matter in accordance with the applicable terms and
conditions hereof (the “Second Notice”), which such Second Notice shall have
been (A) accompanied by the Approval Information and (B) marked in bold
lettering with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND



20595751.13.BUSINESS
 
 

    10

--------------------------------------------------------------------------------






LENDER” and the envelope containing the Second Notice shall have been marked
“PRIORITY-DEEMED APPROVAL MAY APPLY”; and (v) Lender shall have failed to
respond in writing (which may be by email) to the Second Notice within the
aforesaid time-frame. For purposes of clarification, Lender reasonably
requesting additional and/or clarified information shall restart the applicable
time period upon delivery of all such information for purposes of the foregoing.
In the event Lender fails to grant or withhold its approval and consent to the
matter that is the subject of a Borrower request within the time periods
specified in the Deemed Approval Standard, then, so long as no Event of Default
is continuing, Lender’s approval and consent shall be deemed to have been
granted. Borrower shall pay any out-of-pocket costs and expenses incurred by
Lender and Lender’s then current administrative or approval fee not to exceed
$5,000 per request for approval and consent by Lender.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean the lesser of (i) the Maximum Legal Rate, or (ii) four
percent (4%) above the Interest Rate applicable to each Component.
“Deposit Account” shall have the meaning set forth in Section 10.1(a) hereof.
“Deposit Account Agreement” shall mean that certain Deposit Account Control
Agreement (Hard Lockbox) dated as of the date hereof among Borrower, Lender and
Deposit Bank, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Deposit Bank” shall mean Wells Fargo Bank, N.A. or any successor Eligible
Institution approved or appointed by Lender pursuant to the terms of the Cash
Management Agreement.
“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) Business Days prior to the beginning of such Interest
Accrual Period.
“Disclosure Document” shall have the meaning set forth in Section 13.5 hereof.
“DSCR Trigger Event” shall mean the period commencing on the date on which
Lender notifies Borrower of its determination that the Debt Service Coverage
Ratio is less than 1.15:1.00.
“DSCR Trigger Event Cure” shall mean (a) the Debt Service Coverage Ratio equals
or exceeds 1.20:1.00 for the immediately preceding twelve (12) month period for
two (2) consecutive fiscal quarters as determined by Lender or (b) receipt by
Lender of a Cash Sweep Cure Payment.
“E013224” shall have the meaning set forth in Section 4.38 hereof.



20595751.13.BUSINESS
 
 

    11

--------------------------------------------------------------------------------






“EBI” shall mean EBI Consulting.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a federally
chartered depository institution or trust company acting in its fiduciary
capacity is subject to the regulations regarding fiduciary funds on deposit
therein under 12 C.F.R. §9.10(b), and in the case of a state chartered
depository institution or trust company, is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital surplus
of at least $50,000,000 and subject to supervision or examination by federal and
state authority. An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies (in the case of
accounts in which funds are held for thirty (30) days or less) and (ii) the long
term unsecured debt obligations of which are rated at least “A+” (or its
equivalent) from each of the Rating Agencies (in the case of accounts in which
funds are held for more than thirty (30) days), or (b) such other depository
institution for which a Rating Agency Confirmation has been obtained.
“Embargoed Person” shall have the meaning set forth in Section 4.38 hereof.
“Environmental Consultant” shall mean EBI or any other environmental
professional acceptable to Lender.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Report” shall mean, individually and/or collectively (as the
context may require), those certain Phase I environmental reports (or Phase II
environmental reports, if required) with respect to each Individual Property and
the Previously-Owned Property delivered by Borrower to Lender in connection with
the origination of the Loan.
“Environmental Reserve Account” shall have the meaning set forth in Section 9.10
hereof.
“Environmental Reserve Funds” shall have the meaning set forth in Section 9.10
hereof.



20595751.13.BUSINESS
 
 

    12

--------------------------------------------------------------------------------






“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.
“Event of Default” shall have the meaning set forth in Section 11.1 hereof.
“Excess Cash” shall have the meaning set forth in the Cash Management Agreement.
“Excess Cash Reserve Account” shall have the meaning set forth in Section 9.5
hereof.
“Excess Cash Reserve Funds” shall have the meaning set forth in Section 9.5
hereof.
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
“Exchange Act Filing” shall have the meaning set forth in Section 13.6 hereof.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of Lender being organized under the laws of, or having its principal office or
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
Lender with respect to an applicable interest in the Loan pursuant to a law in
effect on the date on which (i) Lender acquires such interest in the Loan or
(ii) Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.7, amounts with respect to such Taxes were payable either
to Lender’s assignor immediately before Lender became a party hereto or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to Lender’s failure to comply with Section 2.7(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Exculpated Parties” shall have the meaning set forth in Section 15.1(a) hereof.
“Extended Franchise Agreement” shall have the meaning set forth in the
definition of “Pre-Expiration Event”.
“Extended Management Agreement” shall have the meaning set forth in the
definition of “Pre-Expiration Event”.
“Extended Maturity Date” shall have the meaning set forth in Section 2.5(c)
hereof.
“Extension Fee” shall mean, with respect to the exercise of each Extension
Option (other than the first Extension Option), 0.125% of then outstanding
principal amount of the Note. There will be no Extension Fee due in connection
with the exercise of the first Extension Option.



20595751.13.BUSINESS
 
 

    13

--------------------------------------------------------------------------------






“Extension Option” shall have the meaning set forth in Section 2.5(c) hereof.
“Extension Term” shall have the meaning set forth in Section 2.5(c) hereof.
“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“FF&E” shall mean all furniture, fixtures, equipment and personal property
(including, without limitation, signs and computer hardware and software)
located on or used in connection with the operation of the hotel at each
Individual Property.
“FF&E Reserve Account” shall have the meaning set forth in Section 9.2(b)
hereof.
“FF&E Reserve Funds” shall have the meaning set forth in Section 9.2(b) hereof.
“FF&E Reserve Monthly Deposit” shall have the meaning set forth in Section
9.2(b) hereof.
“Final Required Repair Extended Deadline” shall mean March 6, 2017.
“First Colony Condominium” shall have the meaning set forth on Schedule XV
attached hereto.
“First Required Repair Extended Deadline” shall mean September 6, 2016.
“Fitch” shall mean Fitch Ratings, Inc., and its successors in interest.
“Flood Insurance Acts” shall have the meaning set forth in Section 8.1(a)
hereof.
“Foreign Lender” shall mean (a) if Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
Borrower is resident for tax purposes.
“Franchise Agreement” shall mean those certain Franchise Agreements between
Borrower and/or Operating Lessee and Franchisor as further described on Schedule
III attached hereto, as the same may be amended or modified from time to time in
accordance with the terms and provisions of this Agreement, or, if the context
requires, the Replacement Franchise Agreement executed in accordance with the
terms and provisions of this Agreement.
“Franchise Extension Payment” shall have the meaning set forth in Section 5.33
hereof.



20595751.13.BUSINESS
 
 

    14

--------------------------------------------------------------------------------






“Franchisor” shall mean the franchisors as further described on Schedule III
attached hereto, or, if the context requires, a Qualified Franchisor.
“Free Prepayment Amount” shall have the meaning set forth in Section 2.6 hereof.
“Full Replacement Cost” shall have the meaning set forth in Section 8.2 hereof.


“Funding Borrower” shall have the meaning set forth in Section 20.12 hereof.
“Further Investigations” shall have the meaning set forth in Section 5.31
hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Gaithersburg Condominium” shall mean the condominium regimes established with
respect to the Individual Property located in Gaithersburg, Maryland pursuant to
the Gaithersburg Condominium Documents.


“Gaithersburg Condominium Documents” shall mean those documents set forth on
Schedule XV attached hereto, as each of the same may be amended, restated,
replaced or otherwise modified from time to time in accordance with the terms
and conditions of this Agreement.
“Gaithersburg Parking Agreement” shall mean, collectively, (i) that certain
Temporary Parking Easement Agreement dated August 4, 1988, by and between
Washingtonian Investors Limited Partnership, Washingtonian Center Development
Limited Partnership and Washingtonian Center Associates Inc. recorded in Liber
8429, folio 187, as may be amended from time to time pursuant to its terms and
the Agreement; (ii) that certain Declaration of Parking Easement Agreement and
Modification of Temporary Parking Easement Agreement recorded in Liber 9237,
folio 166, as may be amended from time to time pursuant to its terms and the
Agreement; (iii) that certain Parking Easement Agreement dated January 31, 1994,
by and between Federal Deposit Insurance Corporation and RIO Associates Limited
Partnership, recorded in Liber 12275, folio 292, as may be amended from time to
time pursuant to its terms and the Agreement; (iv) that certain Parking
Facilities and Easement Agreement dated January 14, 1998, by and between
Washingtonian Associates, L.C. and RIO Associates Limited Partnership, recorded
in Liber 15725, folio 146, as may be amended from time to time pursuant to its
terms and the Agreement; and (v) that certain Amended and Restated Parking
Facilities and Easement Agreement dated as of March 31, 2003, by and between
Washingtonian Lake L.L.C., Washingtonian Office Associates, LLC, RIO Center
Associates Limited Partnership, Theodore Pedas Revocable Trust/RIO Center, LLC,
James Pedas Revocable Trust/RIO Center, LLC and Peterson RIO Center, L.L.C.,
recorded in Liber 23525, folio 206, and re-recorded on October 19, 2003 in Liber
25495, folio 693, as may be amended from time to time pursuant to its terms and
the Agreement.





20595751.13.BUSINESS
 
 

    15

--------------------------------------------------------------------------------






“Gaithersburg Waterfront Association Agreement” shall mean, collectively, (i)
that certain Declaration of Covenants, Conditions, Easements and Restrictions
for Washingtonian Waterfront Commercial Association, Inc. dated April 1, 2003 by
Washingtonian Lake, L.L.C. and Washingtonian Office Associates, LLC, recorded in
Liber 23525, folio 244, as amended by Declaration Supplement dated April 1,
2003, by and between Washingtonian Lake, L.L.C., Washingtonian Office
Associates, LLC and CY-Gaithersburg, LLC, recorded in Liber 23525, folio 461, as
further amended by Declaration Supplement dated April 1, 2003, by and between
Washingtonian Lake, L.L.C. and Washingtonian Office Associates, LLC, recorded in
Liber 23525, folio 372, in each case in the Land Records of Montgomery County,
Maryland, as such documents may be amended from time to time pursuant to their
terms and the Agreement; and (ii) the articles, by-laws, plats and plans and
other operating documents under which the Washingtonian Waterfront Commercial
Association, Inc. is organized and operated, as such documents may be amended
from time to time pursuant to their terms and the Agreement.
“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.
“Gross Revenues” shall mean, with respect to any period of time, all revenues
and receipts of every kind derived from the management and operation of the
Properties from whatever source, computed in accordance with the Uniform System
of Accounts and GAAP, including without limitation, all income and proceeds
received from rental of rooms, Leases and commercial space, meeting, conference
and/or banquet space within the Properties including net parking revenue, all
income and proceeds received from food and beverage operations and from catering
services conducted from the Properties even though rendered outside of the
Properties, all income and proceeds from business interruption, rental
interruption and use and occupancy insurance with respect to the operation of
the Properties (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection thereof), all Awards for temporary use
(after deducting therefrom all costs incurred in the adjustment or collection
thereof and in Restoration of the Properties), all income and proceeds from
judgments, settlements and other resolutions of disputes with respect to the
foregoing matters which would be includable in this definition of “Gross
Revenue” if received in the ordinary course of the operation of the Properties
(after deducting therefrom all necessary costs and expenses incurred in the
adjustment or collection thereof), and interest on credit accounts, rent
concessions or credits, and other required pass-throughs and interest on Reserve
Funds, but specifically excluding (1) gross receipts received by lessees,
licensees or concessionaires of the Properties, (2) intentionally omitted, (3)
goods and services to be provided at other hotels, although arranged by, for or
on behalf of Borrower or Manager, (4) income and proceeds from the sale or other
disposition of goods, capital assets and other items not in the ordinary course
of the operation of the Properties, (5) federal, state and municipal excise,
sales and use taxes collected directly from patrons or guests of the Properties
as a part of or based on the sales price of any goods, services or other items,
such as gross receipts, room, admission, cabaret or equivalent taxes, refunds of
amounts not included in Operating Expenses at any time and uncollectible
accounts,



20595751.13.BUSINESS
 
 

    16

--------------------------------------------------------------------------------






gratuities collected by employees at the Properties, (6) the proceeds of any
permitted financing, (7) other income or proceeds resulting other than from the
use or occupancy of the Properties or any part thereof, other than from the sale
of goods, services or other items sold on or provided from the Properties in the
ordinary course of business, and (8) any credits or refunds made to customers,
guests or patrons in the form of allowances or adjustments to previously
recorded revenues.
“Ground Lease” shall mean, individually and/or collectively, as the context may
require, those certain ground leases set forth on Schedule XII attached hereto.
“Ground Lease Reserve Account” shall have the meaning set forth in Section 9.8
hereof.
“Ground Leased Property” shall mean, individually and/or collectively (as the
context requires), all or any portion of any Individual Property that is subject
to a Ground Lease.
“Ground Lease Reserve Funds” shall have the meaning set forth in Section 9.8
hereof.
“Ground Lessor Estate” shall mean, individually and/or collectively, as the
context requires, (i) with respect to any Ground Leased Property (other than the
Individual Property located in Palm Springs, California), the fee interest of
the lessor under the applicable Ground Lease in the real property and the
improvements demised under such Ground Lease and (ii) with respect to the
Individual Property located in Palm Springs, California, the leasehold interest
of the lessor under the applicable Ground Lease in the real property and the
improvements demised under such Ground Lease.
“Ground Rent” shall have the meaning set forth in Section 9.8 hereof.
“Guarantor” shall mean Ashford or, if the context requires, any Replacement
Guarantor and/or additional guarantor in accordance with the terms hereof.
“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed by Guarantor in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“HHSD” shall mean HH Swap D LLC, a Delaware limited liability company.
“Hilton” shall mean Hilton Hotels & Resorts.
“Hyatt” shall mean Hyatt Hotels Corporation.
“IHG” shall mean InterContinental Hotels Group].



20595751.13.BUSINESS
 
 

    17

--------------------------------------------------------------------------------






“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, except if
the partnership, operating or similar agreement provides that the same is waived
to the extent such Person lacks funds to pay the same, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, (vi) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss, and
(vii) any other amounts substantially similar to those listed in clauses (i)
through (vi) above.
“Indemnified Parties” shall mean (i) Lender, (ii) any prior owner or holder of
the Loan or any portion thereof or Participations in the Loan, (iii) any
servicer, sub-servicer or prior servicer or sub-servicer of the Loan, (iv) any
Investor or any prior Investor in any Securities, (v) any trustees, custodians
or other fiduciaries who hold or who have held a full or partial interest in the
Loan for the benefit of any Investor or other third party, (vi) any receiver or
other fiduciary appointed in a foreclosure or other enforcement action or other
Creditors Rights Laws proceeding, (vii) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(viii) the heirs, legal representatives, successors and assigns of any and all
of the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Mortgages.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Independent Director” of any corporation or limited liability company shall
mean an individual with at least three (3) years of employment experience
serving as an independent director at the time of appointment who is provided
by, and is in good standing with, CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors or managers or, after a
Securitization is not acceptable to the Rating Agencies, another nationally
recognized company reasonably approved by Lender and if required by Lender after
a Securitization, the Rating Agencies, in each case that is not an



20595751.13.BUSINESS
 
 

    18

--------------------------------------------------------------------------------






Affiliate of such corporation or limited liability company and that provides
professional independent directors or managers and other corporate services in
the ordinary course of its business, and which individual is duly appointed as a
member of the board of directors or board of managers of such corporation or
limited liability company and is not, and has never been, and will not while
serving as independent director or manager be:
(i)    a member (other than an independent, non-economic “springing” member),
partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company, or any of its respective equityholders
or Affiliates (other than as an independent director or manager of such
corporation or limited liability company or an Affiliate of such corporation or
limited liability company that is not in the direct chain of ownership of such
corporation or limited liability company and that is required by a creditor to
be a single purpose bankruptcy remote entity, provided that such independent
director or manager is employed by a company that routinely provides
professional independent directors or managers in the ordinary course of
business);
(ii)    a customer, creditor, supplier or service provider (including provider
of professional services) to such corporation or limited liability company or
any of its respective equityholders or Affiliates (other than a nationally
recognized company that routinely provides professional independent directors or
managers and other corporate services to such corporation or limited liability
company or any of its respective equityholders or Affiliates in the ordinary
course of business);
(iii)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(iv)    a Person that Controls or is under common Control with (whether
directly, indirectly or otherwise) any of the Persons referred to in clauses
(i), (ii) or (iii) above.
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the independent director or manager of a
“special purpose entity” affiliated with such corporation or limited liability
company shall nonetheless be qualified to serve as an independent director or
manager of such corporation or limited liability company, provided that (a) such
“special purpose entity” is not in the direct chain of ownership of such
corporation or limited liability company and (b) the fees that such individual
earns from serving as independent directors or managers of such Affiliates in
any given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year. For purposes of this paragraph, a
“special purpose entity” is an entity whose organizational documents contain
restrictions on its activities and impose requirements intended to preserve such
entity’s separateness that are substantially similar to those contained in
Section 6.1 hereof.
Notwithstanding any of the foregoing to the contrary, at no time shall the
Independent Director of any Borrower, Operating Lessee or HHSD also be an
Independent Director (as such



20595751.13.BUSINESS
 
 

    19

--------------------------------------------------------------------------------






term is defined herein and in each Mezzanine Loan Agreement) of any Additional
Pledgor (as such term is defined in each Mezzanine Loan Agreement) or any
Mezzanine Borrower.
“Independent Director Event” shall mean, with respect to an Independent
Director, (i) any acts or omissions by such Independent Director that constitute
willful disregard of, or bad faith or gross negligence with respect to, such
Independent Director’s duties under the applicable organizational documents,
(ii) such Independent Director engaging in or being charged with, or being
convicted of, fraud or other acts constituting a crime under any law applicable
to such Independent Director, (iii) such Independent Director is unable to
perform his or her duties as Independent Director due to death, disability or
incapacity, (iv) the fees charged for such services of such Independent Director
are materially in excess of the fees charged by other providers of Independent
Directors listed in the definition of “Independent Director” or (v) such
Independent Director no longer meeting the definition of Independent Director in
this Agreement.
“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all Personal Property owned or leased by Borrower and encumbered by
a Mortgage, together with all rights pertaining to such Property and
Improvements, as more particularly described in each Mortgage and referred to
therein as the “Property”.
“Initial Maturity Date” shall mean the Payment Date occurring in April, 2017.
“Insurance Premiums” shall have the meaning set forth in Section 8.1(d) hereof.
“Insurance Proceeds” shall have the meaning set forth in Section 8.5(b) hereof.
“Intercreditor Agreement” shall have the meaning set forth in Section 13.10
hereof.
“Interest Accrual Period” shall mean with respect to any Payment Date, the
period beginning on and including the Selected Day in the month preceding the
month in which such Payment Date occurs and ending on but excluding the Selected
Day in the month in which such Payment Date occurs; provided, however, that (x)
if Lender has elected pursuant to Section 2.4(e)(i) to change the Selected Day
in connection with a Securitization to a day that is earlier in the month than
the Selected Day as previously defined, then the Interest Accrual Period
applicable to the first Payment Date after the Securitization Closing Date will
begin on and include the Selected Day (as changed) in the month preceding the
month in which such Payment Date occurs and end on but exclude the Selected Day
(as changed) in the month in which such Payment Date occurs and (y) if Lender
has elected to change the Selected Day in connection with a Securitization to a
day that is later in the month than the Selected Day as previously defined, then
the Interest Accrual Period applicable to the first Payment Date after the
Securitization Closing Date will begin on and include the Selected Day (as
defined prior to such change) in the month preceding the month in which such
Payment Date occurs and end on but exclude the Selected Day (as changed) in the
month in which such Payment Date occurs. Notwithstanding the foregoing, if
Lender so elects pursuant to Section 2.4(e)(i), the “Interest Accrual Period”
with respect to the first Payment Date



20595751.13.BUSINESS
 
 

    20

--------------------------------------------------------------------------------






after the Securitization Closing Date and each Payment Date thereafter shall be
the calendar month preceding such Payment Date.
“Interest-Bearing Reserve Funds” shall mean all Reserve Funds other than the Tax
and Insurance Reserve Funds and Ground Lease Reserve Funds.
“Interest Rate” shall mean (a) with respect to the Interim Interest Accrual
Period, an interest rate per annum equal to four and five hundred and sixty five
one-thousandths percent (4.565%); and (b) with respect to each Interest Accrual
Period thereafter, through and including the Interest Accrual Period during
which the Maturity Date occurs, an interest rate per annum equal to (i) the
LIBOR Rate (in all cases where clause (ii) below does not apply), or (ii) the
Adjusted Prime Rate, to the extent provided in accordance with the provisions of
Section 2.4(b) hereof.
“Interest Rate Cap Agreement” shall mean an agreement in form and substance
reasonably satisfactory to Lender (together with the confirmation and schedules
relating thereto), dated on or about the date hereof, between an Acceptable
Counterparty and Borrower, obtained by Borrower and collaterally assigned to
Lender pursuant to the Collateral Assignment of Interest Rate Cap Agreement. The
Interest Rate Cap Agreement shall (a) be governed by the laws of the State of
New York, (b) have at all times a notional amount equal to the then outstanding
principal balance of the Loan, (c) have a term ending on the last day of the
Interest Accrual Period during which the Initial Maturity Date occurs, and (d)
require the interest rate cap provider to make payments on a Payment Date to or
for the benefit of Borrower from time to time equal to the product of (i) the
notional amount of such Interest Rate Cap Agreement and (ii) the excess, if any,
of LIBOR over the LIBOR Cap Strike Rate. Following the delivery of a Replacement
Interest Rate Cap Agreement to Lender pursuant to the terms of this Agreement,
the term “Interest Rate Cap Agreement” shall be deemed to mean such Replacement
Interest Rate Cap Agreement.
“Interim Interest Accrual Period” shall mean, with respect to any Component, the
period from and including the Closing Date through but excluding the Selected
Day first occurring after the Closing Date, provided, however, there shall be no
“Interim Interest Accrual Period” in the event the Closing Date occurs on a
Selected Day.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.
“Investigation Reports” shall have the meaning set forth in Section 5.31 hereof.
“Investor” shall have the meaning set forth in Section 13.3 hereof.
“IRS” shall mean the United States Internal Revenue Service.
“Issuer Group” shall have the meaning set forth in Section 13.5(b) hereof.



20595751.13.BUSINESS
 
 

    21

--------------------------------------------------------------------------------






“Issuer Person” shall have the meaning set forth in Section 13.5(b) hereof.
“Kroll” shall mean Kroll Bond Rating Agency, Inc., and its successors in
interest.
“Lease” shall have the meaning set forth in the Mortgage with respect to each
Individual Property.
“Lease Modification” shall have the meaning set forth in Section 5.13(c) hereof.
“Legal Requirements” shall mean, with respect to each Individual Property, all
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities affecting Borrower, HHSD, Operating
Lessee, such Individual Property or any part thereof, or the construction, use,
alteration, ownership or operation thereof (including, without limitation, all
Condominium Laws), whether now or hereafter enacted and in force, and all
permits, licenses, authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting such Borrower, HHSD, Operating Lessee, Individual Property or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to such Individual Property or any part
thereof, or (b) in any way limit the use and enjoyment thereof.
“Lender” shall have the meaning set forth in the preamble paragraph hereof.
“LIBOR” shall mean, with respect to each Interest Accrual Period, a rate of
interest per annum obtained by dividing:
(a)    the rate for deposits in U.S. dollars (with respect to the period equal
or comparable to the applicable Interest Accrual Period) that appears on Reuters
Screen LIBOR01 Page (or the successor thereto) as of 11:00 a.m., London time, on
the related Determination Date. If such rate does not appear on Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date, LIBOR
shall be the arithmetic mean of the offered rates (expressed as a percentage per
annum) for deposits in U.S. dollars (with respect to the period equal or
comparable to the applicable Interest Accrual Period) that appear on the Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date,
if at least two such offered rates so appear. If fewer than two such offered
rates appear on the Reuters Screen LIBOR01 Page as of 11:00 a.m., London time,
on such Determination Date, Lender shall request the principal London Office of
any four major reference banks in the London interbank market selected by Lender
to provide such bank’s offered quotation (expressed as a percentage per annum)
to prime banks in the London interbank market for deposits in U.S. dollars (with
respect to the period equal or comparable to the applicable Interest Accrual
Period) as of 11:00 a.m., London time, on such Determination Date for the then
outstanding principal amount of the Loan. If at least two (2) such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three (3) major banks in New York City selected



20595751.13.BUSINESS
 
 

    22

--------------------------------------------------------------------------------






by Lender to provide such bank’s rate (expressed as a percentage per annum) for
loans in U.S. dollars to leading European banks for a one-month period as of
approximately 11:00 a.m., New York City time on the applicable Determination
Date for the then outstanding principal amount of the Loan. If at least two (2)
such rates are so provided, LIBOR shall be the arithmetic mean of such rates, by
(b)    a percentage equal to one hundred percent (100%) minus the applicable
Reserve Percentage then in effect.
LIBOR shall be rounded upward to the nearest the nearest 1/1000th of one percent
and may or may not be the lowest rate based upon the market for U.S. Dollar
deposits in the London Interbank Eurodollar Market at which Lender prices loans
on the date which LIBOR is determined by Lender as set forth above.
“LIBOR Cap Strike Rate” shall mean (a) with respect to the Interest Rate Cap
Agreement in place as of the Closing Date, two and ninety-one one hundredths
percent (2.91%) per annum and (b) with respect to any Replacement Interest Rate
Cap Agreement required in connection with the exercise of any Extension Option,
a per annum rate of interest which, when added to the LIBOR Margin then in
effect, would result in a Debt Service Coverage Ratio (calculated based on the
then current Underwritten Net Cash Flow and assuming that the LIBOR Rate is
equal to the sum of the LIBOR Margin plus the Extension LIBOR Strike Price) of
not less than 1.30:1.00 (the “Extension LIBOR Strike Price”).
“LIBOR Loan” shall mean, with respect to each Component, at such time as
interest thereon accrues at the LIBOR Rate.
“LIBOR Margin” shall mean, with respect to each Component the following amounts,
as the same may be reallocated pursuant to, and in accordance with the
restrictions and limitations contained in Section 13.4(f):
(a)    Component A: 4.39%;
(b)    Component B: 4.39%;
(c)    Component C: 4.39%;
(d)    Component D: 4.39%;
(e)    Component E: 4.39%;
(f)    Component F: 4.39%; and
(g)    Component G: 4.39%.



20595751.13.BUSINESS
 
 

    23

--------------------------------------------------------------------------------






“LIBOR Rate” shall mean the sum of (i) LIBOR plus (ii) the LIBOR Margin for each
Component; provided, however, in no event shall LIBOR be deemed to be less than
zero. The determination of the LIBOR Rate by Lender shall be binding upon
Borrower absent manifest error.
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower or any direct or indirect interest in Borrower, the
related Individual Property, any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.
“LLC Agreement” shall have the meaning set forth in Section 6.1(b)(ii) hereof.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Bifurcation” shall have the meaning set forth in Section 13.4(f) hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, the Environmental Indemnity, the Guaranty, the Assignment of
Management Agreement, the Collateral Assignment of Interest Rate Cap Agreement,
the Operating Lease Pledge Agreement, the Operating Lease Subordination
Agreement, the Cash Management Agreement, the Assignment of Agreements Affecting
Real Estate, Post Closing Agreement, the PIP Guaranty, the Recycled SPE
Certificates, the Deposit Account Agreement and any and all other documents,
agreements and certificates executed and/or delivered in connection with the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Loan Party” shall mean each of Borrower, HHSD, Operating Lessee, SPE Component
Entity and Guarantor.
“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages (other than punitive or special damages), losses (other than diminution
in value), costs, expenses, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement of whatever kind or nature (including but not limited
to reasonable legal fees and other costs of defense).
“LTV Ratio” shall mean, as of the date of its calculation, the ratio of (a) the
unpaid principal balance of the Loan as of the date of such calculation to (b)
to the value of the remaining Properties (as determined by Lender, in its sole
discretion, using any commercially reasonable valuation method permitted to a
REMIC Trust, but based solely on the value of real property and excluding
personal property and going-concern value).
“Major Lease” shall mean as to each Individual Property (i) any Lease which,
individually or when aggregated with all other leases at any Individual Property
with the same



20595751.13.BUSINESS
 
 

    24

--------------------------------------------------------------------------------






Tenant or its Affiliate (and assuming any expansion rights and other
preferential rights to lease additional space set forth in such Lease have been
exercised) demises 20,000 square feet or more of such Individual Property’s
gross leasable area, (ii) any Lease which contains any option, offer, right of
first refusal or other similar entitlement to acquire all or any portion of any
Individual Property, (iii) any Lease under which the Tenant is an Affiliate of
Borrower or Guarantor or is not the result of arm’s length negotiations, (iv)
any Lease that is entered into during the continuance of an Event of Default or
(v) any instrument guaranteeing or providing credit support for any Lease
meeting the requirements of (i), (ii), (iii) or (iv) above.
“Management Agreement” shall mean, with respect to each Individual Property, the
property management agreement entered into by and between Borrower and/or
Operating Lessee and Manager, as further described on Schedule IV attached
hereto pursuant to which Manager is to provide management and other services
with respect to such Individual Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance with the terms of
this Agreement.
“Manager” shall mean each manager as further described on Schedule IV attached
hereto, or such other entity selected as the manager of the Properties or any
Individual Property in accordance with the terms of this Agreement.
“Marriott” shall mean Marriott International, Inc.
“Material Action” shall mean, as to any Person, to file any insolvency, or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due (unless such admission is true), or to take
action in furtherance of any of the foregoing.
“Material Adverse Effect” shall mean a material adverse effect on the value,
current use or operation of any Individual Property, the business, operations or
condition (financial or otherwise) of Borrower, HHSD, Operating Lessee or
Guarantor, the security intended to be provided by the Mortgage, the current
ability of the Properties to generate sufficient cash flow to service the Loan,
Borrower’s ability to pay its obligations when due, or Borrower’s, HHSD’s,
Operating Lessee’s or Guarantor’s ability to perform its obligations under the
Loan Documents to which it is a party.



20595751.13.BUSINESS
 
 

    25

--------------------------------------------------------------------------------






“Maturity Date” shall mean the Initial Maturity Date, or if the Initial Maturity
Date has been extended pursuant to Section 2.5(c) hereof, the applicable
Extended Maturity Date, or such other date on which the final payment of the
Debt becomes due and payable, whether at such stated maturity date, by
declaration of acceleration, or otherwise.
“Maximum Legal Rate” shall have the meaning set forth in Section 2.4(f) hereof.
“Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.
“Mezzanine A Borrower” shall mean, individually and/or collectively (as the
context requires), HH Swap A LLC and HH Swap G LLC, each a Delaware limited
liability company.
“Mezzanine A Lender” shall mean the owner and holder of the Mezzanine A Loan.
“Mezzanine A Loan” shall mean that certain loan made by Mezzanine A Lender to
Mezzanine A Borrower on the date hereof pursuant to the Mezzanine A Loan
Agreement.
“Mezzanine A Loan Agreement” shall mean that certain Mezzanine A Loan Agreement
dated as of the date hereof between Mezzanine A Borrower and Mezzanine A Lender,
as the same may be amended, restated, replaced, supplemented, split or otherwise
modified from time to time pursuant to the terms of the Mezzanine A Loan
Documents.
“Mezzanine A Loan Default” shall mean an “Event of Default” under the Mezzanine
A Loan Agreement.
“Mezzanine A Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mezzanine A Loan, including without limitation, the
Mezzanine A Loan Agreement.
“Mezzanine A Release Price” shall mean “Release Price” as such term is defined
in the Mezzanine A Loan Agreement.
“Mezzanine B Borrower” shall mean, individually and/or collectively (as the
context requires), HH Mezz Borrower A-2 LLC and HH Mezz Borrower G-2 LLC, each a
Delaware limited liability company.
“Mezzanine B Lender” shall mean the owner and holder of the Mezzanine B Loan.
“Mezzanine B Loan” shall mean that certain loan made by Mezzanine B Lender to
Mezzanine B Borrower on the date hereof pursuant to the Mezzanine B Loan
Agreement.
“Mezzanine B Loan Agreement” shall mean that certain Mezzanine B Loan Agreement
dated as of the date hereof between Mezzanine B Borrower and Mezzanine B Lender,



20595751.13.BUSINESS
 
 

    26

--------------------------------------------------------------------------------






as the same may be amended, restated, replaced, supplemented, split or otherwise
modified from time to time pursuant to the terms of the Mezzanine B Loan
Documents.
“Mezzanine B Loan Default” shall mean an “Event of Default” under the Mezzanine
B Loan Agreement.
“Mezzanine B Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mezzanine B Loan, including without limitation, the
Mezzanine B Loan Agreement.
“Mezzanine B Release Price” shall mean “Release Price” as such term is defined
in the Mezzanine B Loan Agreement.
“Mezzanine Borrower” shall mean, individually and/or collectively (as the
context requires), Mezzanine A Borrower, Mezzanine B Borrower, Mezzanine C
Borrower and Mezzanine D Borrower.
“Mezzanine C Borrower” shall mean, individually and/or collectively (as the
context requires), HH Mezz Borrower A-3 LLC and HH Mezz Borrower G-3 LLC, each a
Delaware limited liability company.
“Mezzanine C Lender” shall mean the owner and holder of the Mezzanine C Loan.
“Mezzanine C Loan” shall mean that certain loan made by Mezzanine C Lender to
Mezzanine C Borrower on the date hereof pursuant to the Mezzanine C Loan
Agreement.
“Mezzanine C Loan Agreement” shall mean that certain Mezzanine C Loan Agreement
dated as of the date hereof between Mezzanine C Borrower and Mezzanine C Lender,
as the same may be amended, restated, replaced, supplemented, split or otherwise
modified from time to time pursuant to the terms of the Mezzanine C Loan
Documents.
“Mezzanine C Loan Default” shall mean an “Event of Default” under the Mezzanine
C Loan Agreement.
“Mezzanine C Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mezzanine C Loan, including without limitation, the
Mezzanine C Loan Agreement.
“Mezzanine C Release Price” shall mean “Release Price” as such term is defined
in the Mezzanine C Loan Agreement.
“Mezzanine D Borrower” shall mean, individually and/or collectively (as the
context requires), HH Mezz Borrower A-4 LLC and HH Mezz Borrower G-4 LLC, each a
Delaware limited liability company.



20595751.13.BUSINESS
 
 

    27

--------------------------------------------------------------------------------






“Mezzanine D Lender” shall mean the owner and holder of the Mezzanine D Loan.
“Mezzanine D Loan” shall mean that certain loan made by Mezzanine D Lender to
Mezzanine D Borrower on the date hereof pursuant to the Mezzanine D Loan
Agreement.
“Mezzanine D Loan Agreement” shall mean that certain Mezzanine D Loan Agreement
dated as of the date hereof between Mezzanine D Borrower and Mezzanine D Lender,
as the same may be amended, restated, replaced, supplemented, split or otherwise
modified from time to time pursuant to the terms of the Mezzanine D Loan
Documents.
“Mezzanine D Loan Default” shall mean an “Event of Default” under the Mezzanine
D Loan Agreement.
“Mezzanine D Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mezzanine D Loan, including without limitation, the
Mezzanine D Loan Agreement.
“Mezzanine D Release Price” shall mean “Release Price” as such term is defined
in the Mezzanine D Loan Agreement.
“Mezzanine Lender” shall mean, individually and/or collectively (as the context
requires), Mezzanine A Lender, Mezzanine B Lender, Mezzanine C Lender and
Mezzanine D Lender.
“Mezzanine Loan” shall mean, individually and/or collectively (as the context
requires), the Mezzanine A Loan, the Mezzanine B Loan, the Mezzanine C Loan and
the Mezzanine D Loan.
“Mezzanine Loan Agreement” shall mean, individually and/or collectively (as the
context requires), the Mezzanine A Loan Agreement, the Mezzanine B Loan
Agreement, the Mezzanine C Loan Agreement and the Mezzanine D Loan Agreement.
“Mezzanine Loan Default” shall mean either a Mezzanine A Loan Default, a
Mezzanine B Loan Default, Mezzanine C Loan Default and/or Mezzanine D Loan
Default.
“Mezzanine Loan Documents” shall mean, individually and/or collectively (as the
context requires), the Mezzanine A Loan Documents, the Mezzanine B Loan
Documents, the Mezzanine C Loan Documents and the Mezzanine D Loan Documents.
“Minimum Net Worth Requirement” shall mean a Net Worth (exclusive of the
Properties) equal to One Hundred Million and No/100 Dollars ($100,000,000.00).
“Mitigation Consultant” shall have the meaning set forth in Section 5.31 hereof.



20595751.13.BUSINESS
 
 

    28

--------------------------------------------------------------------------------






“Mitigation Monitoring” shall have the meaning set forth in Section 5.31 hereof.
“Mitigation Work” shall have the meaning set forth in Section 5.31 hereof.
“Mold” shall mean any mold, fungi, bacterial or microbial matter present at or
in any Individual Property, including, without limitation, building materials
which is in a condition, location or a type which may pose a risk to human
health or safety or the environment, may result in damage to or would adversely
affect or impair the value or marketability of any Individual Property.
“Monitoring Consultant” shall have the meaning set forth in Section 5.31 hereof.
“Monitoring Funds” shall have the meaning set forth in Section 9.10(a) hereof.
“Monitoring Wells” shall have the meaning set forth in Section 5.32 hereof.
“Monthly Payment Amount” shall mean, with respect to each Payment Date, a
payment equal to the amount of interest which has accrued during the related
Interest Accrual Period, computed at the Interest Rate.
“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors in
interest.
“Morningstar” shall mean Morningstar Credit Ratings, LLC, and its successors in
interest.
“Mortgage” shall mean that certain first priority mortgage/deed of trust/deed to
secure debt and security agreement, dated as of the date hereof, executed and
delivered by Borrower as security for the Loan and encumbering an Individual
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Net Proceeds” shall have the meaning set forth in Section 8.5(b) hereof.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 8.5(b)(vi)
hereof.
“Net Worth” shall mean net worth as calculated in accordance with GAAP (or other
principles acceptable to Lender); provided, however, such calculation shall be
based upon the undepreciated book value of assets.
“New Additional Pledgor” shall have the meaning set forth in Section 13.8
hereof.
“New Mezzanine Loan” shall have the meaning set forth in Section 13.8 hereof.
“New Non-Consolidation Opinion” shall mean a bankruptcy non-consolidation
opinion(s) from the counsel to Borrower, HHSD and Operating Lessee that
delivered the Non-



20595751.13.BUSINESS
 
 

    29

--------------------------------------------------------------------------------






Consolidation Opinion or other outside counsel to Borrower, HHSD and Operating
Lessee reasonably acceptable to Lender, in form and substance satisfactory to
Lender and, after a Securitization, the Rating Agencies, and which is required
to be delivered subsequent to the Closing Date pursuant to, and in connection
with, this Agreement.
“New Note” shall have the meaning set forth in Section 13.9 hereof.
“New PIP” shall have the meaning set forth in Section 9.9 hereof.
“Non-Consolidation Opinion” shall mean, collectively (i) that certain bankruptcy
non-consolidation opinion dated the date hereof delivered by Gardere Wynne
Sewell LLP in connection with the Loan and relating to Borrower and (ii) that
certain bankruptcy non-consolidation opinion dated the date hereof delivered by
Gardere Wynne Sewell LLP in connection with the Loan and relating to HHSD and
Operating Lessee.
“Note” shall mean that certain Consolidated, Amended and Restated Promissory
Note of even date herewith in the principal amount of $815,000,000.00, made by
Borrower in favor of Lender, as the same may be amended, restated, replaced,
severed, supplemented or otherwise modified from time to time.
“Obligations” shall have the meaning set forth in the Mortgages.
“OFAC” shall have the meaning set forth in Section 4.38 hereof.
“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable in connection with the operation and
management of the Properties, determined in accordance with GAAP and the Uniform
System of Accounts, including without limitation and without duplication,
utilities, routine repairs and maintenance, Insurance Premiums, franchise,
license and royalty fees, Taxes and Other Charges, advertising expenses, payroll
and related taxes, the cost of inventories and fixed asset supplies consumed in
the operation of the Properties, computer processing charges, property
management fees, costs and fees of independent professionals (including, without
limitation, legal, accounting, consultants and other professional expenses),
technical consultants, operational experts (including quality assurance
inspectors) or other third parties retained to perform services required or
permitted hereunder, operational equipment and other lease payments as
reasonably approved by Lender, but specifically excluding depreciation or
amortization, income taxes or other charges in the nature of income taxes, Debt
Service, debt service due on each Mezzanine Loan, Capital Expenditures, deposits
into the Reserve Accounts, any expenses (including legal, accounting and other
professional fees, expenses and disbursements) incurred in connection with the
making of the Loan or the sale, exchange or transfer of all or any portion of
the Properties or in connection with the recovery of Insurance Proceeds or
Awards which are applied to prepay the Note, and any item of expense which would
otherwise be considered within Operating Expenses pursuant to the provisions
above but is paid directly by any Tenant.



20595751.13.BUSINESS
 
 

    30

--------------------------------------------------------------------------------






“Operating Lease” shall mean those certain Operating Lease Agreements executed
by Borrower, as lessor, and Operating Lessee, as lessee, as further described on
Schedule V attached hereto, as the same may be amended or modified from time to
time in accordance with the terms and provisions of this Agreement.
“Operating Lease Pledge Agreement” shall mean that certain Pledge and Security
Agreement (Mortgage Loan) dated the date hereof between Lender and HHSD, as the
same may be amended or modified from time to time in accordance with the terms
and provisions of this Agreement.
“Operating Lease Subordination Agreement” shall mean, collectively, (i) with
respect to each Individual Property (other than the Individual Property located
in Palm Springs, California) those certain Operating Lease Subordination and
Attornment and Assignment of Leases and Rents, Fixture Filing and Security
Agreement dated the date hereof between Lender, Operating Lessee and
acknowledged and agreed to by Borrower and (ii) with respect to the Individual
Property located in Palm Springs, California, that certain (A) Operating Lease
Subordination and Attornment Agreement dated the date hereof between Lender,
Operating Lessee and acknowledged and agreed to by the applicable Borrower, (B)
Assignment of Leases and Rents, dated the date hereof, between Lender, Operating
Lessee and acknowledged and agreed to by the applicable Borrower and (C) Fixture
Filing and Security Agreement, dated the date hereof, between Lender, Operating
Lessee and acknowledged and agreed to by the applicable Borrower, in each case,
as the same may be amended or modified from time to time in accordance with the
terms and provisions of this Agreement.
“Operating Lessee” shall mean, individually and/or collectively (as the context
may require), the operating lessees as further described on Schedule V attached
hereto.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Property Taxes, and any other charges, including, without limitation,
vault charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against any Individual Property or any part thereof.
“Other Connection Taxes” shall mean, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Loan or any Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of



20595751.13.BUSINESS
 
 

    31

--------------------------------------------------------------------------------






a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.
“Otherwise Rated Insurers” shall have the meaning set forth in Section 8.1(b)
hereof.
“Outparcel” shall have the meaning set forth in Section 7.5(a) hereof.
“Outside Date” shall be the date required to complete a PIP pursuant to the
terms of the applicable Management Agreement (or Replacement Management
Agreement) and/or Franchise Agreement (or Replacement Franchise Agreement), as
such date may be extended by Franchisor or Manager from time to time, provided
that Lender shall have promptly received notice of such extension.
“PACE Loan” shall mean any Property-Assessed Clean Energy loan or any similar
financing.
“Parent Entity” shall mean (i) Ashford Hospitality Trust, Inc., (ii) Ashford OP
General Partner LLC, (iii) Ashford OP Limited Partner LLC, (iv) Ashford
Hospitality Limited Partnership, (v) PIM Highland TRS Corporation and (vi) PIM
Highland Holding LLC.
“Parsippany Hilton Restaurant Lease” shall mean that certain Lease, dated as of
October 28, 1997, by HHC TRS FP Portfolio LLC, as successor-in-interest to IHC
Realty Partnership, L.P., as landlord, and RCSH Operations, LLC, as
successor-in-interest to Parsteaks, LLC, as tenant, as amended by that certain
First Amendment to Lease, dated as of June 4, 2007.
“Participations” shall have the meaning set forth in Section 13.1(a) hereof.
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, U.S.
Public Law 107 56, and the related regulations issued thereunder, including
temporary regulations, as the same may be amended from time to time and any
successor statutes thereto.
“Payment Date” shall mean, with respect to any Component, the ninth (9th) day of
each month beginning on April 9, 2015, and continuing through and including the
Maturity Date, and if such date is not a Business Day, the immediately preceding
Business Day, as such Payment Date may be adjusted pursuant to the terms of
Section 2.4(e) hereof.
“PCE” shall have the meaning set forth in Section 5.31 hereof.
“Permitted Debt” shall mean (i) trade and operational indebtedness incurred in
the ordinary course of business with trade creditors, provided such indebtedness
is (a) unsecured, (b) not evidenced by a note, (c) on commercially reasonable
terms and conditions, and (d) due not more than sixty (60) days past the date
incurred and paid on or prior to such date, and/or (ii) financing



20595751.13.BUSINESS
 
 

    32

--------------------------------------------------------------------------------






leases and purchase money indebtedness incurred in the ordinary course of
business relating to Personal Property on commercially reasonable terms and
conditions; provided, however, the aggregate amount of the indebtedness
described in (i) and (ii) shall not exceed at any time three percent (3%) of the
aggregate original principal amount of the Loan and each Mezzanine Loan.
“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (i) the Lien and security interests created by the Loan Documents
and the Mezzanine Loan Documents, (ii) all Liens, encumbrances and other matters
expressly set forth as exceptions in the Title Insurance Policy, (iii) Liens, if
any, for Property Taxes imposed by any Governmental Authority not yet due or
delinquent, (iv) Liens relating to Permitted Transfers, (v) Management
Agreements, Franchise Agreements and Operating Leases in existence or entered
into in accordance with the terms hereof, (vi) Leases and Liens of Tenants,
liens and security interests created by licensees and concessionaires in
existence or entered into in accordance with the terms hereof, (vii) Permitted
Debt, (viii) Liens that are being contested in accordance with the terms hereof,
(ix) all easements, rights-of-way, restrictions and other similar non-monetary
encumbrances hereafter recorded against and affecting such Individual Property
that do not have a Material Adverse Effect and (x) such other title exceptions
which (a) do not, individually or in the aggregate, have a Material Adverse
Effect or (b) Lender has approved or may approve in writing in Lender’s
reasonable discretion.
“Permitted Investments” shall mean “permitted investments” as then defined and
required by the Rating Agencies.
“Permitted Transfer” shall have the meaning set forth in Section 7.3 hereof.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgages.
“PIP” shall mean all property improvement plans for replacing the FF&E,
remodeling, redecorating and modifying any Individual Property required by
Manager or Franchisor, as applicable, pursuant to the terms and conditions of a
Management Agreement (including a Replacement Management Agreement) or Franchise
Agreement (including a Replacement Franchise Agreement), as applicable,
including, the estimate of all costs and expenses related to the foregoing
(including, each Scheduled PIP and New PIP) and each Scheduled PIP and New PIP,
as the scope and timing thereof may be modified by Franchisor or Manager, as
applicable, from time to time, provided that Lender shall have promptly received
notice of such modification.



20595751.13.BUSINESS
 
 

    33

--------------------------------------------------------------------------------






“PIP Completion Evidence” shall mean evidence reasonably acceptable to Lender
that all PIP (including all Scheduled PIP and, if applicable, New PIP) has been
completed and paid for in full in a good, workmanlike and lien free manner
(other than such Liens that are being contested in accordance with the terms
hereof), which such evidence may include, without limitation, (a) written
certification from the applicable Franchisor and Manager confirming the
foregoing, (b) a title search for the applicable Individual Property confirming
that only Permitted Encumbrances exist and no Liens, lis pendens or similar
matters have been filed and (c) an inspection of the applicable Individual
Property by Lender and/or its agents confirming the foregoing.
“PIP Guaranty” shall mean that certain PIP Guaranty dated the date hereof
executed by Guarantor in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“PIP Required Deposit” shall mean one hundred percent (100%) of the aggregate
budgeted expenditures for the then current calendar year for each PIP.
“PIP Reserve Account” shall have the meaning specified in Section 9.9 hereof.
“PIP Reserve Funds” shall have the meaning specified in Section 9.9 hereof.
“PIP Threshold” shall have the meaning specified in Section 9.9 hereof.
“PIP Work” shall mean all covenants and agreements required to be performed by
Borrower or Operating Lessee under each PIP.
“Policies” shall have the meaning set forth in Section 8.1(b) hereof.
“Portsmouth Condominium” shall mean the condominium regime established with
respect to the Individual Property located in Portsmouth, Virginia pursuant to
the Portsmouth Condominium Documents.
“Portsmouth Condominium Documents” shall mean those documents set forth on
Schedule XV attached hereto, as each of the same may be amended, restated,
replaced or otherwise modified from time to time in accordance with the terms
and conditions of this Agreement.
“Portsmouth Ground Lease” shall have the meaning set forth on Schedule XII
attached hereto.
“Portsmouth Parking Agreement” shall mean, collectively, (i) Lessor and Lessee
entered into that certain Parking Maintenance and Operating Agreement dated May
24, 1999; and (ii) that certain Parking Garage Operating Agreement between
Lessor and Manager dated May 24, 1999, as each of the same may be amended,
restated, replaced or otherwise modified from time to time in accordance with
the terms and conditions of this Agreement.



20595751.13.BUSINESS
 
 

    34

--------------------------------------------------------------------------------






“Post 1031 Exchange Organizational Chart” shall mean that certain organizational
chart set forth on Exhibit B attached hereto.
“Post Closing Agreement” shall mean that certain Post Closing Agreement dated
the date hereof between Borrower and Lender, as each of the same may be amended,
restated, replaced or otherwise modified from time to time in accordance thereof
or with the terms and conditions of this Agreement.
“Pre-Approved Manager” shall mean (i) Remington and/or (ii) a Brand Manager for
a brand comparable or better than the brand being terminated.
“Pre-Expiration Cure Amount” shall mean, with respect to each Individual
Property set forth on Schedule X attached hereto, an amount equal to the amount
set forth on Schedule X attached hereto across from such Individual Property’s
name.
“Pre-Expiration Event” shall mean, with respect to each Individual Property set
forth on Schedule X attached hereto, to the extent the related Franchise
Agreement or Management Agreement with a Brand Manager, as applicable, was not
terminated or cancelled or rendered of no force and effect on or prior to April
1, 2020, the period commencing on the Payment Date occurring in April, 2020;
provided, however, with respect to any of the Individual Properties set forth on
Schedule X attached hereto, no Pre-Expiration Event shall occur with respect to
such Individual Property (1) if such Individual Property has been released from
the Lien of the Loan Documents in accordance with this Agreement or (2) if the
related Franchise Agreement or Management Agreement with a Brand Manager, as
applicable, has been (x) replaced with a Replacement Franchise Agreement or
Replacement Management Agreement with a Brand Manager, as applicable, in
accordance with the terms of this Agreement or (y) (1) extended on the same
terms as the related Franchise Agreement in effect on the Closing Date, except
that such Franchise Agreement shall have a term ending more than five (5) years
after the final extended Maturity Date and is otherwise entered into in
accordance with the terms of this Agreement and Lender shall have received a new
comfort letter (or reaffirmation of the related comfort letter delivered on the
Closing Date) in form and substance reasonably acceptable to Lender (an
“Extended Franchise Agreement”) or (2) extended on the same terms as the related
Management Agreement with a Brand Manager in effect on the Closing Date, except
that such Management Agreement with a Brand Manager shall have a term ending
more than five (5) years after the final extended Maturity Date and is otherwise
entered into in accordance with the terms of this Agreement and Lender shall
have received a new assignment and subordination of management agreement (or
reaffirmation of the related assignment and subordination of management
agreement delivered on the Closing Date) in form and substance reasonably
acceptable to Lender (an “Extended Management Agreement”), as applicable;
provided, however, further, no Pre-Expiration Event shall occur with respect to
such Individual Property so long as Guarantor satisfies the Minimum Net Worth
Requirement, provided that even if Guarantor satisfies the Minimum Net Worth
Requirement Borrower may elect, at its option, to implement a Pre-Expiration
Event by written notice to Lender.



20595751.13.BUSINESS
 
 

    35

--------------------------------------------------------------------------------






“Pre-Expiration Event Cure” shall mean, with respect to each Individual Property
set forth on Schedule X attached hereto, the period commencing on the Payment
Date immediately following the date on which (a) funds reserved by Lender in
accordance with Section 9.12 hereof with respect to such Individual Property
equals the Pre-Expiration Cure Amount for such Individual Property, (b) the
release of such Individual Property from the Lien of the related Mortgage and
other Loan Documents in accordance with this Agreement or (c) an Extended
Franchise Agreement or Replacement Franchise Agreement or Extended Management
Agreement with a Brand Manager or Replacement Management Agreement with a Brand
Manager, as applicable, related to such Individual Property is entered into in
accordance with this Agreement. For the avoidance of doubt, the Cash Sweep
Period triggered by the occurrence of a Pre-Expiration Event shall only
terminate upon receipt by Lender of a Pre-Expiration Event Cure for each
Individual Property set forth on Schedule X attached hereto.
“Prescribed Laws” shall mean, collectively, (i) Patriot Act, (ii) E013224, (iii)
the International Emergency Economic Power Act, 50 U.S.C. § 1701 et seq., and
(iv) all other Legal Requirements relating to money laundering or terrorism.
“Previously-Owned Property” shall mean that certain vacant parcel described in
Schedule XVI attached hereto.
“Prime Rate” shall mean, on a particular date, a rate per annum equal to the
rate of interest published in The Wall Street Journal as the “prime rate”, as in
effect on such day, with any change in the prime rate resulting from a change in
such published prime rate to be effective as of the date of the relevant change
in such published prime rate; provided, however, that if more than one prime
rate is published in The Wall Street Journal for a day, the average of the prime
rates shall be used; provided, further, however, that the Prime Rate (or the
average of the prime rates) will be rounded to the nearest 1/16 of 1% or, if
there is no nearest 1/16 of 1%, to the next higher 1/16 of 1%. In the event that
The Wall Street Journal should cease or temporarily interrupt publication, then
the Prime Rate shall mean the daily average prime rate published in another
business newspaper, or business section of a newspaper, of national standing
chosen by Lender. If The Wall Street Journal resumes publication, the substitute
index will immediately be replaced by the prime rate published in The Wall
Street Journal. In the event that a prime rate is no longer generally published
or is limited, regulated or administered by a governmental or quasi-governmental
body, then Lender shall select a comparable interest rate index which is readily
available to Borrower and verifiable by Borrower but is beyond the control of
Lender. Lender shall give Borrower prompt written notice of its choice of a
substitute index and when the change became effective. Such substitute index
will also be rounded to the nearest 1/16 of 1% or, if there is no nearest 1/16
of 1%, to the next higher 1/16 of 1%. The determination of the Prime Rate by
Lender shall be conclusive and binding absent manifest error.
“Prime ROFO Release” shall mean a release of (i) all or any of the Prime ROFO
Release Properties, (ii) at the applicable Release Price, (iii) in connection
with a sale of such Prime ROFO Release Properties to Ashford Hospitality Prime
Limited Partnership or its Affiliates and



20595751.13.BUSINESS
 
 

    36

--------------------------------------------------------------------------------






(iv) in accordance with Section 2.9, it being acknowledged and agreed that
Borrower’s right to a Prime ROFO Release is exercisable from time to time and at
any time during the term of the Loan.
“Prime ROFO Release Properties” shall mean the Individual Properties set forth
on Schedule XIV.
“Prohibited Transfer” shall have the meaning set forth in Section 7.2 hereof.
“Properties” shall mean collectively, each and every Individual Property which
is subject to the terms of this Agreement.
“Property” shall mean, as the context may require, the Properties or an
Individual Property.
“Property Condition Report” shall mean, individually and/or collectively (as the
context may require), those certain property condition reports with respect to
each Individual Property and delivered to Lender in connection with the
origination of the Loan.
“Property Document” shall mean, collectively, (a) the REAs, (b) the Portsmouth
Parking Agreements, (c) the Gaithersburg Parking Agreement, (d) the Gaithersburg
Waterfront Association Agreement, (e) the Austin License Agreement, (f) the
Austin Parking Agreement, (g) the Austin Skybridge Agreement, (h) the Boston
Valet Agreement, (i) the Boston Restaurant and Bar Lease, (j) the Parsippany
Hilton Restaurant Lease, (k) the Tampa Parking Lease, (l) the CY Savannah
Parking Lease, and (m) any other material Agreements.
“Property Release” shall have the meaning set forth in Section 2.9 hereof.
“Property Taxes” shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against any Individual Property or part thereof.
“Provided Information” shall have the meaning set forth in Section 13.4 hereof.
“Public REIT” shall mean a corporation (a) whose shares are listed on the New
York Stock Exchange or such other nationally recognized stock exchange and (b)
who is or has elected to be a real estate investment trust.
“Publicly Traded Company” shall mean corporation whose shares of stock are
listed on the New York Stock Exchange or such other nationally recognized stock
exchange.
“Qualified Brand” shall mean (i) Marriott, (ii) Hilton, (iii) Hyatt, (iv) IHG
and (v) Starwood Hotels and Resorts Worldwide.



20595751.13.BUSINESS
 
 

    37

--------------------------------------------------------------------------------






“Qualified Franchisor” shall mean either (i) Franchisor, (ii) a franchisor of a
brand comparable or better than the brand being terminated and owned by a
Qualified Brand or (iii) a reputable and experienced franchisor possessing
experience in flagging hotel properties similar in size, scope, use and value as
the Properties and which is approved by Lender and which may, at Lender’s
option, be conditioned upon Lender’s receipt of a Rating Agency Confirmation,
provided that, with respect to any Person that is an Affiliate of Borrower,
Lender has received a New Non-Consolidation Opinion.
“Qualified Manager” shall mean (i) Manager, (ii) a Pre-Approved Manager or (iii)
a reputable and experienced professional property management organization
approved by Lender and which is approved by Lender and which may, at Lender’s
option, be conditioned upon Lender’s receipt of a Rating Agency Confirmation,
provided that with respect to any Affiliated Manager, Lender has received a New
Non-Consolidation Opinion.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, Morningstar, Kroll and
DBRS or any other nationally-recognized statistical rating agency (and any
successor to any of the foregoing) designated by Lender, provided that each of
the foregoing shall be deemed included within the definition of “Rating
Agencies” only if such rating agency is rating (or is anticipated by Lender to
rate) the Securities.
“Rating Agency Confirmation” shall mean, with respect to any matter,
confirmation in writing (which may be in electronic form) by each applicable
Rating Agency that a proposed action, failure to act or other event with respect
to which such Rating Agency Confirmation is sought will not in and of itself
result in the downgrade, withdrawal or qualification of the then-current rating
assigned to any Securities (if then rated by such Rating Agency); provided that
upon receipt of a written acknowledgment or waiver (which may be in electronic
form and whether or not specifically identifying the matter or in general, press
release form) from a Rating Agency indicating its decision not to review or to
waive review of the matter for which Rating Agency Confirmation is sought, or
following the failure of a Rating Agency to respond to the request for which
Rating Agency Confirmation is sought within the time frames and in the manner
prescribed in any pooling or trust and servicing agreement governing the
administration of all or any portion of the Loan, the requirement to obtain
Rating Agency Confirmation for such matter at such time will be considered not
to apply (as if such requirement did not exist for such matter at such time)
with respect to such Rating Agency.
“REA” shall mean any construction, operation and reciprocal easement agreement
or similar agreement (including any separate agreement or other agreement
between Borrower and one or more other parties to an REA with respect to such
REA) affecting any Individual Property or portion thereof.
“Recycled SPE Certificate” shall have the meaning set forth in Section 6.1(e)
hereof.



20595751.13.BUSINESS
 
 

    38

--------------------------------------------------------------------------------






“Register” shall have the meaning set forth in Section 13.1(b) hereof.
“Regulation AB” shall mean Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarifications and interpretations as have been
provided by the United States Securities and Exchange Commission in the adopting
release (Asset Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506-1,631 (Jan. 7, 2005)) or by the staff of the United States Securities
and Exchange Commission, or as may be provided by the United States Securities
and Exchange Commission or its staff from time to time.
“Reimbursement Contribution” shall have the meaning set forth in Section 20.12
hereof.
“Reinvestment Yield” means the yield calculated by the linear interpolation of
the yields, as reported in the Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading “U.S. government securities” and the
sub-heading “Treasury constant maturities” for the week ending prior to the date
of prepayment, of the U.S. Treasury constant maturities with maturity dates (one
equal to or one longer or shorter) most nearly approximating the Spread
Maintenance Date, and converted to a monthly compounded nominal yield. In the
event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Reinvestment Yield.
“Related Loan” shall have the meaning set forth in Section 13.6 hereof.
“Release Date” shall have the meaning set forth in Section 2.9(b) hereof.
“Release Price” shall mean (a) with respect to the one-time right to a Select
Release, one hundred percent (100%) of the Allocated Loan Amounts related to the
Select Release Properties then being released, (b) with respect to the release
of any Prime ROFO Release Properties, one hundred five percent (105%) of the
Allocated Loan Amounts related to the Prime ROFO Release Properties then being
released and (c) with respect to each Individual Property (other than in
connection with a Select Release or a Prime ROFO Release), one hundred and
twenty percent (120%) of the applicable Allocated Loan Amount.
“REMIC Opinion” shall mean, with respect to any proposed matter or transaction,
an opinion of counsel acceptable to Lender, in form and substance satisfactory
to Lender and, if required in accordance with the terms of the transaction
documents relating to a Securitization, the Rating Agencies, that the completion
of such matter or transaction will not directly or indirectly result in or cause
the REMIC Trust or any of its assets to fail to qualify or maintain its status
as a REMIC Trust.
“REMIC Trust” shall mean (i) any “real estate mortgage investment conduit”
within the meaning of Section 860D of the Internal Revenue Code that holds an
interest in all or any portion of the Loan or (ii) any similar trust or Person
(including, without limitation, in each case that holds any interest in all or
any portion of the Loan).



20595751.13.BUSINESS
 
 

    39

--------------------------------------------------------------------------------






“Remington” shall mean Remington Lodging & Hospitality, LLC and/or its
Affiliates.
“Renewal Lease” shall have the meaning set forth in Section 5.13(a) hereof.
“Rents” shall have the meaning set forth in the Mortgage.
“Replacement Franchise Agreement” shall mean either (a) (i) a franchise,
trademark and license agreement with a Qualified Franchisor substantially in the
same form and substance as the Franchise Agreement, or (ii) a franchise,
trademark and license agreement with a Qualified Franchisor either (A) on the
applicable Franchisor’s then current franchise disclosure document (FDD) with
only such modifications as are not materially adverse to Borrower or Lender or
(B) in form and substance reasonably approved by Lender, such approval subject
to the Deemed Approval Standard and which may, at Lender’s option, be
conditioned upon Lender’s receipt of a Rating Agency Confirmation; provided,
however, any Replacement Franchise Agreement must have a term that extends at
least five (5) years beyond the fully extended Maturity Date of the Loan; and
(b) a replacement comfort letter or new comfort letter substantially in the form
of the applicable comfort letter delivered to Lender on the Closing Date (or
such other form and substance reasonably acceptable to Lender, such approval
subject to the Deemed Approval Standard), executed and delivered to Lender by
Lender, Operating Lessee, Borrower and such Qualified Franchisor at Borrower’s
expense.
“Replacement Guarantor” shall mean a Person that satisfies, in addition to the
requirements set forth in Section 7.7 hereof, each of the following: (a) owns
not less than fifty one (51%) of the direct or indirect equity interest in
Borrower and Controls each Borrower, (b) has been approved by Lender (which
approval shall not be unreasonably withheld, conditioned or delayed) and (c) for
which a Rating Agency Confirmation has been received.
“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Acceptable Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement (except in the
event Borrower exercises the Extension Option pursuant to Section 2.5(c) hereof,
in which case the Replacement Interest Rate Cap Agreement shall have an
effective date and term as prescribed in Section 2.5(c) hereof).
“Replacement Management Agreement” shall mean, collectively, (a)(i) with respect
to Remington, a management agreement substantially in the form of that certain
Master Management Agreement dated March 10, 2011, (ii) with respect to any
Property that is managed by a Brand Manager, a management agreement
substantially in the form of a Management Agreement in place on the Closing Date
(or after the Closing Date in accordance with the terms of this Agreement) with
respect to any Individual Property, or (iii) a management agreement approved by
Lender with a Qualified Manager, such approval subject to the Deemed Approval
Standard; provided, however, any Replacement Management Agreement must have a
term that extends at least five (5) years beyond the fully extended Maturity
Date of the Loan; and (b) a subordination



20595751.13.BUSINESS
 
 

    40

--------------------------------------------------------------------------------






of management agreement substantially in the form of the subordination of
management agreement executed by such Manager or its Affiliates and delivered on
the Closing Date (or after the Closing Date in accordance with this Agreement)
related to any Individual Property or otherwise approved by Lender, such
approval subject to the Deemed Approval Standard, executed and delivered to
Lender by Borrower, Operating Lessee and such Qualified Manager at Borrower’s
expense.
“Replacements” shall have the meaning set forth in Section 9.2(a) hereof.
“Required Approval Lease” shall have the meaning set forth in Section 5.13(a)
hereof.
“Required Repair Account” shall have the meaning set forth in Section 9.1(b)
hereof.
“Required Repair Deadline” shall have the meaning set forth in Section 9.1
hereof.
“Required Repair Funds” shall have the meaning set forth in Section 9.1(b)
hereof.
“Required Repairs” shall have the meaning set forth in Section 9.1(a) hereof.
“Required Work” shall have the meaning set forth in Section 9.6 hereof.
“Reserve Accounts” shall mean the Required Repair Account, the Tax and Insurance
Reserve Account, the FF&E Reserve Account, the PIP Reserve Account, the
Environmental Reserve Account, the Ground Lease Reserve Account, the Excess Cash
Reserve Account, the Condominium Charges Reserve Account, Special Reserve
Account or any other escrow account established by the Loan Documents.
“Reserve Funds” shall mean the Tax and Insurance Reserve Funds, the FF&E Reserve
Funds, the Required Repair Funds, the PIP Reserve Funds, the Environmental
Reserve Funds, the Ground Lease Reserve Funds, the Excess Cash Reserve Funds,
the Condominium Charges Funds, the Special Reserve Funds or any other escrow
funds established by the Loan Documents.
“Reserve Percentage” shall mean, with respect to any day of any Interest Accrual
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Board of Governors of the Federal Reserve System (or any
successor), for determining the maximum reserve requirement (including basic,
supplemental, emergency, special and marginal reserves) generally applicable to
financial institutions regulated by the Federal Reserve Board comparable in size
and type to Lender or its Loan participants, if any, in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on the Loan is determined),
whether or not Lender has any Eurocurrency liabilities or such requirement
otherwise in fact applies to Lender. The LIBOR Rate shall be adjusted
automatically as of the effective date of each change in the Reserve Percentage.
As of the date



20595751.13.BUSINESS
 
 

    41

--------------------------------------------------------------------------------






hereof, the Reserve Percentage is zero, however, there can be no assurance as to
what such amount may be in the future.
“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of an Individual
Property, the completion of the repair and restoration of such Individual
Property to a condition such that the Individual Property shall be at least
equal in value to that immediately prior to such Casualty or Condemnation, and
as near as possible to the condition the Individual Property was in immediately
prior to such Casualty or Condemnation, with such alterations as may be
reasonably approved by Lender.
“Restoration Consultant” shall have the meaning set forth in Section 8.5(b)(iii)
hereof.
“Restoration Retainage” shall have the meaning set forth in Section 8.5(b)(iv)
hereof.
“Restoration Threshold” shall mean with respect to each Individual Property,
five percent (5%) of the Allocated Loan Amount of such Individual Property.
“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.
“Ritz Carlton Investigation/Mitigation Funds” shall have the meaning set forth
in Section 9.10 hereof.
“Ritz Carlton Monitoring Funds” shall have the meaning set forth in Section 9.10
hereof.
“San Antonio Ground Lease” shall have the meaning set forth on Schedule XII
attached hereto.
“Scheduled PIP” shall mean each PIP listed on Schedule VI attached hereto, as
the same may be amended in accordance with the terms hereof.
“Secondary Containment Required Repairs” shall have the meaning set forth in
Section 9.1 hereof.
“Securities” shall have the meaning set forth in Section 13.1 hereof.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securities Liabilities” shall have the meaning set forth in Section 13.5(b)
hereof.
“Securitization” shall have the meaning set forth in Section 13.1 hereof.



20595751.13.BUSINESS
 
 

    42

--------------------------------------------------------------------------------






“Securitization Closing Date” shall mean the date designated or deemed to be
designated by Lender as the “Securitization Closing Date” in accordance with
Section 2.4(e) hereof.
“Securitization Initialization Period” shall mean, with respect to a
Securitization, the period beginning on and including the Securitization Closing
Date and ending on and excluding, at the election of Lender, either (x) in the
event the first distribution to certificateholders occurs during the
Securitization Month, the Selected Day in the Securitization Month or (y) in the
event the first distribution to certificateholders occurs during the month
following the Securitization Month, the Selected Day in the month after the
Securitization Month.
“Securitization Initialization Period LIBOR” shall mean, with respect to a
Securitization Initialization Period, LIBOR as determined two Business Days
prior to the related Securitization Closing Date.
“Securitization Month” shall mean the month in which the Securitization Closing
Date occurs.
“Selected Day” means the fifteenth (15th) day of each calendar month, or such
other date as determined by Lender pursuant to Section 2.4(e) hereof.
“Select Release” shall mean a release of (i) all or any of the Select Release
Properties, (ii) at the applicable Release Price, (iii) in connection with a
sale of such Select Release Property(ies) to Ashford Hospitality Select Limited
Partnership or its Affiliates and (iv) in accordance with Section 2.9, it being
acknowledged and agreed that Borrower’s right to a Select Release is a one-time
right exercisable at any time.
“Select Release Properties” shall mean the Individual Properties set forth on
Schedule XIII.
“Servicer” shall have the meaning set forth in Section 13.2 hereof.
“Servicing Agreement” shall have the meaning set forth in Section 13.2 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 11.2(c)
hereof.
“SPE Component Entity” shall have the meaning set forth in Section 6.1(b)(i)
hereof.
“Special Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.
“Special Reserve Account” shall have the meaning set forth in Section 9.12
hereof.
“Special Reserve Funds” shall have the meaning set forth in Section 9.12 hereof.



20595751.13.BUSINESS
 
 

    43

--------------------------------------------------------------------------------






“Spread Maintenance Date” shall mean the Payment Date occurring on the 18th
Payment Date.
“Spread Maintenance Premium” shall mean, with respect to any payment or
prepayment, an amount equal to the sum of the present values of each future
installment of interest that would be payable under any Component of the Loan on
the outstanding principal amount of the Loan being paid or prepaid in excess of
the Free Prepayment Amount from the date of such payment or prepayment through
and including the Spread Maintenance Date, assuming an annual interest rate
equal to the LIBOR Margin then applicable to each such future installment of
interest, with such future installments of interest to be discounted at an
interest rate per annum equal to the Reinvestment Yield. Under no circumstances
shall the Spread Maintenance Premium be less than zero.
“S&P” shall mean Standard & Poor’s Ratings Services, and its successors in
interest.
“State” shall mean, with respect to an Individual Property, the State in which
such Individual Property or any part thereof is located.
“Substitute Guaranty” shall have the meaning set forth in Section 7.7 hereof.
“Sugar Land Condominium” shall mean the condominium regimes established with
respect to the Individual Property located in Sugar Land, Texas pursuant to the
Sugar Land Condominium Documents.


“Sugar Land Condominium Documents” shall mean those documents set forth on
Schedule XV attached hereto, as each of the same may be amended, restated,
replaced or otherwise modified from time to time in accordance with the terms
and conditions of this Agreement.


“Sugar Land Ground Lease” shall have the meaning set forth on Schedule XII
attached hereto.


“Sugar Land Hotel and Conference Center Condominium” shall have the meaning set
forth on Schedule XV attached hereto.


“Sugar Land Town Square Condominium” shall have the meaning set forth on
Schedule XV attached hereto.


“Survey” shall mean a survey of the Individual Property in question prepared by
a surveyor licensed in the State and satisfactory to Lender and the company or
companies issuing the Title Insurance Policies, and containing a certification
of such surveyor satisfactory to Lender.



20595751.13.BUSINESS
 
 

    44

--------------------------------------------------------------------------------






“Tampa Parking Lease” shall mean that certain Parking Lease Agreement dated
December 7, 1999, by and between McKibbon Hotel Group, Inc., a
predecessor-in-interest to MHG of Tampa Land Holdings, LLC (“Tampa Parking Lease
Landlord”), and McKibbon Hotel Group of Tampa, Florida #4, L.P., a
predecessor-in-interest to HH LC Portfolio LLC (“Tampa Parking Lease Tenant”),
as amended by that certain First Amendment to Parking Lease Agreement dated
August 2, 2004, by and between Tampa Parking Lease Landlord and a
predecessor-in-interest to Tampa Parking Lease Tenant, Highland Hospitality,
L.P., a Delaware partnership (“Highland Hospitality”), as further amended by
that certain Second Amendment to Parking Lease Agreement dated July 17, 2007, by
and between Tampa Parking Lease Landlord, Tampa Parking Lease and Highland
Hospitality.
“Tax and Insurance Reserve Account” shall have the meaning set forth in Section
9.4 hereof.
“Tax and Insurance Reserve Funds” shall have the meaning set forth in Section
9.4 hereof.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of any Individual Property under a Lease or other occupancy agreement
with Borrower or Operating Lessee.
“Title Insurance Policy” shall mean that certain ALTA (or its equivalent)
mortgagee title insurance policy issued with respect to each Individual Property
and insuring the lien of the Mortgages.
“TIV” shall have the meaning set forth in Section 8.2 hereof.
“Transfer” shall have the meaning set forth in Section 7.1 hereof.
“Transferee” shall have the meaning set forth in Section 7.4 hereof.
“Tribunal” shall mean any state, commonwealth, federal, foreign, territorial or
other court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.
“TRIPRA” shall have the meaning set forth in Section 8.1 hereof.


“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Property is located.



20595751.13.BUSINESS
 
 

    45

--------------------------------------------------------------------------------






“Underwriter Group” shall have the meaning set forth in Section 13.5(b) hereof.
“Underwritten Net Cash Flow” shall mean, as of the end of any calendar quarter
and calculated with respect to the preceding twelve (12) month period, the
amount determined by Lender as the excess of (a) Gross Revenues over (b)
Operating Expenses, adjusted to (i) include amounts for (A) management fees
equal to the greater of (1) four percent (4%) of Gross Revenues and (2) the
management fees actually paid under the Management Agreement, (B) any franchise,
license and marketing fees and reimbursables paid or payable to Franchisor under
any Franchise Agreement and/or Management Agreement, as applicable, and (C)
Capital Expenditures (i) equal to the greater of (1) four percent (4%) of Gross
Revenues per annum (regardless of whether deposits to a reserve account for such
items is required under this Agreement) and (2) the amount required to be
reserved under the Franchise Agreements and the Management Agreements; and (ii)
exclude amounts (A) which are non-recurring items and (B) received from any
Affiliate of Borrower or Guarantor or from any Tenant in default under its Lease
or in bankruptcy (unless such Lease has been assumed in the bankruptcy
proceeding). Lender’s calculation of Underwritten Net Cash Flow shall be final
absent manifest error.
“Unflagged Trigger Event” shall mean (a) with respect to each Individual
Property, the period commencing on the Payment Date immediately following the
date on which the Franchise Agreement or Management Agreement with a Brand
Manager, as applicable, related to such Individual Property has been cancelled
or terminated (whether by its express terms or otherwise) or is otherwise no
longer in full force and effect, (b) with respect to the Individual Property
commonly known as the Crowne Plaza Ravinia (provided such Individual Property
remains subject to the Lien of the Loan Documents), in the event that no
Extended Franchise Agreement or Replacement Franchise Agreement or Extended
Management Agreement with a Brand Manager or Replacement Management Agreement
with a Brand Manager, as applicable, is in place on or prior to July 8, 2019,
the Payment Date occurring in July, 2019, and (c) with respect to the Individual
Property commonly known as the Renaissance Portsmouth (provided such Individual
Property remains subject to the Lien of the Loan Documents), in the event that
no Extended Franchise Agreement or Replacement Franchise Agreement or Extended
Management Agreement with a Brand Manager or Replacement Management Agreement
with a Brand Manager, as applicable, is in place on or prior to January 8, 2021,
the Payment Date occurring in January, 2021.
“Unflagged Trigger Event Cure” shall mean, with respect to each Individual
Property that is the subject of an Unflagged Trigger Event, the receipt by
Lender of an Extended Franchise Agreement or Replacement Franchise Agreement or
an Extended Management Agreement with a Brand Manager or Replacement Management
Agreement with a Brand Manager, as applicable.
“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.



20595751.13.BUSINESS
 
 

    46

--------------------------------------------------------------------------------






“Units” shall mean “Units”, “Tracts”, “Lots”, “Master Units” or words of similar
import as defined in the Condominium Documents that relate to a physical portion
of the property that is designated for separate ownership and occupancy pursuant
to, and in accordance with, the Condominium Documents.
“U.S. Person” shall mean a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.7(e) hereof.
“Washingtonian Waterfront Condominium” shall have the meaning set forth on
Schedule XV attached hereto.
“Zoning Report” shall mean, individually and/or collectively (as the context may
require), those certain zoning reports with respect to each Individual Property
prepared by The Planning & Zoning Resource Corporation and delivered to Lender
and the company or companies issuing the Title Insurance Policies in connection
with the origination of the Loan.
Section 1.2.    Principles of Construction
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
ARTICLE 2    
GENERAL TERMS
Section 2.1.    The Loan
Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.
Section 2.2.    Disbursement to Borrower
Borrower may request and receive only one borrowing in respect of the Loan and
any amount borrowed and repaid in respect of the Loan may not be reborrowed.



20595751.13.BUSINESS
 
 

    47

--------------------------------------------------------------------------------






Section 2.3.    The Note, Mortgage and Loan Documents
The Loan shall be evidenced by the Note and this Agreement and secured by the
Mortgage and the other Loan Documents.
Section 2.4.    Interest Rate
(a)    General. Interest on the outstanding principal balance of each Component
shall accrue at the Interest Rate from the Closing Date through and including
the last day of the Interest Accrual Period during which the Maturity Date
occurs. The total interest accrued under the Loan shall be the sum of the
interest accrued on each Component. Except as otherwise set forth herein or in
the other Loan Documents, interest shall be paid in arrears.
(b)    Unavailability of LIBOR Rate. In the event that Lender shall have
determined (which determination shall be conclusive and binding upon Borrower
absent manifest error) that by reason of circumstances affecting the interbank
eurodollar market, adequate and reasonable means do not exist for ascertaining
the LIBOR Rate, then Lender shall forthwith give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) day prior to
the applicable Determination Date, with a written confirmation of such
determination promptly thereafter. If such notice is given, the Loan shall bear
interest at the Adjusted Prime Rate beginning on the first (1st) day of the next
succeeding Interest Accrual Period.
If, pursuant to the terms of this Agreement, the Loan has been converted to the
Adjusted Prime Rate and Lender shall determine (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice thereof to Borrower, and the Adjusted Prime Rate shall
convert to the LIBOR Rate effective on the first day of the next succeeding
Interest Accrual Period. Notwithstanding any provision of this Agreement to the
contrary, in no event shall Borrower have the right to elect to have the Loan
bear interest at either the LIBOR Rate or the Adjusted Prime Rate.
(c)    Default Rate. Upon the occurrence and during the continuance of an Event
of Default, interest on the outstanding principal balance of the Loan and, to
the extent permitted by law, overdue interest and other amounts due in respect
of the Loan shall accrue at a rate per annum equal to the Default Rate and all
references in the Note, this Agreement or the other Loan Documents to the
“Interest Rate” shall be deemed to refer to the Default Rate. Interest at the
Default Rate shall be computed from the occurrence of the Event of Default until
the earlier of (i) the actual receipt and collection of the Debt (or that
portion thereof that is then due) and (ii) the cure of such Event of Default. To
the extent permitted by applicable law, interest at the Default Rate shall be
added to the Debt, shall itself accrue interest at the same rate as the Loan and
shall be secured by the Mortgage. This paragraph shall not be construed as an
agreement or privilege to extend the date of the payment of the Debt, nor as a
waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default; the acceptance of any payment from Borrower



20595751.13.BUSINESS
 
 

    48

--------------------------------------------------------------------------------






shall not be deemed to cure or constitute a waiver of any Event of Default; and
Lender retains its rights under the Note, this Agreement and the other Loan
Documents to accelerate and to continue to demand payment of the Debt upon the
occurrence of and during the continuance of any Event of Default, despite any
payment by Borrower to Lender.
(d)    Interest Calculation.
(i)    Interest shall be computed based on the daily rate produced assuming a
three hundred sixty (360) day year, multiplied by the actual number of days
elapsed during each Interest Accrual Period. Borrower understands and
acknowledges that such interest accrual method results in more interest accruing
on the Loan than if either a thirty (30) day month and a three hundred sixty
(360) day year or the actual number of days and a three hundred sixty five (365)
day year were used to compute the accrual of interest on the Loan. Lender shall
determine the Interest Rate applicable to each Component in accordance with this
Agreement and its determination thereof shall be conclusive in the absence of
manifest error. The books and records of Lender shall be prima facie evidence of
all sums owing to Lender from time to time under this Agreement, but the failure
to record any such information shall not limit or affect the obligations of
Borrower under the Loan Documents.
(ii)    Components of the Loan. For the purpose of computing interest payable
from time to time on the principal amount of the Loan and certain other
computations set forth herein, the principal balance of the Loan shall be
divided into Components A, B, C, D, E, F and G. The principal amount of the
Components shall be as follows:
COMPONENT
PRINCIPAL AMOUNT
 
 
A
$814,999,994.00
 
 
B
$1.00
 
 
C
$1.00
 
 
D
$1.00
 
 
E
$1.00
 
 
F
$1.00
 
 
G
$1.00
 
 

(e)    Selected Day and Securitization Closing Date; Securitization Interest
Adjustments; Payment Date. (1) Lender may in its sole discretion designate the
Securitization



20595751.13.BUSINESS
 
 

    49

--------------------------------------------------------------------------------






Closing Date by providing not less than twenty-four (24) hours prior notice to
Borrower. Lender may in its sole discretion designate a day of the calendar
month (w) as the Selected Day for purposes of establishing, in accordance with
the definition of “Interest Accrual Period”, the beginning and ending dates of
the Interest Accrual Period that commences in the month in which the
Securitization Closing Date occurs (and, to the extent contemplated in the
definition of Interest Accrual Period, the prior month) and each Interest
Accrual Period thereafter and/or (y) as the Payment Date commencing in the month
in which the Securitization Closing Date occurs and continuing thereafter. In
lieu of such designation, Lender may elect that the Interest Accrual Period with
respect to the first Payment Date after the Securitization Closing Date and each
Payment Date thereafter shall be the calendar month preceding such Payment Date.
The designation of the Selected Day, Payment Date or election of calendar-month
Interest Accrual Periods shall be a one-time event; once made, such designation
or election shall apply for (1) purposes of establishing, in accordance with the
definition of “Interest Accrual Period”, the beginning and ending dates of the
Interest Accrual Period that commences in the month in which the Securitization
Closing Date occurs (and, to the extent contemplated in the definition of
Interest Accrual Period, the prior month) and each Interest Accrual Period
thereafter and/or (2) purposes of establishing the Payment Date each month
during the term of the Loan.
(i)    With respect to any portion of any Interest Accrual Period that also
comprises all or any portion of a Securitization Initialization Period, if the
amount of interest payable by Borrower hereunder (based on the Interest Rate
using LIBOR as of the applicable Determination Date) is less than the amount of
interest which would be payable if the Interest Rate were determined using the
Securitization Initialization Period LIBOR in lieu of LIBOR (such deficiency
being the “Securitization Interest Adjustment Amount” for such Interest Accrual
Period), then Borrower shall pay to Lender on the Payment Date related to any
such Interest Accrual Period (or, if such Payment Date occurred prior to the
Securitization Closing Date, then on the next succeeding Payment Date) the
Securitization Interest Adjustment Amount.
(ii)    Similarly, if Lender exercises its option pursuant to clause (i) of this
Section 2.4(e) to elect calendar Interest Accrual Periods for Payment Dates
after the Securitization Closing Date, in respect of any portion of the first
such calendar Interest Accrual Period that overlaps with an Interest Accrual
Period with respect to which a payment was already made on a prior Payment Date,
in respect of the number of days of overlap, Borrower shall be credited with the
interest already paid and, on the first Payment Date after the Securitization
Closing Date, shall be obligated to pay in respect of such overlapping days only
an amount equal to the greater of (A)(1) the amount of interest accrued for such
overlapping days using LIBOR as determined two Business Days prior to the first
day of the month prior to the Securitization Month minus (2) the amount of
interest accrued for such overlapping days using the LIBOR determined as of the
Determination Date in the month prior to the Securitization Month and (B) zero.
(iii)    In the event that Lender changes the Selected Day to a day pursuant to
clause (i) of this Section 2.4(e) to a day that is earlier in the month than the
Selected Day as previously defined, then, with respect to the first Payment Date
after the Securitization Closing



20595751.13.BUSINESS
 
 

    50

--------------------------------------------------------------------------------






Date and the portion (if any) of the applicable Interest Accrual Period that
does not overlap with the Securitization Initialization Period, if Borrower has
already paid the amount of interest it owed in respect of such non-overlapping
portion as calculated prior to such change in the Selected Day on the most
recent Payment Date prior to such change in the Selected Day, then Borrower
shall not owe any further amount of interest in respect of such non-overlapping
portion.
(f)    Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the maximum nonusurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
indebtedness evidenced by the Note and as provided for herein or in the other
Loan Documents, under the laws of such state or states whose laws are held by
any court of competent jurisdiction to govern the interest rate provisions of
the Loan (such rate, the “Maximum Legal Rate”). If, by the terms of the Note,
this Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due on the Loan at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder (and any such payments shall not require the payment of a Spread
Maintenance Premium or any other prepayment premium). All sums paid or agreed to
be paid to Lender for the use, forbearance, or detention of the sums due under
the Loan, shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Loan
until payment in full so that the rate or amount of interest on account of the
Loan does not exceed the Maximum Legal Rate of interest from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.
Section 2.5.    Loan Payments
(a)    Payment Before Maturity. On the Closing Date, Borrower shall pay to
Lender interest for the Interim Interest Accrual Period and on each Payment Date
thereafter through and including the Maturity Date, Borrower shall pay to Lender
all interest that has accrued or will accrue during the Interest Accrual Period
in which such Payment Date (or Maturity Date, as applicable) occurs.
(b)    Payment on Maturity. Borrower shall pay to Lender on the Maturity Date
the outstanding principal balance of the Loan, all accrued and unpaid interest
and all other amounts (including, without limitation, any Spread Maintenance
Premium or other penalty or premium, if any) due hereunder and under the Note,
the Mortgage and the other Loan Documents.
(c)    Extension of the Maturity Date. Borrower shall have the option to extend
the term of the Loan beyond the Initial Maturity Date for four (4) successive
terms (each, an “Extension Option”) of one (1) year each to (w) the Payment Date
occurring in April, 2018, (x)



20595751.13.BUSINESS
 
 

    51

--------------------------------------------------------------------------------






the Payment Date occurring in April, 2019, (y) the Payment Date occurring in
April, 2020 and (z) the Payment Date occurring in April, 2021 (each such date,
an “Extended Maturity Date” and each such one-year period an “Extension Term”),
respectively, and, as to each Extension Option, upon satisfaction of the
following terms and conditions:
(iii)    no Event of Default shall have occurred and be continuing at the time
the applicable Extension Option is exercised and on the date that the applicable
Extension Term is commenced;
(iv)    Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than three (3) months, and no later than
one (1) month, prior to the then applicable Maturity Date;
(v)    Borrower shall obtain and deliver to Lender prior to the commencement of
such Extension Term, a Replacement Interest Rate Cap Agreement, which
Replacement Interest Rate Cap Agreement shall be effective commencing on the
first day of such Extension Term and shall have a term extending through and
including the end of the Interest Accrual Period in which the applicable
Extended Maturity Date falls;
(vi)    each Mezzanine Loan shall have been extended in accordance with the
terms of the related Mezzanine Loan Agreement;
(vii)    in connection with the exercise of each Extension Option, Borrower
shall have paid to Lender the applicable Extension Fee; and
(viii)    Borrower shall have paid all of Lender’s reasonable out of pocket
costs and expenses, including, without limitation, reasonable attorneys’ fees
and disbursements, in connection with Borrower’s exercise of such Extension
Option.
All references in this Agreement and in the other Loan Documents to the Maturity
Date shall mean the applicable Extended Maturity Date in the event the
applicable Extension Option is exercised.
(d)    Application of Payments. Prior to the occurrence of an Event of Default,
all monthly payments made as scheduled pursuant to this Agreement and the Note
shall be applied as follows: (i) first, to the payment of interest due and
payable on Component A, (ii) second, to the payment of interest due and payable
on Component B, (iii) third, to the payment of interest due and payable on
Component C, (iv) fourth, to the payment of interest due and payable on
Component D, (v) fifth, to the payment of interest due and payable on Component
E, (vi) sixth, to the payment of interest due and payable on Component F and
(vii) to the payment of interest due and payable on Component G. Any mandatory
prepayment of the principal of the Loan made pursuant to Section 2.6 hereof and
any other voluntary prepayments of principal of the Loan made pursuant to
Section 2.6, Section 2.9 or otherwise when no Event of Default exists shall be
applied by Lender between the Components as follows: (a) first, to the reduction
of the outstanding principal balance



20595751.13.BUSINESS
 
 

    52

--------------------------------------------------------------------------------






of Component A, until reduced to zero, (b) second, to the reduction of the
outstanding principal balance of Component B until reduced to zero, (c) third,
to the reduction of the outstanding principal balance of Component C until
reduced to zero, (d) fourth, to the reduction of the outstanding principal
balance of Component D until reduced to zero, (e) fifth, to the reduction of the
outstanding principal balance of Component E until reduced to zero, (f) sixth,
to the reduction of the outstanding principal balance of Component F until
reduced to zero and (g) to the reduction of the outstanding principal balance of
Component G until reduced to zero. Following the occurrence and during the
continuance of an Event of Default, any payment made on the Debt shall be
applied among the Components to accrued but unpaid interest, late charges,
accrued fees, the unpaid principal amount of the Debt, and any other sums due
and unpaid to Lender in connection with the Loan, in such manner and order as
Lender may elect in its sole and absolute discretion.
(e)    Method and Place of Payment.
(i)    Each payment by Borrower hereunder shall be made to Lender at its offices
or at such other place as Lender may designate from time to time in writing.
(ii)    All payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 2:00 P.M. New York, New York time.
(iii)    Whenever any payment hereunder shall be stated to be due on a day which
is not a Business Day, such payment shall be made on the first Business Day
preceding such Payment Date.
(iv)    All payments made by Borrower hereunder or under the other Loan
Documents shall be made irrespective of, and without any deduction for, any
setoff, defense or counterclaims.
(v)    Remittances in payment of any part of the indebtedness other than in the
required amount in immediately available U.S. funds shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by the holder hereof in immediately available U.S. funds
and shall be made and accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practices of the collecting
bank or banks.
(f)    Late Payment Charge. If any principal, interest or other payment due
under the Loan Documents (other than the outstanding principal amount of the
Loan due on the Maturity Date) is not paid by Borrower on or prior to the date
the same is due (after taking into account the payment date convention set forth
in Section 2.5(e) hereof) (or such greater period, if any, required by
applicable Legal Requirements), Borrower shall pay to Lender upon demand an
amount equal to the lesser of five percent (5%) of such unpaid sum or the
maximum amount permitted by applicable Legal Requirements in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent



20595751.13.BUSINESS
 
 

    53

--------------------------------------------------------------------------------






payment. Any such amount shall be secured by the Mortgage and the other Loan
Documents to the extent permitted by applicable law.
(g)    Additional Payment Provisions.
(i)    If at any time after the date hereof, Lender (which shall include, for
purposes of this Section, any corporation controlling Lender and any participant
of Lender’s rights hereunder) reasonably determines that due to the adoption or
modification of any Legal Requirement regarding taxation, Lender’s required
levels of reserves, deposits, Federal Deposit Insurance Corporation insurance or
capital (including any allocation of capital requirements or conditions), or
similar requirements, or any interpretation or administration thereof by any
Tribunal or compliance of Lender with any of such requirements, has or would
have the effect of (A) increasing Lender’s costs relating to the Loan, or (B)
reducing the yield or rate of return of Lender on the Loan, to a level below
that which Lender could have achieved but for the adoption or modification of
any such Legal Requirements, Borrower shall, within fifteen (15) days of any
request by Lender, pay to Lender such additional amounts as (in Lender’s sole
judgment, after good faith and reasonable computation) will compensate Lender
for such increase in costs or reduction in yield or rate of return of Lender (a
“Consequential Loss”). No failure by Lender to immediately demand payment of any
additional amounts payable hereunder shall constitute a waiver of Lender’s right
to demand payment of such amounts at any subsequent time. Nothing herein
contained shall be construed or so operate as to require Borrower to pay any
interest, fees, costs or charges greater than is permitted by applicable law.
(ii)    If any requirement of law or any change therein or in the interpretation
or application thereof, shall hereafter make it unlawful for Lender to make or
maintain a Loan with the Interest Rate being based on LIBOR as contemplated
hereunder, (A) the obligation of Lender hereunder to make such Loan based on
LIBOR or to convert the Loan from the Adjusted Prime Rate to the LIBOR Rate
shall be canceled forthwith, and (B) any outstanding LIBOR Loan shall be
converted automatically to a loan bearing interest at the Adjusted Prime Rate on
the next succeeding Payment Date or within such earlier period as required by
law. Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the Loan hereunder. If Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.5(g)(ii),
Lender shall provide Borrower with not less than ninety (90) days written notice
specifying in reasonable detail the event by reason of which it has become so
entitled and the additional amount required to fully compensate Lender for such
additional costs. Lender’s notice of such costs, as certified to Borrower, shall
be conclusive absent manifest error.
(iii)    In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether



20595751.13.BUSINESS
 
 

    54

--------------------------------------------------------------------------------






or not having the force of law) hereafter issued from any central bank or other
Governmental Authority:
shall hereafter impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of Lender
which is not otherwise included in the determination of the LIBOR Rate
hereunder;
shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material;
shall subject Lender to any Taxes (other than (I) Indemnified Taxes, (II) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(III) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, or other
liabilities or capital attributable thereto; or
shall hereafter impose on Lender any other condition (other than Taxes);
and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall promptly pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
such additional cost or reduced amount receivable which Lender deems to be
material as determined by Lender. If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.5(g)(iii), Lender shall provide
Borrower with not less than ninety (90) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost
or reduced amount. A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error. This provision shall survive
payment of the Note and the satisfaction of all other obligations of Borrower
under this Agreement and the Loan Documents.
(iv)    Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (A) any
default by



20595751.13.BUSINESS
 
 

    55

--------------------------------------------------------------------------------






Borrower in payment of the principal of or interest on a LIBOR Loan, including,
without limitation, any such loss or expense arising from interest or fees
payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (B) any prepayment (whether voluntary or mandatory) of the
LIBOR Loan that did not include all interest which had accrued (or would have
accrued) at the Interest Rate through the end of the related Interest Accrual
Period, including, without limitation, such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain the LIBOR Loan hereunder, and (C) the conversion (for any reason
whatsoever, whether voluntary or involuntary) of the Interest Rate from the
LIBOR Rate to the Adjusted Prime Rate with respect to any portion of the
outstanding principal amount of the Loan then bearing interest at the LIBOR Rate
on a date other than the Payment Date immediately following the last day of an
Interest Accrual Period, including, without limitation, such loss or expenses
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain a LIBOR Loan hereunder (the amounts referred to in
clauses (A), (B) and (C) are herein referred to collectively as the “Breakage
Costs”). This provision shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents.
(v)    Within fifteen (15) days after request by Lender (or at the time of any
prepayment), Borrower shall pay to Lender such amount or amounts as will
compensate Lender for any loss, cost, expense, penalty, claim or liability,
including any loss incurred in obtaining, prepaying, liquidating or employing
deposits or other funds from third parties and any loss of yield, as determined
by Lender in its judgment reasonably exercised incurred by it with respect to
the Loan as a result of the payment or prepayment of any amount on a date other
than the date such amount is required or permitted to be paid or prepaid;
provided that Lender delivers to Borrower a certificate as to the amounts of
such costs described herein, which certificate shall be conclusive in the
absence of manifest error. Lender shall have no obligation to purchase, sell
and/or match funds in connection with the funding or maintaining of the Loan or
any portion thereof. The obligations of Borrower under this Section shall
survive any termination of the Loan Documents and payment of the Note and shall
not be waived by any delay by Lender in seeking such compensation.
Section 2.6.    Loan Prepayments
(a)    Voluntary.
(i)    Except as otherwise expressly permitted under this Agreement, including,
without limitation, Section 2.9 hereof, no voluntary prepayments, whether in
whole or in part, of the Loan or any other amount at any time due and owing
under this Agreement can be made by Borrower or any other Person without the
express prior written consent of Lender, and Lender shall have no obligation to
accept any prepayment except when made in accordance with the terms hereof.
Borrower may on any Business Day at its option and upon giving Lender not less
than thirty (30) (and not more than ninety (90)) days prior written notice,
prepay the Loan (such notice being revocable or may be modified by Borrower on
at least two (2) Business Days prior



20595751.13.BUSINESS
 
 

    56

--------------------------------------------------------------------------------






written notice to Lender provided Borrower pays all of Lender’s reasonable costs
and expenses incurred in connection with the notice of prepayment) (A) on or
before the Spread Maintenance Date, in whole or in part, with payment of the
Spread Maintenance Premium, if applicable, and (B) after the Spread Maintenance
Date, in whole or in part, without payment of any premium, fee or penalty. Any
prepayment shall include the payment of all additional amounts required to be
paid by Borrower and all other amounts owing by Borrower to Lender under the
Note, this Agreement and the other Loan Documents, including, without
limitation, (1) any Breakage Costs incurred by Lender in connection with the
cancellation or termination of a LIBOR or swap contract entered into in
connection with the Loan, and (2) Compensating Interest. As a condition to any
prepayment contemplated by this Section 2.6(a), Borrower shall have delivered
evidence satisfactory to Lender that each Mezzanine Loan is simultaneously being
prepaid on a pro-rata basis in accordance with the terms of the related
Mezzanine Loan Documents. Notwithstanding the foregoing to the contrary, no
prepayment shall be permitted on any day during the period commencing on the
first calendar day immediately following a Payment Date to, but not including,
the Determination Date occurring in such calendar month.
(ii)    Notwithstanding anything contained herein to the contrary, in connection
with any release of one or more Individual Properties in accordance with this
Agreement, Borrower shall be permitted to prepay the Loan, at any time or times
prior to the Spread Maintenance Date without any Spread Maintenance Premium, in
an aggregate amount not to exceed forty percent (40%) of the original principal
balance of the Loan (the “Free Prepayment Amount”), provided (A) there is no
Event of Default continuing as of the date of the applicable prepayment, and
(B) Borrower otherwise complies with this Section 2.6.
(b)    Mandatory. On each date on which Lender actually receives a distribution
of Net Proceeds, and if Lender is not obligated to make such Net Proceeds
available to Borrower for Restoration or otherwise remit such Net Proceeds to
Borrower pursuant to Section 8.5 hereof, Lender shall apply an amount equal to
one hundred percent (100%) of such Net Proceeds as a prepayment of the Debt in
an amount up to the Release Price associated with the Individual Property
(provided that to the extent Net Proceeds are less than such Release Amount,
provided there exists no Event of Default, Borrower shall be permitted to prepay
the Loan in an amount equal to the remainder of such Release Price in compliance
with the requirements of Section 2.6(a) hereof without the payment of any Spread
Maintenance Premium) to which such Net Proceeds relate together with any
Compensating Interest and any Breakage Costs associated therewith and any other
sums due in connection therewith. All Net Proceeds in excess of such Release
Price and Compensating Interest and Breakage Costs associated therewith (if any)
and any other sums due in connection therewith shall (i) if an Event of Default
has occurred and is continuing, be held and applied by Lender in accordance with
the terms of this Agreement and the other Loan Documents and (ii) if no Event of
Default has occurred and is continuing be applied as follows: (A) first, to the
Mezzanine A Loan up to the Mezzanine A Release Price for the affected Individual
Property (together with any Compensating Interest (as defined in the Mezzanine A
Loan Agreement) and any Breakage Costs (as defined in the Mezzanine A Loan
Agreement) associated therewith and any other sums due in connection therewith),
(B) second, to the Mezzanine B Loan up to the Mezzanine B Release



20595751.13.BUSINESS
 
 

    57

--------------------------------------------------------------------------------






Price for the affected Individual Property (together with any Compensating
Interest (as defined in the Mezzanine B Loan Agreement) and any Breakage Costs
(as defined in the Mezzanine B Loan Agreement) associated therewith and any
other sums due in connection therewith), (C) third, to the Mezzanine C Loan up
to the Mezzanine C Release Price for the affected Individual Property (together
with any Compensating Interest (as defined in the Mezzanine C Loan Agreement)
and any Breakage Costs (as defined in the Mezzanine C Loan Agreement) associated
therewith and any other sums due in connection therewith), (D) fourth, to the
Mezzanine D Loan up to the Mezzanine D Release Price for the affected Individual
Property (together with any Compensating Interest (as defined in the Mezzanine D
Loan Agreement) and any Breakage Costs (as defined in the Mezzanine D Loan
Agreement) associated therewith and any other sums due in connection therewith),
and (E) fifth, any remaining Net Proceeds shall be deposited into the Cash
Management Account and applied by Lender in accordance with the terms of this
Agreement. Any such prepayment shall be held by Lender and applied on the next
Payment Date. Borrower shall not be required to pay a Spread Maintenance Premium
or any other prepayment premium in connection with any prepayment made pursuant
to this Section 2.6(b) solely in connection with a Casualty or Condemnation.
(c)    After Event of Default. If, prior to the first (1st) anniversary of the
Closing Date, after the occurrence and during the continuance of an Event of
Default, Lender shall accelerate the Debt and Borrower thereafter tenders
payment of all or any part of the Debt, or if all or any portion of the Debt is
recovered by Lender after such Event of Default, Borrower shall pay to Lender,
in addition to the Debt and the applicable Spread Maintenance Premium, (i)
Compensating Interest, (ii) Breakage Costs, and (iii) an amount equal to one
percent (1%) of the outstanding principal balance of the Debt being prepaid.
Section 2.7.    Taxes
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of Borrower)
requires the deduction or withholding of any Tax from any such payment by
Borrower, then Borrower shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.7) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.
(b)    Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law any Other Taxes.
(c)    Indemnification. The Loan Parties shall jointly and severally indemnify
Lender, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes



20595751.13.BUSINESS
 
 

    58

--------------------------------------------------------------------------------






(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.7) payable or paid by Lender or required to be
withheld or deducted from a payment to Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by Lender shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.7, such
Loan Party shall deliver to Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Lender.
(e)    Status of Lenders.
(vi)    In the event Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, Lender
shall deliver to Borrower, at the time or times reasonably requested by
Borrower, such properly completed and executed documentation reasonably
requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, Lender, if
reasonably requested by Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower as will enable
Borrower to determine whether or not Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.7(e)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in Lender’s reasonable
judgment such completion, execution or submission would subject Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Lender.
(vii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A)    Lender shall deliver to Borrower from time to time upon the reasonable
request of Borrower executed originals of IRS Form W-9 certifying that Lender is
exempt from U.S. federal backup withholding tax;
(B)    if Lender becomes a Foreign Lender, Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower (in such number of copies as
shall be requested by the recipient) on or prior to the date on which Lender
becomes a Foreign Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower, whichever of the following is
applicable):



20595751.13.BUSINESS
 
 

    59

--------------------------------------------------------------------------------






(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by Borrower)
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower), executed originals of any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower to determine the withholding or
deduction required to be made; and



20595751.13.BUSINESS
 
 

    60

--------------------------------------------------------------------------------






(D)    if a payment made to Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable),
Lender shall deliver to Borrower at the time or times prescribed by law and at
such time or times reasonably requested by Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Borrower as may be necessary for Borrower to comply with
their obligations under FATCA and to determine that Lender has complied with
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(E)    Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.7 (including by
the payment of additional amounts pursuant to this Section 2.7), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.7 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.7(f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.7(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.7(f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(g)    Survival. Each party’s obligations under this Section 2.7 shall survive
any assignment of rights by, or the replacement of, Lender, and the repayment,
satisfaction or discharge of all obligations under any Loan Document.



20595751.13.BUSINESS
 
 

    61

--------------------------------------------------------------------------------






Section 2.8.    Loan Assignment
At the request of Borrower in connection with any full prepayment or repayment
of the Loan in accordance with the terms of this Agreement and the other Loan
Documents, Lender shall: (i) assign the Mortgages to any new lender in
connection with a refinance of the Loan in accordance with the terms of an
assignment document prepared by counsel to Borrower and approved by Lender,
which assignment documents shall be without representation or warranty by, or
recourse to, Lender, provided that Lender shall represent that such assignment
document has been duly authorized, executed and delivered and that Lender has
not assigned or encumbered the Mortgages, (ii) deliver to or as directed by
Borrower the original executed Note and all other original executed notes (or
copies thereof if no such original executed note was delivered to Lender in
connection with the closing of the Loan) which may have been consolidated,
amended and/or restated in connection with the closing of the Loan or, with
respect to any note the original of which had been delivered and endorsed to
Lender and such original has been lost, destroyed or mutilated, a lost note
affidavit (without indemnification) for the benefit of the assignee lender and
the title insurance company insuring the Mortgages, as assigned, in form
sufficient to permit such title insurance company to insure the lien of the
Mortgages as assigned to and held by the assignee without exception for any
matter relating to the lost, destroyed or mutilated note, (iii) execute and
deliver an allonge with respect to the Note and, to the extent endorsed to
Lender, any other note(s) as described in the preceding clause (ii) above
without recourse, covenant or warranty of any nature, express or implied (except
as to the outstanding principal balance of the Loan and that Lender owns the
Note free of any liens and encumbrances and has the authority to execute and
deliver the allonge), (iv) deliver the original executed Mortgages or a
certified copy of record, and (v) execute and deliver such other instruments of
conveyance, assignment, termination, severance and release (including
appropriate UCC-3 termination statements) in recordable form as may reasonably
be requested by Borrower to evidence such assignment and/or severance. All
reasonable out-of-pocket costs and expenses incurred by Lender, including,
without limitation, reasonable attorney’s fees, in connection with the foregoing
shall be paid by Borrower.
Section 2.9.    Property Releases
Provided that no Event of Default shall then exist, Borrower may (w) obtain the
release of all or any of the Select Release Properties in connection with a
Select Release, (x) obtain the release of all or any of the Prime ROFO Release
Properties in connection with a Prime ROFO Release or (y) obtain the release of
an Individual Property (other than the Prime ROFO Release Properties) from the
Lien of the Mortgage thereon (and related Loan Documents) (such release, a
“Property Release”) and, in each case, obtain the release of Borrower’s
obligations under the Loan Documents with respect to such Individual Property,
Select Release Properties or Prime ROFO Release Properties, as applicable (other
than those expressly stated to survive), upon the satisfaction of each of the
following conditions:
(a)    The amount of the outstanding principal balance of the Loan to be prepaid
in accordance with the terms hereof shall equal or exceed the applicable Release
Price for the



20595751.13.BUSINESS
 
 

    62

--------------------------------------------------------------------------------






applicable Individual Property, Select Release Properties or Prime ROFO Release
Properties, as applicable, and such prepayment shall be deemed a voluntary
prepayment for all purposes hereunder;
(b)    Borrower shall provide Lender with at least thirty (30) days but no more
than ninety (90) days prior written notice of its request to obtain (i) a
release of an Individual Property in connection with a Property Release or a
Prime ROFO Release or (ii) to the extent Borrower has not yet elected to release
all or any of the Select Release Properties pursuant to a Select Release, a
release of all or any of the Select Release Properties in connection with a
Select Release (the “Release Date”), which notice shall specify the Individual
Property, Select Release Properties or Prime ROFO Release Properties, as
applicable, that are the subject of such release and whether such release
constitutes a Select Release or a Prime ROFO Release (such notice being
revocable or may be modified by Borrower on at least two (2) Business Days prior
written notice to Lender provided Borrower pays all of Lender’s reasonable costs
and expenses incurred in connection with the notice of intended release). For
the avoidance of doubt, Borrower’s right to release all or any of the Select
Release Properties in connection with a Select Release is a one-time right
exercisable at any time during the term of the Loan and to the extent that
Borrower elects to exercise its one-time right to a Select Release, Borrower
shall have no further right to make such an election, regardless of whether all
of the Select Release Properties were released in connection with such Select
Release. Any Select Release Property not released in connection with a Select
Release may be released in accordance with this Section in the same manner as
any Individual Property in connection with a Property Release;
(c)    Borrower shall prepay the portion of the Note equal to the applicable
Release Price of the Individual Property, Select Release Properties or Prime
ROFO Release Properties, as applicable, being released (together with all (i)
accrued and unpaid interest on the principal amount being prepaid, (ii) Breakage
Costs, if applicable, (iii) Compensating Interest, if applicable and (iv) the
applicable Spread Maintenance Premium (if any) pursuant to Section 2.6 hereof)
in accordance with the terms and conditions hereof;
(d)    Borrower shall submit to Lender, not less than ten (10) Business Days
prior to the Release Date, a release of Lien (and related Loan Documents) for
such Individual Property, Select Release Properties or Prime ROFO Release
Properties, as applicable, for execution by Lender. Such release shall be in a
form appropriate in each State in which the Individual Property, Select Release
Properties or Prime ROFO Release Properties, as applicable, are located and that
would be satisfactory to a prudent institutional lender and shall contain
standard provisions, if any, protecting the rights of the releasing lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with a certification certifying that such documentation (i) is in compliance
with all applicable Legal Requirements, (ii) will, following execution by Lender
and recordation thereof, effect such releases in accordance with the terms of
this Agreement, and (iii) will not impair or otherwise adversely affect the
Liens, security interests and other rights of Lender under the Loan Documents
not being released (or as to the parties to the Loan Documents and Properties
subject to the Loan Documents not being released);



20595751.13.BUSINESS
 
 

    63

--------------------------------------------------------------------------------






(e)    After giving effect to such release, Lender shall have determined that
the Debt Yield for the Properties then remaining subject to the Liens of the
Mortgages shall be at least equal to the greater of (i) 8.48% and (ii) the Debt
Yield for all of the then remaining Properties (including the Individual
Property, Select Release Properties or Prime ROFO Release Properties, as
applicable, to be released) immediately preceding the release of the Individual
Property, Select Release Properties or Prime ROFO Release Properties, as
applicable, provided that Borrower shall be permitted to satisfy the
requirements of this clause (e) by making a voluntary prepayment of the Loan in
accordance with the terms and conditions of this Agreement in an amount
sufficient to satisfy the requirements of this clause (e), which prepayment
shall include, without limitation, any applicable Spread Maintenance Premium,
Breakage Costs and Compensating Interest;
(f)    After giving effect to such release, Lender shall have determined that
the Debt Service Coverage Ratio for the Properties then remaining subject to the
Liens of the Mortgages shall be at least equal to the greater of (i) 1.83:1.00
and (ii) the Debt Service Coverage Ratio for all of the then remaining
Properties (including the Individual Property, Select Release Properties or
Prime ROFO Release Properties, as applicable, to be released) immediately
preceding the release of the Individual Property, Select Release Properties or
Prime ROFO Release Properties, as applicable, provided that Borrower shall be
permitted to satisfy the requirements of this clause (f) by making a voluntary
prepayment of the Loan in accordance with the terms and conditions of this
Agreement in an amount sufficient to satisfy the requirements of this clause (f)
(which for purposes of calculating the Debt Service Coverage Ratio should be
treated as being made at the beginning of such twelve (12) month period), which
prepayment shall include, without limitation, any applicable Spread Maintenance
Premium, Breakage Costs and Compensating Interest;
(g)    Lender shall have received payment of all Lender’s reasonable,
out-of-pocket costs and expenses, including due diligence review costs and
reasonable counsel fees and disbursements incurred in connection with the
release of the Individual Property, Select Release Properties or Prime ROFO
Release Properties, as applicable, from the lien of the related Mortgage and the
review and approval of the documents and information required to be delivered in
connection therewith; and
(h)    Borrower shall have delivered evidence satisfactory to Lender that (i)
each Mezzanine Borrower has complied with all of the terms and conditions set
forth in the related Mezzanine Loan Agreement with respect to a release of the
security interest corresponding to the release requested pursuant to this
Section, including, without limitation, that each Mezzanine Loan is
simultaneously being prepaid at the applicable Release Price (as defined in the
related Mezzanine Loan Agreement) in accordance with the terms of the related
Mezzanine Loan Documents and (ii) each Mezzanine Lender has delivered (or is
simultaneously delivering) such release to the related Mezzanine Borrower, if
applicable.
Notwithstanding anything to the contrary contained in this Section 2.9 to the
contrary, if the Loan is included in a REMIC Trust and the LTV Ratio exceeds or
would exceed one hundred twenty five percent (125%) immediately after the
release of the applicable Individual Property,



20595751.13.BUSINESS
 
 

    64

--------------------------------------------------------------------------------






Select Release Properties or Prime ROFO Release Properties, as applicable (such
value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust, based solely on the value of the
real property excluding personal property and going concern value, if any), no
release will be permitted unless (i) the principal balance of the Loan is
prepaid by an amount not less than the greater of (A) the applicable Release
Price for the applicable Individual Property, Select Release Properties or Prime
ROFO Release Properties, as applicable or (B) the least of one (1) of the
following amounts: (I) only if the released Individual Property, Select Release
Properties or Prime ROFO Release Properties, as applicable, is sold, the net
proceeds of an arm’s length sale of the released Individual Property, Select
Release Properties or Prime ROFO Release Properties, as applicable, to an
unaffiliated Person, (II) the fair market value of the released Individual
Property, Select Release Properties or Prime ROFO Release Properties, as
applicable, at the time of the release, or (III) an amount such that the LTV
Ratio immediately after the release of the applicable Individual Property,
Select Release Properties or Prime ROFO Release Properties, as applicable, is
not greater than the LTV Ratio of the Properties immediately prior to such
release, or (ii) Lender receives an opinion of counsel that the Securitization
will not fail to maintain its status as a REMIC Trust as a result of the
release.
ARTICLE 3    
CONDITIONS PRECEDENT
Section 3.1.    Conditions Precedent
The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and the commitment or commitment rider, if any, to the
application for the Loan issued by Lender. Except as otherwise set forth in the
Post Closing Agreement, the making of the Loan shall be deemed Lender’s
acknowledgement that all such conditions precedent have been satisfied or
waived.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Lender as of the Closing Date that:
Section 4.1.    Organization
Borrower (a) has been duly organized and is validly existing and in good
standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged, (b) is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified in connection with its properties, businesses and operations, (c)
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership, management and operation of the Properties, and (d)



20595751.13.BUSINESS
 
 

    65

--------------------------------------------------------------------------------






has full power, authority and legal right to mortgage, grant, bargain, sell,
pledge, assign, warrant, transfer and convey the Properties pursuant to the
terms of the Loan Documents, and has full power, authority and legal right to
keep and observe all of the terms of the Loan Documents to which it is a party.
Borrower represents and warrants that the chart attached hereto as Exhibit A
sets forth an accurate listing of the direct and indirect owners of the equity
interests in Borrower, HHSD, Operating Lessee, each SPE Component Entity and
each Guarantor (when not an individual).
Section 4.2.    Status of Borrower
Borrower’s exact legal name is correctly set forth on the first page of this
Agreement, on the Mortgages and on any UCC-1 Financing Statements filed in
connection with the Loan. Borrower is an organization of the type specified on
Schedule I. Each Borrower is incorporated in or organized under the laws of the
State as set forth on Schedule I. Borrower’s principal place of business and
chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
of recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) the address of Borrower set forth on the
first page of this Agreement. Borrower’s organizational identification number,
if any, assigned by the state of incorporation or organization is correctly set
forth on Schedule I attached hereto.
Section 4.3.    Validity of Documents
Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party. This Agreement and such other Loan Documents have been duly executed and
delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
Section 4.4.    No Conflicts
The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower pursuant to the
terms of any agreement or instrument to which Borrower is a party or by which
any of Borrower’s property or assets is subject, nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s properties or assets, in each case which would reasonably be expected
to have or does have a Material Adverse Effect, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority



20595751.13.BUSINESS
 
 

    66

--------------------------------------------------------------------------------






required for the execution, delivery and performance by Borrower of this
Agreement or any of the other Loan Documents has been obtained and is in full
force and effect.
Section 4.5.    Litigation
There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority, arbitral body or other agency now pending or, to
Borrower’s knowledge, threatened against or affecting Borrower, SPE Component
Entity, any Guarantor, HHSD, Operating Lessee or any Individual Property, which
actions, suits or proceedings, if determined against Borrower, SPE Component
Entity, any Guarantor, HHSD, Operating Lessee or any Individual Property, in
each case which would reasonably be expected to have or does have a Material
Adverse Effect.
Section 4.6.    Agreements
Borrower is not a party to any agreement or instrument or subject to any
restriction which would reasonably be expected to have or does have a Material
Adverse Effect. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or any Individual Property is bound, which would reasonably be
expected to have a Material Adverse Effect. Borrower has no material financial
obligation under any agreement or instrument to which Borrower is a party or by
which Borrower or any Individual Property is otherwise bound, other than (a)
obligations incurred in connection with any Permitted Debt, (b) obligations
under the Loan Documents (c) obligations which have been disclosed to Lender in
writing and/or (d) Permitted Encumbrances. Other than with respect to the Ground
Leases, the Operating Leases, the Condominium Documents, the Property Documents,
the Management Agreements, the Franchise Agreements and any documents disclosed
in the Title Insurance Policies, (i) there are no agreements that are not
reflected in the financial statements delivered by, or on behalf of, Borrower,
HHSD or Operating Lessee to Lender on or prior to the Closing Date; and (ii) to
Borrower’s knowledge, all agreements or other instruments to which Borrower,
HHSD or Operating Lessee is a party or otherwise relating to the Individual
Properties are either (x) terminable upon no more than thirty (30) days’ prior
written notice without penalty or fee or (y) with respect to such agreement or
instrument, require Borrower, HHSD or Operating Lessee to make payments during
each calendar year during the term of such agreement or instrument in an
aggregate yearly amount with respect to any Individual Property that is less
than or equal to $250,000.
Section 4.7.    Solvency
Borrower has (a) not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) received reasonably equivalent value in exchange
for their obligations under such Loan Documents. Giving effect to the Loan, the
fair saleable value of the assets of Borrower exceeds and will, immediately
following the making of the Loan, exceed the total liabilities of Borrower,
including,



20595751.13.BUSINESS
 
 

    67

--------------------------------------------------------------------------------






without limitation, subordinated, unliquidated, disputed and contingent
liabilities. No petition in bankruptcy has been filed against Borrower, HHSD,
Operating Lessee, any Guarantor, any SPE Component Entity or Affiliated Manager
in the last ten (10) years, and none of Borrower, Operating Lessee, HHSD, any
Guarantor, any SPE Component Entity or Affiliated Manager in the last ten (10)
years has made an assignment for the benefit of creditors or taken advantage of
any Creditors Rights Laws. None of Borrower, Operating Lessee, HHSD, any
Guarantor, any SPE Component Entity or Affiliated Manager is contemplating
either the filing of a petition by it under any Creditors Rights Laws or the
liquidation of all or a major portion of Borrower’s assets or property, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against Borrower, Operating Lessee, HHSD or any Guarantor, any SPE
Component Entity or Affiliated Manager.
Section 4.8.    Full and Accurate Disclosure
No statement of fact made by or on behalf of Borrower in this Agreement or in
any of the other Loan Documents or in any other document or certificate
delivered by or on behalf of Borrower contains any untrue statement of a
material fact or omits to state any material fact, to Borrower’s knowledge,
necessary to make statements contained herein or therein not misleading. There
is no material fact presently known to Borrower which has not been disclosed
which would reasonably be expected to have or does have a Material Adverse
Effect.
Section 4.9.    No Plan Assets
None of Borrower, SPE Component Entity, Operating Lessee, HHSD or Guarantor is
an employee benefit plan, as defined in Section 3(3) of ERISA, subject to Title
I of ERISA and none of the assets of Borrower, SPE Component Entity, Operating
Lessee, HHSD or Guarantor constitutes or will constitute “plan assets” of one or
more such plans within the meaning of 29 C.F.R. Section 2510.3-101. None of
Borrower, SPE Component Entity, Operating Lessee, HHSD or Guarantor is a
governmental plan within the meaning of Section 3(32) of ERISA Transactions by
or with Borrower, SPE Component Entity, Operating Lessee, HHSD or Guarantor are
not subject to state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans similar to the provisions of
Section 406 of ERISA or Section 4975 of the Internal Revenue Code currently in
effect, which prohibit or otherwise restrict the transactions contemplated by
this Agreement. With respect to any multiemployer plan to which Borrower, SPE
Component Entity, Operating Lessee, HHSD or Guarantor or any entity that is
under common control with Borrower, SPE Component Entity, Operating Lessee, HHSD
or Guarantor within the meaning of ERISA Section 4001(a)(14) is or has been
obligated to contribute, none of Borrower, SPE Component Entity, Operating
Lessee, HHSD or Guarantor or any such entity has incurred any material liability
under ERISA Section 515 of ERISA or Title IV of ERISA which is or remains
unsatisfied.
Section 4.10.    Not a Foreign Person



20595751.13.BUSINESS
 
 

    68

--------------------------------------------------------------------------------






Borrower is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or nonresident alien or a disregarded entity owned by any of them
(as those terms are defined in the Internal Revenue Code), and if requested by
Lender, Borrower will so certify (or in the case of a disregarded entity, its
owner will certify) to Lender or a person designated by Lender under penalties
of perjury to the accuracy of this representation, and will provide in such
certification such additional information as Lender may reasonably request
related thereto.
Section 4.11.    Enforceability
The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable, and Borrower has not
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto. No Default or Event of Default exists under or with respect to any Loan
Document.
Section 4.12.    Business Purposes
The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.
Section 4.13.    Compliance
Except as expressly disclosed in a Zoning Report, a Property Condition Report
and/or an Environmental Report, Borrower, HHSD, Operating Lessee and each
Individual Property, and the use and operation thereof, comply in all material
respects with all Legal Requirements, including, without limitation, building
and zoning ordinances and codes and the Americans with Disabilities Act. None of
Borrower, HHSD or Operating Lessee is in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority which would
reasonably be expected to have a Material Adverse Effect, and none of Borrower,
HHSD or Operating Lessee has received any written notice of any such default or
violation. There has not been committed by Borrower or, to Borrower’s knowledge,
any other Person in occupancy of or involved with the operation or use of any
Individual Property any act or omission affording any Governmental Authority the
right of forfeiture as against such Individual Property or any part thereof or
any monies paid in performance of Borrower’s or any of its Affiliates
obligations under any of the Loan Documents.
Section 4.14.    Financial Information
All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower, SPE Component
Entity, Operating Lessee, HHSD, any Guarantor and/or each Individual Property
(a) are true, complete and correct in all material respects, (b) accurately
represent the financial condition of Borrower, SPE Component Entity, Operating
Lessee,



20595751.13.BUSINESS
 
 

    69

--------------------------------------------------------------------------------






HHSD, Guarantor or the Properties, as applicable, as of the date of such reports
in all material respects, and (c) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with the Uniform System of Accounts and GAAP throughout the periods covered,
except as disclosed therein. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower,
except as referred to or reflected in said financial statements. Since the date
of such financial statements, there has been no change in the financial
condition, operations or business of Borrower, SPE Component Entity, Operating
Lessee, HHSD or Guarantor from that set forth in said financial statements which
would reasonably be expected to have or has had a Material Adverse Effect.
Section 4.15.    Condemnation
No Condemnation or other proceeding has been commenced or, to Borrower’s actual
knowledge, is threatened or contemplated with respect to all or any portion of
the Properties or for the relocation of roadways providing access to any
Individual Property.
Section 4.16.    Utilities and Public Access; Parking
Each Individual Property is (i) located on or adjacent to a public road and has
access to such road directly, or has access via an irrevocable perpetual
easement or right of way permitting ingress and egress to and from a public road
and (ii) served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Individual Property for full utilization of such
Individual Property for its intended uses. Except as expressly set forth on a
Survey, all public utilities necessary to the full use and enjoyment of each
Individual Property as currently used and enjoyed are located either in the
public right-of-way abutting such Individual Property (which are connected so as
to serve the Individual Property without passing over other property) or in
recorded easements serving the Individual Property. Except as expressly set
forth on a Survey, all roads necessary for the use of each Individual Property
for its current purposes have been completed and dedicated to public use and
accepted by all Governmental Authorities. Except as expressly set forth in a
Zoning Report, each Individual Property has, or is served by, parking to the
extent required to comply with all Legal Requirements.
Section 4.17.    Separate Lots
Each Individual Property is assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with such Individual Property or any
portion thereof.
Section 4.18.    Assessments
To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Individual
Property, nor are there



20595751.13.BUSINESS
 
 

    70

--------------------------------------------------------------------------------






any contemplated improvements to such Individual Property that may result in
such special or other assessments.
Section 4.19.    Insurance
Borrower has obtained and has delivered to Lender certified copies of all
Policies or, to the extent such Policies are not available as of the Closing
Date, certificates of insurance with respect to all such Policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
To Borrower’s knowledge, no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any of the Policies.
Section 4.20.    Use of Property
Each Individual Property is used exclusively for hotel purposes and other
appurtenant and related uses.
Section 4.21.    Certificate of Occupancy; Licenses
All material certifications, permits, licenses and approvals, including, without
limitation, certificates of completion or occupancy and any applicable liquor
license required for the legal use, occupancy and operation of each Individual
Property for the purpose intended herein, have been obtained and are valid and
in full force and effect. Borrower shall keep and maintain (or cause to be kept
and maintained) all licenses necessary for the operation of each Individual
Property for the purpose intended herein. The use being made of each Individual
Property is in conformity with the final certificate of occupancy (or
compliance, if applicable) and any other permits or licenses issued for such
Individual Property.
Section 4.22.    Flood Zone
None of the Improvements on any Individual Property are located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards, or, if any portion of the Improvements is located within such
area, Borrower has obtained the insurance prescribed in Section 8.1(a).
Section 4.23.    Physical Condition
Except as set forth in the Property Condition Report, to Borrower’s knowledge
after due inquiry, the Properties, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects (ordinary wear and tear excepted). Except as set forth
in the Property Condition Report, to Borrower’s knowledge after due inquiry,
there exists no structural or other material defects or damages in any
Individual Property, as a result of a Casualty or otherwise, and



20595751.13.BUSINESS
 
 

    71

--------------------------------------------------------------------------------






whether latent or otherwise. Borrower has not received written notice from any
insurance company or bonding company of any defects or inadequacies in any
Individual Property, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.
Section 4.24.    Boundaries
To Borrower’s knowledge and in reliance on, and except as otherwise specifically
disclosed on the applicable Survey, (a) none of the Improvements which were
included in determining the appraised value of any Individual Property lie
outside the boundaries and building restriction lines of such Individual
Property to any material extent, and (b) no improvements on adjoining properties
encroach upon such Individual Property and no easements or other encumbrances
upon such Individual Property encroach upon any of the Improvements so as to
have a Material Adverse Effect.
Section 4.25.    Leases
To Borrower’s knowledge (a) each Major Lease is in full force and effect; (b)
the premises demised under the Major Leases have been completed, all alterations
or other work required to be performed on the part of Borrower or Operating
Lessee has been completed, and the Tenants under the Major Leases have accepted
possession of and are in physical occupancy of all of their respective demised
premises; (c) the Tenants under the Major Leases have commenced the payment of
rent under the Major Leases, there are no offsets, claims or defenses to the
enforcement thereof, and neither Borrower nor Operating Lessee has any monetary
obligations to any Tenant under any Major Lease; (d) all Rents due and payable
under the Major Leases have been paid and no portion thereof has been paid for
any period more than thirty (30) days in advance; (e) no Tenant has made any
written claim of a material default against the landlord under any Major Lease
which remains outstanding; (f) there is no present material default by the
Tenant under any Major Lease; (g) all security deposits under the Major Leases
have been collected by Borrower or Operating Lessee; (h) Borrower or Operating
Lessee is the sole owner of the entire landlord’s interest in each Major Lease;
(i) each Major Lease is the valid, binding and enforceable obligation of
Borrower and/or Operating Lessee and the applicable Tenant thereunder and there
are no agreements with the Tenants under the Major Leases other than as
expressly set forth in the Major Leases; (j) no Person has any possessory
interest in, or right to occupy, any Individual Property or any portion thereof
except under the terms of a Lease or as a hotel guest; (k) none of the Leases
contains any option or offer to purchase or right of first refusal or right of
first offer to purchase or lease any Individual Property or any part thereof;
and (l) neither the Leases nor the Rents have been assigned, pledged or
hypothecated except to Lender. Borrower represents that it has heretofore
delivered to Lender true, correct and complete copies of all Major Leases and
any and all amendments or modifications thereof.
Section 4.26.    Filing and Recording Taxes



20595751.13.BUSINESS
 
 

    72

--------------------------------------------------------------------------------






All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgages, have been paid or will be paid by Borrower.
Section 4.27.    Management Agreement
The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and, to Borrower’s knowledge, no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. No management fees (which are due and payable)
under the Management Agreement are accrued and unpaid. Neither Borrower nor
Operating Lessee are obligated to pay any key money to any Franchisor or Manager
under any Franchise Agreement or Management Agreement, other than (a) with
respect to the Individual Property commonly known as Ritz-Carlton Atlanta
Downtown and located in Atlanta, Georgia, for which the aggregate amount of key
money due to Marriott pursuant to the applicable Management Agreement does not
exceed $3,000,000; (b) with respect to the Individual Property commonly known as
Renaissance Palm Springs and located in Palm Springs, California, for which the
aggregate amount of key money due to Marriott pursuant to the applicable
Franchise Agreement does not exceed $2,500,000 and (c) with respect to the
Individual Property commonly known as Courtyard Savannah and located in
Savannah, Georgia, for which the aggregate amount of key money due to Marriott
pursuant to the applicable Franchise Agreement does not exceed $175,000.
Section 4.28.    Illegal Activity
No portion of the Properties have been or will be purchased, improved, equipped
or fixtured with proceeds of any illegal activity, and no part of the proceeds
of the Loan will be used in connection with any illegal activity.
Section 4.29.    Construction Expenses
All costs and expenses of any and all labor, materials, supplies and equipment
used in the construction maintenance or repair of the Improvements (which are
currently due and payable) have been paid in full. To Borrower’s knowledge,
there are no claims for payment for work, labor or materials affecting the
Properties which are or may become a lien prior to, or of equal priority with,
the Liens created by the Loan Documents.
Section 4.30.    Personal Property
Borrower has paid in full for, and is the owner of, all Personal Property (other
than Tenants’ or Operating Lessee’s property) used in connection with the
operation of the Properties, free and clear of any and all security interests,
liens or encumbrances, except for Permitted Encumbrances and the Lien and
security interest created by the Loan Documents.



20595751.13.BUSINESS
 
 

    73

--------------------------------------------------------------------------------






Section 4.31.    Taxes
Borrower has filed all federal, state, county, municipal, and city income,
personal property and other tax returns required to have been filed by it and
has paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by it. Borrower does not
know of any basis for any additional assessment in respect of any such taxes and
related liabilities for prior years.
Section 4.32.    Title
Borrower has good, marketable and insurable (i) with respect to the Ground
Leased Property, leasehold title and (ii) with respect to each other Individual
Property, fee simple title, to the real property comprising part of the
Properties and good title to the balance of the Properties, free and clear of
all Liens whatsoever except the Permitted Encumbrances. None of the Permitted
Encumbrances, individually or in the aggregate, would reasonably be expected to
have nor does have a Material Adverse Effect. The Mortgages, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(a) a valid, perfected first priority lien on the Properties, subject only to
Permitted Encumbrances and (b) perfected security interests in and to, and
perfected collateral assignments of, all personalty owned by Borrower (including
the Leases), all in accordance with the terms hereof, in each case subject only
to Permitted Encumbrances.
Section 4.33.    Federal Reserve Regulations
No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or prohibited by
the terms and conditions of this Agreement or the other Loan Documents.
Section 4.34.    Investment Company Act
Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (b) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.
Section 4.35.    Property Documents
(a)    To Borrower’s knowledge, (i) neither Borrower, nor any other party is
currently in default (nor has any notice been given or received with respect to
an alleged or current default) under any of the terms and conditions of any
Property Document, (ii) each Property Document remains unmodified and in full
force and effect, and (iii) Borrower’s interest therein has



20595751.13.BUSINESS
 
 

    74

--------------------------------------------------------------------------------






not been assigned pursuant to any assignment which survives the Closing Date
except the assignment to Lender pursuant to the Loan Documents;
(b)    To Borrower’s knowledge, all easements granted pursuant to each Property
Document which were to have survived the site preparation and completion of
construction (to the extent that the same has been completed), remain in full
force and effect and have not been released, terminated, extinguished or
discharged by agreement or otherwise;
(c)    All sums due and owing by Borrower to the other parties to each Property
Document (or by the other parties to each Property Document to Borrower)
pursuant to the terms of each such Property Document, including without
limitation, all sums, charges, fees, assessments, costs, and expenses in
connection with any taxes, site preparation and construction, non shareholder
contributions, and common area and other property management activities have
been paid, are current, and no lien has attached on any Individual Property (or
threat thereof been made) for failure to pay any of the foregoing; and
(d)    To Borrower’s knowledge, the terms, conditions, covenants, uses and
restrictions contained in each Property Document do not conflict in any manner
with any terms, conditions, covenants, uses and restrictions contained in any
Major Lease or in any agreement between Borrower and occupant of any peripheral
parcel, including without limitation, conditions and restrictions with respect
to kiosk placement, tenant restrictions (type, location or exclusivity), sale of
certain goods or services, and/or other use restrictions.
Section 4.36.    No Change in Facts or Circumstances; Disclosure
All information submitted by Borrower or its agents to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower in this Agreement or in any other
Loan Document, are accurate, complete and correct in all material respects.
There has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise would reasonably
expected to have or does have a Material Adverse Effect. Borrower has disclosed
to Lender all material facts and has not failed to disclose any material fact
that could cause any representation or warranty made herein to be materially
misleading.
Section 4.37.    Intellectual Property
To Borrower’s knowledge, all trademarks, trade names and service marks necessary
to the business of Borrower as presently conducted or as Borrower contemplates
conducting its business are in good standing and uncontested. To Borrower’s
knowledge, Borrower has not infringed, is not infringing, and has not received
written notice of infringement with respect to asserted trademarks, trade names
and service marks of others. To Borrower’s knowledge, there is no infringement
by others of trademarks, trade names and service marks of Borrower.



20595751.13.BUSINESS
 
 

    75

--------------------------------------------------------------------------------






Section 4.38.    Compliance with Prescribed Laws
None of Borrower, Operating Lessee, HHSD, Guarantor, SPE Component Entity or any
of their respective Affiliates (other than, so long as Ashford Hospitality
Trust, Inc. is a Publicly Traded Company, any Person that owns any equity
interests in Ashford Hospitality Trust, Inc.) is or will be an entity or person
(i) that is listed in the Annex to, or is otherwise subject to the provisions
of, Executive Order 13224 issued on September 24, 2001 (“E013224”); (ii) whose
name appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designed National and
Blocked Persons,” (iii) who commits, threatens to commit or supports
“terrorism”, as that term is defined in EO13224; or (iv) who is otherwise
affiliated with any entity or person who may meet the description in (i), (ii)
or (iii) above (any and all parties or persons described in (i) - (iv) above are
herein referred to as a “Embargoed Person”). Borrower has implemented procedures
to ensure that no Person (other than, so long as Ashford Hospitality Trust, Inc.
is a Publicly Traded Company, any Person that owns any equity interests in
Ashford Hospitality Trust, Inc.) who now or hereafter owns a direct or indirect
equity interest in Borrower is an Embargoed Person or is Controlled by an
Embargoed Person. Borrower is not in violation of any Prescribed Laws.
Section 4.39.    Brokers and Financial Advisors
Borrower has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement.
Section 4.40.    Franchise Agreements
The Franchise Agreements are in full force and effect and there is no default
thereunder by any party thereto and no circumstance, condition or event has
occurred that, with the passage of time and/or giving of notice, would
constitute a default thereunder or entitle Franchisor to terminate any Franchise
Agreement. All franchise fees, reservation fees, royalties, marketing fees and
other sums and payable due under the Franchise Agreements have been paid in full
or are current. A true, correct and complete copy of the Franchise Agreements,
together with all amendments and ancillary agreements or side letters related
thereto, have been delivered to Lender. The Loan, and the encumbrance of the
Properties as security for the Loan, will not cause Borrower or Operating Lessee
to violate any covenants contained in any Franchise Agreement.
Section 4.41.    PIPS
Other than the Scheduled PIP, there are no PIPs affecting any Individual
Property as of the Closing Date.
Section 4.42.    Intentionally Omitted.
Section 4.43.    Labor Matters



20595751.13.BUSINESS
 
 

    76

--------------------------------------------------------------------------------






There are no collective bargaining agreements or similar agreement to which
Borrower is a party.
Section 4.44.    Ground Lease.
(a)    (1) The Ground Lease is in full force and effect and has not been
modified or amended in any manner whatsoever, except as set forth on Schedule
XII attached hereto, (ii) there are no existing defaults under the Ground Lease
by Borrower, or, to Borrower’s knowledge, the lessor thereunder, and, to
Borrower’s knowledge, no event has occurred which but for the passage of time,
or notice, or both would constitute a default under the Ground Lease, (iii) all
rents, additional rents and other sums due and payable under the Ground Lease
have been paid in full, (iv) neither Borrower nor the lessor under the Ground
Lease has commenced any action or given or received any notice for the purpose
of terminating the Ground Lease, (v) to Borrower’s knowledge, the lessor under
any Ground Lease, as debtor in possession or by a trustee for such lessor, has
not given any notice of, and Borrower has not consented to, any attempt to sell
or transfer the Ground Lessor Estate free and clear of the Ground Lease under
Section 363(f) (or any similar provision) of the U.S. Bankruptcy Code, and (vi)
to Borrower’s knowledge, the lessor under any Ground Lease is not subject to any
voluntary or involuntary bankruptcy, reorganization or insolvency proceeding and
the Ground Lessor Estate is not an asset being administered in any voluntary or
involuntary bankruptcy, reorganization or insolvency proceeding;
(b)    The Ground Lease permits the interest of the lessee and/or sublessee, as
applicable, thereunder to be encumbered by the Mortgages;
(c)    The Ground Lease or a memorandum of Ground Lease has been recorded and,
except as indicated in the Title Insurance Policy, Borrower’s interest in the
Ground Lease is not subject to any Lien (other than the applicable Mortgage);
(d)    Except as set forth on Schedule 4.44, Borrower’s interest in the Ground
Lease is assignable to Lender (and its successors and/or assigns, including the
trustee of any REMIC Trust) upon notice to, but without the consent of, the
lessor thereunder and, in the event that it is so assigned, it is further
assignable by Lender (and its successors and/or assigns, including any trustee
of a REMIC Trust) upon notice to, but without the need to obtain the consent of,
such lessor;
(e)    Except as set forth on Schedule 4.44, the Ground Lease requires the
lessor thereunder to give notice of any default by Borrower to Lender provided
Borrower gives such lessor written notice of Lender’s address, and the Ground
Lease further provides that any right of Borrower or the lessor under the Ground
Lease to terminate the Ground Lease shall not be effectively exercised by
Borrower or such lessor, as applicable, nor honored by Borrower or such lessor,
as applicable, unless such right of termination shall be joined in and consented
to by Lender;
(f)    Except as set forth on Schedule 4.44, Lender is permitted an opportunity
(including, where necessary, sufficient time to gain possession of the interest
of Borrower under



20595751.13.BUSINESS
 
 

    77

--------------------------------------------------------------------------------






the Ground Lease) to cure any default under the Ground Lease, which is curable
after the receipt of notice of any default before the lessor thereunder may
terminate the Ground Lease;
(g)    Except as set forth on Schedule 4.44, the Ground Lease has a term (with
extensions) which extends not less than twenty (20) years beyond the Maturity
Date;
(h)    The Ground Lease requires the lessor thereunder to enter into a new lease
with any permitted leasehold mortgagee upon termination of the Ground Lease for
any reason, including rejection of the Ground Lease by Borrower in a bankruptcy
proceeding;
(i)    Except as set forth on Schedule 4.44, under the terms of the Ground Lease
and the applicable Loan Documents, taken together, any Net Proceeds will be
applied either to the Restoration of all or part of the applicable Ground Leased
Property or to the payment of the outstanding principal balance of the Loan
together with any accrued interest thereon in the manner, and subject to the
provisions of, the Ground Lease;
(j)    The Ground Lease does not impose commercially unreasonable restrictions
on subletting; and
(k)    Borrower shall not exercise its purchase option right under the
Portsmouth Ground Lease without first satisfying any conditions precedent that
may be reasonably imposed by Lender to the exercise of such purchase option
(including, without limitation, the execution of any amendments to the
applicable Mortgage and a date down of the applicable Title Insurance Policy,
together with any endorsements necessary to insure Lender’s Lien over the fee
portion of the applicable Property).
Section 4.45.    Operating Lease Representations.
(a)    (1) The Operating Leases are in full force and effect, (ii) there are no
defaults under the Operating Leases by Borrower or Operating Lessee, and no
event has occurred which but for the passage of time, or notice, or both would
constitute a default under the Operating Leases, (iii) all rents, additional
rents and other sums due and payable under the Operating Leases have been paid
current, (iv) neither tenant nor the landlord under the Operating Leases has
commenced any action or given or received any notice for the purpose of
terminating the Operating Leases, (v) no rent or other amounts due under any
Operating Lease has been paid more than thirty (30) days in advance of its due
date, (vi) Operating Lessee has not filed any claim of offset and, to the best
knowledge of Borrower, has no charge, lien or claim of offset under any
Operating Lease or otherwise against the rents or other amounts due or to become
due thereunder, (vii) Operating Lessee is the owner of the “Tenant’s” or
“Lessee’s” interest in each Operating Lease and Borrower is the owner of
“Landlord’s” or “Lessor’s” interest in each Operating Lease, and (viii) no
transfer or assignment of any interest in any Operating Lease currently exists,
except as provided to Lender and Leases of less than 20,000 square feet,
Operating Lessee has not sublet any of the Premises demised pursuant to any
Operating Lease.



20595751.13.BUSINESS
 
 

    78

--------------------------------------------------------------------------------






(b)    Borrower’s interest in the Operating Leases is not subject to any Liens
(other than the applicable Mortgage);
(c)    All FF&E (whether now or hereafter acquired) used for the operation of
the Properties is owned (and will continue to be owned) by the applicable
Borrower and all other Personal Property, Fixtures (as defined in the Mortgage)
and Equipment (as defined in the Mortgage) relating to the Property and the
Operating Lease Property (as defined in the Operating Lease Subordination
Agreements) and the ownership and operation thereof are owned by Borrower or
Operating Lessee. Borrower and Operating Lessee shall cause any FF&E, Personal
Property, Fixtures and/or Equipment owned by Operating Lessee at the time the
Operating Lease is terminated or cancelled to be transferred to Borrower;
(d)    Operating Lessee owns and maintains Inventory (as defined in the
Operating Lease) as is required to operate the Operating Lease Property pursuant
to and in accordance with the Operating Lease, the Management Agreement and this
Agreement. Borrower and Operating Lessee shall cause any Inventory owned by
Operating Lessee at the time the Operating Lease is terminated or cancelled to
be transferred to Borrower; and
(e)    Borrower has delivered to Lender a true, correct and complete copy of the
Operating Leases.
Section 4.46.    Condominium Representations.
(a)    To Borrower’s actual knowledge, the Condominium has been legally and
validly created pursuant to all Legal Requirements and the Condominium
Documents.
(b)    Borrower has delivered to Lender a true, complete and correct copy of
each of the Condominium Documents, together with true, complete and correct
copies of all amendments and modifications thereto, and none of the Condominium
Documents has been otherwise modified, amended or supplemented.
(c)    There currently exists no default or event of default under the
Condominium Documents by Borrower or, to Borrower’s knowledge, by any other
party thereto. Except pursuant to the Loan Documents, Borrower’s interest
therein has not been assigned. All fees, dues, charges and assessments, whether
annual, monthly, regular, special or otherwise, including, any “Common Expenses”
(as such term is defined in the Condominium Documents) (collectively, the
“Common Charges”) which are due and payable by Borrower to date have been fully
paid. There are currently no special or other extraordinary Common Charges
pending (other than regular, monthly Common Charges). Except as set forth on
Schedule 4.46, the Condominium Board has not established a working capital or
any other similar type of reserve. To Borrower’s knowledge, there are no
judgments, suits or claims pending, filed or threatened against the Condominium
Board and there are no set-offs, claims, counterclaims or defenses being
asserted or, after giving the requisite notice, if any, required under the
Condominium Documents, capable of being asserted, for the enforcement



20595751.13.BUSINESS
 
 

    79

--------------------------------------------------------------------------------






of the obligations of any party under the Condominium Documents. The Condominium
Board has the sole power and authority to act on behalf of, and bind, the
Condominium.
(d)    Neither the Condominium Board nor any other Person (other than as set
forth on Schedule 4.46) has any right of first refusal or option to purchase the
Individual Property subject to the Condominium Documents.
(e)    The members of the Condominium Board appointed by Borrower are designated
as such on Schedule 4.46.
(f)    The amount of Common Charges payable by Borrower on an annual basis (i)
with respect to the Austin Condominium, is $161,779.80, (ii) with respect to the
Washingtonian Waterfront Condominium, $0.00, (iii) with respect to the
Washingtonian Waterfront Commercial Association, Inc. Condominium, $112,516.68,
and (iv) with respect to The Washingtonian Center Association, Inc. Condominium,
$17,917.68.
(g)    Upon delivery of the notice required by the Condominium Documents, Lender
is (i) with respect to the Austin Condominium, a “Mortgagee” (as such term is
defined in the Austin Condominium Documents), (ii) with respect to the
Gaithersburg Condominium, a “Mortgagee”, a “First Mortgagee” and an
“Institutional Lender” (as such terms are defined in the Gaithersburg
Condominium Documents), (iii) with respect to the Portsmouth Condominium, a
“Mortgagee” (as such term is defined in the Portsmouth Condominium Documents)
and (iv) with respect to the Sugar Land Condominium, a “mortgagee” and a “First
Mortgagee” (as such terms are used or defined in the applicable Sugar Land
Condominium Documents).
(h)    All conditions of the Condominium Documents which were required to be
satisfied, and all approvals which were required to be given in connection with
the making of the Loan, have been satisfied, given or waived.
(i)    (i) with respect to the Sugar Land Hotel and Conference Center
Condominium, except with respect to any vote requiring the consent of a
super-majority or unanimous consent pursuant to and in accordance with the
related Condominium Documents, the Condominium Board and Condominium are
controlled by members thereof appointed by Borrower, (ii) with respect to the
Portsmouth Condominium, the Condominium Board and the Condominium are controlled
by members thereof appointed by Borrower, so long as there is no event of
default under the related Ground Lease, (iii) with respect to the Austin
Condominium, the Condominium Board and Condominium are not controlled by members
thereof appointed by Borrower, (iv) with respect to the Gaithersburg
Condominium, the Condominium Board and Condominium are not controlled by members
thereof appointed by Borrower, and (v) with respect to the Sugar Land
Condominium (other than the Sugar Land Hotel and Conference Center Condominium),
the Condominium Board and Condominium are not controlled by members thereof
appointed by Borrower.



20595751.13.BUSINESS
 
 

    80

--------------------------------------------------------------------------------






(j)    To the knowledge of Borrower, neither the Condominium Board nor the
Condominium are party to any loan, credit agreement or other arrangement for any
extension of credit, whether funded or to be funded.
Section 4.47.    Survival
Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 4 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date hereof and shall survive for so long as any
portion of the Debt remains owing to Lender. All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
by Borrower shall be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.
ARTICLE 5    
BORROWER COVENANTS
From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Liens of the Mortgages (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:
Section 5.1.    Existence; Compliance with Requirements
(g)    Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence and all of its material
rights, licenses, permits and franchises and comply with all applicable material
Legal Requirements. Borrower shall not commit, permit or suffer to exist any act
or omission affording any Governmental Authority the right of forfeiture as
against any Individual Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
shall at all times maintain, preserve and protect all franchises and trade names
used in connection with the operation of the Properties. Promptly following
(but, in no event, later than two (2) Business Days after) the completion of the
1031 Exchange, Borrower shall provide to Lender written notice informing Lender
that the 1031 Exchange has been completed and certifying that the Post 1031
Exchange Organizational Chart accurately lists the direct and indirect owners of
the equity interests in Borrower, HHSD, Operating Lessee, each SPE Component
Entity and each Guarantor (when not an individual) as of such date. Borrower
expects that the 1031 Exchange will be completed on or about March 14, 2015.
(h)    After prior written notice to Lender, Borrower, at its own expense, may
contest (or cause to be contested) by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the Legal
Requirements affecting an Individual Property, provided that (i) no Event of
Default has occurred and is continuing; (ii) such proceeding shall be



20595751.13.BUSINESS
 
 

    81

--------------------------------------------------------------------------------






permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower or any Individual Property is subject and shall not
constitute a default thereunder; (iii) neither the Properties, any part thereof
or interest therein nor Borrower nor Operating Lessee shall be affected in any
material adverse way as a result of such proceeding; (iv) non-compliance with
the Legal Requirements shall not impose civil or criminal liability on Borrower,
SPE Component Entity, Operating Lessee, HHSD or Lender; (v) Borrower shall have
furnished the security as may be required in the proceeding, or required by
Lender if no such security has been furnished in the proceeding, to ensure
compliance by Borrower with the Legal Requirements; and (vi) Borrower shall have
furnished to Lender all other items reasonably requested by Lender in connection
therewith.
(i)    Borrower shall, upon the occurrence and during the continuance of an
Event of Default under this Agreement or any of the other Loan Documents,
cooperate with Lender to cause all licenses and permits related to each Property
to be assigned to Lender (or its nominee) if such permits or licenses are
assignable or otherwise cause such licenses or permits to be held by Borrower,
Manager or Operating Lessee, as applicable, for the benefit of Lender until such
time as Lender can obtain such licenses or permits in its own name or the name
of a nominee.
Section 5.2.    Maintenance and Use of Property
Borrower shall cause (or shall cause Operating Lessee to cause) the Properties
to be maintained in a good, safe and insurable condition and in compliance with
all applicable Legal Requirements, and shall promptly make all repairs to the
Properties, above grade and below grade, interior and exterior, structural and
nonstructural, ordinary and extraordinary, unforeseen and foreseen except where
the failure to so comply would not reasonably be expected to have and does not
have a Material Adverse Effect. All repairs made (or caused to be made) by
Borrower or Operating Lessee shall be made in a good and workmanlike manner,
shall be equal or better in quality and class to the original work and shall
comply with all applicable Legal Requirements and insurance requirements. The
Improvements and the Personal Property shall not be removed, demolished or other
than in accordance with the provisions of Section 5.21, materially altered
(except for normal replacement of the Personal Property) without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed. If under applicable zoning provisions the use of all or
any portion of any Individual Property is or shall become a nonconforming use,
Borrower will not cause or permit the nonconforming use to be discontinued or
the nonconforming Improvement to be abandoned without the express prior written
consent of Lender.
Section 5.3.    Waste
Borrower shall not commit or suffer any physical waste of the Properties or make
any change in the use of the Properties which will in any way materially
increase the risk of fire or other hazard arising out of the operation of any
Individual Property, or take any action that would reasonably be expected to
invalidate or give cause for cancellation of any Policy, or do or permit



20595751.13.BUSINESS
 
 

    82

--------------------------------------------------------------------------------






to be done thereon anything that would reasonably be expected to in any way
impair the value of any Individual Property or the security for the Loan.
Borrower will not, without the prior written consent of Lender, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of any Individual Property,
regardless of the depth thereof or the method of mining or extraction thereof.
Section 5.4.    Taxes and Other Charges
(h)    Borrower shall pay all Property Taxes and Other Charges now or hereafter
levied or assessed or imposed against the Properties or any part thereof as the
same become due and payable; provided, however, Borrower’s obligation to
directly pay Property Taxes shall be suspended for so long as Borrower complies
with the terms and provisions of Section 9.4 hereof. Borrower shall furnish to
Lender receipts for the payment of the Property Taxes and the Other Charges at
least five (5) days prior to the date the same shall become delinquent
(provided, however, that Borrower is not required to furnish such receipts for
payment of Property Taxes in the event that such Property Taxes have been paid
by Lender pursuant to Section 9.4 hereof). Subject to the terms of Section
5.4(b) hereof, Borrower shall not suffer and shall promptly cause to be paid and
discharged any Lien or charge whatsoever which may be or become a Lien or charge
against any Individual Property, and shall promptly pay for all utility services
provided to the Properties. If Borrower shall fail to pay any Property Taxes or
Other Charges in accordance with this Section 5.4 and is not contesting or
causing a contesting of such Property Taxes or Other Charges in accordance with
Section 5.4(b) below, or if there are insufficient funds in the Tax and
Insurance Reserve Account to pay any Property Taxes or Other Charges, Lender
shall have the right, but shall not be obligated, to pay such Property Taxes or
Other Charges, and Borrower shall repay to Lender, on demand, any amount paid by
Lender, with interest thereon at the Default Rate from the date of the advance
thereof to the date of repayment, and such amount shall constitute a portion of
the Debt secured by the Mortgage.
(i)    After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Property Taxes or Other Charges, provided that (i) no
Event of Default is continuing; (ii) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any other instrument to
which Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable Legal
Requirements; (iii) neither the Properties nor any part thereof or direct or
indirect interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Property Taxes or Other
Charges, together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Property Taxes or Other Charges from each Individual Property; (vi)
Borrower shall furnish such security as may be required in the proceeding, or if
no such security has been furnished in the proceeding, Borrower shall furnish
such reserve deposits as may be requested by Lender, to ensure the payment of
any such Property Taxes or Other Charges, together with all interest and



20595751.13.BUSINESS
 
 

    83

--------------------------------------------------------------------------------






penalties thereon (unless Borrower has paid all of the Property Taxes or Other
Charges under protest); (vii) failure to pay such Property Taxes or Other
Charges will not subject Borrower or Lender to any civil or criminal liability;
(viii) such contest is not reasonably expected to have and does not have a
Material Adverse Effect; and (ix) Borrower shall, upon request by Lender, give
Lender prompt notice of the status of such proceedings and/or confirmation of
the continuing satisfaction of the conditions set forth in clauses (i) through
(viii) of this Section 5.4(b). Lender may pay over any such cash deposit or part
thereof held by Lender to the claimant entitled thereto at any time when, in the
reasonable judgment of Lender, the entitlement of such claimant is established
or any Individual Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, canceled or lost or there shall be
any danger of the Liens of the Mortgages being primed by any related Lien.
(j)    Each Loan Party will timely file all U.S. federal, state, and other
material tax returns required to be filed by it and will timely pay all Taxes
shown on such returns or any assessments received by it and all other material
Taxes (other than any Property Taxes, which shall be governed by Section 5.4(a)
and (b)).
Section 5.5.    Litigation
Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against any of
Borrower, SPE Component Entity, Operating Lessee, HHSD, Guarantor or any
Individual Property which would reasonably be expected to have or does have a
Material Adverse Effect.
Section 5.6.    Access to Properties
Borrower shall permit agents, representatives and employees of Lender to inspect
each Individual Property or any part thereof during normal business hours on
Business Days upon reasonable advance notice (which may be given telephonically
or by e-mail), subject to Borrower’s usual and customary safety requirements and
accompanied by a representative of Borrower.
Section 5.7.    Notice of Default
Borrower shall promptly advise Lender (a) of any event or condition that would
reasonably be expected to have or does have a Material Adverse Effect of which
Borrower has knowledge, and (b) of the occurrence of any Default or Event of
Default of which Borrower has knowledge.
Section 5.8.    Cooperate in Legal Proceedings
Borrower shall at Borrower’s expense cooperate fully with Lender with respect to
any proceedings before any court, board or other Governmental Authority which
would reasonably be expected to have, or does have, a Material Adverse Effect
and, in connection therewith, permit



20595751.13.BUSINESS
 
 

    84

--------------------------------------------------------------------------------






Lender, at its election, to participate in any such proceedings, other than
those proceedings where Borrower and Lender are adverse parties.
Section 5.9.    Performance by Borrower
Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement and the other Loan Documents and any other agreement or instrument
affecting or pertaining to each Individual Property and any amendments,
modifications or changes thereto (except to the extent waived by the
counterparty thereto, provided that such action or failure to act by Borrower
does not otherwise require Lender’s consent under the Loan Documents).
Section 5.10.    Awards; Insurance Proceeds
Borrower shall cooperate with Lender in obtaining for Lender (to the extent that
this Agreement provides for such Awards or Insurance Proceeds to be paid to
Lender) the benefits of any Awards or Insurance Proceeds lawfully or equitably
payable in connection with the Properties, and Lender shall be reimbursed for
any expenses incurred in connection therewith (including reasonable, actual
attorneys’ fees and disbursements, the cost of any Restoration Consultant and
the payment by Borrower of the expense of an appraisal on behalf of Lender in
case of a Casualty or Condemnation affecting any Individual Property or any part
thereof) out of such Awards or Insurance Proceeds.
Section 5.11.    Financial Reporting
(a)    Borrower shall keep adequate books and records of account on an accrual
basis and in all material respects in accordance with the Uniform System of
Accounts and GAAP, consistently applied and shall furnish to Lender:
(i)    prior to the Securitization of the Loan and at any time during a Cash
Sweep Period, monthly financial statements, including operating statements and
year-to-date, annual and trailing twelve (12) months financial statements
(including, operating statements) (provided that Borrower shall not be required
to deliver monthly financial statements for the month of January and the last
month of a calendar quarter) of the Properties prepared and certified by
Borrower in a form approved by Lender, detailing Gross Revenues received,
Operating Expenses incurred, the net operating income before and after Debt
Service and Capital Expenditures and containing occupancy, average daily room,
and revenue per available room statistics as well as such other information as
is necessary and sufficient to fairly represent the financial position and
results of operation of the Properties, within thirty (30) days after the end of
each calendar month;
(ii)    quarterly financial statements, including operating statements and
year-to-date, annual and trailing twelve (12) months financial statements of the
Properties on a consolidated basis for all Persons constituting Borrower,
prepared and certified by Borrower in a form approved by Lender, detailing Gross
Revenues received, Operating Expenses incurred, the



20595751.13.BUSINESS
 
 

    85

--------------------------------------------------------------------------------






net operating income before and after Debt Service and Capital Expenditures and
containing occupancy, average daily room, and revenue per available room
statistics as well as such other information as is necessary and sufficient to
fairly represent the financial position and results of operation of the
Properties, within forty-five (45) days after the end of each fiscal quarter;
(iii)    the most current Smith Travel Research Reports then available (or if
not available, any successor thereto) to Borrower reflecting market penetration
and relevant hotel properties competing with the Properties, within thirty (30)
days after the end of each calendar month;
(iv)    (a) annual unaudited financial statements on a consolidated basis for
all Persons constituting Borrower, including, a balance sheet, profit and loss
statement, statement of cash flows, and statement of change in financial
position of Borrower and Guarantor, prepared (1) with respect to Borrower and
certified by Borrower and (2) with respect to Guarantor and certified by
Guarantor, in each case, within ninety (90) days after the close of each fiscal
year of Borrower and Guarantor, as the case may be; provided, however,
Guarantor’s obligations under this Section 5.11(a)(iv) shall be deemed satisfied
for so long as (1) Guarantor’s financial statements are consolidated with the
financial statements of a Publicly Traded Company and (2) on or before the dates
required hereunder, Borrower delivers to Lender all financial statements of such
Publicly Traded Company, including, without limitation, those required pursuant
to the Exchange Act, the Sarbanes-Oxley Act of 2002 and the listing requirements
of the applicable stock exchange.
(v)    an Annual Budget (which shall include, among other things, an estimate of
the Ground Rent due under each Ground Lease for the calendar year that is the
subject of such Annual Budget) not later than thirty (30) days prior to the
commencement of each fiscal year of Borrower, which shall be subject to the
reasonable approval of Lender (to the extent that Borrower or Operating Lessee
has an approval right over the Annual Budget pursuant to the terms of the
applicable Management Agreement), along with any amendments or modifications
thereto. In the event that Lender objects to a proposed Annual Budget submitted
by Borrower, Lender shall advise Borrower of such objections within fifteen (15)
days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower or Operating Lessee shall promptly
cause the revision of such Annual Budget and resubmit the same to Lender. Lender
shall advise Borrower of any objections to such revised Annual Budget within ten
(10) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower or Operating Lessee shall promptly
cause the revision of the same in accordance with the process described in this
subsection until Lender approves the Annual Budget. Until such time that Lender
approves a proposed Annual Budget, which approval shall not be unreasonably
withheld, conditioned or delayed, the most recent Annual Budget shall apply;
provided that, such approved Annual Budget shall be adjusted to reflect (A)
actual increases in Property Taxes, Insurance Premiums, utilities expenses and
expenses under the Management Agreement and (B) up to five percent (5%)
increases in any budgeted line items provided such increases do not exceed a
five percent (5%) increase in the Annual Budget in the aggregate; and



20595751.13.BUSINESS
 
 

    86

--------------------------------------------------------------------------------






(vi)    a quarterly calculation of the Debt Yield and Debt Service Coverage
Ratio for the immediately preceding twelve (12) months as of the last day of
such quarter, prepared and certified by Borrower, within thirty (30) days of the
end of the quarter.
(b)    Borrower shall furnish Lender such other additional financial or
management information as may, from time to time, be reasonably required by
Lender in form and substance satisfactory to Lender (including, without
limitation, any financial reports required to be delivered by any Tenant or any
guarantor of any Major Lease pursuant to the terms of such Major Lease or
otherwise in Borrower’s possession), and shall furnish to Lender and its agents
convenient facilities for the examination and audit of any such books and
records.
(c)    Borrower shall promptly furnish to Lender copies of any and all budgets,
financial statements or other reports prepared by or on behalf of any
Condominium Board, Manager or Franchisor and delivered to Borrower or Operating
Lessee or any of their respective Affiliates pursuant to and in accordance with
any Condominium Documents, the Management Agreement (or Replacement Management
Agreement) or Franchise Agreement (or Replacement Franchise Agreement), as
applicable.
(d)    In the event of any material adverse change (as reasonably determined by
Borrower) in the financial or physical condition of any Property (including,
without limitation, in the event of any termination of any Major Lease or any
termination or cancellation of any terrorism or other insurance required by the
Loan Documents), Borrower shall promptly notify Lender in writing of such
material adverse change, which notice shall describe such material change in
reasonable detail.
(e)    Within thirty (30) days after the end of each calendar year and at any
time that Ground Rent under any Ground Lease is adjusted or otherwise modified
by the lessor under the Ground Lease pursuant to the terms of the Ground Lease,
Borrower shall deliver to Lender a spreadsheet, together with all back-up
documentation as may be reasonably requested by Lender, detailing the percentage
rent due under each Ground Lease (if any) for the immediately preceding calendar
year.
(f)    All items requiring the certification of Borrower pursuant to this
Section 5.11 shall, except where Borrower is an individual, require a
certificate executed by an authorized officer of Borrower or the general partner
or managing member of Borrower, as applicable, and shall contain a statement by
Borrower as to whether there exists, to Borrower’s knowledge, an Event of
Default under the Loan Documents, and if an Event of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same.
Section 5.12.    Estoppel Statement
(a)    After request by Lender, Borrower shall within ten (10) Business Days
furnish Lender or any proposed assignee of the Loan with a statement, duly
acknowledged and



20595751.13.BUSINESS
 
 

    87

--------------------------------------------------------------------------------






certified, setting forth (i) the original principal amount of the Loan, (ii) the
rate of interest on the Loan, (iii) the unpaid principal amount of the Loan,
(iv) the date installments of interest and/or principal were last paid, (v) the
Maturity Date, (vi) offsets or defenses to the payment of the Debt, if any, and
(vii) that the Note, this Agreement, the Mortgage and the other Loan Documents
are valid, legal and binding obligations and have not been modified or if
modified, giving particulars of such modification.
(b)    Borrower shall use commercially reasonable efforts to deliver to Lender,
consistent with the terms of the Major Leases but not more than twice in any
twelve (12) month period (so long as no Event of Default is then continuing),
promptly upon request, duly executed estoppel certificates from any one or more
Tenants as required by Lender attesting to such facts regarding the related
Major Lease as Lender may require, including, but not limited to attestations
that each Major Lease covered thereby is in full force and effect with no
defaults thereunder on the part of any party, that none of the Rents have been
paid more than one month in advance, except as security, and that the Tenant
claims no defense or offset against the full and timely performance of its
obligations under the Major Lease.
(c)    Upon Lender’s request, Borrower shall use commercially reasonable efforts
to deliver to Lender an estoppel certificate from the lessor under the Ground
Lease stating that (i) the Ground Lease is in full force and effect and has not
been modified, amended or assigned, (ii) neither the lessor nor Borrower is in
default under any of the terms, covenants or provisions of the Ground Lease and
such lessor knows of no event which, but for the passage of time or the giving
of notice or both, would constitute an event of default under the Ground Lease,
(iii) neither the lessor nor Borrower has commenced any action or given or
received any notice for the purpose of terminating the Ground Lease and (iv) all
sums due and payable under the Ground Lease have been paid in full.
(d)    Borrower shall, upon request of Lender, use commercially reasonable
efforts to deliver an estoppel certificate from each Franchisor and Manager
stating (i) whether the applicable Franchise Agreement or the applicable
Management Agreement, as applicable, is in full force and effect and has been
modified, amended or assigned, (ii) whether the Franchisor or Manager, as
applicable, or Operating Lessee or Borrower is in default under any of the
terms, covenants or provisions of the Franchise Agreement or the applicable
Management Agreement, as applicable, and whether the Franchisor or Manager, as
applicable know of any event which, but for the passage of time or the giving of
notice or both, would constitute a default under the Franchise Agreement or the
applicable Management Agreement, as applicable,, (iii) whether Franchisor or
Manager, as applicable, or Operating Lessee or Borrower has commenced any action
or given or received any notice for the purpose of terminating the Franchise
Agreement or the applicable Management Agreement, as applicable, and (iv)
whether all sums due and payable to Franchisor under the Franchise Agreement or
the applicable Management Agreement, as applicable, have been paid in full.



20595751.13.BUSINESS
 
 

    88

--------------------------------------------------------------------------------






(e)    Within ten (10) Business Days of request by Lender, Borrower shall
furnish Lender, an estoppel certificate from Operating Lessee in form and
substance reasonably satisfactory to Lender.
(f)    Borrower shall, upon request of Lender, use commercially reasonable
efforts to deliver an estoppel from each Condominium Board in form and substance
substantially similar to the related estoppel delivered in connection with the
closing of the Loan.
Section 5.13.    Leasing Matters
(a)    Borrower or Operating Lessee may enter into a proposed Lease (including
the renewal or extension of an existing Lease (a “Renewal Lease”)) that is not a
Major Lease without the prior written consent of Lender, provided such proposed
Lease or Renewal Lease (i) provides for rental rates and terms comparable to
existing local market rates and terms (taking into account the type and quality
of the tenant) as of the date such Lease is executed by Borrower or Operating
Lessee (unless, in the case of a Renewal Lease, the rent payable during such
renewal, or a formula or other method to compute such rent, is provided for in
the original Lease), (ii) is an arm’s length transaction with a bona fide,
independent third party tenant, (iii) does not contain any terms which would
reasonably be expected to have or do have a Material Adverse Effect, (iv) is
subject and subordinate to the Mortgages and the Tenant thereunder agrees to
attorn to Lender and any purchaser at a foreclosure sale and (v) does not
contain any option, offer, right of first refusal, right of first offer or other
similar right to acquire all or any portion of any Individual Property. Each
Major Lease and all other proposed Leases which do not satisfy the requirements
set forth in this subsection (each a “Required Approval Lease”) shall be subject
to the prior approval of Lender. Borrower shall promptly deliver to Lender
copies of all Leases which are entered into pursuant to this subsection together
with Borrower’s certification that it or Operating Lessee has satisfied all of
the conditions of this Section. Borrower shall pay the costs and expenses
associated with Lender’s counsel review of any Lease for which Lender’s consent
may be required under this Section 5.13.
(b)    Borrower shall (and shall cause Operating Lessee to) (i) observe and
perform all the obligations imposed upon the landlord under the Leases in all
material respects and shall not do or permit to be done anything to impair the
value of any of the Leases as security for the Debt; (ii) promptly send copies
to Lender of all notices of material default which Borrower or Operating Lessee
shall send or receive under a Major Lease; (iii) enforce all of the material
terms, covenants and conditions contained in the Leases upon the part of the
tenant thereunder to be observed or performed; (iv) not collect any Rents more
than one (1) month in advance (except security deposits shall not be deemed
Rents collected in advance); (v) hold all security deposits in accordance with
the terms of the applicable Lease and Legal Requirements; (vi) not execute any
assignment of the landlord’s interest in any of the Leases or the Rents except
as contemplated by the Loan Documents; and (vii) not consent to any assignment
of or subletting under any Major Leases not in accordance with their terms,
without the prior written consent of Lender, such consent not to be unreasonably
withheld, conditioned or delayed.



20595751.13.BUSINESS
 
 

    89

--------------------------------------------------------------------------------






(c)    Borrower and/or Operating Lessee may, without the prior written consent
of Lender, amend, modify or waive the provisions of or terminate, reduce Rents
or accept a surrender of space under, or shorten the term of, any Lease which is
not a Major Lease (including any guaranty, letter of credit or other credit
support with respect thereto) provided that (i) such action (taking into
account, in the case of a termination, reduction in rent, surrender of space or
shortening of term, the planned alternative use of the affected space) is not
reasonably expected to have and does not have a Material Adverse Effect, and
(ii) such amendment, modification, waiver, termination, rent reduction, space
surrender or term shortening, is otherwise in compliance with the requirements
of this Agreement and any subordination agreement binding upon Lender with
respect to such Lease. A termination of a Lease with a tenant who is in monetary
default beyond applicable notice and grace periods shall not be considered an
action which has a Material Adverse Effect. Borrower and/or Operating Lessee may
terminate a Major Lease with a tenant who is in default beyond applicable notice
and grace periods without the prior written approval of Lender provided no Cash
Sweep Period is continuing. Any amendment, modification, waiver, termination,
rent reduction, space surrender or term shortening which does not satisfy the
requirements set forth in this subsection shall be subject to the prior written
approval of Lender (not to be unreasonably withheld or delayed) (each, a “Lease
Modification”), at Borrower’s expense. Borrower shall promptly deliver to Lender
copies of amendments, modifications and waivers which are entered into pursuant
to this subsection together with Borrower’s certification that it has satisfied
all of the conditions of this subsection.
(d)    Notwithstanding anything contained herein to the contrary, Borrower and
Operating Lessee shall not, without the prior written consent of Lender, such
consent not to be unreasonably withheld, conditioned or delayed, enter into,
renew, extend, amend, modify, waive any provisions of, terminate, reduce Rents
under, accept a surrender of space under, or shorten the term of any Major
Lease.
(e)    Notwithstanding anything contained herein to the contrary (unless the
same does not require Borrower’s or Operating Lessee’s consent pursuant to the
terms of the applicable Lease), Borrower and Operating Lessee shall not, without
the prior written consent of Lender, enter into, renew, extend, amend, modify,
waive any provisions of, terminate, reduce Rents under, accept a surrender of
space under, or shorten the term of any Lease during a Cash Sweep Period.
(f)    Each request by Borrower for approval and consent by Lender pursuant to
this Section 5.13 shall be in writing and be subject to the Deemed Approval
Standard.
Section 5.14.    Property Management
(a)    Borrower shall cause Operating Lessee to (i) diligently perform and
observe all of the terms, covenants and conditions required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any default under the Management Agreement of which it is
aware; (iii) promptly deliver to Lender a copy of any notice of default or other
material notice received by Borrower or Operating Lessee under the Management
Agreement; (iv) promptly



20595751.13.BUSINESS
 
 

    90

--------------------------------------------------------------------------------






give notice to Lender of any notice or information that Borrower or Operating
Lessee receives which indicates that Manager is terminating the Management
Agreement or that Manager is otherwise discontinuing its management of any
Individual Property; and (v) promptly enforce the performance and observance of
all of the covenants required to be performed and observed by Manager under the
Management Agreement.
(b)    If at any time, (i) Manager shall become insolvent or a debtor in a
bankruptcy proceeding; (ii) unless managed by a Brand Manager, Lender has
accelerated the Loan as a result of an Event of Default hereunder; (iii) a
material default has occurred and is continuing under the Management Agreement
after the expiration of all notice and cure periods contained thereunder, or
(iv) Manager has engaged in gross negligence, fraud, willful misconduct or
misappropriation of funds, Borrower shall or shall cause Operating Lessee to, at
the request of Lender and if permitted pursuant to the terms of the Management
Agreement, terminate the Management Agreement upon thirty (30) days (or such
other period of time as is required under the applicable Management Agreement)
prior notice to Manager and promptly (but in no event more than sixty (60) days
after such termination) replace Manager with a Qualified Manager pursuant to a
Replacement Management Agreement in accordance with the terms hereof.
(c)    Borrower shall not and shall not permit Operating Lessee to, without the
prior written consent of Lender (which consent shall not be unreasonably
withheld, conditioned or delayed): (i) surrender, terminate or cancel, or
consent to the surrender, termination or cancellation of, the Management
Agreement or replace Manager or enter into any other management agreement with
respect to any Individual Property, except as provided in subsection (e) below;
(ii) consent to the assignment by Manager of its interest under the Management
Agreement except to a Qualified Manager or (iii) if such action could reasonably
be expected to have a Material Adverse Effect, (1) reduce or consent to the
reduction of the term of the Management Agreement; (2) increase or consent to
the increase of the amount of any charges under the Management Agreement; or (3)
otherwise modify, change, supplement, alter or amend, or waive or release any of
the terms and conditions under, the Management Agreement in any material
respect. In the event that Borrower or Operating Lessee replaces Manager at any
time during the term of the Loan pursuant to this subsection, such Manager shall
be deemed to be a Qualified Manager.
(d)    Each request by Borrower for approval and consent by Lender pursuant to
this Section 5.14 shall be in writing and be subject to the Deemed Approval
Standards.
(e)    Notwithstanding the foregoing, provided no Event of Default is
continuing, Borrower shall have the right (or Borrower shall have the right to
cause Operating Lessee to or to cause Operating Lessee to permit Manager),
without the prior written approval of Lender (but upon prior written notice to
Lender), to terminate a Management Agreement at an Individual Property;
provided, however, it shall be an Event of Default hereunder in the event that
(A) Borrower shall have failed to pay (or failed to cause Operating Lessee to
pay) any termination fee due to such Manager pursuant to the applicable
Management Agreement within the time period specified in such Management
Agreement, unless being contested in good faith, (B) Borrower shall have failed



20595751.13.BUSINESS
 
 

    91

--------------------------------------------------------------------------------






to comply with the terms and provisions of Section 9.9 hereof, including,
without limitation, failed to make the deposit required in connection with any
New PIP pursuant to and in accordance with Section 9.9 hereof or (C) within
sixty (60) days of the termination of such Management Agreement, Borrower fails
to (or fails to cause Operating Lessee to) deliver evidence reasonably
acceptable to Lender that a Replacement Management Agreement with a Qualified
Manager is in full force and effect at the applicable Individual Property;
provided, however, (1) if the terminated Management Agreement was with a Brand
Manager (for which no separate Franchise Agreement existed), and the Replacement
Management Agreement is with a Qualified Manager that is not a Brand Manager,
Borrower or Operating Lessee, as applicable, shall deliver evidence to Lender
that Borrower or Operating Lessee has entered into a Replacement Franchise
Agreement with a Qualified Franchisor within such sixty (60) day period and (2)
if a Franchise Agreement for the applicable Individual Property exists, and the
Replacement Management Agreement is with a Brand Manager for which no separate
Franchise Agreement is required by such Brand Manager, Borrower or Operating
Lessee, as applicable, shall deliver evidence to Lender that Borrower or
Operating Lessee has terminated the existing Franchise Agreement within such
sixty (60) day period.
Section 5.15.    Liens
Borrower shall not, without the prior written consent of Lender, create, incur,
assume or suffer to exist any Lien on any portion of any Individual Property or
permit any such action to be taken, except Permitted Encumbrances.
Section 5.16.    Debt Cancellation
Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower, HHSD
or Operating Lessee by any Person, except for adequate consideration and in the
ordinary course of Borrower’s or Operating Lessee’s business.
Section 5.17.    Zoning
Borrower shall not (i) initiate or consent to any zoning reclassification of any
portion of any Individual Property or seek any variance under any existing
zoning ordinance or (ii) use or permit the use of any portion of the Properties
in any manner that could result in such use becoming a non-conforming use under
any zoning ordinance or any other applicable land use law, rule or regulation,
in each case without the prior written consent of Lender.
Section 5.18.    ERISA
(a)    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.



20595751.13.BUSINESS
 
 

    92

--------------------------------------------------------------------------------






(b)    Borrower shall deliver to Lender such certifications or other evidence
from time to time throughout the term of the Loan, as requested by Lender in its
sole discretion, that (i) none of Borrower, SPE Component Entity, Operating
Lessee, HHSD or Guarantor is and does maintain an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (ii) none of
Borrower, SPE Component Entity, Operating Lessee, HHSD or Guarantor is subject
to state statutes regulating investments of, or fiduciary obligations with
respect to, governmental plans; and (iii) with respect to Borrower, SPE
Component Entity, Operating Lessee, HHSD or Guarantor, as applicable, one or
more of the following circumstances is true:
(i)    Equity interests in Borrower, SPE Component Entity, Operating Lessee,
HHSD or Guarantor, as applicable, are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3 101(b)(2);
(ii)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower, SPE Component Entity, Operating Lessee, HHSD or
Guarantor, as applicable, are held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3 101(f)(2); or
(iii)    Borrower, SPE Component Entity, Operating Lessee, HHSD or Guarantor, as
applicable, qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3 101(c) or (e).
Section 5.19.    No Joint Assessment
Borrower shall not suffer, permit or initiate the joint assessment of the real
property comprising any Individual Property with (a) any other real property
constituting a tax lot separate from such Individual Property, or (b) any
portion of such Individual Property which may be deemed to constitute personal
property, or any other procedure whereby the Lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such real property.
Section 5.20.    Intentionally Omitted
Section 5.21.    Alterations
Lender’s prior written approval shall be required in connection with any
alterations to any Improvements, exclusive of (1) alterations to tenant spaces
required under any Lease existing on the date hereof or entered into in
accordance with the terms of this Agreement, (2) alterations specifically
provided for in an Annual Budget which has been approved by Lender or pursuant
to an Annual Budget which Borrower or Operating Lessee does not have the right
to approve pursuant to the applicable Management Agreement, (3) alterations
undertaken as part of a Restoration in accordance with the terms of this
Agreement or as required by Franchisor or a Brand Manager to comply with the
Franchisor’s or Brand Manager’s standards under the Franchise Agreement or
Management Agreement or any (4) PIP required by Franchisor or Brand Manager, (a)
that are



20595751.13.BUSINESS
 
 

    93

--------------------------------------------------------------------------------






reasonably expected to have or does have a Material Adverse Effect on any
Individual Property, (b) that are structural in nature or have a material
adverse effect on any utility or HVAC system contained in the Improvements or
the exterior of any building constituting a part of any Improvements or (c)
that, together with any other alterations undertaken at the same time (including
any related alterations, improvements or replacements), are reasonably
anticipated to have a cost in excess of the Alteration Threshold. If the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Improvements shall at any time exceed the Alteration Threshold (with credit
given for any balance in the FF&E Reserve which is specifically allocated to the
applicable Individual Property), Borrower shall promptly deliver to Lender as
security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following: (i) cash,
(ii) direct non-callable obligations of the United States of America or other
obligations which are “government securities” within the meaning of Section
2(a)(16) of the Investment Company Act of 1940, to the extent acceptable to the
applicable Rating Agencies, or (iii) a letter of credit acceptable to Lender in
its sole and absolute discretion. Such security shall be in an amount equal to
the excess of the total unpaid amounts incurred and to be incurred with respect
to such alterations to the Improvements over the Alteration Threshold.
Section 5.22.    Property Documents
During the term of the Loan: (a) Borrower shall fulfill and perform each and
every material term, covenant and provision of the Property Documents to be
fulfilled or performed by Borrower thereunder, if any, in a commercially
reasonable manner; (b) Borrower shall, in the manner provided for in this
Agreement, give prompt notice to Lender of any material written default notice
received by Borrower under any Property Document, together with a complete copy
of any such notice; (c) Borrower shall enforce, short of termination thereof,
the performance and observance of each and every material term, covenant and
provision of the Property Documents to be performed or observed, if any, by the
other parties thereto in a commercially reasonable manner; and (d) Borrower
shall not terminate or cancel (in each case, whether by the express terms of the
Property Document or otherwise) or amend any of the terms or provisions of any
Property Document, except, in each case, done in the ordinary course of business
or as may be commercially reasonable in Borrower’s ordinary course of business
solely to the extent that such termination or modification is not reasonably
likely to have a Material Adverse Effect, without the prior written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed. Each request by Borrower for approval and consent by Lender pursuant to
this Section 5.22 shall be in writing and be subject to the Deemed Approval
Standards.
Section 5.23.    Compliance with Prescribed Laws
None of Borrower, Operating Lessee, Guarantor, SPE Component Entity, HHSD or any
of their respective Affiliates shall (a) conduct any business, or engage in any
transaction or dealing, with any Embargoed Person, (b) engage in or conspire to
engage in any transaction that evades or avoids or is for the purpose of evading
or avoiding any of the prohibitions of EO13224, (c) be or become subject at any
time to any law, regulation, or list of any government agency



20595751.13.BUSINESS
 
 

    94

--------------------------------------------------------------------------------






(including, without limitation, the list maintained by OFAC and accessible
through the OFAC website) that prohibits or limits any lender from making any
advance or extension of credit to Borrower or from otherwise conducting business
with Borrower, or (d) fail to provide documentary and other evidence of
Borrower’s identity as may be reasonably requested by any Lender at any time in
its sole and absolute discretion to enable any Lender to (x) verify Borrower’s
identity or to comply with Prescribed Laws, (y) confirm that none of Borrower,
Operating Lessee, Guarantor, HHSD or SPE Component Entity is an Embargoed Person
and (z) confirm that none of Borrower, Operating Lessee, HHSD, Guarantor or SPE
Component Entity has engaged in any business transaction or dealings with an
Embargoed Person, including, but not limited to, the making or receiving of any
contribution of funds, goods or services to or for the benefit of an Embargoed
Person. In addition, Borrower hereby agrees to provide to Lender any additional
information with respect to Borrower that Lender deems necessary from time to
time in order to ensure compliance with Prescribed Laws.
Section 5.24.    Interest Rate Cap Agreement
(a)    Prior to or contemporaneously with the Closing Date, Borrower shall have
obtained the Interest Rate Cap Agreement. The Interest Rate Cap Agreement shall
be maintained throughout the term of the Loan with an Acceptable Counterparty.
If, at any time, the interest rate cap provider ceases to be an Acceptable
Counterparty, Borrower shall replace the Interest Rate Cap Agreement with a
Replacement Interest Rate Cap Agreement at Borrower’s sole cost and expense
within ten (10) days of receipt of notice from Lender that the interest rate cap
provider is no longer an Acceptable Counterparty.
(b)    Borrower shall collaterally assign to Lender pursuant to the Collateral
Assignment of Interest Rate Cap Agreement all of its right, title and interest
to receive any and all payments under the Interest Rate Cap Agreement and shall
deliver to Lender counterparts of such Collateral Assignment of Interest Rate
Cap Agreement executed by Borrower and the Acceptable Counterparty and notify
the Acceptable Counterparty of such collateral assignment (either in such
Interest Rate Cap Agreement or by separate instrument). At such time as the Loan
is repaid in full, all of Lender’s right, title and interest in the Interest
Rate Cap Agreement shall terminate and Lender shall execute and deliver at
Borrower’s sole cost and expense, such documents as may be required to evidence
Lender’s release of the Collateral Assignment of Interest Rate Cap Agreement and
to notify the Acceptable Counterparty of such release.
(c)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be deposited immediately into the Cash Management Account. Borrower
shall take all actions reasonably requested by Lender to enforce Lender’s rights
under the Interest Rate Cap Agreement in the event of a default by the
Acceptable Counterparty and shall not waive, amend or otherwise modify any of
its rights thereunder.



20595751.13.BUSINESS
 
 

    95

--------------------------------------------------------------------------------






(d)    In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or any Replacement Interest Rate Cap Agreement as
and when required hereunder, or fails to maintain such agreement in accordance
with the terms and provisions of this Agreement, Lender may purchase the
Interest Rate Cap Agreement or any Replacement Interest Rate Cap Agreement, as
applicable, and the cost incurred by Lender in purchasing the Interest Rate Cap
Agreement or any Replacement Interest Rate Cap Agreement, as applicable, shall
be paid by Borrower to Lender with interest thereon at the Default Rate from the
date such cost was incurred by Lender until such cost is reimbursed by Borrower
to Lender.
(e)    In connection with the Interest Rate Cap Agreement and any Replacement
Interest Rate Cap Agreement, Borrower shall, within ten (10) Business Days (or
such other longer period of time as reasonably approved by Lender) of the
effectiveness of such Replacement Interest Rate Cap Agreement, obtain and
deliver to Lender an opinion from counsel (which counsel may be in house counsel
for the Acceptable Counterparty) for the Acceptable Counterparty (upon which
Lender and its successors and assigns may rely) which shall provide, in relevant
part, that:
(i)    the Acceptable Counterparty is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Cap Agreement or the Replacement Interest
Rate Cap Agreement, as applicable;
(ii)    the execution and delivery of the Interest Rate Cap Agreement or the
Replacement Interest Rate Cap Agreement, as applicable, by the Acceptable
Counterparty, and any other agreement which the Acceptable Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;
(iii)    all consents, authorizations and approvals required for the execution
and delivery by the Acceptable Counterparty of the Interest Rate Cap Agreement
or the Replacement Interest Rate Cap Agreement, as applicable, and any other
agreement which the Acceptable Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and
(iv)    the Interest Rate Cap Agreement or the Replacement Interest Cap
Agreement, as applicable, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Acceptable Counterparty and constitutes the legal, valid
and binding obligation of the Acceptable Counterparty, enforceable against the
Acceptable Counterparty in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability,



20595751.13.BUSINESS
 
 

    96

--------------------------------------------------------------------------------






to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).
Section 5.25.    Franchise Agreement
(a)    Except as provided in this Agreement, the Properties shall at all times
be operated in accordance with the terms and conditions of the Franchise
Agreements. Borrower shall, or shall cause Operating Lessee to cause Manager to,
(i) pay all sums required to be paid by Borrower, Operating Lessee and/or
Manager under the Franchise Agreements, (ii) diligently perform, observe and
enforce all of the terms, covenants and conditions of the Franchise Agreements,
(iii) promptly deliver to Lender a copy of any written notice to Borrower or
Operating Lessee of any default by Borrower, Operating Lessee and/or Manager
under the Franchise Agreements and notify Lender of any material default under
the Franchise Agreements of which it is aware, (iv) promptly deliver to Lender a
copy of any written notice to Franchisor of any default by Franchisor under the
Franchise Agreements, (v) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditure plan, notice of non-performance,
report, and estimate (a) received by Borrower or Operating Lessee under the
Franchise Agreements and (b) required to be delivered by Borrower, Operating
Lessee and/or Manager to Franchisor under the Franchise Agreements, (vi)
complete all work required under any PIP on or prior to the Outside Date, (vii)
not modify or amend the Franchise Agreements to the extent such modification or
amendment could reasonably be expected to have a Material Adverse Effect, and
(viii) not terminate, cancel, or replace the Franchise Agreements (except as
provided in subsection (b) below), nor replace the Franchisor, nor waive or
release any of its rights and remedies under the Franchise Agreements in any
material respect, without Lender’s prior written consent. Each request by
Borrower for approval and consent by Lender pursuant to this Section 5.25 shall
be in writing and be subject to the Deemed Approval Standard.
(b)    Notwithstanding the foregoing, provided no Event of Default is
continuing, Borrower shall have the right (or Borrower shall have the right to
permit or cause Operating Lessee to permit Franchisor to), without the prior
written approval of Lender (but upon prior written notice to Lender), to
terminate a Franchise Agreement at an Individual Property; provided, however, it
shall be an Event of Default hereunder in the event that (A) Borrower shall have
failed to pay (or failed to cause Operating Lessee to pay) any termination fee
or other amounts due to such Franchisor pursuant to the applicable Franchise
Agreement within the time period specified in such Franchise Agreement, unless
contested in good faith, (B) Borrower shall have failed to comply with the terms
and provisions of Section 9.9 hereof, including, without limitation, failed to
make the deposit required in connection with any New PIP pursuant to and in
accordance with Section 9.9 hereof or (C) within sixty (60) days of the
termination of such Franchise Agreement, Borrower fails to (or fails to cause
Operating Lessee to) deliver evidence reasonably acceptable to Lender that a
Replacement Franchise Agreement with a Qualified Franchisor or a Replacement
Management Agreement with a Brand Manager is in full force and effect at the
applicable Individual Property.
(c)    The Individual Property commonly known as the Hilton Garden Inn Austin
and located in Austin, Texas, failed its most recent “quality assurance”
inspection. Attached hereto



20595751.13.BUSINESS
 
 

    97

--------------------------------------------------------------------------------






as Schedule 5.25 is a true, correct and complete list of the repairs required to
be completed in order to resolve such quality assurance inspection failure.
Borrower hereby covenants and agrees to complete such repairs to the extent
necessary to resolve such failure in accordance with this Agreement, the related
Franchise Agreement and all applicable laws.
Section 5.26.    Trade Names
Except as expressly provided herein, Borrower shall not change (or permit to be
changed) the trade name or names under which Borrower, HHSD or Operating Lessee
operates any Individual Property without Lender’s prior written consent.
Section 5.27.    Ground Lease
(a)    With respect to the Ground Lease, Borrower shall (i) except to the extent
reserved for by Lender pursuant to Section 9.8 hereof, pay all rents, additional
rents and other sums required to be paid by Borrower, as tenant under and
pursuant to the provisions of the Ground Lease, (ii) diligently perform and
observe all of the terms, covenants and conditions of the Ground Lease on the
part of Borrower, as tenant thereunder, (iii) promptly notify Lender of the
giving of any written notice by the lessor under any Ground Lease to Borrower of
any default by Borrower, as tenant thereunder, and deliver to Lender a true copy
of each such notice within two (2) Business Days of receipt and (iv) promptly
notify Lender of any bankruptcy, reorganization or insolvency proceeding of the
lessor under any Ground Lease or of any notice thereof, and deliver to Lender a
true copy of such notice within two (2) Business Days of Borrower’s receipt,
together with copies of all notices, pleadings, schedules and similar matters
received by Borrower in connection with such bankruptcy, reorganization or
insolvency proceeding within two (2) Business Days after receipt. Borrower shall
not, without the prior consent of Lender, (w) take any action or fail to take
any action which would result in the surrender of the leasehold estate created
by the Ground Lease or the termination or cancellation of the Ground Lease, (x)
modify, change, supplement, alter or amend the Ground Lease, either orally or in
writing, or (y) vacate the premises upon the land underlying the Ground Lease.
(b)    With respect to the Ground Lease, if Borrower shall default in the
performance or observance of any term, covenant or condition of the Ground Lease
on the part of Borrower, as tenant thereunder, and shall fail to cure the same
prior to the expiration of any applicable cure period provided thereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action as may be appropriate to cause all of
the terms, covenants and conditions of the Ground Lease on the part of Borrower
to be performed or observed on behalf of Borrower, to the end that the rights of
Borrower in, to and under the Ground Lease shall be kept unimpaired and free
from default. If the landlord under the Ground Lease shall deliver to Lender a
copy of any written notice of default under the Ground Lease, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon. Borrower shall exercise each
individual option, if any, to extend or renew the term of the Ground Lease upon
demand by Lender made at any time within one (1) year prior



20595751.13.BUSINESS
 
 

    98

--------------------------------------------------------------------------------






to the last day upon which any such option may be exercised, and Borrower hereby
expressly authorizes and appoints Lender its attorney-in-fact to exercise any
such option in the name of and upon behalf of Borrower, which power of attorney
shall be irrevocable and shall be deemed to be coupled with an interest.
Section 5.28.    The Operating Lease.
With respect to each Operating Lease,
(a)    Borrower shall (i) diligently perform and observe all of the terms,
covenants and conditions of the Operating Lease on the part of Borrower, as
landlord thereunder, (ii) promptly notify Lender of the giving of any notice
under the Operating Lease to Borrower of any default by Borrower, as landlord
thereunder, and deliver to Lender a true copy of each such notice within five
(5) Business Days of receipt and (iii) promptly notify Lender of any bankruptcy,
reorganization or insolvency of any party under the Operating Lease or of any
notice thereof, and deliver to Lender a true copy of such notice within five (5)
Business Days of Borrower’s receipt, together with copies of all notices,
pleadings, schedules and similar matters received by Borrower in connection with
such bankruptcy, reorganization or insolvency within five (5) Business Days
after receipt. Borrower shall not, without the prior consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed, (x)
surrender the leasehold estate created by the Operating Lease or terminate or
cancel (in each case, whether by the express terms of the Operating Lease or
otherwise) the Operating Lease or materially modify, change, supplement, alter
or amend the Operating Lease, either orally or in writing, without Lender’s
prior written consent or (y) consent to, acquiesce in, or fail to object to, any
attempt by any party, as debtor in possession or by a trustee for such party, to
sell or transfer such party’s estate free and clear of the Operating Lease under
section 363(f) of the Bankruptcy Code or otherwise. Borrower shall object to any
such attempt, as debtor in possession or by a trustee for any such party, to
sell or transfer such estate free and clear of the Operating Lease under section
363(f) of the Bankruptcy Code or otherwise, and in such event shall
affirmatively assert and pursue its right to adequate protection under section
363(e) of the Bankruptcy Code. Borrower hereby assigns to Lender all of its
rights under Section 363 of the Bankruptcy Code to consent or object to any sale
or transfer of any estate free and clear of the Operating Lease, and grants to
Lender the right to object to any such sale or transfer on behalf of Borrower,
and Borrower shall not contest any pleadings, motions documents or other actions
filed or taken on Lender’s or Borrower’s behalf by Lender in the event that the
landlord, as debtor in possession or by a trustee, attempts to sell or transfer
the Ground Lessor Estate free and clear of the Operating Lease under section
363(f) of the Bankruptcy Code or otherwise.
(b)    If Borrower shall default in the performance or observance of any term,
covenant or condition of the Operating Lease on the part of Borrower, as
landlord thereunder, and shall fail to cure the same prior to the expiration of
any applicable cure period provided thereunder, Lender shall have the right, but
shall be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all of the terms, covenants and conditions
of the Operating Lease on the part of Borrower to be performed or observed on
behalf of Borrower,



20595751.13.BUSINESS
 
 

    99

--------------------------------------------------------------------------------






to the end that the rights of Borrower in, to and under the Operating Lease
shall be kept unimpaired and free from default. If the tenant or landlord under
the Operating Lease shall deliver to Lender a copy of any written notice of
default under the Operating Lease, such notice shall constitute full protection
to Lender for any action taken or omitted to be taken by Lender, in good faith,
in reliance thereon.
(c)    Notwithstanding anything contained herein to the contrary, upon the
expiration of the existing Operating Lease pursuant to its terms, provided no
Event of Default is continuing and upon prior written notice to Lender, Borrower
shall and shall cause Operating Lessee to enter into a replacement Operating
Lease (or an amendment to the existing Operating Lease) for each Property, which
replacement (or amendment, as applicable) Operating Lease shall have a five-year
term and contain the same material terms and conditions as are set forth in the
existing Operating Lease, except for a modification of the rent which shall be
“market rent” in accordance with REIT rule requirements as evidenced by a
transfer pricing report prepared by an Acceptable Accountant and delivered to
Lender. Borrower shall promptly delivery a copy of any such extension to Lender.
(d)    Each request by Borrower for approval and consent by Lender pursuant to
this Section 5.28 shall be in writing and be subject to the Deemed Approval
Standard.
Section 5.29.    Supplemental Mortgage Affidavits. If, during the continuance of
an Event of Default, Lender reasonably determines, based on applicable law, that
Lender is not being afforded the maximum amount of security available from any
one or more of the Properties as a direct or indirect result of applicable taxes
not having been paid with respect to any Individual Property, Borrower agrees
that Borrower will execute, acknowledge and deliver to Lender, immediately upon
Lender’s request, supplemental affidavits increasing the Allocated Loan Amount
attributable to any such Individual Property for which all applicable taxes have
been paid to an amount determined by Lender to be equal to the lesser of (a) the
greater of the fair market value of the applicable Individual Property (i) as of
the date hereof and (ii) as of the date such supplemental affidavits are to be
delivered to Lender, and (b) the Allocated Loan Amount attributable to any such
Individual Property, and Borrower shall, on demand, pay any additional taxes.
Section 5.30.    Condominium Covenants.
(a)    With respect to each Condominium, Borrower covenants as follows:
(i)    it will not, without Lender’s prior written consent, vote to amend,
modify, supplement or terminate, or consent to (1) the termination of any of the
Condominium Documents or (2) the amendment, modification or supplementation of
any of the Condominium Documents, in each case, in any material respect which
would materially and adversely affect the applicable Mortgage Borrower, the
applicable Individual Property and Lender’s rights under the Condominium
Documents;



20595751.13.BUSINESS
 
 

    100

--------------------------------------------------------------------------------






(ii)    it will pay (or cause to be paid) all Common Charges and expenses made
against, or relating to, those Units then owned or leased by it pursuant to the
applicable Condominium Documents (or Ground Lease, if applicable) prior to
delinquency, other than assessments or Common Charges that are being contested
in good faith pursuant to the applicable Condominium Documents (or Ground Lease,
if applicable) and this Agreement. Borrower shall deliver to Lender, promptly
upon Lender’s request, evidence satisfactory to Lender that the Common Charges
have been so paid or are not then delinquent with respect to the Units owned or
leased by Borrower. Borrower shall immediately notify Lender of (i) any
adjustments made to the amount of any amounts due under the Condominium
Documents and (ii) the imposition of any additional Common Charges or
assessments under the Condominium Documents;
(iii)    it will comply in all material respects with all of the terms,
covenants and conditions on its part to be complied with, pursuant to the
applicable Condominium Documents and any applicable Condominium Laws and rules
and regulations that may be adopted for the Condominium as the same shall be in
force and effect from time to time;
(iv)    it will take all commercially reasonable actions as may be necessary
from time to time to preserve and maintain the Condominium in accordance with
the applicable Condominium Law; it will not, without the prior written consent
of Lender, take (and hereby assigns to Lender any right it may have to take) any
action to terminate the Condominium, withdraw the Condominium from the
Condominium Law, or cause a partition of the Condominium;
(v)    it will not, without Lender’s prior written consent, (A) vote to permit
any of the terms or provisions of the Condominium Documents to be materially
modified, supplemented or amended, including, without limitation, changing the
boundaries of any Unit, changing any ownership percentage interest or vote
allocated to a Unit or changing any rights of Borrower to appoint members to the
Condominium Board or permit the Condominium to be terminated, withdrawn from a
condominium regime, partitioned, subdivided, expanded or otherwise modified
and/or (B) relinquish any rights that Borrower has under the Condominium
Documents;
(vi)    it shall use commercially reasonable efforts to cause the Condominium
Board to (a) promptly comply with all Legal Requirements applicable to the
Condominium and the Unit which Borrower owns, leases or otherwise occupies, (b)
to the extent in Borrower’s control, promptly repair, replace or rebuild any
part of the Condominium and the Units to the extent benefitting the Unit owned,
leased or otherwise used by the Borrower which may be damaged or destroyed by
any casualty or which may be affected by any condemnation proceeding and
Borrower shall not in such event vote to not repair, restore or rebuild such
Condominium without the prior written consent of Lender, (c) complete and pay
for, within a reasonable time, any structure at any time in the process of
construction or repair on the Condominium and the Units to the extent required
to be completed or paid for by Borrower under the applicable Condominium
Documents, (d) to the extent that it has the power and authority to do so,
refrain from taking any action with respect to the Condominium and/or the Unit
owned or leased by the applicable Borrower that would be contrary to or
inconsistent with, in any material respect,



20595751.13.BUSINESS
 
 

    101

--------------------------------------------------------------------------------






any applicable covenant contained in this Agreement, the related Ground Lease,
the related Mortgage or any other Loan Document, (e) refrain from establishing
significant working capital reserves or other similar reserves or to undertake
significant capital expenditures without Lender’s prior written consent,
provided that Lender’s consent shall not be required for any working capital
reserves or other similar reserves intended to cover the costs of repairs,
alterations or other work otherwise permitted hereunder or under the related
Ground Lease (except to the extent Borrower has approval or consent rights under
the Ground Lease with respect thereto) and (f) refrain from creating any new
Units or selling any Units;
(vii)    (1) it has obtained resignation letters from each voting member of the
Condominium Board appointed or selected by Borrower and any officers of the
Condominium appointed by Borrower, which resignation letters are attached hereto
as Exhibit E and shall be held by Lender in escrow and may, at Lender’s option,
be submitted at any time after Lender’s acceleration of the Loan following an
Event of Default and (2) to the extent any voting member (including any officers
or directors) of any Condominium Board is appointed or selected by Borrower
after the Closing Date, it shall obtain resignation letters in substantially the
same form as the resignations attached hereto as Exhibit E from each voting
member of the Condominium Board appointed by or selected by Borrower and any
officers of the Condominium appointed by Borrower to be held by Lender in escrow
and may, at Lender’s option, be submitted at any time after Lender’s
acceleration of the Loan following an Event of Default; and
(viii)    it shall provide to the Condominium Board on the Closing Date a copy
of the Mortgage with respect to the Individual Property or portion thereof
subject to the Condominium Documents, the name and address of Lender and
Servicer, and a general description of the Loan.
(b)    The provisions of Article 8 hereof shall apply to the entirety of any
Individual Property that is a Condominium as provided herein, notwithstanding
the submission of any portion of such Individual Property to applicable
Condominium Law. Without limiting the generality of the foregoing, Borrower, for
and on behalf of itself and its direct and indirect successors and assigns as
owner(s) or lessee(s) of condominium units in the Condominium or any of them,
(i) irrevocably waives, to the extent permitted by law and the Condominium
Documents, any applicable law which grants to the trustees or the board of
directors of the Condominium and/or the owners and/or lessee(s) of the
condominium units rights in the event of a casualty or a condemnation which are
inconsistent with the provisions of Article 8 hereof and (ii) expressly agrees
to the application of the insurance proceeds and condemnation awards in
accordance with Article 8 hereof to the extent permitted by applicable law and
the Condominium Documents.
(c)    Lender shall have the right, subject to any required consent of the Unit
owners and, if applicable, lessees, at reasonable times and upon reasonable
notice, to inspect the records of the Condominium as provided in the Condominium
Documents until such time as the Debt is paid in full.



20595751.13.BUSINESS
 
 

    102

--------------------------------------------------------------------------------






(d)    Borrower will use commercially reasonable efforts to obtain and deliver
to the Lender, a true and correct copy of any notice of default or other
material notice given to Borrower in respect of the observance of the
Condominium Documents or any of them.
(e)    Without the prior written consent of the Lender, Borrower shall not vote
to approve any of the following matters in connection with any Condominium
(unless expressly required under the Condominium Documents): (i) any material
and adverse change in the nature and amount of any insurance covering all or a
part of the Condominium and the disposition of any proceeds thereof, but only to
the extent any of the foregoing violates the Loan Documents; (ii) the manner in
which any condemnation or threat of condemnation of all or a part of the
applicable Individual Property shall be defended or settled and the disposition
of any award or settlement in connection therewith, but only to the extent the
foregoing violates the Loan Documents; (iii) any amendment to the Condominium
Documents which by its terms requires the consent of Lender and any removal of
any portion of the applicable Individual Property from the provisions of the
Condominium Law; (iv) the creation of, or any change in, any private restrictive
covenant, zoning ordinance, or other public or private restrictions, now or
hereafter limiting or defining the uses which may be made of the applicable
Individual Property or any part thereof, other than Permitted Encumbrances or
(v) any material relocation of the boundaries of the applicable Individual
Property.
(f)    During the continuance of an Event of Default, Lender shall have the
right, to the extent permitted under the Condominium Documents, but not the
obligation, to cure any default by Borrower under the Condominium Documents to
the extent such default could reasonably be expected to have a Material Adverse
Effect on the Individual Property.
(g)    To the extent that any approval rights, consent rights or other rights or
privileges are granted to a “Mortgagee”, “First Mortgagee” or other similar term
in the Condominium Documents or any other similar mortgagee protection
provisions are contained in the Condominium Documents, then such approval
rights, consent rights or other rights, protections or privileges shall be
deemed to be required by this Agreement or contained in this Agreement, as
applicable.
(h)    Upon the occurrence and continuance of an Event of Default, Lender may
vote in place of Borrower and may exercise any and all of the rights and
privileges of Borrower. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to vote as Borrower’s proxy and to
act with respect to all of said rights so long as such Event of Default
continues hereunder or under any other Loan Documents. Notwithstanding anything
contained herein to the contrary, nothing contained herein or otherwise shall
render Lender liable for any Common Charges.
(i)    Borrower shall (and shall cause the members of the Condominium Board
elected by Borrower to) attend each duly called meeting or special meeting of
the Condominium Board. During the continuance of an Event of Default, Lender
shall have the right to participate in any arbitration proceeding instituted in
accordance with the provisions of the Condominium Documents.



20595751.13.BUSINESS
 
 

    103

--------------------------------------------------------------------------------






(j)    To the extent the Condominium Board is controlled by members thereof
appointed by Borrower, Borrower shall, in addition to the insurance otherwise
required under this Agreement, cause (i) all insurance required by the
Condominium Documents to be maintained and (ii) any net proceeds of such
insurance shall be applied in accordance with the terms and provisions of this
Agreement.
Section 5.31.    Ritz-Carlton Atlanta and the Crowne Plaza Ravinia Environmental
Covenants.
(a)    At its sole cost and expense, Borrower shall retain an Environmental
Consultant to complete further environmental site investigations at the
Individual Properties commonly known as Ritz-Carlton Atlanta and the Crowne
Plaza Ravinia, within thirty (30) days of closing (such investigations are
hereinafter referred to as, the “Further Investigations”). The Further
Investigations shall be implemented in accordance with a scope of work prepared
by the Environmental Consultant to assess and delineate potential vapor
intrusion concerns arising from historical on-site dry cleaning operations
identified in EBI’s Phase Is dated February 5, 2015. Lender has the right to
review and approve (in its sole discretion) the Environmental Consultant's scope
of work for the Further Investigations, which at a minimum shall include soil
vapor analysis for tetrachloroethene (“PCE”) and its breakdown products. The
Environmental Consultant's final reports for the Further Investigations (such
reports, individually and/or collectively, as the context requires, the
“Investigation Reports”) shall include findings and recommendations for any
necessary mitigation or remediation of issues identified by the Further
Investigation, as well as estimated costs for such mitigation or remediation and
an estimated time frame for completion of such mitigation or remdiation.
(b)    Based upon the findings and recommendations in the Investigation Reports,
the Environmental Consultant shall prepare a scope of work for the
implementation of all recommended mitigation or remediation of the issues
identified in the Investigation Report (such work, the “Mitigation Work”).
Lender shall have the right to review and approve (in its sole discretion) the
scope of work for the Mitigation Work.
(c)    Borrower shall retain an Environmental Consultant (the “Mitigation
Consultant”) to promptly complete the Mitigation Work in accordance with the
Investigation Reports. Upon completion of the Mitigation Work, Borrower shall
retain EBI or another environmental consultant acceptable to Lender (the
“Monitoring Consultant”) to perform any necessary on-going monitoring and
reporting required with respect to the Mitigation Work to the extent recommended
by a Mitigation Consultant (the “Mitigation Monitoring”).
(d)    Borrower shall diligently pursue all Mitigation Work to completion in
accordance with the following requirements:
(i)    Upon Lender’s request, Borrower shall assign any contract or subcontract
for the Mitigation Work to Lender;



20595751.13.BUSINESS
 
 

    104

--------------------------------------------------------------------------------






(ii)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the option to apply the applicable Environmental Reserve Funds
toward the labor and materials necessary to complete such Mitigation Work,
without providing any prior notice to Borrower and to exercise any and all other
remedies available to Lender upon an Event of Default hereunder;
(iii)    During the continuance of an Event of Default, in order to facilitate
Lender’s completion of the Mitigation Work, Borrower grants Lender the right to
enter onto the applicable Properties and perform any and all work and labor
necessary to complete the Mitigation Work and/or employ watchmen to protect such
Properties from damage. All sums so expended by Lender, to the extent not from
the Environmental Reserve Funds, shall be deemed to have been advanced under the
Loan to Borrower and secured by the Mortgages. For this purpose Borrower
constitutes and appoints Lender its true and lawful attorney-in-fact with full
power of substitution to complete or undertake the Mitigation Work in the name
of Borrower upon Borrower’s failure to do so in a workmanlike and timely manner.
Such power of attorney shall be deemed to be a power coupled with an interest
and cannot be revoked. Borrower empowers said attorney-in-fact as follows: (i)
to use any of the Reserve Funds for the purpose of making or completing the
Mitigation Work; (ii) to make such additions, changes and corrections to the
Mitigation Work as shall be necessary or desirable to complete the Mitigation
Work; (iii) to employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes; (iv) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
any applicable Individual Property, or as may be necessary or desirable for the
completion of the Mitigation Work, or for clearance of title; (v) to execute all
applications and certificates in the name of Borrower which may be required by
any of the contract documents; (vi) to prosecute and defend all actions or
proceedings in connection with the applicable Properties or the rehabilitation
and repair of such Properties; and (vii) to do any and every act which Borrower
might do on its own behalf to fulfill the terms of this Agreement;
(iv)    Nothing in this Section 5.31 shall: (i) make Lender responsible for
making or completing the Mitigation Work; (ii) require Lender to expend funds in
addition to the Environmental Reserve Funds to make or complete any Mitigation
Work; (iii) obligate Lender to proceed with the Mitigation Work; or (iv)
obligate Lender to demand from Borrower additional sums to make or complete any
Mitigation Work;
(v)    Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties performing Mitigation Work pursuant to this Section 5.31 to enter
onto the applicable Properties, together with a representative of Borrower,
during normal business hours (subject to the rights of tenants under their
Leases) to inspect the progress of any Mitigation Work and all materials being
used in connection therewith, to examine all plans and shop drawings relating to
such Mitigation Work which are or may be kept at such Properties, and to
complete any Mitigation Work made pursuant to this Section 5.31. Borrower shall
cause all contractors and subcontractors to cooperate with Lender and Lender’s
representatives or such other persons described above in



20595751.13.BUSINESS
 
 

    105

--------------------------------------------------------------------------------






connection with inspections described in this Section 5.31 or the completion of
Mitigation Work pursuant to this Section 5.31;
(vi)    reserved;
(vii)    The Mitigation Work and all materials, equipment, fixtures, or any
other item comprising a part of any Mitigation Work shall be constructed,
installed or completed, as applicable, free and clear of all mechanic’s,
materialman’s or other Liens (except for Permitted Encumbrances);
(viii)    Unless Borrower has delivered acceptable lien waivers for all
applicable mechanics and materialmens, before any disbursement of the applicable
Environmental Reserve Funds for Mitigation Work, Lender may require Borrower to
provide Lender with a search of title to the applicable Properties effective to
the date of the disbursement, which search shows that no mechanic’s or
materialmen’s or other Liens of any nature have been placed against such
Properties since the date of recordation of the Mortgages and that title to such
Properties are free and clear of all Liens (except for Permitted Encumbrances);
and
(ix)    All Mitigation Work shall (x) be completed in good and workmanlike
manner as soon as practicable after the commencement of such Mitigation Work and
(y) comply with all Legal Requirements and applicable insurance requirements
including, without limitation, applicable building codes, special use permits,
environmental regulations, and requirements of insurance underwriters.
(e)    All reports, whether interim or final, generated by the Environmental
Consultant and/or the Mitigation Consultant concerning the Further
Investigations and/or the Mitigation Work, including but not limited to the
Investigation Reports, shall include reliance statements in favor of Lender, its
successors and assigns, and shall be in a form acceptable to Lender (in its sole
discretion). All such reports shall be at prepared and delivered at Borrower's
sole cost and expense.
(f)    The Mitigation Work shall be deemed complete or completed when: (a) the
Mitigation Consultant provides written certification satisfactory to Lender (in
its sole discretion) that the Mitigation Work at both the Individual Properties
commonly known as Ritz-Carlton Atlanta and the Crowne Plaza Ravinia has been
completed and no further investigation, mitigation or remediation or other
action (other than any recommended Mitigation Monitoring) is required under
applicable Environmental Law (as defined in the Environmental Indemnity) or
otherwise prudent to protect human health and safety or the environment, and (b)
if reporting, to a governmental agency is required, a no further action letter
(or other substantially similar letter) is obtained.
(g)    The Mitigation Monitoring shall be deemed complete or completed when the
Monitoring Consultant written certification satisfactory to Lender (in its sole
discretion) that Mitigation Monitoring is no longer required under applicable
Environmental Law (as defined in



20595751.13.BUSINESS
 
 

    106

--------------------------------------------------------------------------------






the Environmental Indemnity) or otherwise prudent to protect human health and
safety or the environment
Section 5.32.    Hilton Tampa Westshore Environmental Covenants.
(a)    Within ninety (90) days of the Closing Date, Borrower shall, at its sole
cost and expense, develop and implement a methane gas maintenance and monitoring
plan to ensure the proper operation and integrity of the existing methane gas
control system located at the Individual Property commonly known as Hilton Tampa
Westshore. Upon Lender's request, Borrower shall provide a copy of, and
Borrower's written certification of its compliance with, such methane gas
maintenance and monitoring plan reasonably acceptable to Lender.
(b)    At its sole cost and expense, Borrower shall use commercially reasonable
efforts to locate all monitoring wells installed at the Individual Property
commonly known as Hilton Tampa Westshore as part of prior site investigations
that have not properly abandoned in accordance with Environmental Laws (as
defined in the Environmental Indemnity) (any such wells, collectively, the
“Monitoring Wells”). If such Monitoring Wells are no longer in use, within one
hundred and eight (180) days of the Closing Date (subject to force majeure
events, including delays resulting from any required regulatory authority
approvals, for which such time frame shall be reasonably extended as determined
by Lender in proportion to such force majeure events, Borrower shall, at its
sole cost and expense: (i) ensure the Monitoring Wells are properly abandoned in
accordance with all applicable Environmental Laws (as defined in the
Environmental Indemnity) by a licensed environmental contractor reasonably
acceptable to Lender, and (ii) deliver to Lender a certification from such
licensed environmental contractor stating that the closure of the Monitoring
Wells has been completed in accordance with all Environmental Laws (as defined
in the Environmental Indemnity). If no such Monitoring Wells have been located
at the Property, Borrower shall, within one hundred and eighty (180) days of the
Closing Date, provide written certification to Lender that no such Monitoring
Wells have been located at the Individual Property commonly known as Hilton
Tampa Westshore despite Borrower's commercially reasonable efforts to locate
such Monitoring Wells.
(c)    Borrower shall, at its sole cost and expense, (i) cooperate with, and
provide reasonable access to the Individual Property commonly known as Hilton
Tampa Westshore to, the City of Tampa and any other applicable regulatory
authority or their representatives with respect to any investigation or remedial
action at such Individual Property concerning the underlying regional landfill;
and (ii) take all steps necessary to prevent human exposure to, and exacerbation
of, existing contamination and the underlying regional landfill, including but
not limited to (A) maintaining any and all mitigation systems that have been or
will be implemented at such Individual Property to allow for the intended use of
such Individual Property in a manner that protects health and safety and the
environment; (B) taking precautions against reasonably foreseeable acts or
omissions of a third party; and (C) complying with land use or resource use
restrictions (if any).
Section 5.33.    Franchise Extension Payment.



20595751.13.BUSINESS
 
 

    107

--------------------------------------------------------------------------------






Borrower hereby covenants and agrees to pay to Lender an amount equal to
$13,604,000 (the “Franchise Extension Payment”), which Franchise Extension
Payment shall be due and payable to Lender on the Maturity Date (as the same may
be extended in accordance with the terms of this Agreement) and deposited into
the Special Reserve Account and applied in accordance with this Agreement,
subject to the remainder of this Section 5.33. If, with respect to each
Individual Property set forth on Schedule X attached hereto, (i) an Extended
Franchise Agreement or Replacement Franchise Agreement or Extended Management
Agreement with a Brand Manager or Replacement Management Agreement with a Brand
Manager, as applicable, related to any such Individual Property is entered into
in accordance with this Agreement prior to the final Maturity Date or (ii) such
Individual Property is released in accordance with this Agreement, in each case,
the Franchise Extension Payment shall be reduced dollar for dollar by the amount
set forth across from the name of the applicable Individual Property on Schedule
X. Additionally, the Franchise Extension Payment shall be reduced dollar for
dollar by any Excess Cash that is deposited into the Special Reserve Account in
accordance with the Loan Documents during the continuance of any Pre-Expiration
Event.
ARTICLE 6    
ENTITY COVENANTS
Section 6.1.    Single Purpose Entity/Separateness
Borrower represents, warrants and covenants as follows:
(h)    Borrower has not and will not:
(i)    engage in any business or activity other than the ownership, operation
and maintenance of the Properties, and activities incidental thereto, other than
(A) with respect to HH Gaithersburg LLC, its ownership of 100% of the limited
liability company interests in HH Gaithersburg Borrower LLC, which entity was a
single purpose entity that served as the Maryland IDOT borrower under a prior
financing that has been released or discharged as of the closing of the Loan and
shall have been dissolved as of the Closing Date and (B) with respect to HH FP
Portfolio LLC, HH FP Portfolio LLC’s ownership of the Previously-Owned Property;
(ii)    acquire or own any assets other than (A) the Properties, (B) such
incidental Personal Property as may be necessary for the ownership and operation
of the Properties and (C) with respect to HH FP Portfolio LLC, HH FP Portfolio
LLC’s ownership of the Previously-Owned Property;
(iii)    merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;
(iv)    (A) fail to observe all organizational formalities necessary to maintain
its separate existence, or fail to preserve its existence as an entity duly
organized, validly existing



20595751.13.BUSINESS
 
 

    108

--------------------------------------------------------------------------------






and in good standing (if applicable) under the applicable Legal Requirements of
the jurisdiction of its organization or formation and qualification to do
business in the State where the Property is located or (B) amend, modify,
terminate or fail to comply with the single purpose entity provisions of its
organizational documents, in each case without the prior written consent of
Lender;
(v)    own any subsidiary (other than with respect to HH Gaithersburg LLC, its
ownership of 100% of the membership interest in HH Gaithersburg Borrower LLC,
which entity was a single purpose entity that served as the Maryland IDOT
borrower under a prior financing that has been released or discharged as of the
closing of the Loan and shall have been dissolved as of the Closing Date), or
make any investment in, any Person;
(vi)    except as contemplated by the Loan Documents with respect to
co-borrowers under the Loan, commingle its assets with the assets of any other
Person, or permit any Affiliate or constituent party independent access to its
bank accounts and, except with respect to prior financings that have been repaid
or otherwise discharged or that will be repaid or discharged as of the closing
of the Loan and except as contemplated by the Loan Documents, participate in any
cash management system with any other Person;
(vii)    incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation (other than certain obligations of Operating
Lessee)), other than the Debt and Permitted Debt;
(viii)    fail to maintain its records, books of account, bank accounts,
financial statements, accounting records and other entity documents separate and
apart from those of any other Person; except that Borrower’s financial position,
assets, liabilities, net worth and operating results may be included in the
consolidated financial statements of an Affiliate, provided that (A) appropriate
notation shall be made on such consolidated financial statements to indicate the
separate identity of Borrower from such Affiliate and that Borrower’s assets and
credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person, and (B) Borrower’s assets, liabilities and net
worth shall also be listed on Borrower’s own separate balance sheet;
(ix)    except for capital contributions or capital distributions permitted
under the terms and conditions of Borrower’s organizational documents and
properly reflected on its books and records, enter into any transaction,
contract or agreement with any general partner, member, shareholder, principal,
guarantor of the obligations of Borrower, or any Affiliate of the foregoing,
except upon terms and conditions that are intrinsically fair, commercially
reasonable and substantially similar to those that would be available on an
arm’s length basis with unaffiliated third parties;
(x)    maintain its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;



20595751.13.BUSINESS
 
 

    109

--------------------------------------------------------------------------------






(xi)    except as contemplated by the Loan Documents with respect to
co-borrowers under the Loan and certain obligations of Operating Lessee, assume
or guaranty the debts of any other Person, hold itself out to be responsible for
the debts of any other Person, or otherwise pledge its assets to secure the
obligations of any other Person or hold out its credit or assets as being
available to satisfy the obligations of any other Person;
(xii)    make any loans or advances to any Person, or own any stock or
securities of, any Person (other than with respect to HH Gaithersburg LLC, its
ownership of 100% of the limited liability company interests in HH Gaithersburg
Borrower LLC, which entity was a single purpose entity that served as the
Maryland IDOT borrower under a prior financing that has been released or
discharged as of the closing of the Loan and shall have been dissolved as of the
Closing Date), or buy or hold evidence of indebtedness issued by any other
Person;
(xiii)    fail to (A) file its own tax returns separate from those of any other
Person, except to the extent that Borrower is treated as a “disregarded entity”
for tax purposes and is not required to file tax returns under applicable Legal
Requirements and (B) pay any taxes required to be paid under applicable Legal
Requirements; provided, however, that Borrower shall not have any obligation to
reimburse its equityholders or their Affiliates for any taxes that such
equityholders or their Affiliates may incur as a result of any profits or losses
of Borrower;
(xiv)    fail to (A) hold itself out to the public as a legal entity separate
and distinct from any other Person, (B) conduct its business solely in its own
name (except, with respect to HH Texas Hotel Associates, L.P., which also
conducts business under the assumed name Sugar Land Hotel Associates, L.P.) (C)
correct any known misunderstanding regarding its separate identity, or (D) hold
its assets in its own name;
(xv)    fail to intend to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations; provided, however, that the foregoing
shall not require Borrower’s members, partners or shareholders to make
additional capital contributions to Borrower;
(xvi)    without the unanimous written consent of all of its partners or
members, as applicable, and the written consent of all directors or managers of
Borrower or each SPE Component Entity, as applicable including, without
limitation, each Independent Director, take any Material Action;
(xvii)    fail to fairly and reasonably allocate shared expenses (including,
without limitation, shared office space and services performed by an employee of
an Affiliate) among the Persons sharing such expenses;
(xviii)    fail to intend to remain solvent or, except as contemplated by the
Loan Documents with respect to co borrowers under the Loan, pay its own
liabilities (including, without limitation, salaries of its own employees) only
from its own funds; provided, however, that the



20595751.13.BUSINESS
 
 

    110

--------------------------------------------------------------------------------






foregoing shall not require Borrower’s members, partners or shareholders to make
additional capital contributions to Borrower;
(xix)    acquire obligations or securities of its partners, members,
shareholders or other affiliates, as applicable;
(xx)    violate or cause to be violated the assumptions made with respect to
Borrower and its principals in the Non-Consolidation Opinion or any New
Non-Consolidation Opinion;
(xxi)    fail to maintain a sufficient number of employees in light of its
contemplated business operations;
(xxii)    fail to maintain and use separate stationery, invoices and checks
bearing its own name;
(xxiii)    have any of its obligations guaranteed by an Affiliate, except as
contemplated by the Loan Documents and with respect to co-borrowers under the
Loan or guarantees relating to obligations under the Management Agreements or
Franchise Agreements;
(xxiv)    indemnify its partners, officers, directors or members, as the case
may be, in each case unless such obligation or indemnification is fully
subordinated to the Loan and shall not constitute a claim against it in the
event that its cash flow is insufficient to pay the Loan; or
(xxv)    identify itself as a department or division of any other Person.
(i)    (1) If Borrower is a partnership or limited liability company (other than
a single-member Delaware limited liability company formed under the Act which
complies with the requirements of subsection (b)(ii) below), each general
partner in the case of a partnership, or the managing member in the case of a
limited liability company (each an “SPE Component Entity”) of Borrower, as
applicable, shall be a corporation or a limited liability company whose sole
asset is its interest in Borrower, provided that if such SPE Component Entity is
a limited liability company (other than a single-member Delaware limited
liability company), each of its managing members shall also be a SPE Component
Entity. Each SPE Component Entity (A) will at all times comply with each of the
covenants, terms and provisions contained in Sections 6.1(a)(iii) through (vi)
and (viii) through (xxiv) inclusive, as well as the requirements of clause (ii)
below if such SPE Component Entity is a single member limited liability company
formed under the Act, as if such representation, warranty or covenant was made
directly by such SPE Component Entity; (B) will not engage in any business or
activity other than owning an interest in Borrower; (C) will not acquire or own
any assets other than its partnership, membership, or other equity interest in
Borrower; (D) will not own any subsidiary, or make any investment in any Person
other than its investment in Borrower; (E) will not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation) and (F)
will cause Borrower to comply with the provisions of this



20595751.13.BUSINESS
 
 

    111

--------------------------------------------------------------------------------






Section 6.1 and Section 6.4. Prior to the withdrawal or the disassociation of
any SPE Component Entity from Borrower, Borrower shall immediately appoint a new
general partner or managing member whose articles of incorporation or limited
liability company agreement, as applicable, are substantially similar to those
of such SPE Component Entity and, if an opinion letter pertaining to substantive
consolidation was required at closing, deliver a new opinion letter acceptable
to Lender and the Rating Agencies with respect to the new SPE Component Entity
and its equity owners. Notwithstanding the foregoing, to the extent Borrower is
a single member Delaware limited liability company, so long as Borrower
maintains such formation status and complies with the requirements set forth in
subsections (ii) and (iii) below, the SPE Component Entity requirement as set
forth in this section shall not be applicable.
(i)    In the event Borrower or SPE Component Entity is a single member limited
liability company formed under the Act (as applicable, the “Company”), the
limited liability company agreement of the Company (the “LLC Agreement”) shall
provide that (A) upon the occurrence of any event that causes the sole member of
the Company (“Member”) to cease to be the member of the Company (other than (1)
upon an assignment by Member of all of its limited liability company interest in
the Company and the admission of the transferee in accordance with the Loan
Documents and the LLC Agreement, or (2) the resignation of Member and the
admission of an additional member of the Company in accordance with the terms of
the Loan Documents and the LLC Agreement), the personal representative of Member
shall, within ninety (90) days, agree in writing to continue the existence of
the Company and to the admission of such personal representative or its nominee
or designee, as the case may be, as a substitute member of the Company,
effective as of the occurrence of the event that caused the Member to cease to
be a member of the Company, and a natural person duly designated under the LLC
Agreement any person acting as Independent Director of the Company and executing
the LLC Agreement (“Special Member”) shall, without any action of any other
Person and simultaneously with the Member ceasing to be the member of the
Company, automatically be admitted to the Company and shall continue the
existence of the Company without dissolution, and (B) Special Member may not
resign from the Company or transfer its rights as Special Member unless (1) a
successor Special Member has been admitted to the Company as Special Member in
accordance with the requirements of the Act and (2) after giving effect to such
resignation, such successor Special Member has also accepted its appointment as
an Independent Director. The LLC Agreement shall further provide that (v)
Special Member shall automatically cease to be a member of the Company upon the
admission to the Company of a substitute Member, (w) Special Member shall be a
member of the Company that has no interest in the profits, losses and capital of
the Company and has no right to receive any distributions of the assets of the
Company, (x) pursuant to Section 18-301 of the Act, Special Member shall not be
required to make any capital contributions to the Company and shall not receive
a limited liability company interest in the Company, (y) Special Member, in its
capacity as Special Member, may not bind the Company, and (z) except as required
by any mandatory provision of the Act, Special Member, in its capacity as
Special Member, shall have no right to vote on, approve or otherwise consent to
any action by, or matter relating to, the Company, including, without
limitation, the merger, consolidation or conversion of the Company; provided,
however, such prohibition shall



20595751.13.BUSINESS
 
 

    112

--------------------------------------------------------------------------------






not limit the obligations of Special Member, in its capacity as Independent
Director, to vote on such matters required by the Loan Documents or the LLC
Agreement. Prior to its admission to the Company as Special Member, Special
Member shall not be a member of the Company, but the Special Member may serve as
an Independent Director of the Company. Any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws shall not cause
Member or Special Member to cease to be a member of the Company and upon the
occurrence of such an event, the existence of the Company shall continue without
dissolution. The LLC Agreement shall also provide that each of Member and
Special Member waives any right it might have to agree in writing to dissolve
the Company upon the occurrence of any action initiated by or brought against
Member or Special Member under any Creditors Rights Laws, or the occurrence of
an event that causes Member or Special Member to cease to be a member of the
Company.
(j)    The organizational documents of Borrower and each SPE Component Entity
shall provide an express acknowledgment that Lender is an intended third party
beneficiary of the “special purpose” provisions of such organizational
documents.
(k)    Any payments made pursuant to the Loan Documents to or for the benefit of
any Borrower or Mezzanine Borrowers shall constitute distributions to or at the
discretion of the applicable equity owner of such entity.
(l)    Each of Borrower, SPE Component Entity, HHSD and Operating Lessee has
executed and delivered to Lender the certificate attached hereto as Exhibit D
(each such certificate, a “Recycled SPE Certificate”).
Section 6.2.    Change of Name, Identity or Structure
Borrower shall not change or permit to be changed (a) Borrower’s name, (b)
Borrower’s identity (including its trade name or names), (c) Borrower’s
principal place of business set forth on the first page of this Agreement, (d)
the corporate, partnership or other organizational structure of Borrower or each
SPE Component Entity, (e) Borrower’s state of organization, or (f) Borrower’s
organizational identification number, without in each case notifying Lender of
such change in writing at least thirty (30) days prior to the effective date of
such change and, in the case of a change in Borrower’s structure or state of
organization, without first obtaining the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed. At the
request of Lender, Borrower shall execute a certificate in form satisfactory to
Lender listing the trade names under which Borrower intends to operate the
Properties, and representing and warranting that Borrower does business under no
other trade name with respect to the Properties. If Borrower does not now have
an organizational identification number and later obtains one, or if the
organizational identification number assigned to Borrower subsequently changes,
Borrower shall promptly notify Lender of such organizational identification
number or change.
Section 6.3.    Business and Operations



20595751.13.BUSINESS
 
 

    113

--------------------------------------------------------------------------------






Borrower will (and will cause Operating Lessee to) qualify to do business and
will remain in good standing under the laws of the States as and to the extent
the same are required for the ownership, maintenance, management and operation
of the Properties.
Section 6.4.    Independent Director
The organizational documents of Borrower (where Borrower is a corporation or a
single member limited liability company formed under the Act) or SPE Component
Entity, as applicable, shall include the following provisions: (a) at all times
there shall be, and Borrower or SPE Component Entity, as applicable, shall cause
there to be, at least two Independent Directors; (b) the board of directors or
managers of Borrower or SPE Component Entity, as applicable, shall not take any
Material Action which, under the terms of any certificate of incorporation,
by-laws, voting trust agreement with respect to any common stock, articles of
organization or operating agreement requires unanimous vote of the board of
directors or managers of Borrower or SPE Component Entity, as applicable, unless
at the time of such action there shall be at least two members of the board of
directors or managers who are Independent Directors; (c) Borrower or SPE
Component Entity, as applicable, shall not, without the unanimous written
consent of its board of directors or managers, including the Independent
Directors, on behalf of itself or Borrower, as the case may be, take any
Material Action or any action that might cause such entity to become insolvent,
and when voting with respect to such matters, the Independent Directors shall,
to the fullest extent permitted by law, including Section 18-1101(c) of the Act,
and notwithstanding any duty otherwise existing at law or in equity, consider
only the interests of Borrower and the SPE Component Entity (including their
respective creditors), and except for its duties to Borrower and the SPE
Component Entity with respect to voting on matters as set forth immediately
above (which duties shall extend to the constituent equity owners of Borrower
and the SPE Component Entity solely to the extent of their respective economic
interests in Borrower or the SPE Component Entity but shall exclude (i) all
other interests of such constituent equity owners, (ii) the interests of other
affiliates of Borrower or the SPE Component Entity, and (iii) the interests of
any group of affiliates of which Borrower and the SPE Component Entity are a
part), the Independent Directors shall not have any fiduciary duties to such
constituent equity owners, any officer or any other Person; provided, however,
the foregoing shall not eliminate the implied contractual covenant of good faith
and fair dealing; and (d) no Independent Director of Borrower or SPE Component
Entity may be removed or replaced other than as a result of an Independent
Director Event, and any such removal or replacement shall not occur unless
Borrower or SPE Component Entity provides Lender with not less than five (5)
Business Days’ prior written notice of (i) any proposed removal of an
Independent Director, together with a statement as to the reasons for such
removal, and (ii) the identity of the proposed replacement Independent Director,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents for an Independent Director; provided,
however, no resignation or removal of an Independent Director shall be effective
until a successor Independent Director is appointed and has accepted his or her
appointment.
The representations, warranties and covenants in this Article 6 shall survive
for so long as any amount remains payable to Lender under this Agreement or any
other Loan Document.



20595751.13.BUSINESS
 
 

    114

--------------------------------------------------------------------------------






ARTICLE 7    
NO SALE OR ENCUMBRANCE
Section 7.1.    Transfer Definitions
For purposes of this Article 7 “Restricted Party” shall mean Borrower, Mezzanine
A Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Mezzanine D Borrower,
Operating Lessee, HHSD, Guarantor, any Additional Pledgor (as defined in each
Mezzanine Loan Agreement), any SPE Component Entity, any Affiliated Manager, or
any shareholder, partner, member or non-member manager, or any direct or
indirect legal or beneficial owner of Borrower, Mezzanine A Borrower, Mezzanine
B Borrower, Mezzanine C Borrower, Mezzanine D Borrower, Operating Lessee, HHSD,
Guarantor, any Additional Pledgor (as defined in each Mezzanine Loan Agreement),
any SPE Component Entity, any Affiliated Manager or any non-member manager,
other than a natural person; and a “Transfer” shall mean a voluntary or
involuntary sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, grant of any options with respect to, or any other transfer or
disposition of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) of a legal or beneficial interest.
Section 7.2.    No Sale/Encumbrance
(k)    Borrower shall not, without the prior written consent of Lender, cause or
permit a Transfer of the Properties or any part thereof or any legal or
beneficial interest therein nor permit a Transfer of an interest in any
Restricted Party, nor otherwise permit a dissolution of a Restricted Party,
other than pursuant to Leases of space in the Improvements to Tenants in
accordance with the provisions of Section 5.13 or as otherwise expressly
permitted in accordance with the terms of this Agreement (in each case, a
“Prohibited Transfer”).
(l)    A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Properties or
any part thereof for a price to be paid in installments; (ii) an agreement by
Borrower or Operating Lessee leasing all or a substantial part of the Properties
for other than actual occupancy by a space tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s or Operating Lessee’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Transfer of such corporation’s stock or the creation or
issuance of new stock in one or a series of transactions; (iv) if a Restricted
Party is a limited, general or limited liability partnership or joint venture,
any merger or consolidation or the change, removal, resignation or addition of a
general partner or the Transfer of the partnership interest of any general or
limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new partnership interests; (v) if a
Restricted Party is a limited liability company, any merger or consolidation or
the change, removal, resignation or addition of a managing member or non-member
manager (or if no managing member, any member) or the Transfer of the membership
interest of any member or any profits or proceeds relating to such membership
interest or the creation or issuance of new membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any



20595751.13.BUSINESS
 
 

    115

--------------------------------------------------------------------------------






merger, consolidation or the Transfer of the legal or beneficial interest in
such Restricted Party or the creation or issuance of new legal or beneficial
interests; or (vii) Borrower or Operating Lessee entering into, or the Property
being subject to, any PACE Loan.
Section 7.3.    Permitted Transfers
Notwithstanding anything contained in the Loan Documents to the contrary, the
following Transfers of legal or beneficial equity interests shall not be deemed
to be a Prohibited Transfer and shall not require the consent of Lender (each, a
“Permitted Transfer”): (a) a Transfer (but not the pledge) by devise or descent
or by operation of law upon the death or as a result of the legal incapacity of
a natural person of such Person’s interest in a Restricted Party (other than
Borrower and each Mezzanine Borrower) to the person or persons lawfully entitled
thereto, provided Borrower delivers written notice to Lender as soon as
practicable thereafter and that such Restricted Party is promptly reconstituted,
if applicable, following the death or incapacity of such person; (b) Transfers
(but not pledges) made in good faith for estate planning purposes of an
individual’s interests in any Restricted Party (other than Borrower and each
Mezzanine Borrower) to the spouse or any lineal descendant of such individual,
or to a trust for the benefit of any one or more of such individual, spouse or
lineal descendant, provided such Restricted Party is reconstituted, if required,
following such Transfer; (c) the Transfer (but not the pledge) of the stock,
partnership or membership interests (as the case may be) in a Restricted Party
(other than Borrower and each Mezzanine Borrower); (d) an Additional Permitted
Transfer; provided, however, with respect to clauses (a), (b), (c) and (d)
above, other than with respect to a foreclosure of a Mezzanine Loan or
assignment in lieu thereof (i) other than after an Advised Entity Transfer, no
such Transfers shall result in a change in Control of Borrower, Operating
Lessee, Guarantor, any SPE Component Entity, HHSD or any Affiliated Manager,
(ii) following such Transfer, a Guarantor (including a Replacement Guarantor)
shall own not less than fifty-one percent (51%) of the direct or indirect equity
interests in, and Control, Borrower, Operating Lessee, HHSD and any SPE
Component Entity, (iii) following such Transfer, Borrower, Operating Lessee,
HHSD and any SPE Component Entity shall continue to satisfy the requirements of
Section 6.1 hereof, (iv) as a condition to each such Transfer, (A) except with
respect to clause (a), (b), and (c) of the definition of Additional Permitted
Transfers, Lender shall receive not less than thirty (30) days prior written
notice of such proposed Transfer, (B) Borrower shall continue to comply with the
representations, warranties and covenants contained in the Loan Documents (and
upon request of Lender, deliver to Lender a statement signed by an authorized
offer of Borrower which certifies to such compliance), and (C) to the extent any
transferee will own twenty percent (20%) or more of the direct or indirect
ownership interests in Borrower immediately following such transfer (provided
such transferee owned less than twenty percent (20%) of the direct or indirect
ownership interests in Borrower as of the Closing Date), Lender may request and
Borrower shall deliver, at Borrower’s sole cost and expense, customary searches
(including without limitation credit, judgment, lien, litigation, bankruptcy,
criminal and watch list) the results of which shall be acceptable to Lender with
respect to such transferee; and (D) if such Transfer shall cause any transferee,
together with its Affiliates, to acquire direct or indirect equity interests in
Borrower, Operating Lessee, HHSD or any SPE Component Entity aggregating to more
than forty-nine percent (49%), or to increase its equity interests in Borrower,
Operating Lessee,



20595751.13.BUSINESS
 
 

    116

--------------------------------------------------------------------------------






HHSD or any SPE Component Entity from an amount that is less than forty-nine
percent (49%) to an amount that is greater than forty-nine percent (49%),
Borrower shall deliver a New Non-Consolidation Opinion addressing such Transfer
or (e) the sale, transfer or issuance of shares of common stock in any
Restricted Party (other than Borrower and each Mezzanine Borrower) that is
publicly traded and listed on the New York Stock Exchange or another nationally
recognized publicly-traded stock exchange. Upon request from Lender, Borrower
shall promptly deliver to Lender an updated organizational chart reflecting each
Transfer made pursuant to this Section 7.3. All out-of-pocket reasonable costs
and expenses incurred by Lender in connection with its review of any of the
foregoing Transfers shall be paid by Borrower whether or not any such Transfer
is consummated.
Notwithstanding anything to the contrary contained in this Article 7, (A)
Mezzanine A Borrower must at all times own one hundred percent (100%) of (1) the
direct limited partnership interests or limited liability company interests, as
the case may be, in Borrower and (2) the direct equity interests in each SPE
Component Entity and (B) HHSD must at all times own one hundred percent (100%)
of the direct limited liability company interests in each Operating Lessee.
Section 7.4.    Assumption
Notwithstanding the foregoing provisions of this Article 7, other than during
the period that is sixty (60) days prior to and sixty (60) days following a
Securitization, Lender shall not unreasonably withhold consent to a one-time
Transfer (x) of the Properties in their entirety or (y) one hundred percent
(100%) of the indirect legal and beneficial interests in Borrower and the
assumption of the Loan by, any Person (a “Transferee”) provided that each of the
following terms and conditions are satisfied:
(i)    no Event of Default shall be continuing at the time the notice in clause
(b) below is received by Lender or at the time of the Transfer;
(j)    Borrower shall deliver written notice to Lender of the terms of such
proposed Transfer not less than thirty (30) days before the date on which such
Transfer is scheduled to close and, concurrently therewith, all such information
concerning the proposed Transfer and Transferee as Lender shall reasonably
require in evaluating an initial extension of credit, which information shall
include, without limitation, a fully executed copy of the purchase and sale
agreement and all amendments and assignments thereof, as well as the sources and
uses of funds or closing or settlement statement relating to the Transfer.
Lender shall have the right to approve or disapprove the proposed Transfer based
on its (or the servicer’s on behalf of Lender) then current underwriting and
credit requirements for similar loans secured by similar properties which loans
are sold in the secondary market, such approval not to be unreasonably withheld.
In determining whether to give or withhold its approval of the proposed
Transfer, Lender shall consider the experience and track record of Transferee
and its principals in owning and operating facilities similar to the Properties,
the financial strength of Transferee and its principals, the general business
standing of Transferee and its principals and Transferee’s and its principals’
relationships and experience with contractors, vendors, tenants,



20595751.13.BUSINESS
 
 

    117

--------------------------------------------------------------------------------






lenders and other business entities; provided, however, that, notwithstanding
Lender’s agreement to consider the foregoing factors in determining whether to
give or withhold such approval, such approval shall be given or withheld based
on what Lender determines to be commercially reasonable and, if given, may be
given subject to such conditions as Lender may deem reasonably appropriate;
(k)    Borrower shall pay to Lender, concurrently with the closing of such
proposed Transfer, (i) a non refundable assumption fee in an amount equal to one
percent (1.0%) of the then outstanding principal balance of the Note, and (ii)
all out of pocket costs and expenses, including reasonable attorneys’ fees and
disbursements and Rating Agency fees, incurred by Lender in connection with the
proposed Transfer (which shall be paid whether or not the proposed Transfer
actually occurs);
(l)    (i) Transferee shall assume and agree to pay the Debt as and when due and
shall assume all other obligations of Borrower under the Loan Documents subject
to the provisions of Article 15 hereof and, prior to or concurrently with the
closing of such Transfer, Transferee and its constituent partners, members or
shareholders as Lender may require, shall execute, without any cost or expense
to Lender, such documents and agreements as Lender shall reasonably require to
evidence and effectuate said assumption and (ii) if required by Lender, a
Replacement Guarantor shall assume the obligations of Guarantor under the Loan
Documents with respect to all acts and events occurring or arising after the
closing of the Transfer and the then existing Guarantor shall be released under
the Guaranty with respect to all acts and events first occurring or arising
after the date of such Transfer, except to the extent that such acts, events,
conditions, or circumstances are the proximate result of acts, events,
conditions, or circumstances that existed prior to the date of such delivery,
whether or not discovered prior or subsequent to the date of such delivery or
were caused by Guarantor or its Affiliates; provided, however, Guarantor shall
bear the burden of proof to show that an event triggering liability of Guarantor
under the Guaranty first occurred after the Transfer of the Properties, was not
the proximate result of events that first occurred prior to such transfer or
ownership and was not caused by Guarantor or its Affiliates;
(m)    Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by applicable Legal
Requirements, and shall execute any additional documents reasonably requested by
Lender;
(n)    Borrower shall deliver to Lender, without any cost or expense to Lender,
such endorsements to Lender’s Title Insurance Policy insuring that fee simple or
leasehold title to the Properties, as applicable, is vested in Transferee
(subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;
(o)    Transferee shall furnish to Lender, all documents evidencing Transferee’s
organization and good standing, and the qualification of the signers to execute
the assumption of



20595751.13.BUSINESS
 
 

    118

--------------------------------------------------------------------------------






the Debt, which documents shall include certified copies of all documents
relating to the organization and formation of Transferee and of the entities, if
any, which are partners or members of Transferee. Transferee and such
constituent partners, members or shareholders of Transferee (as the case may
be), as Lender shall require, shall comply with the covenants set forth in
Article 6 hereof and in Sections 5.18 and 5.23 hereof;
(p)    Transferee shall assume the obligations of Borrower or Operating Lessee
under any Management Agreement or provide a new management agreement with a new
manager which meets with the requirements of Section 5.14 hereof and assign to
Lender as additional security such new management agreement pursuant to an
Assignment of Management Agreement in form and substance reasonably satisfactory
to Lender;
(q)    Transferee shall assume the obligations of Borrower under any Deposit
Account Agreement or provide a new Deposit Account Agreement with a Deposit Bank
(or a replacement Deposit Bank) in form and substance reasonably satisfactory to
Lender;
(r)    Transferee shall furnish to Lender, if required by Lender, a REMIC
Opinion, a New Non-Consolidation Opinion, and an opinion of counsel satisfactory
to Lender and its counsel (A) that Transferee’s formation documents provide for
the matters described in subparagraph (g) above, (B) that the assumption of the
Debt has been duly authorized, executed and delivered, and that the assumption
agreement and the other Loan Documents are valid, binding and enforceable
against Transferee in accordance with their terms, (C) that Transferee and any
entity which is a controlling stockholder, member or general partner of
Transferee, have been duly organized, and are in existence and good standing,
and (D) with respect to such other matters as Lender may reasonably request;
(s)    if required by Lender, Lender shall receive a Rating Agency Confirmation;
(t)    Transferee shall assume the obligations of Borrower or Operating Lessee
under the Franchise Agreement or enter into (i) a Replacement Franchise
Agreement with a Qualified Franchisor and (i) a tri-party or similar agreement
with such Qualified Franchisor and Lender that is in form and substance
reasonably satisfactory to Lender;
(u)    each Mezzanine Loan shall simultaneously be assumed by (i) in the case of
the Mezzanine A Loan, the direct or (ii) in the case of each Mezzanine Loan
(other than the Mezzanine A Loan), the applicable indirect equity owners of
Transferee in accordance with the related Mezzanine Loan Agreement; and
(v)    Borrower’s obligations under the purchase and sale agreement pursuant to
which the Transfer is proposed to occur shall expressly be subject to the
satisfaction of the terms and conditions of this Section 7.4.
The consent of Lender with respect to a Transfer of the Properties in their
entirety to, and the assumption of the Loan by, a Transferee pursuant to this
Section 7.4 shall not be construed



20595751.13.BUSINESS
 
 

    119

--------------------------------------------------------------------------------






to be a waiver of the right of Lender to consent to any subsequent Transfer of
the Properties. Upon the Transfer of the Properties pursuant to this Section
7.4, Borrower and Guarantor (if a Replacement Guarantor has assumed the
obligations of Guarantor under the Loan Documents pursuant to this Section 7.4)
shall be relieved of all liability under the Loan Documents for acts, events,
conditions, or circumstances occurring or arising after the date of such
transfer, except to the extent that such acts, events, conditions, or
circumstances are the proximate result of acts, events, conditions, or
circumstances that existed prior to the date of such transfer, whether or not
discovered prior or subsequent to the date of such transfer or were caused by
Guarantor, Borrower or their respective Affiliates; provided, however, Borrower
and/or Guarantor shall bear the burden of proof to show that an event triggering
liability of Borrower and/or Guarantor under the Loan Documents first occurred
after the Transfer of the Properties, was not the proximate result of events
that first occurred prior to such transfer or ownership and was not caused by
Borrower, Guarantor or any of their respective Affiliates;
Section 7.5.    Immaterial Transfers and Easements, Etc.
(a)    Borrower may, without the consent of Lender, (i) make immaterial
Transfers of unimproved, non-income producing portions of an Individual Property
to Governmental Authorities for dedication or public use (each an “Outparcel”),
and (ii) grant easements, restrictions, covenants, reservations and rights of
way in the ordinary course of business for access, water and sewer lines,
telephone or other fiber optic or other data transmission lines, electric lines
or other utilities or for other similar purposes, provided that no such
Transfer, conveyance or encumbrance set forth in the foregoing clauses (i) or
(ii) shall materially impair the utility and operation of such Individual
Property or reasonably be expected to, or does, have a Material Adverse Effect.
In connection with any Transfer permitted pursuant to this Section 7.5, Lender
shall execute and deliver any instrument reasonably necessary or appropriate, in
the case of the Transfers referred to in clause (i) above, to release the
portion of the Individual Property affected by such Condemnation or such
Transfer from the Lien of the Mortgages or, in the case of clause (ii) above, to
subordinate the Lien of the Mortgages to such easements, restrictions,
covenants, reservations and rights of way or other similar grants upon receipt
by Lender of:
(A)    fifteen (15) days’ prior written notice thereof;
(B)    a copy of the instrument or instruments of Transfer;
(C)    a certificate from an officer of Borrower stating (1) with respect to any
Transfer, the consideration, if any, being paid for the Transfer, and (2) that
such Transfer does not materially impair the utility and operation of the
Individual Property and would not reasonably be expected to have and does not
have a Material Adverse Effect; and
(D)    reimbursement of all of Lender’s reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred



20595751.13.BUSINESS
 
 

    120

--------------------------------------------------------------------------------






in connection with such Transfer (which shall be paid by Borrower whether or not
the proposed Transfer actually occurs).
(b)    Notwithstanding the foregoing provisions of this Section 7.5, for so long
as the Loan is included in a REMIC Trust in connection with a Securitization, no
release of the Outparcel from the Lien of the Mortgages will be permitted
unless, immediately after the Release, either (i) the LTV Ratio is equal to or
less than one hundred twenty-five percent (125%) (such value to be determined,
in Lender’s sole discretion, by any commercially reasonable method permitted to
a REMIC Trust, based solely on the value of the real property excluding personal
property and going concern value, if any) or (ii) the principal balance of the
Loan is paid down by the least of the following amounts: (A) an amount equal to
the net proceeds or other compensation paid by a Governmental Authority in
connection with a Transfer described in Section 7.5(a)(i), (B) the fair market
value of the Outparcel at the time of release, or (C) an amount such that the
LTV Ratio (as so determined by Lender) does not increase after the release,
unless Lender receives an opinion of counsel that the Securitization will not
fail to maintain its status as a REMIC Trust as a result of the release.
Section 7.6.    Advised Entity Transfer
(a)    As a condition precedent to an Advised Entity Transfer, Borrower shall
provide Lender with at least thirty (30) days prior written notice and comply
with the applicable provisions set forth in Section 7.3 hereof and Section
7.4(a), (j) and (k) hereof.
Section 7.7.    Replacement Guarantor. If at any time during the term of the
Loan, Borrower elects in connection with a Transfer (including, without
limitation, an Advised Entity Transfer), then (A) Borrower shall have the right
to cause a Replacement Guarantor to execute and deliver a replacement Guaranty,
PIP Guaranty and Environmental Indemnity substantially in the form of the
Guaranty, PIP Guaranty or Environmental Indemnity, as applicable, or otherwise
in form acceptable to Lender (collectively, a “Substitute Guaranty”), (B) under
such Substitute Guaranty, Replacement Guarantor shall assume all obligations of
Guarantor under each of the Guaranty, PIP Guaranty and the Environmental
Indemnity, (C) Replacement Guarantor shall furnish to Lender all documents
evidencing Replacement Guarantor’s organization and good standing, and the
qualification of the signers to execute the Substitute Guaranty and any other
Loan Documents, which documents shall include certified copies of all documents
relating to the organization and formation of Replacement Guarantor and of the
entities, if any, which are partners or members of Replacement Guarantor, and
(D) Replacement Guarantor shall furnish to Lender a New Non-Consolidation
Opinion and an opinion of counsel satisfactory to Lender and its counsel (I)
that Replacement Guarantor’s formation documents provide for the matters
described in the foregoing clause (C), (II) that the substitution of the
Replacement Guarantor has been duly authorized, executed and delivered, and that
the Substitute Guaranty and the other Loan Documents are valid, binding and
enforceable against Replacement Guarantor in accordance with their terms, (III)
that Replacement Guarantor and any entity which is a controlling stockholder,
member or general partner of Replacement Guarantor have been duly organized, and
are in existence and good standing, and



20595751.13.BUSINESS
 
 

    121

--------------------------------------------------------------------------------






(IV) with respect to such other matters as Lender may reasonably request. Upon
the execution and delivery by such Replacement Guarantor of a Substitute
Guaranty, Guarantor shall be relieved of all liability under the Loan Documents
for acts, events, conditions, or circumstances occurring or arising after the
date of delivery of such evidence, except to the extent that such acts, events,
conditions, or circumstances are the proximate result of acts, events,
conditions, or circumstances that existed prior to the date of such delivery,
whether or not discovered prior or subsequent to the date of such delivery, or
were caused by such Guarantor or its Affiliates, provided that Guarantor shall
bear the burden of proof to show that the event triggering liability under the
Loan Documents first occurred after such transfer or ownership, was not the
proximate result of events that first occurred prior to such transfer or
ownership and was not caused by Guarantor or its Affiliates. In the event that
Borrower replaces Guarantor with a Replacement Guarantor, Borrower shall deliver
the financial statements of the Replacement Guarantor as required pursuant to
Section 5.11 of this Agreement with respect to such Guarantor.
ARTICLE 8    
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
Section 8.1.    Insurance
(m)    Borrower shall obtain and maintain, or cause to be obtained and
maintained, at all times insurance for Borrower and the Properties providing at
least the following coverages:
(i)    comprehensive all risk “special form” insurance including, but not
limited to, loss caused by any type of windstorm or hail on the Improvements and
the Personal Property, (A) in an amount equal to one hundred percent (100%) of
the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value as defined in Section 8.2 (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation; (B) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions or
written on a no co-insurance form; (C) providing for no deductible in excess of
$250,000.00 (except for deductibles for windstorm, flood, and earthquake
coverage, which deductibles may be up to five percent (5%) of the total
insurable value of the Properties set forth in the Policy); (D) Borrower may
elect to increase the “all risk” deductible to $500,000.00 per occurrence
(excluding named storm, earthquake and flood wherein such deductibles may not
exceed 5%) provided that Borrower has a stop limit (aggregate cap) in place to
prevent the annual aggregate from exceeding $2,500,000.00; and (E) if any of the
Improvements or the use of the Properties shall at any time constitute legal
non-conforming structures or uses, coverage for loss due to operation of law in
an amount equal to the full Replacement Cost, and coverage for demolition costs
and coverage for increased costs of construction in amounts acceptable to
Lender. Windstorm/named storm replacement costs shall be calculated as
referenced in Section 8.2(a) hereof and Borrower shall annually determine a
probable maximum loss (PML) estimate for all assets insured in the portfolio,
prepared by an independent third party qualified to perform such analysis and
using the most current RMS software, or its equivalent. The named wind storm
limit will be equal to or exceed the occurrence exceedance



20595751.13.BUSINESS
 
 

    122

--------------------------------------------------------------------------------






probability loss estimate for a 250-year return period. All insured assets shall
participate equally in the cost allocation and be equally insured. In addition,
Borrower shall obtain: (y) if any portion of the Improvements is currently or at
any time in the future located in a federally designated “special flood hazard
area”, flood hazard insurance in an amount equal to (1) the outstanding
principal balance of the Note or (2) the maximum amount of such insurance
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended (the “Flood Insurance Acts”) or its equivalent in compliance
with such Flood Insurance Acts as determined by Lender, plus (2) such greater
amount as Lender shall reasonably require plus (z) earthquake insurance in
amounts and in form and substance mutually agreeable to Lender and Borrower in
the event a Property located in an area with a high degree of seismic activity;
provided that the insurance pursuant to clauses (y) and (z) hereof shall be on
terms consistent with the comprehensive all risk insurance policy required under
this subsection (i);
(ii)    business income or rental loss insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in subsection (i) above; (C) in an amount equal to one hundred percent
(100%) of the projected gross revenues from the operation of the Properties for
the full period of Restoration (as reduced to reflect expenses not incurred
during a period of Restoration); and (D) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of eighteen (18) months from the date
that the applicable Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. The amount of such business income or rental loss
insurance shall be determined prior to the date hereof and at least once each
year thereafter based on Borrower’s reasonable estimate of the gross revenues
from the applicable Property for the succeeding twelve (12) month period.
Notwithstanding the provisions hereof, all proceeds payable to Lender pursuant
to this subsection shall be held by Lender and shall be applied to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
this Agreement and the other Loan Documents except to the extent such amounts
are actually paid out of the proceeds of such business income insurance;
(iii)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Properties coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance, otherwise known as Owner Contractor’s Protective
Liability, covering claims not covered by or under the terms or provisions of
the above mentioned commercial general liability insurance policy and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Properties and (4) with an agreed amount endorsement waiving
co-insurance provisions;



20595751.13.BUSINESS
 
 

    123

--------------------------------------------------------------------------------






(iv)    comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;
(v)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about each
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than $2,000,000.00 in the aggregate and $1,000,000.00
per occurrence, providing for no deductible in excess of $250,000 without prior
written consent of Lender; and (B) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; and (4) blanket contractual liability for
all insured contracts;
(vi)    if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of $1,000,000.00;
(vii)    if applicable, worker’s compensation and employee’s liability subject
to the worker’s compensation laws of the State in which the applicable Property
is located;
(viii)    umbrella and excess liability insurance in an amount not less than
$100,000,000.00 per occurrence on terms consistent with the commercial general
liability insurance policy required under subsection (v) above, including, but
not limited to, supplemental coverage for liquor liability, employer’s liability
and automobile liability, which umbrella liability coverage shall apply in
excess of the liquor liability, employer’s liability and automobile liability
coverage required herein;
(ix)    the insurance required under this Section 8.1(a) (i), (ii), (v) and
(viii) above shall cover perils of terrorism and acts of terrorism and Borrower
shall maintain insurance for loss resulting from perils and acts of terrorism on
terms (including amounts) consistent with those required under Sections 8.1(a)
(i), (ii), (v) and (viii) above at all times during the term of the Loan. If the
Terrorism Risk Insurance Program Reauthorization Act of 2015 (“TRIPRA”) or a
similar or subsequent statute is not in effect, Borrower shall be required to
carry terrorism insurance throughout the term of the Loan as required by the
preceding sentence, but in such event Borrower shall not be required to spend on
terrorism insurance coverage more than two times the amount of the insurance
premium that is payable at such time in respect of the property and business
income/rental loss insurance required hereunder on a stand-alone basis, and if
the cost of terrorism insurance exceeds such amount, Borrower shall purchase the
maximum amount of terrorism insurance available with funds equal to such amount;
(x)    liquor liability containing minimum limits per occurrence of $1,000,000;
and



20595751.13.BUSINESS
 
 

    124

--------------------------------------------------------------------------------






(xi)    upon sixty (60) days’ written notice, such other reasonable insurance,
including, but not limited to, sinkhole or land subsidence insurance, and in
such reasonable amounts as Lender and Borrower from time to time may agree are
reasonable insurable hazards which at the time are commonly insured against for
property similar to the Properties located in or around the region in which the
Properties are located.
(n)    All insurance provided for in Section 8.1(a) hereof, shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a rating of (a)
“A:X” or better in the current Best’s Insurance Reports and a claims paying
ability rating of “A” or better by at least two (2) of the Approved Rating
Agencies including, (i) S&P, if S&P is rating the securities, (ii) Fitch, and
(iii) Moody’s, if Moody’s is rating the Securities; or (b) a syndicate of
insurers through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with carriers having such ratings and the
balance of the coverage is, in each case, with insurers having a rating of “BBB”
or better by at least two (2) of the Approved Rating Agencies including, (i)
S&P, if S&P is rating the securities, (ii) Fitch, and (iii) Moody’s, if Moody’s
is rating the Securities and by A.M. Best not lower than “A:X.” Notwithstanding
the foregoing, (a) Borrower shall be permitted to continue to use Ironshore
Specialty Insurance Company and RSUI Indemnity Company under Borrower’s current
Policies as of the Closing Date that are not rated with S&P (“Otherwise Rated
Insurers”); provided that, (1) Borrower shall replace the Otherwise Rated
Insurers at renewal with insurance companies meeting the rating requirements set
forth hereinabove and (2) if, prior to renewal, the current AM Best or Moody’s
rating of any such Otherwise Rated Insurer is withdrawn or downgraded, Borrower
shall immediately replace any Otherwise Rated Insurer with an insurance company
meeting the rating requirements set forth hereinabove; and (b) each of the
existing insurers listed on Schedule XVII shall be deemed to comply with the
foregoing Moody’s rating requirements of this Section 8.1(b) as of Closing and
each such insurer shall remain acceptable for the purposes of this Section
8.1(b) for so long as such insurer maintains ratings with AM Best and the Rating
Agencies not less than each had on the Closing Date. If Moody’s is rating the
Securities and does not rate any replacement insurer on any of the Policies,
approval from Moody’s of acceptability of such replacement insurer will be
subject to a Rating Agency Confirmation from Moody’s. The Policies described in
Section 8.1 hereof (other than those strictly limited to liability protection)
shall designate Lender as loss payee; however, for any loss with an expected
value less than $1,500,000 Borrower shall be permitted to adjust the loss and
receive insurers payments direct, and Lender shall be notified of any loss with
an value expected to exceed $1,000,000.
(o)    Any blanket insurance Policy shall provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
clause (a) hereof as determined by Lender.



20595751.13.BUSINESS
 
 

    125

--------------------------------------------------------------------------------






(p)    Prior to expiration of the Policies, evidence of the renewal of the
Policies reasonably acceptable to Lender shall be furnished to Lender (to be
followed by complete copies of the Policies upon request). Within forty five
(45) days following inception of policies (or such earlier date on which the
Insurance Premiums are due and payable), Borrower shall provide satisfactory
evidence of payment of premiums (the “Insurance Premiums”) as required or
requested by Lender.
(q)    All Policies provided for or contemplated by clause (a) hereof, shall
name Borrower as a named insured and, in the case of liability policies, except
for the Policy referenced in Section 8.1(a)(vi) and (vii) of this Agreement,
shall name Lender and its successors and/or assigns as the additional insured,
as its interests may appear, and in the case of property policies, including but
not limited to terrorism, boiler and machinery, flood and earthquake insurance,
shall contain a standard non-contributing mortgagee clause in favor of Lender
and its successors and/or assigns providing that the loss thereunder shall be
payable to Lender as its interests may appear.
(r)    All property Policies shall contain clauses or endorsements to the effect
that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, or foreclosure or similar action, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;
(ii)    the Policy shall not be canceled and, if commercially available,
materially changed (other than to increase the coverage provided thereby)
without at least thirty (30) days’ written notice to Lender, except ten (10)
days’ notice for non-payment of premium;
(iii)    Borrower shall give written notice to Lender if the Policy has not been
renewed thirty (30) days prior to its expiration; and
(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
(s)    Borrower shall promptly forward to Lender a copy of each written notice
received by Borrower of any modification, reduction or cancellation of any of
the Policies or of any of the coverages afforded under any of the Policies. If
at any time Lender is not in receipt of written evidence that all insurance
required hereunder is in full force and effect, Lender shall have the right to
take such action as Lender deems necessary to protect its interest in the
Properties, including, without limitation, the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate after ten (10) days’
notice to Borrower if prior to the date upon which any such coverage will lapse
or at any time Lender deems necessary (regardless of prior notice to Borrower)
to avoid the lapse of any such coverage. All premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower



20595751.13.BUSINESS
 
 

    126

--------------------------------------------------------------------------------






to Lender upon demand and, until paid, shall be secured by the Mortgage and
shall bear interest at the Default Rate.
(t)    If, at any time and from time to time during the term of the Loan, the
property insurance policies maintained by any Condominium Board with respect to
the Common Elements (as such term is defined in the Condominium Documents) at
the related Individual Property do not fully comply with the requirements set
forth in this Section 8.1 or, if not in compliance, are not otherwise acceptable
to Lender in its sole discretion, then Borrower shall promptly notify Lender in
writing and Borrower shall, at its sole cost and expense, promptly either
procure and maintain or cause the applicable Condominium Board to procure and
maintain insurance coverage in the event that the applicable Condominium Board
does not provide the applicable insurance coverage required in this Section 8.1
or (y) “excess and contingent” insurance coverage in the event that the
applicable Condominium Board does not have the sufficient insurance coverage
required under Section 8.1, over and above any other valid and collectible
coverage then in existence, as shall be necessary to bring such insurance
coverage into full compliance with all of the terms and conditions of this
Section 8.1.
Section 8.2.    Full Replacement Values
Borrower shall at all times maintain property insurance as defined in Section
8.1(a)(i) subject to the following:
(a)    The actual replacement cost of (i) the Improvements (exclusive of costs
of excavations, foundations, underground utilities and footings) and Personal
Property (“Full Replacement Cost”) at the Property and (ii) the business
income/rental loss (“BI”) values are set forth on Schedule 8.2(a). At each
renewal and subject to Lender’s reasonable approval, Borrower shall annually
determine a fair and reasonable total insurable value (“TIV”) for each asset
insured and report said TIVs to insurance carriers or panel of insurers. The TIV
shall be defined as the total of (1) the Full Replacement Cost of the Property
and (2) a BI value of twelve (12) months. Said BI values shall be calculated
annually using the most recent annual operating profit and loss statements by an
independent third party; provided that, in no event shall the limit available
for the Property be less than an amount equal to the Full Replacement Cost of
the Property plus eighteen (18) months of BI.
(b)    Reserved.
(c)    Critical high hazard earthquake coverage (California & Pacific Northwest)
replacement costs shall be calculated as referenced in Section 8.1(a) above.
Borrower, through an independent third party qualified to perform such risk
analysis using the most current RMS software, or its equivalent, will annually
determine, using an exceeding probability analysis, a probable maximum loss
(PML) estimate for all high risk assets insured in the portfolio. The “limits”
of high hazard earthquake coverage will be equal to or exceed the aggregate
exceedance probability for a



20595751.13.BUSINESS
 
 

    127

--------------------------------------------------------------------------------






500 year return period. All insured assets participate equally in the cost
allocation and are all equally insured.
Section 8.3.    Casualty
If any Individual Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall give prompt notice of
such damage to Lender and shall promptly commence and diligently prosecute the
Restoration in accordance with Section 8.5. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to, make proof of loss if not made promptly by Borrower.
Borrower shall adjust all claims for Insurance Proceeds that are in amounts less
than the Restoration Threshold and Lender shall have the right to approve any
adjustment of claims for Insurance Proceeds in amounts equal to or in excess of
the Restoration Threshold; provided, however, if an Event of Default has
occurred and is continuing, Lender shall have the exclusive right to participate
in the adjustment of claims for Insurance Proceeds. Borrower shall cooperate
with Lender in obtaining for Lender the benefits of any Insurance Proceeds
lawfully or equitably payable in connection with any Individual Property and
Borrower shall reimburse Lender for any expenses incurred by Lender in
connection therewith, including without limitation, reasonable out-of-pocket
attorneys’ fees.
Section 8.4.    Condemnation
Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Individual Property
of which Borrower has knowledge and shall deliver to Lender copies of any and
all documents served in connection with such proceedings. Lender may participate
in any such proceedings, and Borrower shall from time to time deliver to Lender
all documents requested by it to permit such participation. Borrower shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If any Individual Property or any portion thereof is taken by a condemning
authority, Borrower shall promptly commence and diligently prosecute the
Restoration of such Individual Property and otherwise comply with the provisions
of Section 8.5, whether or not Lender makes any Net Proceeds available pursuant
to Section 8.5. If any Individual Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have



20595751.13.BUSINESS
 
 

    128

--------------------------------------------------------------------------------






been sought, recovered or denied, to receive the Award, or a portion thereof
sufficient to pay the Debt.
Section 8.5.    Restoration
The following provisions shall apply in connection with the Restoration of each
Individual Property:
(b)    If the Net Proceeds shall be less than the Restoration Threshold and the
costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon receipt
of Borrower’s written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement.
(c)    If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration are equal to or greater
than the Restoration Threshold, Lender shall make the Net Proceeds available for
the Restoration subject to the conditions of and in accordance with the
provisions of this Section 8.5. The term “Net Proceeds” for purposes of this
Section 8.5 shall mean: (i) the net amount of all insurance proceeds received by
Lender as a result of a Casualty (excluding insurance proceeds from rent loss,
liability or workers’ compensation coverage), after deduction of its reasonable
costs and expenses (including, but not limited to, reasonable counsel fees and
disbursements), if any, in collecting the same (“Insurance Proceeds”), or (ii)
the net amount of the Award as a result of a Condemnation, after deduction of
its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees and disbursements), if any, in collecting the same (“Condemnation
Proceeds”), whichever the case may be.
(ii)    Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than
thirty percent (30%) of the total floor area of the Improvements on any
Individual Property has been damaged, destroyed or rendered unusable as a result
of a Casualty and the amount of damage does not exceed thirty percent (30%) of
any Individual Property’s fair market value (as reasonably determined by Lender)
immediately prior to the occurrence of such Casualty, or (2) in the event the
Net Proceeds are Condemnation Proceeds, less than ten percent (10%) of the land
constituting any Individual Property is taken, such land is located along the
perimeter or periphery of any Individual Property, and less than fifteen percent
(15%) of the aggregate floor area of the Improvements is taken and the taking
does not exceed fifteen percent (15%) of any Individual Property’s fair market
value immediately prior to the occurrence of such taking;



20595751.13.BUSINESS
 
 

    129

--------------------------------------------------------------------------------






(C)    the occurrence of such Casualty or Condemnation shall not result in the
termination of any Management Agreement, any Franchise Agreement or any
Operating Lease;
(D)    Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;
(E)    Lender shall be satisfied that all scheduled payments of principal and
interest under the Note, which will be incurred during the period of Restoration
will be covered out of the Net Proceeds, insurance coverage referred to in
Section 8.1(a)(iii) above, or other funds of Borrower;
(F)    Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) unless otherwise agreed to by Manager and Franchisor (as applicable), the
earliest date required for such completion under the terms of the Management
Agreement and Franchise Agreement (as applicable) or any material agreements
affecting any Individual Property, (3) such time as may be required under
applicable zoning law, ordinance, rule or regulation, or (4) the expiration of
the insurance coverage referred to in Section 8.1(a)(iii);
(G)    Lender shall be satisfied that the fair market value and cash flow from
each Individual Property after the Restoration will not be less than the fair
market value and cash flow immediately prior to the Casualty or Condemnation, as
applicable;
(H)    Each Individual Property and the use thereof after the Restoration will
be in compliance with and permitted under all Legal Requirements and will be in
compliance with the related Ground Lease, Property Documents and Condominium
Documents;
(I)    the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;
(J)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Individual Property or the Improvements that would reasonably
be expected to have a Material Adverse Effect;
(K)    Borrower shall deliver, or cause to be delivered, to Lender a detailed
budget certified by Borrower’s architect or engineer setting forth the cost



20595751.13.BUSINESS
 
 

    130

--------------------------------------------------------------------------------






of completing the Restoration, which budget shall be reasonably acceptable to
Lender, together with complete plans and specifications for the Restoration; and
(L)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable judgment to cover the
cost of the Restoration.
(iii)    Net Proceeds shall be held by Lender and, until disbursed in accordance
with the provisions of this Section 8.5(b), shall constitute additional security
for the Debt and other obligations under the Loan Documents. Net Proceeds shall
be disbursed by Lender to, or as directed by, Borrower from time to time during
the course of the Restoration, upon receipt of evidence satisfactory to Lender
that (A) all the conditions precedent to such advance, including those set forth
in Section 8.5(b)(i), have been satisfied, (B) all materials installed and work
and labor performed (except to the extent that they are to be paid for out of
the requested disbursement) in connection with the related Restoration item have
been paid for in full, and (C) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Individual Property
which have not either been fully bonded to the satisfaction of Lender and
discharged of record or in the alternative fully insured to the satisfaction of
Lender by the title company issuing the Title Insurance Policy. Insurance
Proceeds from rent loss or business interruption coverage, as applicable, which
are required to be maintained by Borrower pursuant to Section 8.1(a), shall be
controlled by Lender at all times, shall not be subject to the provisions of
this Section 8.5 and shall be used solely for the payment of the obligations
under the Loan Documents and operating expenses.
(iv)    All plans and specifications required in connection with the Restoration
which relate to work estimated to cost in excess of $50,000, shall be subject to
prior review and acceptance in all respects by Lender and by an independent
consulting engineer selected by Lender (the “Restoration Consultant”), in each
case, which shall not be unreasonably withheld, conditioned or delayed. Lender
shall have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration. The identity
of the contractors, subcontractors and materialmen engaged in the Restoration
engaged to perform work estimated to cost in excess of $50,000, as well as the
contracts in excess of $50,000 under which they have been engaged, shall be
subject to prior review and acceptance by Lender and the Restoration Consultant,
in each case, which shall not be unreasonably withheld, conditioned or delayed.
All costs and expenses incurred by Lender in connection with making the Net
Proceeds available for the Restoration, including, without limitation,
reasonable counsel fees and disbursements and the Restoration Consultant’s fees,
shall be paid by Borrower.
(v)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Restoration Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” shall mean an amount equal to ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the



20595751.13.BUSINESS
 
 

    131

--------------------------------------------------------------------------------






Restoration Consultant, until the Restoration has been completed. The
Restoration Retainage shall be reduced to five percent (5%) of the costs
incurred upon receipt by Lender of satisfactory evidence that fifty percent
(50%) of the Restoration has been completed. The Restoration Retainage shall in
no event, and notwithstanding anything to the contrary set forth above in this
Section 8.5(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Restoration Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 8.5(b) and that all approvals necessary for the
re-occupancy and use of the Individual Property have been obtained from all
appropriate Governmental Authorities, and Lender receives evidence satisfactory
to Lender that the costs of the Restoration have been paid in full or will be
paid in full out of the Restoration Retainage; provided, however, that Lender
will release the portion of the Restoration Retainage being held with respect to
any contractor, subcontractor or materialman engaged in the Restoration as of
the date upon which the Restoration Consultant certifies to Lender that the
contractor, subcontractor or materialman has satisfactorily completed all work
and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or materialman’s contract, the contractor,
subcontractor or materialman delivers the lien waivers and evidence of payment
in full of all sums due to the contractor, subcontractor or materialman as may
be reasonably requested by Lender or by the title company issuing the Title
Insurance Policy, and Lender receives an endorsement to the Title Insurance
Policy insuring the continued priority of the lien of the Mortgages and evidence
of payment of any premium payable for such endorsement. If required by Lender,
the release of any such portion of the Restoration Retainage shall be approved
by the surety company, if any, which has issued a payment or performance bond
with respect to the contractor, subcontractor or materialman.
(vi)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vii)    If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender in consultation with the
Restoration Consultant, be sufficient to pay in full the balance of the costs
which are estimated by the Restoration Consultant to be incurred in connection
with the completion of the Restoration, Borrower shall deposit the deficiency
(the “Net Proceeds Deficiency”) with Lender before any further disbursement of
the Net Proceeds shall be made. The Net Proceeds Deficiency deposited with
Lender shall be held by Lender and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 8.5(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.
(viii)    The excess, if any, of the Insurance Proceeds and the remaining
balance, if any, of the Net Proceeds Deficiency deposited with Lender after the
Restoration Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 8.5(b), and the
receipt by Lender of evidence satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by



20595751.13.BUSINESS
 
 

    132

--------------------------------------------------------------------------------






Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing under the Note, this Agreement or any of the other Loan Documents.
(d)    All Net Proceeds not required to be made available for Restoration,
returned to Borrower as excess Net Proceeds pursuant to Section 8.5(b)(vii), or
in the case of Condemnation Proceeds, applied by Lender in accordance with this
Section 8.5(c), may (i) be retained and applied by Lender toward the payment of
the Debt in accordance with Section 2.6(b) hereof, or, (ii) at the sole
discretion of Lender, be paid, either in whole or in part, to Borrower for such
purposes and upon such conditions as Lender shall designate. If, pursuant to
this Section 8.5, Lender shall receive and retain Net Proceeds, the Debt shall
be reduced only by the amount thereof received and retained by Lender and
actually applied by Lender in reduction thereof; provided, however, that in the
event the Net Proceeds are applied to the Debt in accordance with Section 2.6(b)
hereof due to Lender not making the Net Proceeds available for Restoration and
such Net Proceeds are not sufficient to repay the applicable Release Price for
the Individual Property that is the subject of such Casualty or Condemnation in
its entirety, then for so long as no Event of Default has occurred and is
continuing, Borrower shall be permitted to prepay the remainder of such Release
Price in compliance with the requirements of Article 2, without the requirement
for defeasance or the payment of any Spread Maintenance Premium or other
prepayment premiums, fee or penalty and obtain a release of the Lien on such
Property in accordance with the terms and provisions of this Agreement.
Following the Securitization of the Loan, if, after a Condemnation or a
Casualty, the LTV Ratio is greater than one hundred twenty-five percent (125%),
then Borrower shall be required to repay a portion of the principal balance of
the Debt by an amount equal to the least of the following amounts: (i) all
Condemnation Proceeds or Insurance Proceeds, as applicable, (ii) the fair market
value of the such portion of the Individual Property that is the subject of a
Condemnation or Casualty, as applicable, at the time of such Condemnation or
Casualty, as applicable, and (iii) an amount such that the LTV Ratio following
such Condemnation or Casualty, as applicable, is not greater than the LTV Ratio
immediately prior to the Condemnation or Casualty, as applicable.
(e)    In the event of foreclosure of any Mortgage, or other transfer of title
to any Individual Property in extinguishment in whole or in part of the Debt,
all right, title and interest of Borrower in and to the Policies then in force
concerning such Individual Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure, Lender or other transferee
in the event of such other transfer of title.
ARTICLE 9    
RESERVE FUNDS
Section 9.1.    Required Repairs
(d)    Borrower shall make the repairs and improvements to each Individual
Property set forth on Schedule 9.1 and as more particularly described in the
Property Condition Report prepared in connection with the closing of the Loan
(such repairs hereinafter referred to as “Required Repairs”). All Required
Repairs (other than the Secondary Containment Required



20595751.13.BUSINESS
 
 

    133

--------------------------------------------------------------------------------






Repairs and the Required Repairs related to the completion of the façade repairs
at the Individual Property commonly known as The Churchill Hotel and provided
that the failure to complete such Required Repair does not endanger any tenant,
patron or other occupant of the Individual Property or the general public) shall
be completed within twelve (12) months (the “Required Repair Deadline”) of the
Closing Date; provided, however, if Borrower shall have been unable to complete
such Required Repair by the Required Repair Deadline, Borrower shall have the
right, without the consent of Lender, to extend the Required Repair Deadline to
the First Required Repair Extended Deadline and further to the Final Required
Repair Extended Deadline, as applicable, provided that the following conditions
are satisfied: Lender shall have received a certificate executed by an officer
of Borrower certifying that Borrower has used commercially reasonable efforts to
complete such Required Repair by the Required Repair Deadline and that the
failure to complete such Required Repair does not endanger any tenant, patron or
other occupant of the Individual Property or the general public and does not
materially and adversely affect the value of the Individual Property; provided,
however, further, in the event that Borrower shall have been unable to complete
such Required Repair by the Final Required Repair Extended Deadline, the Final
Required Repair Extended Deadline may, with the prior written consent of Lender,
be further extended to a date determined by Lender. The Required Repair related
to the completion of the façade repairs at the Individual Property commonly
known as The Churchill Hotel shall be completed within twenty-four (24) months
of the Closing Date (“Churchill Façade Required Repair Deadline”); provided,
however, if Borrower shall have been unable to complete such Required Repair by
the Churchill Façade Required Repair Deadline, the Churchill Façade Required
Repair Deadline may, with the prior written consent of Lender, be extended to a
date determined by Lender. If the failure to complete any Required Repair can
reasonably be expected to endanger any tenant, patron or other occupant of the
Individual Property or the general public, such Required Repair must be
completed within ninety (90) days of the Closing Date. Borrower shall complete
the Required Repairs in a good and workmanlike manner and otherwise in
accordance with this Agreement. With respect to the Individual Properties
commonly known as Hilton Parsippany, Marriott Omaha and Marriott Sugar Land,
Borrower shall, within ninety (90) days of the Closing Date (at its sole cost
and expense), install the secondary containment ASTs set forth across from such
Individual Property’s name on Schedule 9.1 attached hereto, and, with respect to
the Individual Property commonly known as Renaissance Palm Springs, Borrower
shall, within one hundred eighty (180) days of the Closing Date (at its sole
cost and expense), install the secondary containment ASTs set forth across from
such Individual Property’s name on Schedule 9.1 attached hereto, in each case in
accordance with the terms of this Agreement and all applicable laws (such
repairs, collectively, the “Secondary Containment Required Repairs”).
(e)    Borrower shall establish on the date hereof an Eligible Account with
Lender or Lender’s agent to fund the Required Repairs (the “Required Repair
Account”) into which Borrower shall deposit on the date hereof the amount of
$3,099,020.76, which amount equals one hundred twenty-five percent (125%) of the
estimated cost for the completion of the Required Repairs. Amounts so deposited
shall hereinafter be referred to as the “Required Repair Funds”.



20595751.13.BUSINESS
 
 

    134

--------------------------------------------------------------------------------






(f)    Upon the earliest to occur of (i) the timely completion of all Required
Repairs, as verified by Lender in its reasonable discretion, (ii) the payment in
full of the Debt or (iii) the earlier release of the Lien of the Mortgages (and
all related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, provided no Event of Default is then continuing, all
amounts remaining on deposit, if any, in the Required Repair Account shall be
returned to Borrower.
Section 9.2.    Replacements
(w)    On an ongoing basis throughout the term of the Loan, Borrower shall make
capital repairs, replacements and improvements necessary to keep the Properties,
including, but not limited to FF&E, in good order and repair and in a good
marketable condition or prevent deterioration of the Properties (collectively,
the “Replacements”).
Borrower shall establish on the date hereof an Eligible Account with Lender or
Lender’s agent to fund the Replacements (the “FF&E Reserve Account”) into which
Borrower shall deposit on the date hereof $1,497,446.95. Borrower shall deposit
an amount equal to four percent (4%) of Gross Revenues for the second preceding
calendar month (the “FF&E Reserve Monthly Deposit”) into the FF&E Reserve
Account on each Payment Date; provided that, to the extent Replacements for any
Individual Property are reserved for by the applicable Brand Manager pursuant to
the applicable Management Agreement, the required deposit to the FF&E Reserve
Account hereunder with respect to such Individual Property will be reduced on a
dollar-for-dollar basis by such amount. Amounts so deposited shall hereinafter
be referred to as “FF&E Reserve Funds.”
(x)    Any amount remaining in the FF&E Reserve Account after the Debt has been
paid in full shall be returned (i) in the event the Mezzanine A Loan is
outstanding, to Mezzanine A Lender to be applied in accordance with the
Mezzanine A Loan, (ii) in the event the Mezzanine A Loan has been paid in full
but the Mezzanine B Loan is outstanding, to Mezzanine B Lender to be applied in
accordance with the Mezzanine B Loan, (iii) in the event the Mezzanine A Loan
and the Mezzanine B Loan have been paid in full but the Mezzanine C Loan is
outstanding, to Mezzanine C Lender to be applied in accordance with the
Mezzanine C Loan, (iv) in the event that the Mezzanine A Loan, the Mezzanine B
Loan and the Mezzanine C Loan have been paid in full but the Mezzanine D Loan is
outstanding, to Mezzanine D Lender to be applied in accordance with the
Mezzanine D Loan, or (v) in the event that each Mezzanine Loan has been paid in
full, to Borrower.
Section 9.3.    Intentionally Omitted
Section 9.4.    Tax and Insurance Reserve Funds
(f)    Unless Lender determines that such items are adequately reserved for by a
Brand Manager pursuant to the applicable Management Agreement, Borrower shall
establish on the date hereof an Eligible Account with Lender or Lender’s agent
sufficient to discharge Borrower’s obligations for the payment of Taxes and
Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof (the “Tax and
Insurance Reserve Account”) into which Borrower shall deposit on the



20595751.13.BUSINESS
 
 

    135

--------------------------------------------------------------------------------






date hereof $7,996,260.76, which amount, when added to the required monthly
deposits set forth in the next sentence, shall be sufficient to make the
payments of Property Taxes and Insurance Premiums as required herein. Borrower
shall deposit into the Tax and Insurance Reserve Account on each Payment Date
(a) one-twelfth of the Property Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months or such higher amount necessary to
accumulate with Lender sufficient funds to pay all such Property Taxes at least
thirty (30) days prior to the earlier of (i) the date that the same will become
delinquent and (ii) the date that additional charges or interest will accrue due
to the non- payment thereof, and (b) except to the extent that the insurance
required hereunder is maintained under a blanket insurance Policy acceptable to
Lender in accordance with Section 8.1(c), one-twelfth of the Insurance Premiums
that Lender estimates will be payable during the next ensuing twelve (12) months
for the renewal of the coverage afforded by the Policies upon the expiration
thereof or such higher amount necessary to accumulate with Lender sufficient
funds to pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies (said amounts in (a) and (b) above hereinafter called
the “Tax and Insurance Reserve Funds”). Lender will apply the Tax and Insurance
Reserve Funds to payments of Property Taxes and Insurance Premiums required to
be made by Borrower pursuant to Section 5.4 and Section 8.1 hereof. In making
any disbursement from the Tax and Insurance Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office or tax lien service (with respect to Property Taxes) or insurer or
agent (with respect to Insurance Premiums), without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof. If the amount of the Tax
and Insurance Reserve Funds shall exceed the amounts due for Property Taxes and
Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof, Lender shall,
in its sole discretion, return any excess to Borrower or credit such excess
against future payments to be made to the Tax and Insurance Reserve Account. If
at any time Lender reasonably determines that the Tax and Insurance Reserve
Funds are not or will not be sufficient to pay Property Taxes and Insurance
Premiums by the dates set forth in (a) and (b) above, Lender shall notify
Borrower of such determination and Borrower shall pay to Lender any amount
necessary to make up the deficiency within ten (10) days after notice from
Lender to Borrower requesting payment thereof.
(g)    Any amount remaining in the Tax and Insurance Reserve Account after the
Debt has been paid in full shall be returned (i) in the event the Mezzanine A
Loan is outstanding, to Mezzanine A Lender to be applied in accordance with the
Mezzanine A Loan, (ii) in the event the Mezzanine A Loan has been paid in full
but the Mezzanine B Loan is outstanding, to Mezzanine B Lender to be applied in
accordance with the Mezzanine B Loan, (iii) in the event the Mezzanine A Loan
and the Mezzanine B Loan have been paid in full but the Mezzanine C Loan is
outstanding, to Mezzanine C Lender to be applied in accordance with the
Mezzanine C Loan, (iv) in the event that the Mezzanine A Loan, the Mezzanine B
Loan and the Mezzanine C Loan have been paid in full but the Mezzanine D Loan is
outstanding, to Mezzanine D Lender to be applied in accordance with the
Mezzanine D Loan, or (v) in the event that each Mezzanine Loan has been paid in
full, to Borrower.
Section 9.5.    Excess Cash



20595751.13.BUSINESS
 
 

    136

--------------------------------------------------------------------------------






Borrower shall establish on the date hereof an Eligible Account with Lender or
Lender’s agent into which Borrower shall deposit all Excess Cash on each Payment
Date during the continuation of a Cash Sweep Period (provided no Unflagged
Trigger Event or Pre-Expiration Event has occurred and is continuing) (the
“Excess Cash Reserve Account”). Amounts so deposited shall hereinafter be
referred to as the “Excess Cash Reserve Funds”. Excess Cash Reserve Funds shall
be held by Lender as additional security for the Loan; provided, however, during
the continuance of an Event of Default, Lender shall have the right, but not the
obligation, in its sole discretion to apply Excess Cash Reserve Funds to the
Debt in such order and in such manner as Lender shall elect. Provided no Event
of Default has occurred and is continuing and so long as no Cash Sweep Period
then exists, all sums on deposit in the Excess Cash Reserve Account shall be
disbursed to Borrower on the 27th of each calendar month preceding the next
Payment Date. Any amount remaining in the Excess Cash Reserve Account after the
Debt has been paid in full shall be returned (i) in the event the Mezzanine A
Loan is outstanding, to Mezzanine A Lender to be applied in accordance with the
Mezzanine A Loan, (ii) in the event the Mezzanine A Loan has been paid in full
but the Mezzanine B Loan is outstanding, to Mezzanine B Lender to be applied in
accordance with the Mezzanine B Loan, (iii) in the event the Mezzanine A Loan
and the Mezzanine B Loan have been paid in full but the Mezzanine C Loan is
outstanding, to Mezzanine C Lender to be applied in accordance with the
Mezzanine C Loan, (iv) in the event that the Mezzanine A Loan, the Mezzanine B
Loan and the Mezzanine C Loan have been paid in full but the Mezzanine D Loan is
outstanding, to Mezzanine D Lender to be applied in accordance with the
Mezzanine D Loan, or (v) in the event that each Mezzanine Loan has been paid in
full, to Borrower.
Section 9.6.    Required Work
Borrower shall diligently pursue all Required Repairs and Replacements
(collectively, the “Required Work”) to completion in accordance with the
following requirements:
(a)    Lender reserves the right, at its option, to approve all contracts or
work orders with materialmen, mechanics, suppliers, subcontractors, contractors
or other parties providing labor or materials in connection with the Required
Work to the extent such contracts or work orders exceed $500,000. Upon Lender’s
request, Borrower shall assign any contract or subcontract to Lender.
(b)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the option to withhold disbursement for such unsatisfactory
Required Work and to proceed under existing contracts or to contract with third
parties to complete such Required Work and to apply the Required Repair Funds or
the FF&E Reserve Funds, as applicable, toward the labor and materials necessary
to complete such Required Work, without providing any prior notice to Borrower
and to exercise any and all other remedies available to Lender upon an Event of
Default hereunder.
(c)    During the continuance of an Event of Default, in order to facilitate
Lender’s completion of the Required Work, Borrower grants Lender the right to
enter onto the Properties and perform any and all work and labor necessary to
complete the Required Work and/or employ



20595751.13.BUSINESS
 
 

    137

--------------------------------------------------------------------------------






watchmen to protect the Properties from damage. All sums so expended by Lender,
to the extent not from the Reserve Funds, shall be deemed to have been advanced
under the Loan to Borrower and secured by the Mortgages. For this purpose
Borrower constitutes and appoints Lender its true and lawful attorney-in-fact
with full power of substitution to complete or undertake the Required Work in
the name of Borrower upon Borrower’s failure to do so in a workmanlike and
timely manner. Such power of attorney shall be deemed to be a power coupled with
an interest and cannot be revoked. Borrower empowers said attorney-in-fact as
follows: (i) to use any of the Reserve Funds for the purpose of making or
completing the Required Work; (ii) to make such additions, changes and
corrections to the Required Work as shall be necessary or desirable to complete
the Required Work; (iii) to employ such contractors, subcontractors, agents,
architects and inspectors as shall be required for such purposes; (iv) to pay,
settle or compromise all existing bills and claims which are or may become Liens
against any Individual Property, or as may be necessary or desirable for the
completion of the Required Work, or for clearance of title; (v) to execute all
applications and certificates in the name of Borrower which may be required by
any of the contract documents; (vi) to prosecute and defend all actions or
proceedings in connection with the Properties or the rehabilitation and repair
of the Properties; and (vii) to do any and every act which Borrower might do on
its own behalf to fulfill the terms of this Agreement.
(d)    Nothing in this Section 9.6 shall: (i) make Lender responsible for making
or completing the Required Work; (ii) require Lender to expend funds in addition
to the Reserve Funds to make or complete any Required Work; (iii) obligate
Lender to proceed with the Required Work; or (iv) obligate Lender to demand from
Borrower additional sums to make or complete any Required Work.
(e)    Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties performing Required Work pursuant to this Section 9.6 to enter
onto the Properties, together with a representative of Borrower, during normal
business hours (subject to the rights of tenants under their Leases) to inspect
the progress of any Required Work and all materials being used in connection
therewith, to examine all plans and shop drawings relating to such Required Work
which are or may be kept at the Properties, and to complete any Required Work
made pursuant to this Section 9.6. Borrower shall cause all contractors and
subcontractors to cooperate with Lender and Lender’s representatives or such
other persons described above in connection with inspections described in this
Section 9.6 or the completion of Required Work pursuant to this Section 9.6.
(f)    Lender may, to the extent any Required Work exceeds Two Hundred and Fifty
Thousand and No/100 Dollars ($250,000.00), require an inspection of the
Properties, inspect the Properties at Borrower’s expense prior to making a
disbursement of the Reserve Funds in order to verify completion of the Required
Work for which reimbursement is sought. Borrower shall pay Lender a reasonable
inspection fee not exceeding $500 for each such inspection. Lender may require
that such inspection be conducted by an appropriate independent qualified
professional selected by Lender and/or may require a copy of a certificate of
completion by an independent qualified professional acceptable to Lender prior
to the disbursement of the Reserve Funds. Borrower shall



20595751.13.BUSINESS
 
 

    138

--------------------------------------------------------------------------------






pay the expense of the inspection as required hereunder, whether such inspection
is conducted by Lender or by an independent qualified professional.
(g)    The Required Work and all materials, equipment, fixtures, or any other
item comprising a part of any Required Work shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialman’s or
other Liens (except for Permitted Encumbrances).
(h)    Unless Borrower has delivered acceptable lien waivers for all applicable
mechanics and materialmens, before each disbursement of the Reserve Funds for
Required Work in excess of $500,000, Lender may require Borrower to provide
Lender with a search of title to the Properties effective to the date of the
disbursement, which search shows that no mechanic’s or materialmen’s or other
Liens of any nature have been placed against the Properties since the date of
recordation of the Mortgages and that title to the Properties are free and clear
of all Liens (except for Permitted Encumbrances).
(i)    All Required Work shall (x) be completed in good and workmanlike manner
as soon as practicable after the commencement of such Required Work and (y)
comply with all Legal Requirements and applicable insurance requirements
including, without limitation, applicable building codes, special use permits,
environmental regulations, and requirements of insurance underwriters.
Section 9.7.    Release of Reserve Funds
(g)    Upon written request from Borrower and satisfaction of the requirements
set forth in this Agreement, Lender shall disburse to Borrower within thirty
(30) days amounts from (i) the Required Repair Account to the extent necessary
to pay for or reimburse Borrower for the actual costs of each Required Repair
(but not exceeding one hundred twenty-five percent (125%) of the original
estimated cost of such Required Repair as set forth on Schedule 9.1, unless
Lender has agreed to reimburse Borrower for such excess cost pursuant to Section
9.7(f)), (ii) the FF&E Reserve Account to the extent necessary to pay for or
reimburse Borrower for the actual costs of any approved Replacements or (iii)
the Environmental Reserve Account to the extent necessary to pay for or
reimburse Borrower for the actual costs of any Mitigation Work, Further
Investigations or Mitigation Monitoring. Notwithstanding the preceding sentence
or anything contained herein to the contrary, in no event shall Lender be
required to (w) disburse any amounts which would cause the amount of funds
remaining in the Required Repair Account after any disbursement (other than with
respect to the final disbursement) to be less than one hundred twenty-five
percent (125%) of the then current estimated cost of completing all remaining
Required Repairs for the applicable Individual Property, (x) disburse funds from
any of the Reserve Accounts if an Event of Default exists, (y) disburse funds
from the FF&E Reserve Account to reimburse Borrower for the costs of routine
repairs or maintenance to any Individual Property or for costs which are to be
reimbursed from funds held in the Required Repair Account, or (z) disburse any
amounts which would cause the amount of funds remaining in the Environmental
Reserve Account after any disbursement (other than with respect to the final
disbursement) to be less than one hundred twenty-five percent (125%)



20595751.13.BUSINESS
 
 

    139

--------------------------------------------------------------------------------






of the then current estimated cost of completing all remaining Mitigation Work,
Mitigation Monitoring or Further Investigations for the applicable Individual
Property.
(h)    With each request for disbursement, Borrower shall certify in writing to
Lender that all Required Work or Mitigation Work, as applicable, has been
performed in a good and workmanlike manner in accordance with all Legal
Requirements and that all such Required Work or Mitigation Work, as applicable,
has been completed lien free and paid for in full or will be paid for in full
upon disbursement of the requested funds. In addition, each request for
disbursement in excess of $250,000 shall be on a form provided or approved by
Lender and shall (i) include copies of invoices for all items or materials
purchased and all labor or services provided, (ii) specify (A) the Required Work
or Mitigation Work, as applicable, for which the disbursement is requested, (B)
the quantity and price of each item purchased, if the Required Work or
Mitigation Work, as applicable, includes the purchase or replacement of specific
items, (C) the price of all materials (grouped by type or category) used in any
Required Work or Mitigation Work, as applicable, other than the purchase or
replacement of specific items, and (D) the cost of all contracted labor or other
services applicable to each Required Work or Mitigation Work, as applicable, for
which such request for disbursement is made, (iii) if requested by Lender,
conditional lien waivers from each contractor, supplier, materialman, mechanic
or subcontractor with respect to the completion of its work or delivery of its
materials. Except as provided in Section 9.7(d), each request for disbursement
shall be made only after completion of the Required Repair or Replacement, as
applicable, for which disbursement is requested. Borrower shall provide Lender
evidence satisfactory to Lender in its reasonable judgment of such completion or
performance. Further, each request for disbursement for the payment or
reimbursement of costs and expenses related to Further Investigations or
Mitigation Monitoring shall be accompanied by invoices for all such costs or
expenses which are the subject of such disbursement request.
(i)    Any lien waiver delivered hereunder shall conform to all Legal
Requirements and shall cover all work performed and materials supplied
(including equipment and fixtures) for any Individual Property by that
contractor, supplier, subcontractor, mechanic or materialman through the date
covered by the current disbursement request.
(j)    If the cost of any item of Required Work or Mitigation Work, as
applicable, exceeds $250,000, a request for disbursement from the Reserve
Accounts may be made after completion of a portion of the work under such
contract, provided (A) the materials for which the request is made are on site
at any Individual Property and are properly secured or have been installed in
any Individual Property, (B) all other conditions in this Agreement for
disbursement have been satisfied, and (C) in the case of a Replacement are, in
Lender’s judgment, sufficient to complete such Replacement and other
Replacements when required.
(k)    Borrower shall not make a request for, nor shall Lender have any
obligation to make, any disbursement from any Reserve Account more frequently
than once in any calendar month for each Individual Property and (except in
connection with the final disbursement) in any



20595751.13.BUSINESS
 
 

    140

--------------------------------------------------------------------------------






amount less than the lesser of (i) $10,000 or (ii) the total cost of the
Required Work for which the disbursement is requested.
(l)    Intentionally Omitted.
(m)    Lender’s disbursement of any Reserve Funds or other acknowledgment of
completion of any Required Work or Mitigation Work, as applicable, in a manner
satisfactory to Lender shall not be deemed a certification or warranty by Lender
to any Person that the Required Work or Mitigation Work, as applicable, has been
completed in accordance with Legal Requirements.
(n)    Without limiting any of the provisions set forth in Article 9, if the
funds in any Reserve Account should exceed the amount of payments actually
applied by Lender for the purposes of the account, Lender in its sole discretion
shall either return any excess to Borrower or credit such excess against future
payments to be made to that Reserve Account. If at any time Lender reasonably
determines that the Reserve Funds are not or will not be sufficient to make the
required payments, Lender shall notify Borrower of such determination and
Borrower shall pay to Lender any amount necessary to make up the deficiency
within ten (10) days after notice from Lender to Borrower requesting payment
thereof.
(o)    Without limiting any of the provisions set forth in Article 9, upon the
occurrence of a release of an Individual Property in accordance with this
Agreement, provided no Cash Sweep Period shall then exist, Lender shall cause a
portion of the unspent Reserve Funds allocable to such Individual Property to be
retained by Lender in the applicable Reserve Account and credit such retained
amounts to future deposits required to be made to such Reserve Account under
this Agreement in an amount equal to the portion of the unspent Reserve Funds
allocated to such Individual Property being released.
(p)    The insufficiency of any balance in any of the Reserve Accounts shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.
Section 9.8.    Ground Lease Reserve Funds
Borrower shall establish on the date hereof an Eligible Account with Lender or
Lender’s agent (the “Ground Lease Reserve Account”) into which Borrower shall
deposit on each Payment Date the sum of one-twelfth of the base rent, percentage
rent and any and all other charges due (the “Ground Rent”) under the Ground
Lease that Lender reasonably estimates will be payable during the next ensuing
twelve (12) months or such higher amount necessary to accumulate with Lender
sufficient funds to pay all Ground Rent (the “Ground Lease Reserve Funds”).
Lender shall apply any amounts held in the Ground Lease Reserve Account to the
payment of Ground Rent under the Ground Lease. Any amount remaining in the
Ground Lease Reserve Account after the Debt has been paid in full shall be
returned (i) in the event the Mezzanine A Loan is outstanding,



20595751.13.BUSINESS
 
 

    141

--------------------------------------------------------------------------------






to Mezzanine A Lender to be applied in accordance with the Mezzanine A Loan,
(ii) in the event the Mezzanine A Loan has been paid in full but the Mezzanine B
Loan is outstanding, to Mezzanine B Lender to be applied in accordance with the
Mezzanine B Loan, (iii) in the event the Mezzanine A Loan and the Mezzanine B
Loan have been paid in full but the Mezzanine C Loan is outstanding, to
Mezzanine C Lender to be applied in accordance with the Mezzanine C Loan, (iv)
in the event that the Mezzanine A Loan, the Mezzanine B Loan and the Mezzanine C
Loan have been paid in full but the Mezzanine D Loan is outstanding, to
Mezzanine D Lender to be applied in accordance with the Mezzanine D Loan, or (v)
in the event that each Mezzanine Loan has been paid in full, to Borrower or the
person shown on Lender’s or Mezzanine Lender’s records as being the owner of the
applicable Ground Leased Property and no other party shall have any right or
claim thereto. If at any time Lender reasonably determines that the Ground Lease
Reserve Funds are not or will not be sufficient to make payments due under the
Ground Lease in a timely manner, Lender shall notify Borrower of any such
determination and Borrower shall pay to Lender any amount required by Lender to
make up the deficiency within ten (10) days after notice from Lender to Borrower
requesting payment thereof.
Section 9.9.    PIP Reserve Funds.
(g)    Borrower shall deposit into an Eligible Account held by Lender or
Lender’s agent (the “PIP Reserve Account”) on the Closing Date, the sum of
$6,359,709.00 for the completion of the budgeted PIP Work for 2015 under the
Scheduled PIPs. Thereafter, on the first Payment Date of each calendar year or
on the first Payment Date following the imposition by Franchisor or Manager, as
applicable, of any PIP relating to a Replacement Management Agreement (or
Extended Replacement Management Agreement) and/or Replacement Franchise
Agreement (or Extended Replacement Franchise Agreement) (the “New PIP”) or
Franchisor’s or Manager’s, as applicable, agreement to change any then-existing
PIP (including any Scheduled PIP), as applicable, if the then outstanding
Aggregate PIP Work Costs (inclusive of costs and expenses related to any
Scheduled PIP and New PIP) is equal to or greater than $20,000,000.00 (the “PIP
Threshold”), Borrower shall deposit with Lender an amount equal to the
unreserved portion of the PIP Required Deposit for such calendar year.
Notwithstanding anything contained herein to the contrary, in the event that
Guarantor fails to satisfy the Minimum Net Worth Requirement, Borrower shall (i)
deposit or cause to be deposited into the PIP Reserve Account an amount equal to
one hundred percent (100%) of the then-outstanding unreserved Aggregate PIP Work
Costs (inclusive of costs and expenses related to any Scheduled PIP and New PIP)
or (ii) cause a Replacement Guarantor to deliver to Lender a substitute PIP
Guaranty in the form of the PIP Guaranty delivered to Lender on the Closing
Date. If at any time, the then-outstanding Aggregate PIP Work Costs equal or
exceed ten percent (10%) of the then-outstanding principal balance of the Loan,
upon request of Lender, Borrower shall deliver, at Borrower’s sole cost and
expense, a New Non-Consolidation Opinion. If the Borrower is unable to deliver a
New Non-Consolidation Opinion in accordance with the immediately preceding
sentence, Borrower shall deposit into the PIP Reserve Account an amount equal to
the amount by which the then-outstanding Aggregate PIP Work Costs equal or
exceed ten percent (10%) of the then-outstanding principal balance of the Loan.
Amounts held in the PIP Reserve Account are herein referred to as the “PIP
Reserve Funds”.



20595751.13.BUSINESS
 
 

    142

--------------------------------------------------------------------------------






(h)    Provided no Event of Default shall have occurred and be continuing,
within thirty (30) days of Borrower’s complying with the requirements contained
in the Section 9.9, Lender shall make disbursements from the PIP Reserve Account
directly to Borrower as requested by Borrower for Borrower’s actual out of
pocket expenses incurred in connection with performance of the PIP, no more
frequently than once in any thirty (30) day period and in an amount of no less
than $5,000.00, upon delivery by Borrower of (1) Lender’s standard form of draw
request accompanied by copies of invoices for the amounts requested, including,
without limitation, invoices for all items or materials purchased and all labor
or services provided showing (A) the quantity and price of each item purchased,
if such PIP includes the purchase or replacement of specific item, (B) the price
of all materials (grouped by type or category) used in other than the purchase
or replacement of specific items, (C) the cost of all contracted labor or other
services or expenses attributable to such PIP, and (D) the PIP Completion
Evidence, (2) if required by Lender, for requests in excess of $250,000.00 for a
single item, lien waivers and releases from all parties furnishing materials
and/or services in connection with the requested payment (conditioned upon the
receipt of payment of the requested fund) and (3) such other evidence as may be
reasonably required by Lender of performance and payment of the applicable PIP.
Lender may additionally require an inspection of the Property at Borrower’s
expense prior to making a disbursement from the PIP Reserve Account, in order to
verify completion of replacements and repairs of items in excess of $250,000.00
for which reimbursement is sought.
(i)    Any amount remaining in the PIP Reserve Account after the Debt has been
paid in full shall be returned (i) in the event the Mezzanine A Loan is
outstanding, to Mezzanine A Lender to be applied in accordance with the
Mezzanine A Loan, (ii) in the event the Mezzanine A Loan has been paid in full
but the Mezzanine B Loan is outstanding, to Mezzanine B Lender to be applied in
accordance with the Mezzanine B Loan, (iii) in the event the Mezzanine A Loan
and the Mezzanine B Loan have been paid in full but the Mezzanine C Loan is
outstanding, to Mezzanine C Lender to be applied in accordance with the
Mezzanine C Loan, (iv) in the event that the Mezzanine A Loan, the Mezzanine B
Loan and the Mezzanine C Loan have been paid in full but the Mezzanine D Loan is
outstanding, to Mezzanine D Lender to be applied in accordance with the
Mezzanine D Loan, or (v) in the event that each Mezzanine Loan has been paid in
full, to Borrower.
(j)    The insufficiency of any balance in the PIP Reserve Account shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.
Section 9.10.    Environmental Reserve
(f)    Borrower shall comply with the terms and covenants set forth in Sections
5.31 and 5.32 hereof. Borrower shall establish on the date hereof an Eligible
Account with Lender or Lender’s agent (the “Environmental Reserve Account”). The
following subaccounts of the Environmental Reserve Account shall be maintained
on a ledger entry basis: (i) a Ritz Carlton Environmental Reserve Subaccount and
(ii) a Crowne Plaza Ravinia Environmental Reserve Subaccount. On the Closing
Date, Borrower shall deposit the aggregate amount of $312,500.00



20595751.13.BUSINESS
 
 

    143

--------------------------------------------------------------------------------






(which amount represents one hundred twenty five (125)% of EBI’s aggregate cost
estimate to complete the Further Investigations, Mitigation Work and Mitigation
Monitoring at the Individual Properties commonly known as Ritz Carlton Atlanta
and Crowne Plaza Ravinia) into the Environmental Reserve Account, with (A)
$156,250.00 being deposited into the Ritz Carlton Environmental Reserve
Subaccount, of which $118,750 shall be used to complete the Further
Investigations and Mitigation Work at the Individual Property commonly known as
the Ritz- Carlton Atlanta (such amount, the “Ritz Carlton
Investigation/Mitigation Funds”) and $37,500 shall be used to complete any
recommended Mitigation Monitoring pursuant to Further Investigations at such
Individual Property (such amounts, the “Ritz Carlton Monitoring Funds”) and (B)
$156,250.00 being deposited into the Crowne Plaza Ravinia Environmental Reserve
Subaccount of which $118,750 shall be used to complete the Further
Investigations and Mitigation Work at the Individual Property commonly known as
the Crowne Plaza Ravinia (such amount, the “Crowne Plaza Ravinia
Investigation/Mitigation Funds”; together with the, Ritz Carlton
Investigation/Mitigation Funds, collectively, the “Investigation/Mitigation
Funds”) and $37,500 shall be used to complete any recommended Mitigation
Monitoring pursuant to Further Investigations at such Individual Property (such
amounts, the “Crowne Plaza Ravinia Monitoring Funds”; together with the Ritz
Carlton Monitoring Funds, collectively, the “Monitoring Funds”). Amounts so
deposited shall hereinafter be referred to as the “Environmental Reserve Funds.”
(g)    Without limiting the provisions of Section 9.7 hereof, provided no Event
of Default has occurred and is continuing, with respect to the Individual
Properties commonly known as the Crowne Plaza Ravinia and the Ritz Carlton
Atlanta, the applicable Investigation/Mitigation Funds shall be released after
Lender’s receipt of either (i) the Investigation Reports for such Individual
Property providing that no further investigation, mitigation, or remediation is
required at such Individual Property or (ii) the Mitigation Consultant’s written
certification of completion of all Mitigation Work at such Individual Properties
and, if applicable, a no further action letter (or other substantially similar
letter) is obtained.
(h)    Without limiting the provisions of Section 9.7 hereof, provided no Event
of Default has occurred and is continuing, the Monitoring Funds shall be
released upon Lender’s receipt of the Mitigation Consultant’s certification of
completion of the Mitigation Monitoring or in the event no Mitigation Monitoring
is required by the Mitigation Consultant.
Section 9.11.    Condominium Charges Funds
(a)    Unless Lender determines that such items are adequately reserved for by a
Brand Manager pursuant to the applicable Management Agreement or paid for by a
Manager pursuant to the applicable Management Agreement, Borrower shall
establish on the date hereof an Eligible Account with Lender or Lender’s agent
sufficient to discharge Borrower’s obligations for the payment of Common
Charges, special assessments and other assessments (collectively, the
“Condominium Charges”) charged to, or otherwise payable by, Borrower under the
Condominium Documents or the related Ground Lease (the “Condominium Charges
Reserve Account”) into which Borrower shall deposit on the date hereof $0.00,
which amount, when added to the required



20595751.13.BUSINESS
 
 

    144

--------------------------------------------------------------------------------






monthly deposits set forth in the next sentence, shall be sufficient to make the
payments of Condominium Charges as required herein and under the related
Condominium Documents and Ground Lease. Borrower shall deposit into the
Condominium Charges Reserve Account on each Payment Date one-twelfth of the
Condominium Charges that Lender estimates will be payable during the next
ensuing twelve (12) months or such higher amount necessary to accumulate with
Lender sufficient funds to pay all such Condominium Charges at least thirty (30)
days prior to the earlier of (i) the date that the same will become delinquent
and (ii) the date that additional charges or interest will accrue due to the
non- payment thereof (said amounts hereinafter called the “Condominium Charges
Funds”). Lender will apply the Condominium Charges Funds to payments of
Condominium Charges required to be made by Borrower pursuant to this Agreement
and the related Condominium Documents and Ground Lease. In making any
disbursement from the Condominium Charges Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the Condominium
Board, without inquiry into the accuracy of such bill, statement or estimate or
claim thereof. If the amount of the Condominium Charges Funds shall exceed the
amounts due for Condominium Charges pursuant to this Agreement and the related
Condominium Documents and Ground Leases, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the Condominium Charges Reserve Account. If at any time Lender
reasonably determines that the Condominium Charges Funds are not or will not be
sufficient to pay Condominium Charges by the dates set forth above, Lender shall
notify Borrower of such determination and Borrower shall pay to Lender any
amount necessary to make up the deficiency within ten (10) days after notice
from Lender to Borrower requesting payment thereof.
(b)    Any amount remaining in the Condominium Charges Reserve Account after the
Debt has been paid in full shall be returned (i) in the event the Mezzanine A
Loan is outstanding, to Mezzanine A Lender to be applied in accordance with the
Mezzanine A Loan, (ii) in the event the Mezzanine A Loan has been paid in full
but the Mezzanine B Loan is outstanding, to Mezzanine B Lender to be applied in
accordance with the Mezzanine B Loan, (iii) in the event the Mezzanine A Loan
and the Mezzanine B Loan have been paid in full but the Mezzanine C Loan is
outstanding, to Mezzanine C Lender to be applied in accordance with the
Mezzanine C Loan, (iv) in the event that the Mezzanine A Loan, the Mezzanine B
Loan and the Mezzanine C Loan have been paid in full but the Mezzanine D Loan is
outstanding, to Mezzanine D Lender to be applied in accordance with the
Mezzanine D Loan, or (v) in the event that each Mezzanine Loan has been paid in
full, to Borrower.
Section 9.12.    Special Reserve Funds
(a)    Borrower shall establish on the date hereof an Eligible Account with
Lender or Lender’s agent (the “Special Reserve Account”) into which Borrower
shall deposit on each Payment Date occurring after the occurrence and during the
continuance of (i) a Pre-Expiration Event, all Excess Cash Flow until the
applicable Pre-Expiration Event Cure has occurred or (ii) an Unflagged Trigger
Event, all Excess Cash Flow until the applicable Unflagged Trigger Event Cure
has occurred. Amounts so deposited shall hereinafter be referred to as the
“Special Reserve Funds.”



20595751.13.BUSINESS
 
 

    145

--------------------------------------------------------------------------------






Special Reserve Funds shall be held by Lender as additional collateral for the
Loan and disbursed in accordance with this Section 9.12.
(b)    With respect to each Individual Property, provided no Event of Default
has occurred and is continuing and provided, further, that a Replacement
Franchise Agreement (or Extended Franchise Agreement) or Replacement Management
Agreement (or Extended Management Agreement), as applicable, has been entered
into in accordance with this Agreement, Lender shall deposit into the PIP
Reserve Account that portion of the Special Reserve Funds related to such
Individual Property that equals the PIP Required Deposit due pursuant to Section
9.9 hereof. If no PIP Required Deposit is due pursuant to Section 9.9 hereof,
the portion of the Special Reserve Funds relating to such Individual Property
shall be returned to Borrower. Under no circumstances shall any Special Reserve
Funds relating to such Individual Property be returned to Borrower if an Event
of Default shall exist.
(c)    Any amount remaining in the Special Reserve Account after the Debt has
been paid in full shall be returned (i) in the event the Mezzanine A Loan is
outstanding, to Mezzanine A Lender to be applied in accordance with the
Mezzanine A Loan, (ii) in the event the Mezzanine A Loan has been paid in full
but the Mezzanine B Loan is outstanding, to Mezzanine B Lender to be applied in
accordance with the Mezzanine B Loan, (iii) in the event the Mezzanine A Loan
and the Mezzanine B Loan have been paid in full but the Mezzanine C Loan is
outstanding, to Mezzanine C Lender to be applied in accordance with the
Mezzanine C Loan, (iv) in the event that the Mezzanine A Loan, the Mezzanine B
Loan and the Mezzanine C Loan have been paid in full but the Mezzanine D Loan is
outstanding, to Mezzanine D Lender to be applied in accordance with the
Mezzanine D Loan, or (v) in the event that each Mezzanine Loan has been paid in
full, to Borrower.
Section 9.13.    Reserve Funds Generally
(a)    Reserve Funds shall not be invested except in such Permitted Investments
as determined and directed by Lender or its loan servicer. Except for
Interest-Bearing Reserve Funds, all income and interest earned on the investment
of Reserve Funds shall be for the account of and be retained by Lender or such
loan servicer. All income and interest earned on the investment of
Interest-Bearing Reserve Funds shall be for the account of Borrower. In no event
shall Lender or its loan servicer be required to invest Reserve Funds in any
particular type of Permitted Investment or select any particular account or
credit funds therein at any particular rate of interest, provided that selection
of the account and the rate of interest credited to Borrower on funds deposited
therein shall be consistent with the general standards at the time being
utilized by Lender or its loan servicer, as applicable, in establishing similar
accounts for loans of comparable type. Any income or interest credited to
Borrower hereunder shall be part of the applicable Reserve Account and shall be
disbursed in accordance with the applicable provisions of this Article 9 related
to such Reserve Account; provided, however, that Lender may, at its election,
retain any such interest for its own account during the occurrence and
continuance of an Event of Default. Borrower agrees that it shall include all
interest to which it is entitled under the terms hereof as the income of
Borrower and shall be the owner of the Reserve Funds for federal and applicable
state and local tax purposes, except to the



20595751.13.BUSINESS
 
 

    146

--------------------------------------------------------------------------------






extent that Lender retains any interest for its own account during the
occurrence and continuance of an Event of Default as provided herein.
(b)    Borrower grants to Lender a first priority perfected security interest
in, and assigns and pledges to Lender, each of the Reserve Accounts and any and
all Reserve Funds now or hereafter deposited in the Reserve Accounts as
additional security for payment of the Debt. Until expended or applied in
accordance herewith, the Reserve Accounts and the Reserve Funds shall constitute
additional security for the Debt. The provisions of this Section 9.13 are
intended to give Lender “control” of the Reserve Accounts within the meaning of
the UCC.
(c)    The Reserve Accounts and any and all Reserve Funds now or hereafter
deposited in the Reserve Accounts shall be subject to the exclusive dominion and
control of Lender, which shall hold the Reserve Accounts and any or all Reserve
Funds now or hereafter deposited in the Reserve Accounts subject to the terms
and conditions of this Agreement. Without limitation of the foregoing, Borrower
and Lender acknowledge and agree that: (i) each Reserve Account is a “securities
account” (within the meaning of Section 8-501(a) of the UCC); (ii) all property
held in any Reserve Account (including without limitation cash) shall be treated
as a “financial asset” (within the meaning of Section 8-102(a)(9) of the UCC);
and (iii) the security interest of Lender therein shall be automatically
perfected by control pursuant to Sections 8-106(e) and 9-106(a) of the UCC.
Borrower shall have no right of withdrawal from the Reserve Accounts or any
other right or power with respect to the Reserve Accounts or any or all of the
Reserve Funds now or hereafter deposited in the Reserve Accounts, except as
expressly provided in this Agreement.
(d)    Lender shall furnish or cause to be furnished to Borrower, without
charge, an annual accounting of each Reserve Account in the normal format of
Lender or its loan servicer, showing credits and debits to such Reserve Account
and the purpose for which each debit to each Reserve Account was made.
(e)    As long as no Event of Default is continuing, Lender shall make
disbursements from the Reserve Accounts in accordance with this Agreement. All
such disbursements shall be deemed to have been expressly pre authorized by
Borrower, and shall not be deemed to constitute the exercise by Lender of any
remedies against Borrower unless an Event of Default has occurred and is
continuing and Lender has expressly stated in writing its intent to proceed to
exercise its remedies as a secured party, pledgee or lienholder with respect to
the Reserve Accounts.
(f)    If any Event of Default is continuing, Borrower shall immediately lose
all of its rights to receive disbursements from the Reserve Accounts until the
earlier to occur of (i) the date on which such Event of Default is cured to
Lender’s satisfaction, or (ii) the payment in full of the Debt. In addition, at
Lender’s election, Borrower shall lose all of its rights to receive interest on
the Interest Bearing Reserve Funds during the occurrence and continuance of an
Event of Default. Upon the occurrence and continuance of any Event of Default,
Lender may exercise any or all of its rights and remedies as a secured party,
pledgee and lienholder with respect to the Reserve



20595751.13.BUSINESS
 
 

    147

--------------------------------------------------------------------------------






Accounts. Without limitation of the foregoing, during the continuance of any
Event of Default, Lender may use and disburse the Reserve Funds (or any portion
thereof) for any of the following purposes: (A) repayment of the Debt,
including, but not limited to, principal prepayments and the prepayment premium
applicable to such full or partial prepayment (as applicable); (B) reimbursement
of Lender for all losses, fees, costs and expenses (including, without
limitation, reasonable legal fees) suffered or incurred by Lender as a result of
such Event of Default; (C) payment of any amount expended in exercising any or
all rights and remedies available to Lender at law or in equity or under this
Agreement or under any of the other Loan Documents; (D) payment of any item from
any of the Reserve Accounts as required or permitted under this Agreement; or
(E) any other purpose permitted by applicable Legal Requirements; provided,
however, that any such application of funds shall not cure or be deemed to cure
any Event of Default. Without limiting any other provisions hereof, each of the
remedial actions described in the immediately preceding sentence shall be deemed
to be a commercially reasonable exercise of Lender’s rights and remedies as a
secured party with respect to the Reserve Funds and shall not in any event be
deemed to constitute a set-off or a foreclosure of a statutory banker’s lien.
Nothing in this Agreement shall obligate Lender to apply all or any portion of
the Reserve Funds to effect a cure of any Event of Default, or to pay the Debt,
or in any specific order of priority. The exercise of any or all of Lender’s
rights and remedies under this Agreement or under any of the other Loan
Documents shall not in any way prejudice or affect Lender’s right to initiate
and complete a foreclosure under the Mortgages.
(g)    The Reserve Funds shall not constitute escrow or trust funds and may be
commingled in one or more Eligible Accounts with other funds controlled by
Lender or its loan servicer, including, without limitation, funds pledged in
favor of Lender by other borrowers, whether for the same purposes as the Reserve
Accounts or otherwise. Without limiting any other provisions of this Agreement
or any other Loan Document, the Reserve Accounts may be established and held in
such name or names as Lender or its loan servicer, as agent for Lender, shall
deem appropriate, including, without limitation, in the name of Lender or such
loan servicer as agent for Lender. In the case of any Reserve Account which is
held in a commingled account, Lender or its loan servicer, as applicable, shall
maintain records sufficient to enable it to determine at all times which portion
of such account is related to the Loan. The Reserve Accounts are solely for the
protection of Lender. With respect to the Reserve Accounts, Lender shall have no
responsibility beyond the allowance of due credit for the sums actually received
by Lender or beyond the reimbursement or payment of the costs and expenses for
which such accounts were established in accordance with their terms. Upon
assignment of the Loan by Lender, any Reserve Funds shall be turned over to the
assignee and any responsibility of Lender as assignor shall terminate. The
requirements of this Agreement concerning the Reserve Accounts in no way
supersede, limit or waive any other rights or obligations of the parties under
any of the Loan Documents or under applicable Legal Requirements.
(h)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Reserve
Accounts or the Reserve Funds deposited therein or permit any Lien to attach
thereto, except for the security interest granted in this Section 9.13, or any
levy to be made thereon, or any UCC Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.



20595751.13.BUSINESS
 
 

    148

--------------------------------------------------------------------------------






(i)    Borrower will maintain the security interest created by this Section 9.8
as a first priority perfected security interest and will defend the right, title
and interest of Lender in and to the Reserve Accounts and the Reserve Funds
against the claims and demands of all Persons whomsoever. At any time and from
time to time, upon the written request of Lender, and at the sole expense of
Borrower, Borrower will promptly and duly execute and deliver such further
instruments and documents and will take such further actions as Lender
reasonably may request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.
(j)    Lender shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, bond or other paper, document or
signature believed by Lender to be genuine, and it may be assumed conclusively
that any Person purporting to give any of the foregoing in connection with the
Reserve Account’s has been duly authorized to do so. Lender may consult with
counsel, and the opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by them
hereunder and in good faith in accordance therewith. Lender shall not be liable
to Borrower for any act or omission done or omitted to be done by Lender in
reliance upon any instruction, direction or certification received by Lender and
without gross negligence or willful misconduct.
(k)    Beyond the exercise of reasonable care in the custody thereof, Lender
shall not have any duty as to any Reserve Funds in its possession or control as
agent therefor or bailee thereof or any income thereon or the preservation of
rights against any person or otherwise with respect thereto. In no event shall
Lender or its Affiliates, agents, employees or bailees, be liable or responsible
for any loss or damage to any of the Reserve Funds, or for any diminution in
value thereof, by reason of the act or omission of Lender, except to the extent
that such loss or damage results from Lender’s gross negligence or willful
misconduct or intentional nonperformance by Lender of its obligations under this
Agreement.
ARTICLE 10    
CASH MANAGEMENT
Section 10.1.    Deposit Account; Cash Management Account
(y)    Borrower acknowledges and confirms that Borrower has established, and
Borrower covenants that it shall maintain, pursuant to the Deposit Account
Agreement, an Eligible Account with Deposit Bank into which Borrower shall, and
shall cause Operating Lessee and Manager to, deposit or cause to be deposited
promptly on the date that Borrower or Operating Lessee is entitled to such
amounts under the applicable Management Agreement (but in no event more than two
(2) Business Days from such date), all Rents and other revenue from the
Properties which Borrower or Operating Lessee is entitled to (or permitted to)
receive pursuant to the Management Agreements (after payment of all actual
operating expenses, management fees, working capital and other amounts required
pursuant to and in accordance with the applicable Management Agreement) (such
account, all funds at any time on deposit therein and any proceeds, replacements
or



20595751.13.BUSINESS
 
 

    149

--------------------------------------------------------------------------------






substitutions of such account or funds therein, are collectively referred to
herein as the “Deposit Account”). To the extent Borrower actually receives any
such amounts (other than Excess Cash and/or other amounts distributed to
Borrower from the Cash Management Account), Borrower shall hold such amounts in
trust for Lender and deposit such amounts in the Deposit Account within one (1)
Business Day of receipt therefor. In the event Deposit Bank ceases to qualify as
an Eligible Institution, resigns as Deposit Bank, or defaults under or
terminates the Deposit Account Agreement, Borrower shall cooperate with Lender
in designating a successor Eligible Institution and transferring the Deposit
Account to such Eligible Institution, each within thirty (30) days after request
by Lender. In the event Borrower fails to do so, Lender shall have the right,
and Borrower hereby grants to Lender a power of attorney (which power of
attorney shall be coupled with an interest and irrevocable so long as any
portion of the Debt remains outstanding), to designate a successor Eligible
Institution to serve as Deposit Bank.
(z)    Borrower acknowledges and confirms that, pursuant to the Cash Management
Agreement, an Eligible Account with Cash Management Bank into which funds in the
Deposit Account shall be transferred on each Business Day pursuant to this
Agreement and the Cash Management Agreement (such account, the sub‑accounts
thereof, all funds at any time on deposit therein and any proceeds, replacements
or substitutions of such account or funds therein, are collectively referred to
herein as the “Cash Management Account”) has been established and Borrower
covenants that it shall maintain such Cash Management Account pursuant to this
Agreement and the Cash Management Agreement.
(aa)    The Deposit Account and Cash Management Account shall each be in the
name of Borrower for the benefit of Lender, provided that Borrower shall be the
owner of all funds on deposit in such accounts for federal and applicable state
and local tax purposes.
(bb)    The Deposit Account and Cash Management Account shall be subject to the
exclusive dominion and control of Lender and, except as otherwise expressly
provided herein, neither Borrower, Operating Lessee, Manager nor any other party
claiming on behalf of, or through, Borrower, Operating Lessee or Manager, shall
have any right of withdrawal therefrom or any other right or power with respect
thereto.
Section 10.2.    Deposits and Withdrawals
(c)    Notwithstanding anything to the contrary herein, Borrower acknowledges
that Borrower is responsible for monitoring the sufficiency of funds deposited
in the Cash Management Account and that Borrower is liable for any deficiency in
available funds which may be necessary to pay all amounts due from time to time
under the Loan Documents, irrespective of whether Borrower has received any
account statement, notice or demand from Cash Management Bank.
(d)    If an Event of Default shall have occurred and be continuing, Borrower
hereby irrevocably authorizes Lender to make any and all withdrawals from the
Cash Management



20595751.13.BUSINESS
 
 

    150

--------------------------------------------------------------------------------






Account and transfers between any of the Reserve Accounts as Lender shall
determine in Lender’s sole and absolute discretion and Lender may use all funds
contained in any such accounts for any purpose, including but not limited to
repayment of the Debt in such order, proportion and priority as Lender may
determine in its sole and absolute discretion. Lender’s right to withdraw and
apply funds as stated herein shall be in addition to all other rights and
remedies provided to Lender under this Agreement, the Note, the Mortgages and
the other Loan Documents.
Section 10.3.    Security Interest
(h)    To secure the full and punctual payment of the Debt and performance of
all obligations of Borrower now or hereafter existing under this Agreement and
the other Loan Documents, Borrower hereby grants to Lender a first priority
perfected security interest in the Deposit Account and the Cash Management
Account, all interest, cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held therein, any and all amounts invested
in Permitted Investments, and all “proceeds” (as defined in the UCC as in effect
in the state in which each of the Deposit Account and the Cash Management
Account is located or maintained) of any or all of the foregoing. Furthermore,
Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any of the foregoing or
permit any Lien to attach thereto or any levy to be made thereon or any UCC
Financing Statements to be filed with respect thereto. Borrower will maintain
the security interest created by this Section 10.3(a) as a first priority
perfected security interest and will defend the right, title and interest of
Lender in and to the Deposit Account and the Cash Management Account against the
claims and demands of all Persons whomsoever. The security interest created
hereby shall remain in full force and effect until payment in full of the Debt.
Upon payment in full of the Debt, this security interest shall terminate without
further notice from any party and Lender shall execute such instruments and
documents as may be reasonably requested by Borrower to evidence such
termination.
(i)    Borrower authorizes Lender to file any financing statement or statements
required by Lender to establish or maintain the validity, perfection and
priority of the security interest granted herein in connection with the Deposit
Account and the Cash Management Account. Such financing statements may describe
as the collateral covered thereby “all assets of the debtor, whether now owned
or hereafter acquired” or words to that effect. Borrower agrees that at any time
and from time to time, at the expense of Borrower, Borrower will promptly and
duly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that Lender may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby (including, without limitation, any
security interest in and to any Permitted Investments) or to enable Lender to
exercise and enforce its rights and remedies hereunder.
(j)    During the continuance of an Event of Default, Lender may exercise any or
all of its rights and remedies as a secured party, pledgee and lienholder with
respect to the Deposit Account and the Cash Management Account. Without
limitation of the foregoing, upon and during the continuance of any Event of
Default, Lender may use the Deposit Account and/or the Cash Management Account
for any of the following purposes: (A) repayment of the Debt, including, but



20595751.13.BUSINESS
 
 

    151

--------------------------------------------------------------------------------






not limited to, principal prepayments and the prepayment premium applicable to
such full or partial prepayment (as applicable); (B) reimbursement of Lender for
all Losses suffered or incurred by Lender as a result of such Event of Default;
(C) payment of any amount expended in exercising any or all rights and remedies
available to Lender at law or in equity or under this Agreement or under any of
the other Loan Documents; (D) payment of any item as required or permitted under
this Agreement; or (E) any other purpose permitted by Legal Requirements;
provided, however, that any such application of funds shall not cure or be
deemed to cure any Event of Default. Without limiting any other provisions
hereof, each of the remedial actions described in the immediately preceding
sentence shall be deemed to be a commercially reasonable exercise of Lender’s
rights and remedies as a secured party with respect to the Deposit Account
and/or the Cash Management Account and shall not in any event be deemed to
constitute a set-off or a foreclosure of a statutory banker’s lien. Nothing in
this Agreement shall obligate Lender to apply all or any portion of the Deposit
Account or the Cash Management Account to effect a cure of any Event of Default,
or to pay the Debt, or in any specific order of priority. The exercise of any or
all of Lender’s rights and remedies under this Agreement or under any of the
other Loan Documents shall not in any way prejudice or affect Lender’s right to
initiate and complete a foreclosure under the Mortgages.
(k)    Notwithstanding anything to the contrary contained herein, for purposes
of this Article 10, (i) “Business Day” shall mean a day on which Lender, Cash
Management Bank and Deposit Bank are both open for the conduct of substantially
all of their respective banking business at the office in the city in which the
Note is payable, with respect to Lender, and at the office in the city where the
Deposit Account and the Cash Management Account is maintained, with respect to
Deposit Bank and the Cash Management Bank, respectively (in both instances,
excluding Saturdays and Sundays), and (ii) with regard to issues of perfection
and priority of security interests granted hereunder, for purposes of the UCC,
the State of New York shall be deemed to be the Deposit Bank’s or the Cash
Management Bank’s, as applicable, jurisdiction (within the meaning of Sections
§9-304(b) and §8-110(a) of the UCC).
ARTICLE 11    
EVENTS OF DEFAULT; REMEDIES
Section 11.1.    Event of Default
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
(e)    if any portion of the Debt is not paid on or prior to the date the same
is due or if the entire Debt is not paid on or before the Maturity Date;
provided, however, no Event of Default shall be deemed to have occurred
hereunder by reason of the failure to pay the Monthly Payment Amount where sums
sufficient to timely pay such amount are then available from funds held by
Lender in the Debt Service Subaccount (as defined in the Cash Management
Agreement) established under the Cash Management Agreement and Lender is then
entitled to fund such amount from such subaccount and Lender fails to pay the
same;



20595751.13.BUSINESS
 
 

    152

--------------------------------------------------------------------------------






(f)    except as otherwise expressly provided in the Loan Documents, if any of
the Property Taxes or Other Charges are not paid when the same are due and
payable, unless there is sufficient money in the Tax and Insurance Reserve
Account for payment of amounts then due and payable and Lender’s access to such
money has not been constrained or restricted in any manner;
(g)    if (i) the Policies are not kept in full force and effect, (ii) the Acord
28 (or similar) certificate is not delivered to Lender in accordance with
Section 8.1 within five (5) Business Days of written request therefor or (iii)
certified copies of the Policies are not delivered to Lender upon request,
provided such copies are available;
(h)    if (i) Borrower breaches in any material respect any covenant with
respect to itself or any SPE Component Entity) contained in Article 6, (ii) if
Operating Lessee breaches in any material respect any covenant with respect to
itself contained in Paragraph 16 of the Operating Lease Subordination Agreement,
(iii) if HHSD breaches in any material respect any covenant with respect to
itself contained in Section 4 of the Operating Lease Pledge Agreement or (iii) a
Prohibited Transfer occurs;
(i)    if any representation or warranty of, or with respect to, Borrower,
Guarantor, any SPE Component Entity, Operating Lessee, HHSD or any member,
general partner, principal or beneficial owner of any of the foregoing, made
herein, in any other Loan Document, or in any certificate, report, financial
statement or other instrument or document furnished to Lender at the time of the
closing of the Loan or during the term of the Loan shall have been false or
misleading in any material respect when made; provided, however, (i) if
Borrower, Guarantor, any SPE Component Entity, Operating Lessee, HHSD or any
member, general partner, principal or beneficial owner of any of the foregoing
did not know any such representation or warranty was false and misleading in any
material respect when it made it, (ii) if the condition causing the
representation or warranty to be false or misleading is susceptible of being
cured, and (iii) if the condition once cured would not cause a Material Adverse
Effect, then such false or misleading representation or warranty shall be an
Event of Default hereunder only if such condition is not cured within ten (10)
days after written notice to Borrower from Lender; provided, however, that if
such Default is susceptible of cure but cannot reasonably be cured within such
ten (10) day period and Borrower shall have commenced such cure within such ten
(10) day period and thereafter diligently and expeditiously proceeds to cure the
same, such ten (10) day period shall be extended for a period reasonably
required to effect such cure, but in no event in excess of ninety (90) days from
Borrower’s receipt of Lender’s original notice;
(j)    if any of the assumptions contained in the Non-Consolidation Opinion or
in any New Non-Consolidation Opinion, is or shall become untrue in any material
respect;
(k)    if (i) Borrower, Operating Lessee, HHSD, Guarantor or any managing member
or general partner of Borrower, Operating Lessee, HHSD, Guarantor, or any SPE
Component Entity shall commence any case, proceeding or other action (A) under
any Creditors Rights Laws, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate



20595751.13.BUSINESS
 
 

    153

--------------------------------------------------------------------------------






it a bankrupt or insolvent, or seeking reorganization, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or Borrower,
Operating Lessee, HHSD, Guarantor, any SPE Component Entity or any managing
member or general partner of Borrower, Guarantor, Operating Lessee, HHSD, or any
SPE Component Entity shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against Borrower, Operating Lessee,
HHSD, SPE Component Entity, Guarantor, any managing member or general partner of
Borrower, Operating Lessee, HHSD, Guarantor, or any SPE Component Entity any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of sixty (60) days; or (iii) there shall be commenced against Borrower,
Operating Lessee, HHSD, SPE Component Entity, Guarantor, any managing member or
general partner of Borrower, Operating Lessee, HHSD, Guarantor, or any SPE
Component Entity any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of any order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv)
Borrower, Operating Lessee, HHSD, SPE Component Entity, Guarantor, any managing
member or general partner of Borrower, Operating Lessee, HHSD, Guarantor, or any
SPE Component Entity shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (i), (ii), or (iii) above; or (v) Borrower, Operating Lessee, HHSD,
Guarantor, SPE Component Entity, any managing member or general partner of
Borrower, Operating Lessee, HHSD, Guarantor, or any SPE Component Entity shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due;
(l)    if Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of any Individual Property, whether it be
superior or junior in lien to any Mortgage;
(m)    unless the same is being contested in accordance with the terms hereof,
if any Individual Property becomes subject to any mechanic’s, materialman’s or
other Lien other than a Lien for any Property Taxes or Other Charges not then
due and payable and the Lien shall remain undischarged of record (by payment,
bonding or otherwise) for a period of thirty (30) days;
(n)    unless the same is being contested in accordance with the terms hereof,
if any federal tax lien is filed against Borrower, Operating Lessee, HHSD, SPE
Component Entity, Guarantor or any member or general partner of Borrower,
Guarantor, Operating Lessee, HHSD or any SPE Component Entity or any Individual
Property and same is not discharged of record (by payment, bonding or otherwise)
within thirty (30) days after same is filed;
(o)    unless Lender reasonably determines that the same is adequately covered
by insurance, if a final non-appealable judgment is filed against Borrower,
HHSD, SPE Component Entity or Operating Lessee in excess of $100,000 which is
not vacated, dismissed, discharged or bonded over within thirty (30) days;



20595751.13.BUSINESS
 
 

    154

--------------------------------------------------------------------------------






(p)    if any default occurs under any guaranty or indemnity executed in
connection herewith and such default continues after the expiration of
applicable grace periods, if any;
(q)    reserved;
(r)    if Borrower breaches the provisions of Section 5.14, Section 5.22(d) or
Section 5.25 hereof;
(s)    if Borrower shall fail to pay any rent or any additional rent or other
charge mentioned in or made payable by the Ground Lease when said rent or other
charge is due and payable; provided, however, no Event of Default shall be
deemed to have occurred hereunder by reason of the failure to pay the rent or
other sums pursuant to the Ground Lease where sums sufficient to timely pay such
amount are then available from funds held by Lender in the Ground Lease Reserve
Account established hereunder and Lender is then entitled to fund such amount
from such subaccount and Lender fails to pay the same;
(t)    if there shall occur any default by Borrower or Operating Lessee, as
tenant under the Ground Lease, in the observance or performance of any term,
covenant or condition of the Ground Lease on the part of Borrower or Operating
Lessee to be observed or performed and said default is not cured following the
expiration of any applicable grace and notice periods therein provided, or if
the leasehold estate created by the Ground Lease shall be surrendered or if the
Ground Lease shall cease to be in full force and effect or such Ground Lease
shall be terminated or canceled for any reason (whether by act or omission of
Borrower or Operating Lessee or otherwise) or under any circumstances
whatsoever, or if any of the terms, covenants or conditions of such Ground Lease
shall in any manner be modified, changed, supplemented, altered, or amended
without the consent of Lender;
(u)    if there shall occur any default by Operating Lessee, as tenant, or
Borrower, as landlord, under the Operating Lease, in the observance or
performance of any term, covenant or condition of the Operating Lease on the
part of Operating Lessee or Borrower, as applicable, to be observed or performed
and said default is not cured following the expiration of any applicable grace,
notice and cure periods therein provided, or if the leasehold estate created by
the Operating Lease shall be surrendered or if the Operating Lease shall cease
to be in full force and effect or the Operating Lease shall be terminated or
canceled for any reason (including, without limitation, by its terms), or if any
of the terms, covenants or conditions of the Operating Lease shall in any
material manner be modified, changed, supplemented, altered, or amended in
violation of the terms of this Agreement;
(v)    intentionally omitted;
(w)    intentionally omitted;
(x)    if Borrower breaches the provisions of Section 5.24 hereof;



20595751.13.BUSINESS
 
 

    155

--------------------------------------------------------------------------------






(y)    if Borrower shall be in default beyond applicable notice and grace
periods under the Condominium Documents for more than ten (10) Business Days in
the case of any default which can be cured by the payment of a sum of money or
for thirty (30) Business Days in the case of any other default, provided that if
such default (other than any default which can be cured by the payment of a sum
of money) cannot reasonably be cured within such thirty (30) Business Day period
and Borrower shall have commenced to cure such default within such thirty (30)
Business Day period and thereafter diligently and expeditiously proceeds to cure
the same, such thirty (30) Business Day period shall be extended for so long as
it shall require Borrower in the exercise of due diligence to cure such default,
it being agreed that no such extension shall be for a period in excess of sixty
(60) Business Days;
(z)    if any voluntary prepayment of any Mezzanine Loan is made at any time,
unless such prepayment of such Mezzanine Loan is on a pro rata basis with the
Loan and each other Mezzanine Loan; or
(aa)    if Borrower shall continue to be in default under any other term,
covenant or condition of this Agreement or any of the Loan Documents not covered
in the foregoing clauses of this Section 11.1, for more than ten (10) days after
notice from Lender in the case of any default which can be cured by the payment
of a sum of money or for thirty (30) days after notice from Lender in the case
of any other default, provided that if such default (other than any default
which can be cured by the payment of a sum of money) cannot reasonably be cured
within such thirty (30) day period and Borrower shall have commenced to cure
such default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for so long as it shall require Borrower in the exercise of due
diligence to cure such default, it being agreed that no such extension shall be
for a period in excess of sixty (60) days.
Section 11.2.    Remedies
(l)    Upon the occurrence and during the continuance of an Event of Default
(other than an Event of Default described in Section 11.1(g) above with respect
to Borrower and SPE Component Entity only) and at any time thereafter Lender
may, in addition to any other rights or remedies available to it pursuant to
this Agreement and the other Loan Documents or at law or in equity, take such
action, without notice or demand, that Lender deems advisable to protect and
enforce its rights against Borrower and in the Properties, including, without
limitation, declaring the Debt to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Properties, including, without limitation,
all rights or remedies available at law or in equity. Upon any Event of Default
described in Section 11.1(g) above (with respect to Borrower and SPE Component
Entity only), the Debt and all other obligations of Borrower hereunder and under
the other Loan Documents shall immediately and automatically become due and
payable, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding. For the purpose of carrying out the provisions and



20595751.13.BUSINESS
 
 

    156

--------------------------------------------------------------------------------






exercising the rights, powers and privileges granted in this Section 11.2,
Borrower hereby irrevocably appoints Lender as its true and lawful
attorney-in-fact to execute, acknowledge and deliver any instruments and do and
perform any acts such as are referred to in this Section in the name and on
behalf of Borrower. This power of attorney is a power coupled with an interest
and cannot be revoked.
(m)    Upon the occurrence and during the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to the Properties. Any such actions taken by Lender shall
be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
has determined in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents.
(n)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its respective true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.
(o)    As used in this Section 11.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.
ARTICLE 12    
INTENTIONALLY OMITTED



20595751.13.BUSINESS
 
 

    157

--------------------------------------------------------------------------------






ARTICLE 13    
SECONDARY MARKET
Section 13.1.    Transfer of Loan
(a)    Lender may, at any time, sell, transfer or assign the Loan or any portion
thereof or interest therein, or grant participations therein (“Participations”)
or issue mortgage pass-through certificates or other securities (“Securities”)
evidencing a beneficial interest in a rated or unrated public offering or
private placement (each of the foregoing, a “Securitization”). Borrower agrees
that each participant hereunder shall be entitled to the benefits of Section
2.5(g) and Section 2.7 (subject to the requirements and limitations therein,
including the requirements under Section 2.7(e) (it being understood that the
documentation required under Section 2.7(e) shall be delivered to the
participating Lender)) to the same extent as if it were Lender and had acquired
its interest by assignment; provided that such participant shall not be entitled
to receive any greater payment under Section 2.5(g) or Section 2.7, with respect
to any Participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in any requirement of law that occurs after the
participant acquired the applicable Participation.
(b)    Column Financial, Inc. (or a person delegated by Column Financial, Inc.),
acting solely for this purpose as an agent of Borrower, shall maintain a
register for the recordation of the names and addresses of the Lenders, and the
principal amounts (and stated interest) of the Loan owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower and Lender
shall treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. Failure
to make any such recordation or any error in such recordation, however, shall
not affect Borrower’s obligations in respect of the Loan. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
Section 13.2.    Delegation of Servicing
At the option of Lender, the Loan may be serviced by one or more servicers (each
a, “Servicer”) selected by Lender and Lender may delegate all or any portion of
its responsibilities under this Agreement and the other Loan Documents to such
servicer or servicers pursuant to a servicing agreement between Lender and such
servicer (a “Servicing Agreement”). Borrower shall be responsible for any
reasonable set-up fees or any other initial costs relating to or arising under
the Servicing Agreement and neither Borrower nor any other Loan Party shall be
responsible for payment of the regular monthly master servicing fee or trustee
fee due to Servicer or the trustee under the Servicing Agreement or any fees or
expenses required to be borne by Servicer.
Section 13.3.    Dissemination of Information



20595751.13.BUSINESS
 
 

    158

--------------------------------------------------------------------------------






Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any interest therein, or any
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency evaluating the Loan (and any other credit rating agency
that has elected to be treated as a nationally recognized statistical rating
organization for purposes of Section 15E of the Exchange Act without regard to
whether or not such credit rating agency has been engaged by Lender or other
Person in anticipation of a Securitization) or any Securities, each prospective
Investor, and any organization maintaining databases on the underwriting and
performance of commercial mortgage loans, all documents and information which
Lender now has or may hereafter acquire relating to the Debt and to Borrower,
any managing member or general partner thereof, Guarantor, Ashford, Operating
Lessee, HHSD, any SPE Component Entity and the Properties, including financial
statements, whether furnished by Borrower or otherwise, as Lender determines
necessary or desirable. Borrower irrevocably waives any and all rights it may
have under applicable Legal Requirements to prohibit such disclosure, including
but not limited to any right of privacy.
Section 13.4.    Cooperation
Subject to the terms of Section 13.8 hereof, at the request of the holder of the
Note and, to the extent not already required to be provided by Borrower under
this Agreement, Borrower shall use reasonable efforts to provide information not
in the possession of the holder of the Note in order to satisfy the market
standards to which the holder of the Note customarily adheres or which may be
reasonably required in the marketplace or by the Rating Agencies in connection
with any Securitization, including, without limitation, to:
(g)    provide updated financial, budget and other information with respect to
the Properties, Borrower, Operating Lessee, HHSD, SPE Component Entity and
Guarantor and provide modifications and/or updates to the appraisals, market
studies, environmental reviews and reports (Phase I reports and, if appropriate,
Phase II reports) and engineering reports of the Properties obtained in
connection with the making of the Loan (all of the foregoing being referred to
as the “Provided Information”), together, if customary, with appropriate
verification and/or consents of the Provided Information through letters of
auditors or opinions of counsel of independent attorneys acceptable to Lender
and the Rating Agencies;
(h)    make changes to the special purpose entity provisions of the
organizational documents of Borrower, Operating Lessee, HHSD, any SPE Component
Entity and their respective principals;
(i)    cause counsel to render or update existing opinion letters as to
enforceability and non-consolidation, which may be relied upon by the holder of
the Note, the Rating Agencies and their respective counsel, which shall be dated
as of the closing date of the Securitization;



20595751.13.BUSINESS
 
 

    159

--------------------------------------------------------------------------------






(j)    permit site inspections, appraisals, market studies and other due
diligence investigations of the Properties, as may be reasonably requested by
the holder of the Note or the Rating Agencies or as may be necessary or
appropriate in connection with the Securitization;
(k)    make the representations and warranties with respect to the Properties,
Borrower, Guarantor, Operating Lessee, HHSD and the Loan Documents as are made
in the Loan Documents and such other representations and warranties as may be
reasonably requested by the holder of the Note or the Rating Agencies;
(l)    execute (and cause Operating Lessee, HHSD and Guarantor, as applicable,
to execute) such amendments to the Loan Documents as may be requested by the
holder of the Note or the Rating Agencies or otherwise to effect the
Securitization including, without limitation, bifurcation of the Loan into two
or more components and/or separate notes and/or creating a pari passu or
senior/subordinate note structure or reallocate the principal balances and
interest rates of the Components amongst each other or reallocate the principal
balances and interest rates of the Loan and the Mezzanine Loans amongst each
other (a “Loan Bifurcation”); provided, however, that Borrower shall not be
required to modify or amend any Loan Document if such modification or amendment
would (i) change the interest rate, the stated maturity, the aggregate principal
balance of the Loan or the amortization of principal as set forth herein or in
the Note, except in connection with a Loan Bifurcation which may result in
varying fixed interest rates, principal balances and amortization schedules on
the components/notes, but which components shall have the same weighted average
interest rate as the original Note prior to the Loan Bifurcation as well as the
same aggregate principal balance and weighted amortization schedule except
following an Event of Default or following any prepayment (whether resulting
from the application of Net Proceeds after a Casualty or Condemnation or
otherwise) of the Loan which is not made on a pro rata basis with each Mezzanine
Loan (including the New Mezzanine Loan) in accordance with this Agreement and
the Mezzanine Loan Agreements, (ii) modify or amend any other economic term of
the Loan, or (iii) otherwise increase the obligations or decrease the rights of
Borrower under the Loan Documents;
(m)    deliver to Lender and/or any Rating Agency, (i) one or more certificates
executed by an officer of Borrower, Operating Lessee, HHSD or Guarantor, as
applicable, certifying as to the accuracy, as of the closing date of the
Securitization, of all representations made by Borrower, Operating Lessee, HHSD
or Guarantor, as applicable, in the Loan Documents to which it is a party as of
the Closing Date in all relevant jurisdictions or, if such representations are
no longer accurate, certifying as to what modifications to the representations
would be required to make such representations accurate as of the closing date
of the Securitization, and (ii) certificates of the relevant Governmental
Authorities in all relevant jurisdictions indicating the good standing and
qualification of Borrower, Operating Lessee, HHSD and Guarantor as of the date
of the closing date of the Securitization;
(n)    have reasonably appropriate personnel (including senior management of
Borrower) participate in a bank meeting and/or presentation for the Rating
Agencies or Investors;



20595751.13.BUSINESS
 
 

    160

--------------------------------------------------------------------------------






(o)    cooperate with and assist Lender in obtaining ratings of the Securities
from two (2) or more of the Rating Agencies;
(p)    supply to Lender such documentation, financial statements and reports in
form and substance required for Lender to comply with Regulations S-X and AB of
the federal securities laws, if applicable; and
(q)    Upon Lender’s modification of the Selected Day or Payment Date pursuant
to the terms of Section 2.4(e) above, Borrower shall promptly deliver to Lender
such modifications to the Interest Rate Cap Agreement and the Collateral
Assignment of Interest Rate Cap reasonably required by Lender as result of such
designation.
Other than cost and expenses of attorneys engaged by Borrower or its Affiliates,
Borrower shall not be obligated to incur any material cost or expense in
connection with complying with requests made under this Section 13.4.
Section 13.5.    Securitization
(k)    Borrower understands that certain of the Provided Information may be
included in disclosure documents in connection with the Securitization,
including, without limitation, a prospectus, prospectus supplement, offering
memorandum or private placement memorandum (each, a “Disclosure Document”) and
may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act or the Exchange Act, or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects.
(l)    Borrower agrees to provide, and to cause Guarantor, HHSD and Operating
Lessee to provide, in connection with each of (i) a preliminary and a final
offering memorandum or private placement memorandum or similar document
(including any Investor or Rating Agency “term sheets” or presentations relating
to the Properties) or (ii) a preliminary and final prospectus or prospectus
supplement, as applicable, an indemnification certificate (A) certifying that
Borrower, Operating Lessee, HHSD and Guarantor have examined the following
portions (it being acknowledged and agreed that Lender shall highlight such
portions of any document referenced in clauses (i) and (ii) above or any other
document that Borrower, Operating Lessee, HHSD and Guarantor will be reviewing
and covering in its indemnification certificate pursuant to this Section) of
such memorandum or prospectus or other document (including any Investor or
Rating Agency “term sheets” or presentations relating to the Properties), as
applicable, including without limitation, the sections entitled “Description of
the Properties,” or similar sections (including any schedules, exhibits or
annexes but excluding any financial projections of Lender or any other Person
(other than Borrower, Guarantor or their respective Affiliates) and any
financial summaries from any third



20595751.13.BUSINESS
 
 

    161

--------------------------------------------------------------------------------






party sources), and all sections relating to Borrower, Mezzanine Borrowers,
Additional Pledgor (as defined in each Mezzanine Loan Agreement), Operating
Lessee, HHSD, Guarantor, Franchisor, Manager, Affiliates of the foregoing,
comfort letters, Management Agreements, Franchise Agreements, the Properties,
the Operating Lease, the Ground Leases and the Condominium Documents and any
risks or special considerations relating thereto, and that, to the best of
Borrower’s knowledge, such sections (and any other sections reasonably
requested) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, (B)
indemnifying Lender (and for purposes of this Section 13.5, Lender hereunder
shall include its officers and directors), Credit Suisse Securities (USA) LLC
and its successors in interest (“Credit Suisse”), and the Affiliate of Lender or
Credit Suisse that (i) has filed the registration statement, if any, relating to
the Securitization and/or (ii) which is acting as issuer, depositor, sponsor
and/or a similar capacity with respect to the Securitization (any Person
described in (i) or (ii), an “Issuer Person”), and each director and officer of
any Issuer Person, and each Person or entity who controls any Issuer Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Issuer Group”), and each Person which is acting
as an underwriter, manager, placement agent, initial purchaser or similar
capacity with respect to the Securitization, each of its directors and officers
and each Person who controls any such Person within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any Losses to which Lender, the Issuer Group or the
Underwriter Group may become subject insofar as the Losses arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in such sections (including any Investor or Rating Agency “term
sheets” or presentations relating to the Properties) or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated in such sections (including any Investor or Rating Agency
“term sheets” or presentations relating to the Properties) or necessary in order
to make the statements in such sections (including any Investor or Rating Agency
“term sheets” or presentations relating to the Properties) or in light of the
circumstances under which they were made, not misleading (collectively the
“Securities Liabilities”) and (C) agreeing to reimburse Lender, the Issuer Group
and the Underwriter Group for any legal or other expenses reasonably incurred by
Lender and Issuer Group in connection with investigating or defending the
Securities Liabilities; provided, however, that Borrower will be liable in any
such case under clauses (B) or (C) above only to the extent that any such
Securities Liabilities arise out of or is based upon any such untrue statement
or omission made therein in reliance upon and in conformity (only to the extent
that Borrower was provided an opportunity to review and notified Lender that
such statement or omission was not in conformity with information furnished to
Lender) with information furnished to Lender or any member of the Issuer Group
or Underwriter Group by or on behalf of Borrower, Guarantor or any other Loan
Party in connection with the preparation of the memorandum or prospectus or
other document (including any Investor or Rating Agency “term sheets” or
presentations relating to the Properties) or in connection with the underwriting
of the Loan, including, without limitation, financial statements of Borrower,
Guarantor or any other Loan Party, operating statements, rent rolls,
environmental site assessment reports and property condition reports with
respect to the Properties. This indemnity agreement will be in



20595751.13.BUSINESS
 
 

    162

--------------------------------------------------------------------------------






addition to any liability which Borrower, Guarantor and any other Loan Party may
otherwise have. Moreover, the indemnification provided for in clauses (B) and
(C) above shall be effective whether or not an indemnification certificate
described in (A) above is provided and shall be applicable based on information
previously provided by Borrower and Guarantor or their Affiliates if Borrower or
Guarantor do not provide the indemnification certificate.
(m)    In connection with filings under the Exchange Act or any information
provided to holders of Securities on an ongoing basis, Borrower agrees to
indemnify (i) Lender, the Issuer Group and the Underwriter Group for Losses to
which Lender, the Issuer Group or the Underwriter Group may become subject
insofar as the Securities Liabilities arise out of or are based upon an untrue
statement in the Provided Information or the omission or alleged omission to
state in the Provided Information a material fact required to be stated in the
Provided Information in order to make the statements in the Provided
Information, in light of the circumstances under which they were made not
misleading and (ii) reimburse Lender, the Issuer Group or the Underwriter Group
for any legal or other expenses reasonably incurred by Lender, the Issuer Group
or the Underwriter Group in connection with defending or investigating the
Securities Liabilities.
(n)    Promptly after receipt by an indemnified party under this Section 13.5 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 13.5, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Section 13.5 the indemnifying party shall be responsible for
any reasonable legal or other expenses subsequently incurred by such indemnified
party in connection with the defense thereof other than reasonable costs of
investigation; provided, however, if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there are any legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties. The indemnifying party shall not be liable for the
expenses of more than one such separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to another indemnified
party.



20595751.13.BUSINESS
 
 

    163

--------------------------------------------------------------------------------






(o)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreements provided for in Section 13.5(c) or Section
13.5(d) is or are for any reason held to be unenforceable by an indemnified
party in respect of any losses, claims, damages or liabilities (or action in
respect thereof) referred to therein which would otherwise be indemnifiable
under Section 13.5(c) or Section 13.5(d), the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such losses, claims, damages or liabilities (or action in respect thereof);
provided, however, that no Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered: (i)
the indemnified party’s, Borrower’s and Guarantor’s relative knowledge and
access to information concerning the matter with respect to which claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
and (iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.
(p)    Borrower shall, and shall cause Guarantor to, indemnify Lender and its
officers, directors, partners, employees, representatives, agents and Affiliates
against any Losses to which Lender and each of its officers, directors,
partners, employees, representatives, agents and Affiliates, may become subject
in connection with any indemnification to the Rating Agencies in connection with
issuing, monitoring or maintaining the Securities insofar as the Losses arise
out of or are based upon any untrue statement of any material fact in any
information provided by or on behalf of Borrower to the Rating Agencies (the
“Covered Rating Agency Information”) or arise out of or are based upon the
omission to state a material fact in the Covered Rating Agency Information
required to be stated therein or necessary in order to make the statements in
the Covered Rating Agency Information, in light of the circumstances under which
they were made, not misleading.
(q)    All reasonable costs and expenses incurred by Borrower (other than all
attorneys’ fees and costs incurred by Borrower or its Affiliates) or Lender in
connection with this Section 13.5 shall be paid by Lender.
(r)    The liabilities and obligations of Borrower and Lender under this Section
13.5 shall survive the satisfaction of this Agreement and the satisfaction and
discharge of the Debt.
Section 13.6.    Regulation AB Obligor Information
(i)    If, at the time one or more Disclosure Documents are being prepared for a
securitization, Lender expects that Borrower alone or Borrower and one or more
affiliates of Borrower collectively, or the Properties alone or the Properties
and any other parcel(s) of real property, together with improvements thereon and
personal property related thereto, that is “related”, within the meaning of the
definition of Significant Obligor (as defined in Item 1101(k) of Regulation AB),
to the Properties (a “Related Property”) collectively, will be a Significant
Obligor, Borrower



20595751.13.BUSINESS
 
 

    164

--------------------------------------------------------------------------------






shall furnish to Lender upon request (i) the selected financial data or, if
applicable, net operating income, required under Item 1112(b)(1) of Regulation
AB and meeting the requirements thereof, if Lender expects that the principal
amount of the Loan, together with any loans made to an affiliate of Borrower or
secured by a Related Property that is included in a securitization with the Loan
(a “Related Loan”), as of the cut-off date for such securitization may, or if
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such securitization and at any time during which the Loan and
any Related Loans are included in a securitization does, equal or exceed ten
percent (10%) (but less than twenty percent (20%)) of the aggregate principal
amount of all mortgage loans included or expected to be included, as applicable,
in the securitization or (ii) the financial statements required under Item
1112(b)(2) of Regulation AB and meeting the requirements thereof, if Lender
expects that the principal amount of the Loan together with any Related Loans as
of the cut-off date for such securitization may, or if the principal amount of
the Loan together with any Related Loans as of the cut-off date for such
securitization and at any time during which the Loan and any Related Loans are
included in a securitization does, equal or exceed twenty percent (20%) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the securitization. Such financial data or financial
statements shall be furnished to Lender (A) within ten (10) Business Days after
notice from Lender in connection with the preparation of Disclosure Documents
for the securitization, (B) not later than thirty (30) days after the end of
each fiscal quarter of Borrower and (C) not later than seventy-five (75) days
after the end of each fiscal year of Borrower; provided, however, that Borrower
shall not be obligated to furnish financial data or financial statements
pursuant to clauses (B) or (C) of this sentence with respect to any period for
which a filing pursuant to the Exchange Act in connection with or relating to
the securitization (an “Exchange Act Filing”) is not required.
(j)    If requested by Lender, Borrower shall furnish, or shall cause the
applicable tenant to furnish, to Lender financial data and/or financial
statements in accordance with Regulation AB for any tenant of any Individual
Property if, in connection with a securitization, Lender expects there to be,
with respect to such tenant or group of affiliated tenants, a concentration
within all of the mortgage loans included or expected to be included, as
applicable, in such securitization such that such tenant or group of affiliated
tenants would constitute a Significant Obligor; provided, however, that in the
event the related lease does not require the related tenant to provide the
foregoing information, Borrower shall use commercially reasonable efforts to
cause the applicable tenant to furnish such information.
Section 13.7.    Other Regulation AB Information
In addition to, and notwithstanding anything to the contrary in the foregoing
provisions of, this Article 13, in the event Lender reasonably determines, in
connection with a Securitization, that financial statements and financial data
required in order to comply with Regulation AB or any amendment, modification or
replacement thereto or any other requirement of law applicable to the
Securitization (including without limitation the Securities Act, the Exchange
Act, Regulation AB, the rules and regulations promulgated pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act), Lender may request,
and Borrower shall promptly provide,



20595751.13.BUSINESS
 
 

    165

--------------------------------------------------------------------------------






such other financial statements and financial data as Lender reasonably
determines to be necessary or appropriate for such compliance. Without limiting
the generality of the foregoing, if reasonably requested by the holder of the
Note, Borrower shall promptly provide the holder of the Note with any financial
statements or financial, statistical, operating or other information as the
holder of the Note shall reasonably determine to be required pursuant to
Regulation AB or any amendment, modification or replacement thereto or any other
requirement of law applicable to the Securitization in connection with any
Disclosure Document, any filing under the Exchange Act or any report that is
required to be made available to holders of the Securities under Regulation AB
or other requirement of law or as shall otherwise be reasonably requested by the
holder of the Note.
Section 13.8.    New Mezzanine Loan
Lender, without in any way limiting Lender’s other rights hereunder, shall have
the one-time unilateral right, in its sole and absolute discretion, to require
Borrower to restructure a portion of the Loan and create a mezzanine loan (the
“New Mezzanine Loan”) to the owners of the direct equity interests in Borrower
which shall be secured by a pledge of such direct equity interests, and for
which different interest rates and debt service payments may be established for
the Loan and the New Mezzanine Loan in such order of priority as may be
designated by Lender; provided, that (i) the total amounts of the Loan and the
New Mezzanine Loan shall equal the amount of the Loan immediately prior to the
restructuring, (ii) the weighted average interest rate of the Loan and the New
Mezzanine Loan, shall on the date created equal the interest rate which was
applicable to the Loan immediately prior to the restructuring except following
an Event of Default or following any prepayment (whether resulting from the
application of Net Proceeds after a Casualty or Condemnation or otherwise) of
the Loan which is not made on a pro rata basis with each Mezzanine Loan
(including the New Mezzanine Loan) in accordance with this Agreement and the
Mezzanine Loan Agreements, and (iii) the debt service payments on the Loan and
the New Mezzanine Loan shall on the date created equal the debt service payment
which was due under the Loan immediately prior to the restructuring; and
provided further that any such restructuring carried out after the closing of
the Loan shall be at no material cost to Borrower. Borrower shall cooperate with
all reasonable requests of Lender in order to restructure the Loan and create
the New Mezzanine Loan and shall (A) execute and deliver such documents
including, without limitation, in the case of the New Mezzanine Loan, a
mezzanine note, a mezzanine loan agreement, a pledge and security agreement and
a mezzanine deposit account agreement, (B) cause Borrower’s counsel to deliver
such legal opinions, (C) create such bankruptcy remote borrower under the New
Mezzanine Loan and (D) create such bankruptcy remote additional pledgor (“New
Additional Pledgor”), which such New Additional Pledgor shall own, directly or
indirectly, 100% of the equity ownership interests in HHSD, and, in the case of
each of (A), (B), (C) and (D) above, as shall be reasonably required by Lender
and required by any Rating Agency in connection therewith, all in form and
substance reasonably satisfactory to Lender and satisfactory to any such Rating
Agency, including the severance of this Agreement, the Mortgages and other Loan
Documents if requested. In the event such documents are in a form reasonably
acceptable to Borrower and Borrower fails to execute and deliver such documents
to Lender within ten (10) Business Days following such request by Lender,
Borrower hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled



20595751.13.BUSINESS
 
 

    166

--------------------------------------------------------------------------------






with an interest, in its name and stead to make and execute all documents
necessary or desirable to effect such transactions, Borrower ratifying all that
such attorney shall do by virtue thereof. It shall be an Event of Default if
Borrower fails to comply with any of the terms, covenants or conditions of this
Section 13.8 after the expiration of ten (10) Business Days after notice
thereof. Borrower shall be required to pay the costs and expenses of its own
legal counsel in complying with the terms of this Section 13.8.
Section 13.9.    Uncross of Properties. Without limiting the terms and
provisions of Section 11.2(c) hereof, Borrower agrees that Lender shall have the
one-time unilateral right to elect to uncross any of the Properties (the
“Affected Property”). In furtherance thereof, Lender shall have the right to
(i) sever or divide the Note and the other Loan Documents in order to allocate
to such Affected Property the applicable Allocated Loan Amount evidenced by a
new note and secured by such other loan documents (collectively, the “New Note”)
having a principal amount equal to the Allocated Loan Amount applicable to such
Affected Property, (ii) segregate the applicable portion of each of the Reserve
Funds relating to the Affected Property, (iii) release any cross-default and/or
cross-collateralization provisions applicable to such Affected Property and
(iv) take such additional action consistent therewith; provided, that (A) such
New Note secured by such Affected Property, together with the Loan Documents
secured by the remaining Properties, shall not (1) modify (w) the initial
weighted average interest rate payable under the Note except following an Event
of Default or following any prepayment (whether resulting from the application
of Net Proceeds after a Casualty or Condemnation or otherwise) of the Loan which
is not made on a pro rata basis with each Mezzanine Loan (including the New
Mezzanine Loan) in accordance with this Agreement and the Mezzanine Loan
Agreements, (x) the stated maturity of the Note, (y) the aggregate amortization
of principal of the Note, (z) any other material economic term of the Loan, as
any existed prior to the creation of the New Note and splitting of the Loan or
(2) decrease the time periods during which the Borrower, Operating Lessee, HHSD,
SPE Component Entity or Guarantor is permitted to perform its obligations under
the Loan Documents, and (B) the New Note shall be in substantially the same form
as the Loan Documents. In connection with the transfer of any such Affected
Property as provided for in this Section 13.9, the Loan shall be reduced by an
amount equal to the Allocated Loan Amount applicable to such Affected Property
and the new loan secured by such Affected Property and evidenced by the New Note
shall be in an amount equal to such Allocated Loan Amount. Subsequent to the
release of the Affected Property from the lien of the Loan pursuant to this
Section 13.9, the balances of the components of the Loan shall be the same as
they would have been had a prepayment occurred in an amount equal to the
Allocated Loan Amount of the Affected Property. At the request of Lender,
Borrower shall otherwise cooperate with Lender’s reasonable requests in Lender’s
attempt to satisfy the requirements necessary in order for Lender to obtain a
Rating Agency Confirmation, which requirements shall include, without
limitation: (A) delivery of evidence that would be reasonably satisfactory to a
prudent lender that the single purpose nature and bankruptcy remoteness of the
Borrowers owning Properties other than the Affected Property following such
release have not been adversely affected and are in accordance with the terms
and provisions of this Agreement (which evidence may include a “bring-down” of
the Non-Consolidation Opinion); and (B) if the same would be required by a
prudent



20595751.13.BUSINESS
 
 

    167

--------------------------------------------------------------------------------






lender in such circumstances, an opinion of counsel that the release of the
Affected Property will not be a “significant modification” of this Loan within
the meaning of Section 1.1001-3 of the regulations of the United States
Department of the Treasury, nor cause a Securitization vehicle to fail to
qualify as a REMIC Trust or a tax to be imposed on a Securitization vehicle. So
long as there exists no Event of Default, all reasonable costs and expenses
incurred by Borrower (other than all attorneys’ fees and costs incurred by
Borrower or its Affiliates) or Lender in connection with this Section 13.9
(including, without limitation, any documentary stamp taxes, intangible taxes,
other recording taxes and any costs and expenses incurred by Borrower in
connection with the transfer of the Affected Property to a Special Purpose
Entity and the maintenance and operation of such Special Purpose Entity) shall
be paid by Lender.
Section 13.10.    Intercreditor Agreement
Lender, Mezzanine A Lender, Mezzanine B Lender, Mezzanine C Lender and Mezzanine
D Lender are parties to a certain intercreditor agreement dated as of the date
hereof (the “Intercreditor Agreement”) memorializing their relative rights and
obligations with respect to the Loan, the Mezzanine A Loan, the Mezzanine B
Loan, the Mezzanine C Loan, the Mezzanine D Loan, Borrower, Mezzanine A
Borrower, Mezzanine B Borrower, Mezzanine C Borrower, Mezzanine D Borrower and
the Properties. Borrower and each Mezzanine Borrower hereby acknowledge and
agree that (i) such Intercreditor Agreement is intended solely for the benefit
of Lender, Mezzanine A Lender, Mezzanine B Lender, Mezzanine C Lender and
Mezzanine D Lender and (ii) Borrower, Mezzanine A Borrower, Mezzanine B
Borrower, Mezzanine C Borrower and Mezzanine D Borrower are not intended
third-party beneficiaries of any of the provisions therein and shall not be
entitled to rely on any of the provisions contained therein. Lender, Mezzanine A
Lender, Mezzanine B Lender, Mezzanine C Lender and Mezzanine D Lender shall have
no obligation to disclose to Borrower the contents of the Intercreditor
Agreement. Borrower’s obligations hereunder are independent of such
Intercreditor Agreement and remain unmodified by the terms and provisions
thereof.
ARTICLE 14    
INDEMNIFICATIONS
Section 14.1.    General Indemnification. Borrower shall indemnify, defend and
hold harmless the Indemnified Parties from and against any and all Losses
imposed upon or incurred by or asserted against any Indemnified Parties and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (a) any accident, injury to or death of persons or loss of or
damage to property occurring in, on or about the Properties or any part thereof
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (b) any use, nonuse or condition in, on or about the
Properties or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (c) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Properties or any part thereof; (d) any failure of the Properties
to be in compliance with any Legal Requirements; (e) any and all claims and
demands whatsoever which may be asserted against Lender by reason



20595751.13.BUSINESS
 
 

    168

--------------------------------------------------------------------------------






of any alleged obligations or undertakings on its part to perform or discharge
any of the terms, covenants, or agreements contained in any Lease or Ground
Lease; (f) the holding or investing of the Reserve Accounts or the Cash
Management Account or the performance of the Required Work, (g) the payment of
any commission, charge or brokerage fee to anyone which may be payable in
connection with the funding of the Loan; or (h) any failure to pay recordation
taxes, documentary stamp taxes, intangible personal property taxes or other
costs and expenses as set forth in Section 17.2 hereof (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise (1) from the gross negligence, illegal acts, fraud or willful misconduct
of Lender or (2) with respect to an act and event first occurring or arising (I)
after the date Borrower no longer owned fee (or leasehold, as applicable) title
to the Properties as a result of a foreclosure or deed-in-lieu of foreclosure or
(II) following a foreclosure or assignment-in-lieu of a Mezzanine Loan, except
to the extent that such acts or events are the proximate result of acts or
events that existed prior to the date of such transfer, whether or not
discovered prior or subsequent to the date of such transfer or were caused by
Guarantor or any of its Affiliates; provided that Borrower shall bear the burden
of proof to show that the event triggering liability hereunder first occurred
after such transfer of ownership, was not the proximate result of events that
first occurred prior to such transfer or ownership and was not caused by
Guarantor or any of its Affiliates. To the extent that the undertaking to
indemnify, defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable
Legal Requirements to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Parties.
Section 14.2.    Mortgage and Intangible Tax Indemnification
Borrower shall pay and, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to, any tax on or with respect to the making and/or recording of the
Mortgages, the Note or any of the other Loan Documents, but excluding any
income, franchise or other similar taxes.
Section 14.3.    ERISA Indemnification
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that the Indemnified Parties may
incur, directly or indirectly, as a result of a default under Section 4.9 or
Section 5.18 of this Agreement.
Section 14.4.    Survival



20595751.13.BUSINESS
 
 

    169

--------------------------------------------------------------------------------






The obligations and liabilities of Borrower under this Article 14 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Mortgage.
ARTICLE 15    
EXCULPATION
Section 15.1.    Exculpation
(q)    Except as otherwise provided herein or in the other Loan Documents,
Lender shall not enforce the liability and obligation of Borrower to perform and
observe the obligations contained herein or in the other Loan Documents by any
action or proceeding wherein a money judgment shall be sought against (1)
Borrower (except as set forth in this Section 15.1 and the Environmental
Indemnity), (2) Guarantor (except as set forth in the Guaranty, the PIP Guaranty
and the Environmental Indemnity), (3) any Affiliate of Borrower, (4) any Person
owning, directly or indirectly, any legal or beneficial interest in Borrower or
any Affiliate of Borrower or (5) any direct or indirect limited partner, member,
principal, officer, beneficiary, trustee, advisor, employee, agent, shareholder,
Affiliate or director of any Persons described in clauses (1) through (5) above
(collectively, subject to the exceptions in clauses (i) and (ii) below, the
“Exculpated Parties”), except that Lender may bring a foreclosure action, action
for specific performance or other appropriate action or proceeding to enable
Lender to enforce and realize upon this Agreement, the Note, the Mortgages and
the other Loan Documents, and the interest in the Properties, the Rents and any
other collateral given to Lender created by this Agreement, the Note, the
Mortgages and the other Loan Documents; provided, however, that any judgment in
any such action or proceeding shall be enforceable against Borrower, only to the
extent of Borrower’s interest in the Properties, in the Rents and in any other
collateral given to Lender. Lender, by accepting this Agreement, the Note, the
Mortgages and the other Loan Documents, agrees that it shall not, except as
otherwise provided in this Section 15.1, sue for, seek or demand any deficiency
judgment against any Exculpated Party in any such action or proceeding, under or
by reason of or under or in connection with this Agreement, the Note, the
Mortgages or the other Loan Documents. The provisions of this Section 15.1 shall
not, however, (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by this Agreement, the Note, the Mortgages or the other
Loan Documents; (ii) impair the right of Lender to name (A) Borrower or
Operating Lessee as a party defendant in any action or suit for judicial
foreclosure and sale under this Agreement and the Mortgages or (B) HHSD as a
party defendant in any action or suit for foreclosure and sale under the
Operating Lease Pledge Agreement; (iii) affect the validity or enforceability of
any indemnity (including, without limitation, those contained in Article 14 of
this Agreement and the Environmental Indemnity), guaranty, master lease or
similar instrument made in connection with this Agreement, the Note, the
Mortgages and the other Loan Documents; (iv) impair the right of Lender to
obtain the appointment of a receiver; (v) impair the enforcement of the
assignment of leases provisions contained in the Mortgages; or (vi) impair the
right of Lender to obtain a deficiency judgment or other judgment on the Note
against Borrower if necessary to obtain any Insurance Proceeds or Awards to
which Lender



20595751.13.BUSINESS
 
 

    170

--------------------------------------------------------------------------------






would otherwise be entitled under this Agreement; provided, however, Lender
shall only enforce such judgment to the extent of the Insurance Proceeds and/or
Awards.
(r)    Notwithstanding the provisions of this Section 15.1 to the contrary,
Borrower shall be personally liable to Lender for Losses due to:
(v)    fraud or intentional misrepresentation by Borrower, Operating Lessee,
HHSD, SPE Component Entity, Guarantor or any Affiliate of any of the foregoing
in connection with the execution and the delivery of this Agreement, the Note,
the Mortgages, any of the other Loan Documents, or any certificate, report,
financial statement or other instrument or document furnished to Lender at the
time of the closing of the Loan or during the term of the Loan;
(vi)    the gross negligence or willful misconduct of an Exculpated Party;
(vii)    Remington’s or any Exculpated Party’s misapplication or
misappropriation of Rents;
(viii)    any Exculpated Party’s misapplication or misappropriation of tenant
security deposits (including the failure to deliver to Lender tenant security
deposits upon foreclosure or deed in lieu thereof, to the extent not applied in
accordance with the applicable Leases prior to the occurrence of an Event of
Default) or Rents collected in advance;
(ix)    the misapplication or the misappropriation of Insurance Proceeds or
Awards by any Exculpated Party;
(x)    Borrower’s failure to pay Property Taxes, Ground Rent, Insurance, Other
Charges and/or Condominium Charges (provided that (1), in each case, there shall
be no liability hereunder to the extent that (A) sums sufficient to pay such
amounts have been deposited in escrow with Lender pursuant to the terms hereof
and Borrower has not made a claim against such escrowed amounts or otherwise
taken action to restrict Lender from applying such sums for the purpose of
paying such items) or (B) there is insufficient cash flow from the operation of
the Properties to pay such items and (2) there shall be no liability for
Borrower’s failure to pay Condominium Charges unless such failure results in a
Lien that is equal to or superior in priority to the Mortgage), charges for
labor or materials or other charges that can create liens on any Individual
Property beyond any applicable notice and cure periods specified herein;
(xi)    Borrower’s failure to return or to reimburse Lender for all Personal
Property (whether owned by Borrower or Operating Lessee) taken from any
Individual Property by or on behalf of Borrower or Operating Lessee and not
replaced with Personal Property of the same utility and of the same or greater
value;
(xii)    intentional physical waste to any Individual Property caused by the
intentional acts or omissions of any Exculpated Party when there is sufficient
cash flow from the operation of any Individual Property to avoid such waste from
occurring;



20595751.13.BUSINESS
 
 

    171

--------------------------------------------------------------------------------






(xiii)    failure to purchase or replace (as applicable) any Interest Rate Cap
Agreement or Replacement Interest Rate Cap Agreement (as applicable), in each
case, as and when required by the terms hereof;
(xiv)    Borrower’s assertion or raising of any defense to a proceeding
instituted by Lender (whether judicial or otherwise) for the foreclosure of the
Mortgages following an Event of Default caused by Borrower’s failure to timely
pay the Monthly Payment Amount or the Debt due on the Maturity Date, which
defense is determined by a court of competent jurisdiction to be without merit,
frivolous or brought in bad faith;
(xv)    Borrower’s failure to pay to Lender any deposit (including, without
limitation, each PIP Required Deposit) as and when required pursuant to Section
9.9 hereof;
(xvi)    the breach of any representation, warranty or covenant of (i) any
Borrower with respect to itself or any SPE Component Entity set forth (A) in
Article 6 hereof (other than Section 6.1(a)(xv) and (xviii)) or (B) in any
Recycled SPE Certificate delivered by such Person or (ii) any Operating Lessee
with respect to itself as set forth (A) in Paragraph 16 of the Operating Lease
Subordination Agreement (other than Paragraph 16(xv) and (xviii) thereof) or (B)
any Recycled SPE Certificate delivered by such Person or (iii) HHSD with respect
to itself set forth (A) in Section 4(m) of the Operating Lease Pledge Agreement
(other than Sections 4(m)(15) and (18)) or (B) any Recycled SPE Certificate
delivered by such Person;
(xvii)    any violation or breach of any indemnifications set forth in Sections
13.5(b), (c), (d), (e) and (f) hereof or Section 14.1(g) hereof;
(xviii)    Borrower’s prior ownership of the Previously-Owned Property;
(xix)    with respect to the Individual Property commonly known as the Sugar
Land Marriott Town Square Hotel and Conference Center and located in Sugar Land,
Texas, failure of Borrower to (a) deliver (or to cause to be delivered) to the
ground lessor under the related Ground Lease audited financial statements or (b)
maintain the ARR Subaccount 1 and ARR Subaccount 2 (each as defined in the
related Ground Lease), in each case, pursuant to and in accordance with the
terms of the related Ground Lease;
(xx)    with respect to the Individual Property commonly known as the Crowne
Plaza Ravinia and located in Atlanta, Georgia, any amounts paid by Lender to the
related Franchisor to reimburse such Franchisor for advertising assistance
provided to Borrower pursuant to the terms of the related Franchise Agreement;
or
(xxi)    with respect to the Individual Properties commonly known as the
Ritz-Carlton Atlanta Downtown, Renaissance Palm Springs and Courtyard Savannah,
any amounts paid by Lender to the related Manager in respect of unreimbursed or
unamortized key money in connection with the termination of such Manager under
the related Management Agreement.



20595751.13.BUSINESS
 
 

    172

--------------------------------------------------------------------------------






(s)    Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect and the Debt shall be fully
recourse to Borrower in the event (i) of a breach by Borrower, SPE Component
Entity, HHSD or Operating Lessee of any of the covenants set forth in Article 6
hereof, Paragraph 16 of the Operating Lease Subordination Agreement or Section
4(m) of the Operating Lease Pledge Agreement, as applicable, that is cited as a
factor in a court’s decision that results in a substantive consolidation (other
than a substantive consolidation petitioned for or joined in by Lender) of
Borrower, SPE Component Entity, HHSD or Operating Lessee with any other Person
(excluding another Borrower, SPE Component Entity or Operating Lessee) in a
proceeding under any Creditors’ Rights Laws, (ii) Borrower, SPE Component
Entity, HHSD or Operating Lessee incurs any voluntary Indebtedness other than
the Debt and Permitted Debt (excluding Indebtedness relating to mechanic’s or
other similar liens, such as statutory liens, judgment liens or lis pendens)
without the prior written consent of Lender or except as expressly permitted in
this Agreement, (iii) of the occurrence of a Prohibited Transfer (excluding a
mortgage foreclosure or deed-in-lieu of foreclosure) or any encumbrance on any
Property (other than Permitted Encumbrances), (iv) the Properties or any part
thereof shall become an asset in a bankruptcy or insolvency proceeding initiated
by Borrower, SPE Component Entity, HHSD or Operating Lessee, (v) Borrower, SPE
Component Entity, Operating Lessee, HHSD, Guarantor or any Affiliate, officer,
director, or representative which Controls, directly or indirectly, Borrower,
SPE Component Entity, Operating Lessee, HHSD or Guarantor files, or joins in the
filing of, a voluntary or an involuntary petition against Borrower, SPE
Component Entity, HHSD or Operating Lessee under any Creditors Rights Laws, or
solicits or causes to be solicited petitioning creditors for the filing of any
involuntary petition against Borrower, SPE Component Entity, HHSD or Operating
Lessee from any Person under any Creditors Rights Laws; (vi) Borrower, SPE
Component Entity, HHSD or Operating Lessee files an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under any Creditors Rights Laws, or solicits or causes
to be solicited petitioning creditors for any involuntary petition from any
Person; (vii) other than with the written consent of Lender, any Affiliate,
officer, director, or representative which Controls Borrower, SPE Component
Entity, HHSD or Operating Lessee consents to or acquiesces in or joins in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower, SPE Component Entity, HHSD, Operating Lessee or any portion of the
Properties; (viii) any amendment or modification of the Ground Lease in
violation of the terms hereof which would reasonably be expected to have or does
have a Material Adverse Effect, or (ix) any cancellation or termination of the
Ground Lease, or the surrender of the leasehold estate thereunder in violation
of the terms hereof; provided, however, Borrower’s liability pursuant to Section
15.1(c)(viii) and (ix) shall be limited to an amount equal to one hundred and
twenty percent (120%) of the Allocated Loan Amount attributable to the
applicable Property.
(t)    Nothing herein shall be deemed to be a waiver of any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provision of the
U.S. Bankruptcy Code to file a claim for the full amount of the indebtedness
secured by the Mortgages or to require that



20595751.13.BUSINESS
 
 

    173

--------------------------------------------------------------------------------






all collateral shall continue to secure all of the indebtedness owing to Lender
in accordance with this Agreement, the Note, the Mortgages or the other Loan
Documents.
(u)    Notwithstanding anything to the contrary in this Section 15.1 or any Loan
Document to the contrary, Borrower and Guarantor shall have no liability under
this Section 15.1 to the extent such liability solely arises (i) as a result of
an act or omission of (1) Lender or a third-party purchaser following Lender or
such third-party taking title to the Properties pursuant to a foreclosure,
deed-in-lieu of foreclosure or otherwise or (2) a court appointed receiver after
such receiver takes control of the day-to-day operations of the Properties or
(ii) as a result of an act or omission of Mezzanine A Lender, Mezzanine B
Lender, Mezzanine C Lender, Mezzanine D Lender, a third-party purchaser or any
Affiliate or subsidiary of any of the foregoing following a foreclosure or an
assignment-in-lieu of foreclosure of the Mezzanine A Loan, the Mezzanine B Loan,
the Mezzanine C Loan or the Mezzanine D Loan, unless in each case such act or
omission was caused by any Exculpated Party (but only prior to such Exculpated
Party becoming an Affiliate of Lender or Mezzanine Lender or any purchaser at
any foreclosure of the Loan or Mezzanine Loan) or such acts or omissions are the
proximate result of acts, events, conditions, or circumstances that existed
prior to the date of such foreclosure, deed in lieu of foreclosure or assignment
in lieu of foreclosure, whether or not discovered prior or subsequent to the
date of such foreclosure, deed in lieu of foreclosure or assignment in lieu of
foreclosure, provided however, Guarantor shall bear the burden of proof to show
that an event triggering liability of Guarantor under the Guaranty first
occurred after such foreclosure, deed in lieu of foreclosure or assignment in
lieu of foreclosure, was not the proximate result of events that first occurred
prior to such foreclosure, deed in lieu of foreclosure or assignment in lieu of
foreclosure and was not caused by any Exculpated Party (but only prior to such
Exculpated Party becoming an Affiliate of Lender or Mezzanine Lender or any
purchaser at any foreclosure of the Loan or Mezzanine Loan) or their respective
Affiliates.
ARTICLE 16    
NOTICES
Section 16.1.    Notices
All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or by (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to subsection (b)
above), addressed as follows (or at such other address and Person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section):
If to Lender:    Column Financial, Inc.



20595751.13.BUSINESS
 
 

    174

--------------------------------------------------------------------------------






11 Madison Avenue
New York, New York 10010
Attention:  N. Dante LaRocca
Facsimile No.: (646) 935-8520


With a copy to:        Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, Pennsylvania 19104
Attention: David W. Forti, Esq.
Facsimile No.: (215) 655-2647


If to Borrower:    c/o Ashford Hospitality Trust
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attention: David Brooks
Facsimile No.: (972) 980-2705
With a copy to:    Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201
Attention: Cynthia Nelson, Esq.
Facsimile No.: (214) 999-3884
A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.
ARTICLE 17    
FURTHER ASSURANCES
Section 17.1.    Replacement Documents
Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record: (i) with respect to any Loan Document other than the Note,
Borrower will issue, in lieu thereof, a replacement of such other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Loan Document in the
same principal amount thereof and otherwise of like tenor and (ii) with respect
to the Note, (a) Borrower will execute a reaffirmation of the Debt as evidenced
by such Note acknowledging that Lender has informed Borrower that the Note was
lost, stolen destroyed or mutilated and that such Debt continues to be an
obligation and liability of Borrower as set forth in the Note, a copy of which
shall be attached to such reaffirmation and (b) if requested by Lender,



20595751.13.BUSINESS
 
 

    175

--------------------------------------------------------------------------------






Borrower will execute a replacement note and Lender or Lender’s custodian (at
Lender’s option) shall provide to Borrower Lender’s (or Lender’s custodian’s)
then standard form of lost note affidavit (without indemnification), which such
form shall be reasonably acceptable to Borrower.
Section 17.2.    Recording of Mortgage, etc.
Upon the execution and delivery of the Mortgages and thereafter, Borrower shall
from time to time cause the Mortgages and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Properties and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Properties. Borrower will pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of the Note, the Mortgages, the other Loan Documents, any note, deed
of trust or mortgage supplemental hereto, any security instrument with respect
to the Properties and any instrument of further assurance, and any modification
or amendment of the foregoing documents, and all federal, state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Mortgages or the Loan, any
deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Properties or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
law so to do. Borrower hereby agrees that, in the event it is determined that
any recordation taxes, documentary stamp taxes, intangible personal property
taxes or other costs and expenses incident to the preparation, execution,
acknowledgment and/or recording of the Note, the Mortgages, the other Loan
Documents are due, Borrower shall indemnity and hold harmless the Indemnified
Parties for any such recordation taxes, documentary stamp taxes, intangible
personal property taxes or other costs and expenses, including all penalties and
interest accessed or charged in connection therewith.
Section 17.3.    Further Acts, etc.
Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, security agreements, control agreements,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Mortgages,
or for complying with all Legal Requirements. Borrower, on demand, will execute
and deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements and financing statement amendments to evidence more effectively,
perfect and maintain



20595751.13.BUSINESS
 
 

    176

--------------------------------------------------------------------------------






the priority of the security interest of Lender in the Properties. Borrower
grants to Lender an irrevocable power of attorney coupled with an interest for
the purpose of exercising and perfecting any and all rights and remedies
available to Lender at law and in equity, including without limitation, such
rights and remedies available to Lender pursuant to this Section 17.3.
Section 17.4.    Changes in Tax, Debt, Credit and Documentary Stamp Laws
(d)    If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of any Individual Property for
the purpose of taxation or which imposes a tax, either directly or indirectly,
on the Debt or Lender’s interest in an Individual Property, Borrower will pay
the tax, with interest and penalties thereon, if any. If Lender is advised by
counsel chosen by it that the payment of tax by Borrower would be unlawful or
taxable to Lender or unenforceable or provide the basis for a defense of usury
then Lender shall have the option by written notice of not less than one hundred
twenty (120) days to declare the Debt immediately due and payable.
(e)    Borrower will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Property Taxes or Other Charges
assessed against an Individual Property, or any part thereof, and no deduction
shall otherwise be made or claimed from the assessed value of an Individual
Property, or any part thereof, for real estate tax purposes by reason of the
Mortgages or the Debt. If such claim, credit or deduction shall be required by
law, Lender shall have the option, by written notice of not less than one
hundred twenty (120) days, to declare the Debt immediately due and payable.
(f)    If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Mortgages, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.
Section 17.5.    Expenses
Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) upon receipt of
written notice from Lender for all reasonable out-of-pocket costs and expenses
(including reasonable, actual attorneys’ fees and disbursements and all actual
disbursements of internal counsel) reasonably incurred by Lender in accordance
with this Agreement (all of which shall be deemed part of the Debt) in
connection with (a) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Properties); (b) Lender’s customary surveillance
and actions to monitor Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained



20595751.13.BUSINESS
 
 

    177

--------------------------------------------------------------------------------






in this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (c) following a
request by Borrower, Lender’s ongoing performance and compliance with all
agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(d) any prepayment, release of any Individual Property, assumption or
modification of the Loan; (e) unless otherwise expressly provided herein, the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Borrower or
Lender; (f) unless otherwise expressly provided herein, securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement
or other Loan Documents or with respect to the Properties; (g) without
duplication of costs and expenses incurred pursuant to clause (a) above, the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Lien in favor of
Lender pursuant to this Agreement and the other Loan Documents; (h) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, this Agreement, the other Loan Documents, the
Properties, or any other security given for the Loan; (i) any breach of the Loan
Documents by Borrower, Operating Lessee, HHSD, Guarantor or any Affiliate of any
of the foregoing; (j) the preservation or protection of the collateral
(including, without limitation, taxes and insurance, property inspections and
appraisals, legal fees and litigation expenses) following or resulting from an
Event of Default under the Loan Documents; (k) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Properties or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work out” or of any insolvency or bankruptcy
proceedings; (l) any amounts charged by any Franchisor in connection with the
preparation, negotiation, execution, and delivery of any comfort letter, new
comfort letter or replacement comfort letter or (m) any other amounts required
under Section 13.10 hereof; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.
In the event that Borrower takes any action or requests any consent or approval
of Lender (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) under the
provisions of this Agreement or any other Loan Document and the taking of such
action by Borrower or the giving of such consent or approval by Lender is or may
be conditioned upon the receipt of a Rating Agency Confirmation, or, in
accordance with the terms of the transaction documents relating to a
Securitization, a Rating Agency Confirmation is required in order for such
action to be taken by Borrower or the consent of Lender to be given, or,
following or resulting from a default by Borrower or the Loan becoming a
specially serviced loan, a Rating Agency Confirmation is otherwise required in
connection with the servicing of the Loan or the administration of the
securitization trust, Borrower shall provide any indemnities



20595751.13.BUSINESS
 
 

    178

--------------------------------------------------------------------------------






required and, unless otherwise expressly provided herein, pay all of the
out-of-pocket costs and expenses of Lender, Lender’s servicer and each Rating
Agency in connection therewith (including reasonable attorneys’ fees and
expenses), and, if applicable, shall pay any fees imposed by any Rating Agency
as a condition to the delivery of such confirmation.
Section 17.6.    Cost of Enforcement
In the event (a) that the Mortgage is foreclosed in whole or in part, (b) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, or (c) Lender
exercises any of its other remedies under this Agreement or any of the other
Loan Documents, Borrower shall be chargeable with and agrees to pay all costs of
collection and defense, including reasonable attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post-judgment action involved therein, together with all
required service or use taxes, all of which shall be deemed part of the Debt. In
addition, Borrower shall be responsible for any fees and expenses of Lender or
any securitization trust, servicer, special servicer, trust advisor, trustee,
certificate administrator and any third-party fees and expenses, including,
without limitation, attorneys’ fees and disbursements, incurred or arising as a
result of or following a request by Borrower, an Event of Default, a failure to
pay sums when due as and when required under the Loan Documents, the Loan being
transferred to a special servicer and while the Loan is a specially serviced
loan, including, without limitation, (i) interest on advances made by the
servicer, special servicer, trustee or certificate administrator; (ii) special
servicer fees, workout fees, liquidation fees, as well as other compensation
payable to the special servicer as a result of any Individual Property becoming
a foreclosed property; (iii) indemnification obligations to any such persons and
any of their respective directors, officers, members, managers, partners,
employees, agents, Affiliates or other “controlling persons” within the meaning
of the Securities Act of 1933; and (iv) taxes payable from the assets of the
securitization trust and tax related expenses, but only to the extent Borrower
is otherwise required to pay the same under the Loan Documents or by law.
Notwithstanding the foregoing, all of such costs and expenses set forth in
clauses (i) through (iv) of the preceding sentence shall exclude (x) the regular
monthly fee due to the servicer, the trustee and the certificate administrator,
(y) those costs and expenses which are identified pursuant to the servicing
agreement with respect to such securitization trust as expenses to be borne by
the servicer, special servicer, trust advisor, trustee or certificate
administrator without reimbursement as an advance or otherwise from the
securitization trust (including without limitation such person’s ordinary
overhead expenses and the expenses of such person associated with maintaining a
fidelity bond or errors and omissions insurance with respect to itself,
preparing annual compliance statements with respect to its own performance and
preparing and filing and maintaining ordinary tax information reports and
returns for the securitization trust) and (z) those costs and expenses incurred
as a result of the gross negligence or willful misconduct of the servicer,
special servicer, trustee or certificate administrator.
ARTICLE 18    
WAIVERS



20595751.13.BUSINESS
 
 

    179

--------------------------------------------------------------------------------






Section 18.1.    Remedies Cumulative; Waivers
The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine in Lender’s sole discretion. No delay
or omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.
Section 18.2.    Modification, Waiver in Writing
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.
Section 18.3.    Delay Not a Waiver
Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Section 18.4.    Trial by Jury
BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY



20595751.13.BUSINESS
 
 

    180

--------------------------------------------------------------------------------






CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF LENDER
AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.
Section 18.5.    Waiver of Notice
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.
Section 18.6.    Remedies of Borrower
In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment. Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.
Section 18.7.    Cross Default; Cross Collateralization; Waiver of Marshalling
of Assets
(a)    Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Individual Property taken separately. Borrower
agrees that the Mortgages are and will be cross collateralized and cross
defaulted with each other so that (i) an Event of Default under any of the
Mortgages shall constitute an Event of Default under each of the other Mortgages
which secure the Note; (ii) an Event of Default under the Note or this Agreement
shall constitute an Event of Default under each Mortgage; (iii) each Mortgage
shall constitute security for the Note as if a single blanket lien were



20595751.13.BUSINESS
 
 

    181

--------------------------------------------------------------------------------






placed on all of the Properties as security for the Note; and (iv) such cross
collateralization shall in no event be deemed to constitute a fraudulent
conveyance.
(b)    To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Properties for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Properties in preference to
every other claimant whatsoever.
Section 18.8.    Waiver of Statute of Limitations
Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its Other Obligations.
Section 18.9.    Waiver of Counterclaim
Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.
ARTICLE 19    
GOVERNING LAW
Section 19.1.    Governing Law
(c)    THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES
THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH ANY INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS



20595751.13.BUSINESS
 
 

    182

--------------------------------------------------------------------------------






AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.
(d)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:
Corporation Service Company
1180 Avenue of the Americas, Suite 210
New York, New York 10036
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
Section 19.2.    Severability



20595751.13.BUSINESS
 
 

    183

--------------------------------------------------------------------------------






Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Agreement shall be prohibited by or invalid under
applicable Legal Requirements, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 19.3.    Preferences
To the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Creditors Rights Laws, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.
ARTICLE 20    
MISCELLANEOUS
Section 20.1.    Survival
This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.
Section 20.2.    Lender’s Discretion
Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.
Section 20.3.    Headings
The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.



20595751.13.BUSINESS
 
 

    184

--------------------------------------------------------------------------------






Section 20.4.    Schedules Incorporated
The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.
Section 20.5.    Offsets, Counterclaims and Defenses
Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
Section 20.6.    No Joint Venture or Partnership; No Third Party Beneficiaries
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Properties other than that of mortgagee,
beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
(c)    The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Properties, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Properties. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Properties.
(d)    Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with



20595751.13.BUSINESS
 
 

    185

--------------------------------------------------------------------------------






respect to such agreements, contracts, certificates, instruments, franchises,
permits, trademarks, licenses and other documents.
(e)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Mortgages,
the Note or the other Loan Documents, including, without limitation, any
officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.
(f)    Borrower recognizes and acknowledges that in accepting this Agreement,
the Note, the Mortgages and the other Loan Documents, Lender is expressly and
primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 4 of this Agreement without any obligation to
investigate the Properties and notwithstanding any investigation of the
Properties by Lender; that such reliance existed on the part of Lender prior to
the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept this Agreement, the Note, the Mortgages and the other
Loan Documents in the absence of the warranties and representations as set forth
in Article 4 of this Agreement.
Section 20.7.    Publicity
All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender or any of its Affiliates shall be subject to the prior written approval
of Lender, not to be unreasonably withheld. Lender shall be permitted to make
any news releases, publicity or advertising by Lender or its Affiliates through
any media intended to reach the general public which refers to the Loan, the
Properties, Borrower and their respective Affiliates without the approval of
Borrower or any such Persons. Borrower also agrees that Lender may share any
information pertaining to the Loan with Credit Suisse, including its bank
subsidiaries, and any other Affiliates of the foregoing, in connection with the
sale or transfer of the Loan or any Participations and/or Securities created.
Section 20.8.    Conflict; Construction of Documents; Reliance
In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not



20595751.13.BUSINESS
 
 

    186

--------------------------------------------------------------------------------






be subject to any limitation whatsoever in the exercise of any rights or
remedies available to it under any of the Loan Documents or any other agreements
or instruments which govern the Loan by virtue of the ownership by it or any
parent, subsidiary or Affiliate of Lender of any equity interest any of them may
acquire in Borrower, and Borrower hereby irrevocably waives the right to raise
any defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.
Section 20.9.    Duplicate Originals; Counterparts
This Agreement and each of the other Loan Documents may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Agreement and each of the other Loan Documents (and each
duplicate original) also may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together constitute a fully
executed agreement even though all signatures do not appear on the same
document.
Section 20.10.    Joint and Several Liability
If Borrower consists of more than one Person or entity, the obligations and
liabilities of each such Person hereunder are joint and several.
Section 20.11.    Entire Agreement
This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.
Section 20.12.    Contributions and Waivers
(c)    As a result of the transactions contemplated by this Agreement, each
Borrower will benefit, directly and indirectly, from each Borrower’s obligation
to pay the Debt and perform its Obligations and in consideration therefore each
Borrower desires to enter into an allocation and contribution agreement among
themselves as set forth in this Section to allocate such benefits among
themselves and to provide a fair and equitable agreement to make contributions
among each of Borrowers in the event any payment is made by any individual
Borrower hereunder to Lender (such payment being referred to herein as a
“Contribution”, and for purposes of this Section, includes any exercise of
recourse by Lender against any collateral of a Borrower and application of
proceeds of such collateral in satisfaction of such Borrower’s obligations, to
Lender under the Loan Documents).
(d)    Each Borrower shall be liable hereunder with respect to the Obligations
only for such total maximum amount (if any) that would not render its
Obligations hereunder or under



20595751.13.BUSINESS
 
 

    187

--------------------------------------------------------------------------------






any of the Loan Documents subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any State law.
(e)    In order to provide for a fair and equitable contribution among Borrowers
in the event that any Contribution is made by an individual Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
Contribution (“Reimbursement Contribution”) from all other Borrowers for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Obligations, in the manner and to the extent set forth in this
Section.
(f)    For purposes hereof, the “Benefit Amount” of any individual Borrower as
of any date of determination shall be the net value of the benefits to such
Borrower and its Affiliates from extensions of credit made by Lender to (a) such
Borrower and (b) to the other Borrowers hereunder and the Loan Documents to the
extent such other Borrowers have guaranteed or mortgaged their Properties to
secure the Obligations of such Borrower to Lender.
(g)    Each Borrower shall be liable to a Funding Borrower in an amount equal to
the greater of (A) the (i) ratio of the Benefit Amount of such Borrower to the
total amount of Obligations, multiplied by (ii) the amount of Obligations paid
by such Funding Borrower, or (B) ninety-five percent (95%) of the excess of the
fair saleable value of the property of such Borrower over the total liabilities
of such Borrower (including the maximum amount reasonably expected to become due
in respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Borrower is deemed made for purposes hereof (giving
effect to all payments made by other Funding Borrowers as of such date in a
manner to maximize the amount of such Contributions).
(h)    In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section above, that Borrower shall be deemed
to be a Funding Borrower to the extent of such excess and shall be entitled to a
Reimbursement Contribution from the other Borrowers in accordance with the
provisions of this Section.
(i)    Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.
(j)    No Reimbursement Contribution payments payable by a Borrower pursuant to
the terms of this Section shall be paid until all amounts then due and payable
by all of Borrowers to Lender, pursuant to the terms of the Loan Documents, are
paid in full in cash. Nothing contained



20595751.13.BUSINESS
 
 

    188

--------------------------------------------------------------------------------






in this Section shall limit or affect in any way the Obligations of any Borrower
to Lender under this Note or any other Loan Documents.
(k)    Each Borrower waives:
(A)    any right to require Lender to proceed against any other Borrower or any
other person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
Borrower;
(B)    the defense of the statute of limitations in any action against any other
Borrower or for the collection of any indebtedness or the performance of any
obligation under the Loan;
(C)    any defense based upon any legal disability or other defense of any other
Borrower, any guarantor of any other person or by reason of the cessation or
limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Note, this Agreement
and any of the other Loan Documents;
(D)    any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
or any principal of any other Borrower or any defect in the formation of any
other Borrower or any principal of any other Borrower;
(E)    any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;
(F)    any defense based upon any failure by Lender to obtain collateral for the
indebtedness or failure by Lender to perfect a lien on any collateral;
(G)    presentment, demand, protest and notice of any kind;
(H)    any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Borrower or to any other person
or entity or any defect in any notice that may be given in connection with any
sale or disposition of any collateral;
(I)    any defense based upon any failure of Lender to comply with Applicable
Laws in connection with the sale or other disposition of any collateral,
including, without limitation, any failure of Lender to conduct a commercially
reasonable sale or other disposition of any collateral;



20595751.13.BUSINESS
 
 

    189

--------------------------------------------------------------------------------






(J)    any defense based upon any election by Lender, in any bankruptcy
proceeding, of the application or non-application of Section 1111(6)(2) of the
Bankruptcy Code or any successor statute;
(K)    any defense based upon any use of cash collateral under Section 363 of
the Bankruptcy Code;
(L)    any defense based upon any agreement or stipulation entered into by
Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;
(M)    any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;
(N)    any defense based upon the avoidance of any security interest in favor of
Lender for any reason;
(O)    any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents; and
(P)    any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the applicable Mortgages
to be satisfied by any payment from any other Borrower or any such party.
(l)    Each Borrower waives:
(A)    all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as nonjudicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower;
(B)    all rights and defenses that Borrower may have because any of the Debt is
secured by real property. This means, among other things: (i) Lender may collect
from Borrower without first foreclosing on any real or personal property
collateral pledged by any other Borrower, (ii) if Lender forecloses on any real
property collateral pledged by any other Borrower, (a) the amount of the Debt
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, (b)
Lender may collect from Borrower even if any other Borrower, by foreclosing on
the real property collateral,



20595751.13.BUSINESS
 
 

    190

--------------------------------------------------------------------------------






has destroyed any right Borrower may have to collect from any other Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses
Borrower may have because any of the Debt is secured by real property; and
(C)    any claim or other right which Borrower might now have or hereafter
acquire against any other Borrower or any other person that arises from the
existence or performance of any obligations under the Note, this Agreement, the
Mortgages or the other Loan Documents, including, without limitation, any of the
following: (i) any right of subrogation, reimbursement, exoneration,
contribution, or indemnification; or (ii) any right to participate in any claim
or remedy of Lender against any other Borrower or any collateral security
therefor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law.
Section 20.13.    Qualified Brand Franchise Agreements. For the avoidance of
doubt, nothing contained in this Agreement or any of the other Loan Documents,
is, or shall be deemed to constitute, a collateral assignment, pledge or grant
of a security interest by Borrower or Operating Lessee to Lender with respect to
any Franchise Agreement with Marriott, Hyatt, Hilton or IHG or any of their
respective affiliates in violation of such Franchise Agreement.
Section 20.14.    State Law Provisions. To the extent that a court of competent
jurisdiction would deem the laws of the State of California to be applicable to
this Agreement and the other Loan Documents, Borrower makes the following
waivers:
(A)    Each Borrower hereby waives the rights and benefits under California
Civil Code (“CC”) Section 2819, and agrees that by doing so such Borrower’s
liability shall continue even if the Lender alters any obligations under the
Loan Documents in any respect or Lender’s remedies or rights against any
Borrower are in any way impaired or suspended without such Borrower’s consent.
(B)    Each Borrower hereby waives any and all benefits and defenses under CC
Section 2810 and agrees that by doing so such Borrower is liable even if such
Borrower had no liability at the time of execution of the Note or thereafter
ceased to be liable. Each Borrower hereby waives any and all benefits and
defenses under CC Section 2809 and agrees that by doing so such Borrower’s
liability may be larger in amount and more burdensome than that of any other
Borrower.
(C)    Each Borrower hereby waives any and all benefits and defenses under CC
Sections 2845, 2849, 2850, 2899 and 3433, including, without limitation, the
right to require the Lender to (i) proceed against such Borrower or any other
guarantor or pledgor, (ii) proceed against or exhaust any security or collateral
the Lender may hold, or (iii) pursue any other right or remedy for such
Borrower’s benefit, and agrees that the Lender may proceed against such Borrower
for the Obligations without taking any action against any other Borrower or any
other guarantor or pledgor and without proceeding against or exhausting any
security or collateral the Lender holds. Each Borrower agrees that the Lender
may unqualifiedly exercise in its sole and absolute discretion, any



20595751.13.BUSINESS
 
 

    191

--------------------------------------------------------------------------------






or all rights and remedies available to it against such Borrower or any other
guarantor or pledgor without impairing the Lender’s rights and remedies in
enforcing this Agreement and any other Loan Document, under which Borrower’s
liabilities shall remain independent and unconditional. Each Borrower agrees
that the Lender’s exercise of certain of such rights or remedies may affect or
eliminate such Borrower’s right of subrogation or recovery against any other
Borrower and that such Borrower may incur partially or totally non-reimbursable
liability under this Agreement and the other Loan Documents. Without limiting
the generality of the foregoing, each Borrower expressly waives any and all
benefits and defenses under or based upon (1) California Code of Civil Procedure
(“CCP”) Section 580a or 726(b), which would otherwise limit such Borrower’s
liability after a non-judicial or judicial foreclosure sale to the difference
between the obligations guaranteed herein and the fair market value or fair
value, respectively, of the Property or interests sold at such non-judicial or
judicial foreclosure sale, (2) CCP Sections 580b and 580d, which would otherwise
limit the Lender’s right to recover a deficiency judgment with respect to
purchase money obligations and after a non-judicial or judicial foreclosure
sale, respectively, (3) CCP Section 726 which, among other things, would
otherwise require the Lender to exhaust all of its security before a personal
judgment may be obtained for a deficiency, and (4) Union Bank v. Gradsky or
subsequent judicial decisions arising out of or related to CCP Sections 726,
580a, 580b or 580d.
(D)    Without limiting the generality of the foregoing, each Borrower waives
all rights and defenses arising out of an election of remedies by the Lender,
even though that election of remedies, such as a nonjudicial or judicial
foreclosure with respect to security for a Obligation, has destroyed such
Borrower’s rights of subrogation and reimbursement against any other Borrower by
the operation of Section 580d of the California Code of Civil Procedure or
otherwise. In addition, each Borrower waives all rights and defenses that such
Borrower may have because the Obligation is secured by real property. This
means, among other things:
(a)    the Lender may collect from any Borrower without first foreclosing on any
real or personal property collateral pledged by any other Borrower; and
(b)    if the Lender forecloses on any real property collateral pledged by a
Borrower:
(i)    the amount of the Obligation may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and
(ii)    the Lender may collect from any Borrower even if the Lender, by
foreclosing on the real property collateral, has destroyed any right any other
Borrower may have to collect from such Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses each
Borrower may have because the Obligation is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.



20595751.13.BUSINESS
 
 

    192

--------------------------------------------------------------------------------






(E)    Each Borrower hereby waives all benefits and defenses under CC Sections
2847, 2848 and 2849 and agrees that such Borrower shall have no right of
subrogation or reimbursement against any other Borrower, no right of subrogation
against any collateral or security provided for in the Loan Documents and no
right of contribution against any other guarantor or pledgor unless and until
all amounts due under the Loan Documents have been paid in full and the Lender
has released, transferred or disposed of all of its right, title and interest in
any collateral or security. To the extent any Borrower’s waiver of these rights
of subrogation, reimbursement or contribution as set forth herein is found by a
court of competent jurisdiction to be void or voidable for any reason, each
Borrower agrees that its rights of subrogation and reimbursement against any
other Borrower and such Borrower’s right of subrogation against any collateral
or security shall be unconditionally junior and subordinate to the Lender’s
rights against it and any other Borrower and to the Lender’s right, title and
interest in such collateral or security, and each Borrower’s right of
contribution against any other guarantor or pledgor shall be unconditionally
junior and subordinate to the Lender’s rights against such other guarantor or
pledgor.
(F)    WITHOUT LIMITING THE GENERALITY OF THE FOREGOING OR ANY OTHER PROVISION
HEREOF, TO THE EXTENT PERMITTED BY LAW, EACH BORROWER EXPRESSLY WAIVES AND
AGREES NOT TO ASSERT ANY AND ALL RIGHTS AND DEFENSES ARISING DIRECTLY OR
INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS 2787 TO 2855
INCLUSIVE AND CHAPTER 2 OF TITLE 14, 2899 AND 3433 AND UNDER CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 580A, 580B, 580D AND 726.


[NO FURTHER TEXT ON THIS PAGE]





20595751.13.BUSINESS
 
 

    193

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWERS:
HH FP PORTFOLIO LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President




HH LC PORTFOLIO LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President




HH TEXAS HOTEL ASSOCIATES, L.P., a Delaware limited partnership


By:
HHC Texas GP LLC, a Delaware limited liability company





By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President























--------------------------------------------------------------------------------








HH MELROSE HOTEL ASSOCIATES, L.P., a Delaware limited partnership


By:
HHC Texas GP LLC, a Delaware limited liability company





By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President


HH CHURCHILL HOTEL ASSOCIATES, L.P., a Delaware limited partnership


By:
HHC Texas GP LLC, a Delaware limited liability company



By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President




HH AUSTIN HOTEL ASSOCIATES, L.P., a Delaware limited partnership


By:
HHC Texas GP LLC, a Delaware limited liability company





By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President


HH SAVANNAH LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President







--------------------------------------------------------------------------------










HH ATLANTA LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President


HH GAITHERSBURG LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President


HH BALTIMORE LLC, a Delaware limited liability company




By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President




HH CHICAGO LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President




HH DENVER LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President







--------------------------------------------------------------------------------












HH DFW HOTEL ASSOCIATES, L.P., a Delaware limited partnership


By:
Non-REIT GP LLC, a Delaware limited liability company



By: /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President




PORTSMOUTH HOTEL ASSOCIATES LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President


HH SAN ANTONIO LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President


HH PALM SPRINGS LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President


HH TAMPA WESTSHORE LLC, a Delaware limited liability company


By:    /s/ DAVID A. BROOKS (Seal)
Name: David A. Brooks
Title: President





--------------------------------------------------------------------------------






LENDER:
COLUMN FINANCIAL, INC.


By: /s/ Jeremy Stoler (Seal)
Name: Jeremy Stoler
Title:



--------------------------------------------------------------------------------






EXHIBIT A

Organizational Chart











20595751.13.BUSINESS
 
 

    1

--------------------------------------------------------------------------------






EXHIBIT B

Post 1031 Exchange Organizational Chart
 


20595751.13.BUSINESS

--------------------------------------------------------------------------------






EXHIBIT C

Forms of U.S. Tax Compliance Certificates

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement dated as of [______________] (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between Column Financial, Inc., as Lender, and
[______________], as Borrower.
Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Loan
(as well as any Note evidencing such Loan) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
Code.
The undersigned has furnished Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower, and (2) the undersigned shall
have at all times furnished Borrower with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]

20595751.13.BUSINESS

--------------------------------------------------------------------------------








(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement dated as of [______________] (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between Column Financial, Inc., as Lender, and
[______________], as Borrower.
Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iii) it is not a ten percent shareholder of Borrower within the meaning
of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not a
controlled foreign corporation related to Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]


By:   
 
Name:
 
Title:



Date: ________ __, 20[ ]

20595751.13.BUSINESS

--------------------------------------------------------------------------------








(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement dated as of [______________] (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between Column Financial, Inc., as Lender, and
[______________], as Borrower.
Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Participation, (iii)
with respect such Participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v)
none of its direct or indirect partners/members is a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:
 
 

Date: ________ __, 20[ ]

20595751.13.BUSINESS

--------------------------------------------------------------------------------








(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Loan Agreement dated as of [______________] (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between Column Financial, Inc., as Lender, and
[______________], as Borrower.
Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan (as well as
any Note evidencing such Loan) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan (as well as any Note evidencing such Loan), (iii)
with respect to the extension of credit pursuant to this Agreement or any other
Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished Borrower with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower, and (2) the undersigned shall have at all times furnished Borrower
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:
 
 

Date: ________ __, 20[ ]

20595751.13.BUSINESS

--------------------------------------------------------------------------------






EXHIBIT D


Recycled Entity Certificate


[See attached]

20595751.13.BUSINESS

--------------------------------------------------------------------------------






EXHIBIT E


Resignation Letters


[See attached]





20595751.13.BUSINESS

--------------------------------------------------------------------------------

SCHEDULE I
Borrowers



Name of Borrower
Organizational Number
Type of Entity
State of Formation
HH Churchill Hotel Associates, L.P.
4065147
Limited partnership
Delaware
HH FP Portfolio LLC
3830654
Limited liability company
Delaware
HH Denver LLC
3849976
Limited liability company
Delaware
HH Gaithersburg LLC
4145240
Limited liability company
Delaware
HH LC Portfolio LLC
3885655
Limited liability company
Delaware
HH Austin Hotel Associates, L.P.
4321155
Limited partnership
Delaware
HH Baltimore LLC
3818746
Limited liability company
Delaware
HH Tampa Westshore LLC
3748161
Limited liability company
Delaware
HH Savannah LLC
3818753
Limited liability company
Delaware
HH San Antonio LLC
4386105
Limited liability company
Delaware
HH DFW Hotel Associates, L.P.
3847840
Limited partnership
Delaware
HH Texas Hotel Associates, L.P.
3482995
Limited partnership
Delaware
HH Melrose Hotel Associates, L.P.
4118310
Limited partnership
Delaware
HH Palm Springs LLC
3982832
Limited liability company
Delaware
Portsmouth Hotel Associates LLC
3005218
Limited liability company
Delaware
HH Atlanta LLC
4218175
Limited liability company
Delaware
HH Chicago LLC
4288485
Limited liability company
Delaware


20595751.13.BUSINESS

--------------------------------------------------------------------------------



SCHEDULE II
Allocated Loan Amounts
1. Hilton Tampa Westshore FL
$16,321,925
2. Residence Inn Tampa Downtown FL
$13,398,595
3. Courtyard Gaithersburg MD
$22,046,779
4. Renaissance Portsmouth VA
$12,241,444
5. The Churchill DC
$35,993,499
6. The Melrose DC
$56,761,321
7. Hilton Garden Inn BWI Airport MD
$14,982,065
8. Hilton Garden Inn Virginia Beach MD
$18,818,936
9. The Silversmith IL
$16,809,147
10. Courtyard Denver Airport CO
$24,117,471
11. Marriott Omaha NE
$34,958,153
12. Renaissance Palm Springs CA
$39,160,439
13. Hilton Parsippany NJ
$40,439,396
14. Hyatt Regency Wind Watch NY
$25,944,552
15. Hampton Inn Parsippany NJ
$17,052,757
16. Courtyard Boston Downtown MA
$67,602,003
17. Marriott DFW Airport TX
$56,030,489
18. Marriott San Antonio Plaza TX
$25,822,747
19. Marriott Sugar Land TX
$60,902,705
20. Hilton Garden Inn Austin Downtown TX
$34,836,347
21. Hyatt Regency Savannah GA
$53,655,283
22. Ritz-Carlton Atlanta GA
$53,228,964
23. Crowne Plaza Ravinia GA
$49,940,218
24. Courtyard Savannah GA
$23,934,763






20595751.13.BUSINESS

--------------------------------------------------------------------------------



SCHEDULE III
Franchise Agreements and Franchisors
Properties
Franchisors
Operating Lessees
Franchise Agreements
Crowne Plaza Atlanta - Ravinia
IHG
HHC TRS FP Portfolio LLC
Crowne Plaza License Agreement, dated as of July 17, 2007, by Holiday
Hospitality Franchising Inc., a Delaware corporation (“Crowne Plaza Licensor”),
and HHC TRS FP Portfolio LLC, a Delaware limited liability company (“TRS FP
Portfolio”), as amended by that certain Addendum to License Agreement, dated as
of March 27, 2008, by Crowne Plaza Licensor and TRS FP Portfolio, as further
amended by that certain Agreement, dated as of March 10, 2011, by Crowne Plaza
Licensor and PIM Ashford Subsidiary II, LLC, a Delaware limited liability
company, as further amended by that certain Second Addendum to License
Agreement, dated as of March 10, 2011, by Crowne Plaza Licensor and TRS FP
Portfolio, as further amended by that certain Third Addendum to License
Agreement, dated as of March 10, 2011, by Crowne Plaza Licensor and TRS FP
Portfolio.




20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Franchisors
Operating Lessees
Franchise Agreements
Hampton Inn Parsippany
Hilton
HHC TRS FP Portfolio LLC
Franchise Agreement, dated as of August 29, 2014, by Hampton Inns Franchise LLC,
a Delaware limited liability company (“Hampton Inns”), and TRS FP Portfolio, as
amended by that Certain Amendment to Franchise Agreement, dated as of March 6,
2015, by and between TRS FP Portfolio and Hampton Inns.
Hilton Parsippany
Hilton
HHC TRS FP Portfolio LLC
Franchise Agreement, dated as of August 29, 2014, by Hilton Franchise LLC, a
Delaware limited liability company (“Hilton Franchise”), and TRS FP Portfolio,
as amended by that certain Amendment to Franchise Agreement, dated as of March
6, 2015, by and between TRS FP Portfolio and Hilton Franchise.
Hilton Tampa Westshore
Hilton
HHC TRS Tampa LLC
Amended and Restated Franchise License Agreement, dated as of September 21,
2012, by Hilton Franchise and HHC TRS Tampa LLC, a Delaware limited liability
company (“TRS Tampa”), as amended by that certain Amendment to Franchise
Agreement, dated as of March 6, 2015, by and between TRS Tampa and Hilton
Franchise.
Hyatt Regency Wind Watch Long Island
Hyatt
HHC TRS FP Portfolio LLC
Franchise Agreement, dated as of December 7, 2011, by Hyatt Franchising L.L.C.,
a Delaware limited liability company, and TRS FP Portfolio.


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Franchisors
Operating Lessees
Franchise Agreements
Omaha Marriott
Marriott
HHC TRS LC Portfolio LLC
Relicensing Franchise Agreement, dated as of July 17, 2007, by Marriott
International, Inc., a Delaware corporation (“Marriott”), and TRS LC Portfolio
LLC (“TRS LC Portfolio”).
Plaza San Antonio Marriott
Marriott
HHC TRS Portsmouth LLC
Relicensing Franchise Agreement, dated as of July 17, 2007, by Marriott and HHC
TRS Portsmouth LLC, a Delaware limited liability company (“TRS Portsmouth”).
Sugar Land Marriott Town Square Hotel and Conference Center
Marriott
HHC TRS LC Portfolio LLC
Relicensing Franchise Agreement, dated as of December 19, 2003, by Marriott and
HHC TRS Sugar Land LLC, a Delaware limited liability company (“TRS Sugar Land”),
as amended by that certain First Amendment to Marriott Hotel Relicensing
Franchise Agreement and Settlement and Release of Claims, dated as of March 23,
2004, by Marriott and TRS Sugar Land.
Renaissance Palm Springs
Marriott
HHC TRS Portsmouth LLC 
Relicensing Franchise Agreement, dated as of March 10, 2011, by Marriott and TRS
Portsmouth.
Portsmouth Renaissance Hotel and Waterfront Conference Center
Marriott
HHC TRS Portsmouth LLC
Relicensing Franchise Agreement, dated as of July 17, 2007, by Marriott and TRS
Portsmouth.
Courtyard Savannah Historic District
Marriott
HHC TRS Savannah LLC
Relicensing Franchise Agreement, dated as of March 10, 2011, by Marriott and TRS
LC Portfolio, as amended by that certain Amendment to Courtyard by Marriott
Relicensing Franchise Agreement, dated as of April 26, 2012, by Marriott and TRS
LC Portfolio.


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Franchisors
Operating Lessees
Franchise Agreements
Hilton Garden Inn Austin Downtown
Hilton
HHC TRS Austin LLC
Amended and Restated Franchise License Agreement, dated as of June 29, 2007, by
Hilton and HHC TRS Austin LLC, a Delaware limited liability company (“TRS
Austin”), as amended by that certain Amendment to Franchise License Agreement,
dated as of March 10, 2011, by HLT Existing Franchise Holding LLC, a Delaware
limited liability company, as successor in interest to Hilton (“Hilton
Successor”), and TRS Austin, as further amended by that certain Amendment to
Franchise Agreement, dated as of March 6, 2015, by and between TRS Austin and
Hilton Successor.
Hilton Garden Inn BWI Airport
Hilton
HHC TRS Baltimore LLC
Franchise License Agreement, dated as of July 17, 2007, by Hilton and HHC TRS
Baltimore LLC, a Delaware limited liability company (“TRS Baltimore”), as
amended by that certain Amendment to Franchise License Agreement, dated as of
March 10, 2011, by Hilton and TRS Baltimore, as further amended by that certain
Amendment to Franchise Agreement, dated as of March 6, 2015, by and between TRS
Baltimore and Hilton Successor.


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Franchisors
Operating Lessees
Franchise Agreements
Hilton Garden Inn Virginia Beach Town Center
Hilton
HHC TRS LC Portfolio LLC
Amended and Restated Franchise License Agreement, dated as of July 17, 2007, by
Hilton and TRS LC Portfolio, as amended by that certain Amendment to Franchise
License Agreement, dated as of March 10, 2011, by Hilton Successor and TRS LC
Portfolio, as further amended by that certain Amendment to Franchise Agreement,
dated as of March 6, 2015, by and between TRS LC Portfolio and Hilton Successor.
Residence Inn Tampa Downtown
Marriott
HHC TRS LC Portfolio LLC
Relicensing Franchise Agreement, dated as of March 10, 2011, by Marriott and TRS
LC Portfolio, as amended by that certain Amendment to Residence Inn by Marriott
Relicensing Franchise Agreement, dated as of April 26, 2012, by Marriott and TRS
LC Portfolio.


20595751.13.BUSINESS

--------------------------------------------------------------------------------



SCHEDULE IV
Management Agreements and Managers
Properties
Borrowers
Managers
Management Agreements
The Churchill Hotel


HH Churchill Hotel Associates, L.P.
Hyatt
That certain Hotel Master Management Agreement, dated March 10, 2011, by and
between HHC TRS LC Portfolio LLC, HHC TRS Portsmouth LLC, HHC TRS Tampa LLC, HHC
TRS Baltimore LLC, HHC TRS FP Portfolio LLC, HHC TRS Melrose LLC, HHC TRS
Chicago LLC, HHC TRS Highland LLC, HHC TRS Austin LLC, HHC TRS Princeton LLC and
Remington Lodging & Hospitality, LLC, as amended by that certain Addendum to
Hotel Master Management Agreement, dated December 8, 2011, from HHC TRS LC
Portfolio LLC, HHC TRS Portsmouth LLC, HHC TRS Tampa LLC, HHC TRS Baltimore LLC,
HHC TRS Melrose LLC, HHC TRS Chicago LLC, HHC TRS Highland LLC, HHC TRS Austin
LLC, HHC TRS OP LLC, HHC TRS FP Portfolio LLC and HHC TRS Princeton LLC to
Remington Lodging & Hospitality, LLC and Remington Boston Employers, LLC, as
amended by that certain Addendum to Hotel Master Management Agreement, dated May
1, 2012, from HHC TRS LC Portfolio LLC, HHC TRS Portsmouth LLC, HHC TRS Tampa
LLC, HHC TRS Baltimore LLC, HHC TRS Melrose LLC, HHC TRS Chicago LLC, HHC TRS
Highland LLC, HHC TRS Austin LLC, HHC TRS FP Portfolio LLC, HHC TRS Princeton
LLC and HHC TRS OP LLC to Remington Lodging & Hospitality, LLC and Remington
Boston Employers, LLC, as amended by that certain Addendum to Hotel Master
Management Agreement, dated May 1, 2012, from HHC TRS LC Portfolio LLC, HHC TRS
Portsmouth LLC, HHC TRS Tampa LLC, HHC TRS Baltimore LLC, HHC TRS Melrose LLC,
HHC TRS Chicago LLC, HHC TRS Highland LLC, HHC TRS Austin LLC, HHC TRS FP
Portfolio LLC, HHC TRS Princeton LLC and HHC TRS OP LLC to Remington Lodging &
Hospitality, LLC and Remington Boston Employers, LLC (the “Remington Management
Agreement”)


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Borrowers
Managers
Management Agreements
Courtyard Boston Tremont


HH FP Portfolio LLC
Marriott
That certain Management Agreement, dated September 22, 2004, between HHC TRS FP
Portfolio LLC and Courtyard Management Corporation, as amended by that certain
First Amendment to Management Agreement, dated October 15, 2004, between HHC TRS
FP Portfolio LLC and Courtyard Management Corporation, as amended by that
certain Second Amendment to Management Agreement, dated August 5, 2005, between
HHC TRS FP Portfolio LLC and Courtyard Management Corporation, as amended by
that certain Side Letter Agreement, dated March 2, 2007, between HHC TRS FP
Portfolio and Courtyard Management Corporation, as amended by that certain Third
Amendment to Management Agreement, dated March 10, 2011, as amended by that
certain Letter Agreement, dated January 29, 2005 from Courtyard Management
Corporation and accepted by HHC TRS FP Portfolio LLC, as amended by that certain
Letter Agreement dated February 3, 2006 from Courtyard Management Corporation
and accepted and agreed to by HHC TRS FP Portfolio LLC, as amended by that
certain Side Letter Agreement, dated March 2, 2007, between Courtyard Management
Corporation and HHC TRS FP Portfolio LLC, as amended by that certain Letter
Agreement, dated July 17, 2007, between Courtyard Management Corporation and HHC
TRS FP Portfolio LLC, as amended by that certain Letter Agreement, dated July
17, 2007, between Courtyard Management Corporation and HHC TRS FP Portfolio LLC,
as amended by that certain Letter Agreement, dated July 17, 2007, between
Courtyard Management Corporation and HHC TRS FP Portfolio LLC, as amended by
that certain Liquor License Agreement, dated July 17, 2007, between Courtyard
Management Corporation, HH FP Portfolio LLC and HHC TRS FP Portfolio LLC, and as
amended by that certain Real Estate and Personal Property Taxes Agreement, dated
February 26, 2010, between Courtyard Management Corporation, HHC TRS Baltimore
LLC, HHC TRS Portsmouth LLC and HHC TRS FP Portfolio LLC.


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Borrowers
Managers
Management Agreements
Courtyard Denver Airport


HH Denver LLC
Marriott
That certain Management Agreement, dated December 28, 1995, between LC
Fulenwider Inc. and Courtyard Management Corporation, as amended by that certain
Assignment and First Amendment of Management Agreement, dated September 10,
1996, between LC Fulenwider Inc., 6901 Tower LLC, and Courtyard Management
Corporation, as amended by that certain Second Amendment to Management
Agreement, dated September 17, 2004, between HHC TRS OP LLC and Courtyard
Management Corporation, as assigned by that certain Assignment and Assumption
and Third Amendment of Management Agreement, dated July 17, 2007, among TRS OP,
HHC TRS Portsmouth LLC, HH Denver LLC and Courtyard Management Corporation, as
amended by that certain Fourth Amendment to Management Agreement, dated March 6,
2009, by HHC TRS Portsmouth LLC and Courtyard Management Corporation, as amended
by that certain Fifth Amendment to Management Agreement, dated March 10, 2011,
between HHC TRS Portsmouth LLC and Courtyard Management Corporation, as amended
by that certain Sixth Amendment to Management Agreement, dated July, 2013,
between HHC TRS Portsmouth LLC and Courtyard Management Corporation, as amended
by that certain Amendment to Management Agreement, dated July, 2013, between HHC
TRS Portsmouth LLC and Courtyard Management Corporation, as amended by that
certain Letter Agreement, dated July 17, 2007, from HH Denver LLC and HHC TRS OP
LLC to Courtyard Management Corporation, as amended by that certain Letter
Agreement, dated July 17, 2007, as amended by that certain Letter Agreement,
dated July 17, 2007, between Courtyard Management Corporation and HHC TRS OP
LLC, as amended by that certain Mutual Release, dated July 17, 2007, between TRS
OP, HH DFW Hotel Associates, L.P., HHC TRS Nashville LLC, HH Nashville LLC, HHC
TRS FP Portfolio LLC, HH FP Portfolio LLC, HH Denver LLC, HHC TRS Highland LLC,
HH Gaithersburg LLC, HHC TRS Atlanta LLC, HH Atlanta LLC, Highland Hospitality,
L.P., Marriott International, Inc., Marriott Hotel Services, Inc., Renaissance
Hotel Management Company, LLC, Courtyard Management Corporation, and The
Ritz-Carlton Hotel Company, L.L.C., as amended by that certain Liquor License
Agreement, dated July 17, 2007, between Courtyard Management Corporation, HH FP
Portfolio LLC and HHC TRS FP Portfolio LLC, as amended by that certain Real
Estate and Property Taxes Agreement, dated February 26, 2010, between Courtyard
Management Corporation, HHC TRS Baltimore LLC, HHC TRS Portsmouth LLC and HHC
TRS FP Portfolio LLC.


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Borrowers
Managers
Management Agreements
Courtyard Gaithersburg


HH Gaithersburg LLC
Marriott
That certain Management Agreement between CY-Gaithersburg LLC and Courtyard
Management Corporation, dated June 29, 2004, as Amended by that certain Letter
Agreement, dated May 30, 2006, between CY-Gaithersburg LLC and Courtyard
Management Corporation, as assigned by that certain Consent and Assignment and
Assumption of Management Agreement, dated June 1, 2006, by and among
CY-Gaithersburg LLC, HHC TRS Highland LLC, HH Gaithersburg LLC and Courtyard
Management Corporation, as amended by that certain First Amendment of Management
Agreement, dated June 1, 2006, between HHC TRS Highland LLC and Courtyard
Management Corporation, as amended by that certain Assignment, Assumption and
Second Amendment of Management Agreement, dated July 17, 2007, between HHC TRS
Highland LLC, HHC TRS Baltimore, HH Gaithersburg LLC and Courtyard Management
Corporation, as further amended by that certain Third Amendment to Management
Agreement, dated March 10, 2011, between HHC TRS Baltimore LLC and Courtyard
Management Corporation, as amended by that certain Letter Agreement, dated July
17, 2007, between HHC TRS Baltimore LLC and Courtyard Management Corporation, as
amended by that certain Mutual Release, Dated July 17, 2007, between Marriott
Hotel Services, Inc., Renaissance Hotel Management Company, LLC, Courtyard
Management Corporation, The Ritz-Carlton Hotel Company, LLC, HHC TRS Portsmouth
LLC, HHC TRS Nashville LLC, HHC TRS FP Portfolio LLC, and HHC TRS Baltimore LLC,
as amended by that certain Liquor License Agreement, dated July 17, 2007,
between Courtyard Management Corporation, HH FP Portfolio LLC and HHC TRS FP
Portfolio LLC, as amended by that certain Real Estate and Property Taxes
Agreement, dated February 26, 2010, between Courtyard Management Corporation,
HHC TRS Baltimore LLC, HHC TRS Portsmouth LLC and HHC TRS FP Portfolio LLC.
Courtyard Savannah Historic District


HH LC Portfolio LLC
Marriott
The Remington Management Agreement
Crowne Plaza Atlanta - Ravinia


HH FP Portfolio LLC
Marriott
The Remington Management Agreement
Hampton Inn Parsippany


HH FP Portfolio LLC
Remington
The Remington Management Agreement


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Borrowers
Managers
Management Agreements
Hilton Garden Inn Austin


HH Austin Hotel Associates, L.P.
Remington
The Remington Management Agreement
Hilton Garden Inn BWI Airport


HH Baltimore LLC
Remington
The Remington Management Agreement
Hilton Garden Inn Virginia Beach Town Center


HH LC Portfolio LLC
Remington
The Remington Management Agreement
Hilton Parsippany


HH FP Portfolio LLC
Remington
The Remington Management Agreement
Hilton Tampa Westshore


HH Tampa Westshore LLC
Remington
The Remington Management Agreement


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Borrowers
Managers
Management Agreements
Hyatt Regency Savannah


HH Savannah LLC
Remington
That certain Management Agreement, dated May 8, 1979, between Waterfront Hotel
Company and Hyatt corporation as amended by that certain Second Amendment to
Management Agreement, dated December 21, 1993, between Waterfront Hotel Company
and Hyatt Corporation, as amended by that certain Third Amendment to Management
Agreement, dated August 12, 2004, between Waterfront Hotel Company and Hyatt
Corporation, as amended by that certain Fourth Amendment to Management
Agreement, dated March 10, 2011, between HHC TRS Savannah LLC and Hyatt
Corporation, as amended by that certain Assignment and Assumption of Management
Agreement, dated December 31, 2003, between AP/APMC Savannah L.P. and HHC TRS OP
LLC, as amended by that certain Assignment and Assumption of Contract, Purchase
Orders, Tenant Leases and Equipment Leases, dated December 31, 2003 between
AP/AMC Savannah, L.P. and HHC TRS OP LLC, as amended by that certain Assignment
and Assumption of Management Agreement, dated July 9, 2004, between HHC TRS OP
LLC and HHC TRS Holding Corporation, as amended by that certain Assignment and
Assumption of Management Agreement, dated July 9, 2004, between HHC TRS Holding
Corporation and HHC TRS Savannah LLC, as amended by that certain Addendum to
Management Agreement, dated January 31, 2005, between HHC TRS Savannah LLC and
Hyatt Corporation, as amended by that certain Confirmation Agreement, dated July
26, 2006, between HHC TRS Savannah LLC and Hyatt Corporation, as amended by that
certain Landlord, Tenant and Manager Non-Disturbance and Attornment Agreement,
dated as of July 17, 2007, by and between HHC TRS Savannah LLC, HH Savannah LLC
and Hyatt Corporation, as amended by that certain Fifth Amendment to Management
Agreement, dated as of December 19, 2014 by and between HHC TRS Savannah LLC,
and Hyatt Corporation
Hyatt Regency Wind Watch Long Island


HH FP Portfolio LLC
Remington
The Remington Management Agreement
Plaza San Antonio Marriott


HH San Antonio LLC
Remington
The Remington Management Agreement


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Borrowers
Managers
Management Agreements
Dallas-Fort Worth Airport Marriott


HH DFW Hotel Associates, L.P.
Remington
That certain Amended and Restated Management Agreement, dated December 29, 2001,
between Host Marriott L.P. and Marriott Hotel Services Inc., as amended by that
certain First Amendment to Amended and Restated Management Agreement, dated
April 22, 2005, between Host Marriott L.P. and Marriott Hotel Services Inc., as
amended by that certain Assignment, Assumption and Second Amendment to Amended
and Restated Management Agreement, dated July 17, 2007, between HHC TRS OP LLC,
HHC TRS Portsmouth LLC, HH DFW Hotel Associates, L.P. and Marriott Hotel
Services Inc., as Amended by that Second Amendment to Amended and Restated
Management Agreement, dated March 6, 2009, between HHC TRS Portsmouth LLC and
Marriott Hotel Services, Inc., as amended by that certain Third Amendment to
Amended and Restated Management Agreement, dated March 10, 2011, between HHC TRS
Portsmouth LLC and Marriott Hotel Services, Inc., as amended by that certain
Letter Agreement, dated July 17, 2007, between HHC TRS Portsmouth LLC and
Marriott Hotel Service, Inc., as amended by that certain Letter Agreement, dated
July 17, 2007, between Marriott Hotel Service Inc. and HHC TRS Portsmouth LLC,
as amended by that certain Mutual Release, dated July 17, 2007, by and between
HHC TRS OP LLC, HH DFW Hotel Associates, L.P., HHC TRS Nashville LLC, HH
Nashville LLC, HHC TRS FP Portfolio LLC, HH FP Portfolio LLC, HH Denver LLC, HH
TRS Highland LLC, HH Gaithersburg LLC, HH TRS Atlanta LLC, HH Atlanta LLC,
Highland Hospitality, L.P. and Marriott International, Inc., Marriott Hotel
Services, Inc., Renaissance Hotel Management Company, LLC, Courtyard Management
Corporation and The Ritz-Carlton Hotel Company, L.L.C., as amended by that
certain Liquor License Agreement between Marriott Hotel Services, Inc., HH DFW
Hotel Associates, L.P. and HHC TRS Portsmouth LLC.
Omaha Marriott


HH LC Portfolio LLC
Remington
The Remington Management Agreement
Sugar Land Marriott Town Square Hotel and Conference Center


HH Texas Hotel Associates L.P.
Remington
The Remington Management Agreement
The Melrose Hotel


HH Melrose Hotel Associates, L.P.
Remington
The Remington Management Agreement


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Borrowers
Managers
Management Agreements
Renaissance Palm Springs


HH Palm Springs LLC
Remington
The Remington Management Agreement
Portsmouth Renaissance Hotel and Waterfront Conference Center


Portsmouth Hotel Associates LLC
Remington
The Remington Management Agreement
Residence Inn Tampa Downtown


HH LC Portfolio LLC
Remington
The Remington Management Agreement


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Borrowers
Managers
Management Agreements
Ritz-Carlton Atlanta Downtown


HH Atlanta LLC
Remington
That certain Amended and Restated Management Agreement, dated January 1, 2002,
between Host Marriott, L.P. and The Ritz-Carlton Hotel Company, L.L.C., as
amended and assigned by that certain Amended and Restated Consent, Assignment
and Assumption and Amendment of Management Agreement, dated as of January 1,
2002, between Host Marriott, L.P., CCRC Atlanta LLC, and The Ritz-Carlton Hotel
Company, L.L.C., as amended by that certain Assignment and Assumption of
Management Agreement, dated September 26, 2006, between The Ritz-Carlton Hotel
Company L.L.C., Host Hotels & Resorts, L.P. and HHC TRS Atlanta LLC, as amended
by that certain Amendment to Amended and Restated Management Agreement, dated
April 30, 2008, between The Ritz-Carlton Hotel Company, L.L.C. and HHC TRS
Atlanta LLC, as amended by that certain Second Amendment to Amended and restated
Management Agreement, dated March 6, 2009, between HHC TRS Atlanta LLC and The
Ritz-Carlton Hotel Company, L.L.C., as amended by that certain Letter Agreement,
dated May 18, 2010, between The Ritz-Carlton Hotel Company, L.L.C. and HHC TRS
Atlanta LLC, as amended by that certain Third Amendment to Amended and Restated
Management Agreement, dated March 10, 2011, between HHC TRS Atlanta LLC and The
Ritz-Carlton Hotel Company, L.L.C., as amended by that certain Letter Agreement
dated January 1, 2006, from Marriott International on behalf of The Ritz-Carlton
Hotel Company, L.L.C., and agreed and accepted by Host Hotels & Resorts, L.P.,
as amended by that certain Letter Agreement dated January 1, 2006, from Marriott
International on behalf of The Ritz-Carlton Hotel Company, L.L.C., and agreed
and accepted by Host Hotels & Resorts, L.P., as amended by that certain Letter
Agreement, dated July 17, 2007, between The Ritz-Carlton Hotel Company, L.L.C.
and HHC TRS Atlanta LLC, as amended by that certain Letter Agreement, dated July
17, 2007, between The Ritz-Carlton Hotel Company, L.L.C. and HHC TRS Atlanta
LLC, as amended by that certain Liquor License Agreement, dated July 17, 2007,
between The Ritz-Carlton Hotel Company, L.L.C., HH Atlanta LLC and HHC TRS
Atlanta LLC, as amended by that certain Mutual Release, dated July 17, 2007, by
and between HHC TRS OP LLC, HH DFW Hotel Associates, L.P., HHC TRS Nashville
LLC, HH Nashville LLC, HHC TRS FP Portfolio LLC, HH FP Portfolio LLC, HH Denver
LLC, HHC TRS Highland LLC, HH Gaithersburg LLC, HHC TRS Atlanta LLC, HH Atlanta
LLC, Highland Hospitality, L.P., Marriott International, Inc., Marriott Hotel
Services, Inc., Renaissance Hotel Management Company, LLC, Courtyard Management
Corporation and The Ritz-Carlton Hotel Company, L.L.C.


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Borrowers
Managers
Management Agreements
The Silversmith Hotel Chicago Downtown


HH Chicago LLC
Remington
The Remington Management Agreement.


20595751.13.BUSINESS

--------------------------------------------------------------------------------



SCHEDULE V
Operating Leases and Operating Lessees
Properties
Borrowers
Operating Lessees
Operating Leases
The Churchill Hotel
HH Churchill Hotel Associates, L.P.
HHC TRS Highland LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Churchill Hotel Associates, L.P., as lessor, and HHC TRS Highland LLC, as
lessee.
Courtyard Boston Tremont


HH FP Portfolio LLC
HHC TRS FP Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH FP Portfolio LLC, as lessor, and HHC TRS FP Portfolio LLC, as lessee.
Courtyard Denver Airport


HH Denver LLC
HHC TRS Portsmouth LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Denver LLC, as lessor, and HHC TRS Portsmouth LLC, as lessee.
Courtyard Gaithersburg


HH Gaithersburg LLC
HHC TRS Baltimore LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Gaithersburg LLC, as lessor, and HHC TRS Baltimore LLC, as lessee.
Courtyard Savannah Historic District


HH LC Portfolio LLC
HHC TRS LC Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH LC Portfolio LLC, as lessor, and HHC TRS LC Portfolio LLC, as lessee.
Crowne Plaza Atlanta - Ravinia


HH FP Portfolio LLC
HHC TRS FP Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH FP Portfolio LLC, as lessor, and HHC TRS FP Portfolio LLC, as lessee.


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Borrowers
Operating Lessees
Operating Leases
Hampton Inn Parsippany


HH FP Portfolio LLC
HHC TRS FP Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH FP Portfolio LLC, as lessor, and HHC TRS FP Portfolio LLC, as lessee.
Hilton Garden Inn Austin


HH Austin Hotel Associates, L.P.
HHC TRS Austin LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Austin Hotel Associates, L.P., as lessor, and HHC TRS Austin LLC, as
lessee.
Hilton Garden Inn BWI Airport


HH Baltimore LLC
HHC TRS Baltimore LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Baltimore LLC, as lessor and HHC TRS Baltimore LLC, as lessee.
Hilton Garden Inn Virginia Beach Town Center


HH LC Portfolio LLC
HHC TRS LC Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH LC Portfolio LLC, as lessor, and HHC TRS LC Portfolio LLC, as lessee.
Hilton Parsippany


HH FP Portfolio LLC
HHC TRS FP Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH FP Portfolio LLC, as lessor, and HHC TRS FP Portfolio LLC, as lessee.
Hilton Tampa Westshore


HH Tampa Westshore LLC
HHC TRS Tampa LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Tampa Westshore LLC, as lessor, and HHC TRS Tampa LLC, as lessee.
Hyatt Regency Savannah


HH Savannah LLC
HHC TRS Savannah LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Savannah LLC, as lessor, and HHC TRS Savannah LLC, as lessee.


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Borrowers
Operating Lessees
Operating Leases
Hyatt Regency Wind Watch Long Island


HH FP Portfolio LLC
HHC TRS FP Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH FP Portfolio LLC, as lessor, and HHC TRS FP Portfolio LLC, as lessee.
Plaza San Antonio Marriott


HH San Antonio LLC
HHC TRS Portsmouth LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH San Antonio LLC, as lessor, and HHC TRS Portsmouth LLC, as lessee.
Dallas-Fort Worth Airport Marriott


HH DFW Hotel Associates, L.P.
HHC TRS Portsmouth LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH DFW Hotel Associates, L.P., as lessor, and HHC TRS Portsmouth LLC, as
lessee.
Omaha Marriott


HH LC Portfolio LLC
HHC TRS LC Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH LC Portfolio LLC, as lessor, and HHC TRS LC Portfolio LLC, as lessee.
Sugar Land Marriott Town Square Hotel and Conference Center


HH Texas Hotel Associates L.P.
HHC TRS LC Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Texas Hotel Associates, L.P., as lessor, and HHC TRS LC Portfolio LLC, as
lessee.
The Melrose Hotel


HH Melrose Hotel Associates, L.P.
HHC TRS Melrose LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Melrose Hotel Associates, L.P., as lessor, and HHC TRS Melrose LLC, as
lessee.


20595751.13.BUSINESS

--------------------------------------------------------------------------------



Properties
Borrowers
Operating Lessees
Operating Leases
Renaissance Palm Springs


HH Palm Springs LLC
HHC TRS Portsmouth LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Palm Springs LLC, as lessor, and HHC TRS Portsmouth LLC, as lessee.
Portsmouth Renaissance Hotel and Waterfront Conference Center


Portsmouth Hotel Associates LLC
HHC TRS Portsmouth LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by Portsmouth Hotel Associates, LLC, as lessor, and HHC TRS Portsmouth LLC, as
lessee.
Residence Inn Tampa Downtown


HH LC Portfolio LLC
HHC TRS LC Portfolio LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH LC Portfolio LLC, as lessor, and HHC TRS LC Portfolio LLC, as lessee.
Ritz-Carlton Atlanta Downtown


HH Atlanta LLC
HHC TRS Atlanta LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Atlanta LLC, as lessor, and HHC TRS Atlanta LLC, as lessee.
The Silversmith Hotel Chicago Downtown


HH Chicago LLC
HHC TRS Chicago LLC
That certain Amended and Restated Lease Agreement, dated as of March 10, 2011,
by HH Chicago LLC, as lessor, and HHC TRS Chicago LLC, as lessee.


20595751.13.BUSINESS

--------------------------------------------------------------------------------



SCHEDULE VI
Scheduled PIP
[See Attached.]





20595751.13.BUSINESS

--------------------------------------------------------------------------------



SCHEDULE VII
Reserved

20595751.13.BUSINESS

--------------------------------------------------------------------------------



SCHEDULE VIII
Reserved

20595751.13.BUSINESS

--------------------------------------------------------------------------------



SCHEDULE IX
Reserved

20595751.13.BUSINESS

--------------------------------------------------------------------------------



SCHEDULE X


Pre-Expiration Event


Property
Franchisor
Manager
Expiration Date of Franchise Agreement
Expiration Date of Management Agreement
New PIP Guaranty option cap
Hyatt Regency Savannah
N/A
Hyatt
N/A
December 31, 2021
$
7,048,000


Hilton Garden Inn Austin Downtown
Hilton
Remington
January 15, 2022
N/A
$4,576,000
Hilton Garden Inn BWI Airport
Hilton
Remington
June 30, 2021
N/A
$
1,980,000






20595751.13.BUSINESS

--------------------------------------------------------------------------------



SCHEDULE XI
Assignment of Management Agreements
1.
Assignment and Subordination of Management Agreement and Consent of Manager
(Remington Properties) (Mortgage) between HHC TRS Tampa LLC, HHC TRS Highland
LLC, HHC TRS Baltimore LLC, HHC TRS Portsmouth LLC, HHC TRS Austin LLC, HHC TRS
Chicago LLC, HHC TRS Melrose LLC, HHC TRS LC Portfolio LLC, HHC TRS Atlanta LLC,
HHC TRS FP Portfolio LLC, HH FP Portfolio LLC, HH LC Portfolio LLC, HH Texas
Hotel Associates, L.P., HH Melrose Hotel Associates, L.P., HH Churchill Hotel
Associates, L.P., HH Austin Hotel Associates, L.P., HH Baltimore LLC, HH Chicago
LLC, Portsmouth Hotel Associates LLC, HH San Antonio LLC, HH Palm Springs LLC,
HH Tampa Westshore LLC, Lender, Remington, HHC TRS Baltimore II LLC, PIM TRS
Boston Back Bay LLC and HHC TRS Princeton LLC;

2.
Subordination, Non-Disturbance and Attornment Agreement (Hyatt Regency Savannah)
(Mortgage) between HHC TRS Savannah LLC, HH Savannah LLC, Hyatt Corporation and
Lender;

3.
Subordination, Non-Disturbance and Attornment Agreement (Gaithersburg Courtyard)
(Mortgage) between Courtyard Management Corporation, HHC TRS Baltimore LLC, HH
Gaithersburg LLC and Lender;

4.
Subordination, Non-Disturbance and Attornment Agreement (Boston Courtyard)
(Mortgage) between Courtyard Management Corporation, HHC TRS FP Portfolio LLC,
HH FP Portfolio LLC and Lender;

5.
Subordination, Non-Disturbance and Attornment Agreement (Atlanta Ritz Carlton)
(Mortgage) between The Ritz-Carlton Hotel Company, L.L.C., HHC TRS Atlanta LLC,
HH Atlanta LLC and Lender;

6.
Subordination, Non-Disturbance and Attornment Agreement (Marriott DFW)
(Mortgage) between Marriott Hotel Services, Inc., HHC TRS Portsmouth LLC, HH DFW
Hotel Associates, L.P. and Lender; and

7.
Subordination, Non-Disturbance and Attornment Agreement (Marriott Denver)
(Mortgage) between Courtyard Management Corporation, HHC TRS Portsmouth LLC, HH
Denver LLC and Lender;












20595751.13.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE XII
Ground Leases


Full:
Palm Springs Ground Lease:
That certain Business Lease No. PSL-315, dated February 28, 1984 (the “Original
Master Lease”), between the parties identified on Addendum No. 1 thereto
(collectively, including their respective successors in interest, the “Master
Ground Lessor”), as lessors, and Shale Energy Corporation of America, a Texas
corporation (“SENCA”), as lessee, as assigned by that certain Assignment of
Option to Lease, dated December 31, 1984, between SENCA and SENCA Palm Springs
Inc., a California corporation (“SENCA-PS”), as further assigned by that
Agreement to Assign and Assume Lease, dated July 20, 1989, between SENCA-PS and
the City of Palm Springs, a municipal corporation (the “City”) and that certain
Agreement of Assignment, dated September 28, 1989, between SENCA-PS and the
City, as amended by that certain Amendment No. 1 to PSL-315, dated August 10,
1995, between the United States Secretary of the Interior (the “Secretary”),
acting on behalf of the Master Ground Lessor, and Sumitomo Bank of California, a
California banking corporation, as further amended by that certain Amendment to
Lease, dated as of October 28, 1998, between the Secretary, the Master Ground
Lessor, and the City, as further amended by that certain First Amendment to
Business Lease-315, dated  April 7, 2004, between the Ground Lessor and the
City, as further amended by that certain Second Amendment to Business Lease-315,
dated February 9, 2006, between the Ground Lessor and the City, as further
amended by that certain Estoppel Certificate (Business Lease No. PSL-315), dated
July 17, 2007, from the Secretary, acting on behalf of the Master Ground Lessor,
for the benefit of Borrower and certain other parties (the Original Master
Lease, as so amended and assigned, the “Master Lease”), together with that
certain Sublease (Hotels I-XI), dated December 31, 1984, between SENCA-PS, as
original sublandlord, and The Community Redevelopment Agency of The City of Palm
Springs, California, a public body (the “Agency”), as subtenant, as assigned by
that certain Agreement of Assignment, dated September 28, 1989, from SENCA PS to
City, as amended by that certain Supplement (for Purpose of Conforming Legal
Description) to Sublease, dated December 3, 1992, between the City, in its
capacity as sublandlord (the “Sublessor” and together with the Master Ground
Lessor, individually and/or collectively, as the context may require, the
“Ground Lessor”) and the Agency, as amended by that certain Assignment and
Amendment of Sublease and Termination of Sub-Subleases, dated November 5, 1998,
between the Agency, Sublessor, AP/APH Palm Springs, L.P., a Delaware limited
partnership (“AP/APH”), and the other parties thereto identified therein, as
further assigned by that certain Assignment of Sublease, dated November 5, 1998,
among Agency, City, and AP/APH, as further amended and assigned by that certain
Assignment and Termination of Sub-subleases, dated November 5, 1998, between
Agency, AP/APH, and the other parties thereto, as further assigned by that
certain Assignment of Ground Sublease, dated July 14, 2005, between AP/APH,
Sublessor, and the other parties thereto, as further amended by that certain
Estoppel Certificate, dated July 17, 2007, from Sublessor, for the benefit of
Borrower and certain other parties, as further amended by that certain Estoppel
Certificate, dated on or about March 2011, from Sublessor, for the benefit of
Borrower and certain other parties;

20595751.13.BUSINESS

--------------------------------------------------------------------------------






Approval of Leasehold Deed of Trust, Assignment of Leases And Rents, Security
Agreement and Fixture Filing, dated as of March 5, 2015, from the United States
Department of the Interior Bureau of Indian Affairs;
ESTOPPEL CERTIFICATE (Business Lease PSL-315), dated as of March 3, 2015 by the
United States Secretary of the Interior, to and for the benefit of HH Palm
Springs LLC, a Delaware limited liability company, PIM Highland Holding LLC, a
Delaware limited liability company, Ashford, Lender, and Mezzanine Lenders; and
Estoppel Certificate Regarding Sublease (Hotels I–XI), dated effective as of
February 24, 2015 given by The City of Palm Springs, a municipal corporation
(successor in interest to SENCA Palm Springs, Inc., a California corporation),
as sublandlord, HH Palm Springs LLC, a Delaware limited liability company, PIM
Highland Holding LLC, a Delaware limited liability company, Ashford, Lender, and
Mezzanine Lenders.
Portsmouth Ground Lease:
That certain Hotel Lease Agreement, dated as of May 24, 1999, between the
Economic Development Authority of the City of Portsmouth, Virginia (as successor
by name change to Industrial Development Authority of the City of Portsmouth)
“Lessor”) and Portsmouth Hotel Associates, LLC (“Lessee”), as evidenced by that
certain Memorandum of Lease between Lessor and Lessee, recorded in the clerk’s
office of the Circuit Court of Portsmouth, Virginia at Book 1260, Page 1051;
That certain Conference Center Lease Agreement, dated as of May 24, 1999,
between the Economic Development Authority of the City of Portsmouth, Virginia
(as successor by name change to Industrial Development Authority of the City of
Portsmouth) (“Lessor”) and Portsmouth Hotel Associates, LLC (“Lessee”), as
evidenced by that certain Memorandum of Lease between Lessor and Lessee,
recorded in the clerk’s office of the Circuit Court of Portsmouth, Virginia at
Book 1260, Page 1057; and
Ground Lessor’s Estoppel Certificate dated February 24, 2015, by Economic
Development Authority of the City of Portsmouth, Virginia (successor by name
change to Industrial Development Authority of the City of Portsmouth), a
political subdivision and body politic and corporate, organized under the laws
of the Commonwealth of Virginia, and acknowledged and agreed solely for purposes
of certain provisions therein, Portsmouth Hotel Associates, LLC, a Delaware
limited liability company, to and for the benefit of (i) Portsmouth Hotel
Associates, LLC, (ii) PIM Highland Holding LLC, a Delaware limited liability
company, Ashford Hospitality Limited Partnership, a Delaware limited
partnership, and each of their respective affiliates, and (iii) Column Financial
Inc., as mortgage lender and as mezzanine lender, and each of their successors
and/or assigns.
Partial:
Atlanta Ground Lease:
That certain Cross-Lease and Easement Agreement, by and between One Ninety One
Peachtree Associates (the “Original Landlord”) and Peachtree Palace Venture (the
“Original Tenant”), dated

20595751.13.BUSINESS

--------------------------------------------------------------------------------






as of February 10, 1988, as evidenced by (a) Indenture of Lease dated February
10, 1988, between Original Landlord and Original Tenant, recorded in Deed Book
11321, Page 66, Fulton County, Georgia Records (the “Official Records”), and (b)
Indenture of Lease and Easement Grant dated February 10, 1988, between Original
Landlord and Original Tenant, recorded in Deed Book 11321, Page 66 of the
Official Records, as assigned by that certain Assignment and Assumption
Agreement of Cross-Lease and Easement Agreement, by and between Original Tenant,
as assignor, and HMH Properties, Inc., as assignee, dated as of September 19,
1996 and recorded in Deed Book 21499, Page 140 of the Official Records, as
further assigned by that certain Assignment and Assumption Agreement of
Cross-Lease and Easement Agreement, by and between Host Hotels & Resorts, L.P.,
as assignor, and HH Atlanta LLC (the “Tenant”), as assignee, dated as of
September 22, 2006 and recorded in Deed Book 43534, Page 223 of the Official
Records, as further assigned by that certain Assignment and Assumption of
Cross-Lease and Easement Agreement, by and between Original Landlord, as
assignor, and 191 Peachtree Project, LLC (the “Landlord”), as assignee, dated as
of March 29, 2012; and
That certain estoppel dated February 26, 2015, by 191 Peachtree Project, LLC, as
successor-in-interest to One Ninety One Peachtree Associates, LLC, a Georgia
limited liability company, to and for the benefit of (i) HH Atlanta LLC, a
Delaware limited liability company (ii) PIM Highland Holding LLC, a Delaware
limited liability company, and Ashford, and each of their respective affiliates,
and (iii) Column Financial Inc., as mortgage lender, and any and all mezzanine
lenders and their respective successors and assigns.
Austin Ground Lease:
That certain Office Lease, dated as of November 16, 1994, between Sabine-Waller
Creek, Ltd., predecessor-in-interest to Sabine Residences, L.P., as landlord,
and Waller Hotel G.P., Inc., predecessor-in-interest to HH Austin Hotel
Associates, L.P., as tenant; and
That certain Estoppel Certificate (Office Lease) dated February 25, 2015 by
Sabine Residences, L.P., as ground landlord, for the benefit of HH Austin Hotel
Associates, L.P., as ground tenant, PIM Highland Holding LLC, Ashford, and each
of their respective affiliates; and Lender and Mezzanine Lender, and each of
their respective affiliates..
San Antonio Ground Lease:
That certain lease agreement dated as of February 9, 1979 between City of San
Antonio, as lessor, and Plaza Nacional Group, Ltd., predecessor-in-interest to
HH San Antonio LLC, as lessee, as amended by that certain Amendment to Plaza
Nacional German-English School Lease dated October 3, 1985 between City of San
Antonio, as lessor, and Plaza Nacional-San Antonio Limited,
predecessor-in-interest to HH San Antonio LLC, as lessee; and
Landlord Estoppel Certificate dated February 26, 2015 by City of San Antonio, as
ground landlord, for the benefit of HH Austin Hotel Associates, L.P., as ground
tenant, PIM Highland Holding LLC, Ashford, and each of their respective
affiliates; and Lender and Mezzanine Lender, and each of their respective
affiliates.

20595751.13.BUSINESS

--------------------------------------------------------------------------------






Sugar Land Ground Lease:
That certain Conference Center and Parking Lease Agreement, dated as of February
28, 2002, between Sugar Land Town Square Development Authority and HH Texas
Hotel Associates, L.P. (f/k/a Sugar Land Hotel Associates, L.P.), as amended
pursuant to that certain first amendment to Conference Center and Parking Lease
Agreement, dated as of August 5, 2003, and as further amended pursuant to that
certain Second Amendment to Conference Center and Parking Lease Agreement, dated
as of April 19, 2005; and
Lease Estoppel Certificate dated February 24, 2015, by Sugar Land Town Square
Development Authority, a local government corporation organized and existing
under Subchapter D of Chapter 431, Texas Transportation Code, to and for the
benefit of (i) HH Texas Hotel Associates, L.P. (f/k/a Sugar Land Hotel
Associates, L.P.), a Delaware limited partnership, (ii) PIM Highland Holding
LLC, a Delaware limited liability company, Ashford Hospitality Limited
Partnership, a Delaware limited partnership, and each of their respective
affiliates, and (iii) Column Financial Inc., as mortgage lender and as mezzanine
lender, and each of their successors and/or assigns.
Wind Watch Hauppauge Ground Lease:
That certain Lease Agreement, dated as of February 28, 1990, between Long Island
Lighting Company (the “Wind Watch Landlord”) and Colony Hill Associates (the
“Original Wind Watch Tenant”), as evidenced by that certain Memorandum of Lease,
between Wind Watch Landlord and Original Wind Watch Tenant, dated February 28,
1990 and recorded in the Office of the Clerk of the County of Suffolk in Liber
1048 cp 246, as amended by that certain Lease Amendment, dated as of September
24, 1996, between Wind Watch Landlord and Original Wind Watch Tenant, as
assigned by that certain Quitclaim Assignment and Assumption of Lease, dated as
of September 24, 1996, from Original Wind Watch Tenant, as assignor, to PAH
Windwatch, LLC (“PAH”), as assignee, as further amended by that certain Second
Amendment of Lease, dated as of September 24, 1996, between Wind Watch Landlord
and PAH, as assigned to HH FP Portfolio LLC (the “New Wind Watch Tenant”) by
that certain Assignment of Ground Lease, dated as of August 19, 2004, by and
between PAH and New Wind Watch Tenant and recorded in the Office of the Clerk of
the County of Suffolk in Liber 12345, page 941, and evidenced by that certain
Consent to Assignment of Lease, dated as of August 19, 2004, by and between
Landlord, PAH and New Wind Watch Tenant; and


That certain Estoppel Certificate dated March 5, 2015, by Long Island Electric
Utility Servco LLC, as agent and acting on behalf of the Long Island Lighting
Company d/b/a LIPA to and for the benefit of (i) HH FP Portfolio LLC, a Delaware
limited liability company (ii) PIM Highland Holding LLC, a Delaware limited
liability company, and Ashford, and each of their respective affiliates, and
(iii) Column Financial Inc., as mortgage lender, and any and all mezzanine
lenders and their respective successors and assigns.





20595751.13.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE XIII
Select Release Properties


1. Residence Inn Tampa Downtown FL
2. Courtyard Gaithersburg MD
3. Hilton Garden Inn BWI Airport MD
4. Hilton Garden Inn Virginia Beach MD
5. Courtyard Denver Airport CO
6. Hampton Inn Parsippany NJ
7. Hilton Garden Inn Austin Downtown TX
8. Courtyard Savannah GA










20595751.13.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE XIV
Prime ROFO Release Properties


 
1. The Churchill DC
2. The Melrose DC
3. Courtyard Boston Downtown MA
4. Ritz-Carlton Atlanta GA














20595751.13.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE XV
Condominium Documents


Austin Condominium Documents:
The Sabine Master Condominium Declaration dated April 27, 2007 by Sabine
Residences, L.P., as master declarant; and as further amended by First Amendment
to Sabine Master Condominium Declaration dated December 30, 2009 by The Sabine
Master Condominium Association, Inc., as master association.
Gaithersburg Condominium Documents:
1)    Washingtonian Waterfront Condominium
(a)    Declaration for Washingtonian Waterfront Condominium, dated April 1,
2003, by Washingtonian Lake, L.L.C., recorded in Liber 23525 at folio 390, as
amended by Amendment to Declaration for Washingtonian Waterfront Condominium
dated May 26, 2006, recorded in Liber 32513 at folio 522, in each case in the
Land Records of Montgomery County, Maryland
(b)    Bylaws of Council of Unit Owners of Washingtonian Waterfront Condominium
2)    Washingtonian Waterfront Commercial Association, Inc. Condominium
(a)    Declaration of Covenants, Conditions, Easements and Restrictions for
Washingtonian Waterfront Commercial Association, Inc., dated April 1, 2003, by
Washingtonian Lake, L.L.C. and Washingtonian Office Associates, LLC, recorded in
Liber 23525 at folio 244, as amended by Declaration Supplement, dated April 1,
2003, by and between Washingtonian Lake, L.L.C. and Washingtonian Office
Associates, LLC, recorded in Liber 23525 at folio 372, as further amended by
Declaration Supplement dated April 1, 2003, by and between Washingtonian Lake,
L.L.C., Washingtonian Office Associates, LLC, and CY-Gaithersburg, LLC recorded
in Liber 23525 at folio 461, and as further amended by First Supplementary
Declaration dated December 2, 2008, by and between Washingtonian Lake, L.L.C.,
Washingtonian Waterfront Commercial Association, Inc. recorded in Liber 36284 at
folio 143, in each case in the Land Records of Montgomery County, Maryland
(b)    Articles of Incorporation of Washingtonian Waterfront Commercial
Association, Inc.
(c)    Bylaws of Washingtonian Waterfront Commercial Association, Inc.
3)    The Washingtonian Center Association, Inc. Condominium
(a)    Declaration of Covenants, Conditions, Restrictions and Easements, dated
May 23, 1986, by Washingtonian Investors Limited Partnership, recorded in Liber
7144 at folio 287, as amended and affected by: First Supplement to Declaration
of Covenants, Conditions, Restrictions and Easements for Washingtonian Center,
dated January 29, 1988, recorded in Liber 9123 at folio 600; Second Supplement
to Declaration of Covenants, Conditions, Restrictions and Easements for

20595751.13.BUSINESS

--------------------------------------------------------------------------------






Washingtonian Center, dated April 10, 1990, recorded in Liber 9268 at folio 504;
Third Supplement to Declaration of Covenants, Conditions, Restrictions and
Easements, dated March 15, 1990, recorded in Liber 9237 at folio 004; Fourth
Supplement to Declaration of Covenants, Conditions, Restrictions and Easements,
dated May 2, 1997, recorded in Liber 14856 at folio 256; Fifth Supplement to
Declaration of Covenants, Conditions, Restrictions and Easements, dated May 23,
2008, recorded in Liber 35818 at folio 391; Sixth Supplement to Declaration of
Covenants, Conditions, Restrictions and Easements, dated October 1, 2008,
recorded in Liber 36088 at folio 006; Seventh Supplement to Declaration of
Covenants, Conditions, Restrictions and Easements, dated January 12, 2009,
recorded in Liber 36421 at folio 217; Eighth Supplement to Declaration of
Covenants, Conditions, Restrictions and Easements, dated October 28, 2011,
recorded in Liber 42601 at folio 095; Agreement Regarding Covenants, Conditions
and Restrictions, dated May 2, 1997, recorded in Liber 14856 at folio 329;
Agreement Regarding Covenants, Conditions and Restrictions, dated June 18, 1999,
recorded in Liber 17219 at folio 125; Assignments of Declarant's interest, dated
October 19, 1994, recorded in Liber 10987 at folio 232 and in Liber 13024 at
folio 136; Agreement Regarding Covenants, Conditions, Restrictions and
Easements, dated April 1, 2003, by and between Washingtonian Associates, L.C.,
The Washingtonian Center Association, Inc. and CY-Gaithersburg, LLC, recorded in
Liber 23525 at folio 532; Notice of Approval of Plans and Specifications
recorded in Liber 23525 at folio 550; Notice of Approval of Final Plans and
Specifications recorded in Liber 29208 at folio 648, in each case in the Land
Records of Montgomery County, Maryland
(b)    Articles of Incorporation of The Washingtonian Center Association, Inc.
(c)    Bylaws of The Washingtonian Center Association, Inc.
Portsmouth Condominium Documents:
1)    Declaration of Condominium for Portsmouth Conference Center Hotel, a
Condominium, by Economic Development Authority of the City of Portsmouth,
Virginia (successor by name change to Industrial Development Authority of the
City of Portsmouth, Virginia), dated March 3, 1999, and recorded on April 2,
1999, in Deed Book 1255, page 723, in the office of the Clerk of the Circuit
Court of the City of Portsmouth, Virginia
2)    Articles of Incorporation of Portsmouth Conference Center Hotel
Association
3)    Bylaws of Portsmouth Conference Center Hotel Association
Sugar Land Condominium Documents:
1)    Sugar Land Hotel and Conference Center Condominium
(a)    Condominium Declaration for Sugar Land Hotel and Conference Center, a
Condominium, by Town Center Lakeside, Ltd., dated February 28, 2002, and
recorded under Clerk’s File Number 2002020609 of the Official Public Records of
Fort Bend County, Texas

20595751.13.BUSINESS

--------------------------------------------------------------------------------






(b)    Articles of Incorporation of Sugar Land Hotel and Conference Center
Association, Inc.
(c)    Bylaws of Sugar Land Hotel and Conference Center Association, Inc.
2)    Sugar Land Town Square Parking Condominium
(a)    Condominium Declaration for Sugar Land Town Square Parking Condominium,
by Town Center Lakeside, Ltd., as declarant, Sugar Land Town Square Development
Authority, as conference parking unit owner, and Sugar Land Hotel Associates,
L.P. (n/k/a HH Texas Hotel Associates, L.P.), as conference parking unit lessee,
dated June 25, 2003, and recorded under Clerk’s File Number 2003119601 of the
Official Public Records of Fort Bend County, Texas (the "Original Declaration"),
and amended and corrected by those certain instruments recorded under Clerk’s
File Numbers 2005154466, 2006054380, 2006128021, 2009028341 and 2013107851,
respectively, of the Official Public Records of Fort Bend County, Texas
(b)    Articles of Incorporation of Sugar Land Town Square Parking Association,
Inc.
(c)    Bylaws of Sugar Land Town Square Parking Association, Inc.
3)    Sugar Land Town Square Condominium:
(a)    Declaration for Sugar Land Town Square, by Town Center Lakeside, Ltd.,
dated February 20, 2002, and recorded under Clerk’s File Number 2002020602 of
the Official Public Records of Fort Bend County, Texas (the "Original
Declaration"), and amended and corrected by those certain instruments recorded
under Clerk’s File Numbers 2002133375, 2005008449 and 2008075480, respectively,
of the Official Public Records of Fort Bend County, Texas
(b)    Articles of Incorporation of Sugar Land Town Square Property Owners’
Association, Inc.
(c)    Bylaws of Sugar Land Town Square Property Owners’ Association, Inc.
4)    First Colony Condominium:
(a)    Declaration of Covenants, Conditions, and Restrictions for the First
Colony Property Owners’ Association, Inc., by Sugar Land Properties
Incorporated, dated December 15, 1993, and recorded under Clerk’s File Number
9383229 in the Real Property Records of Fort Bend County, Texas and in Volume
2603, Page 1235, et seq., of the Official Public Records of Fort Bend County,
Texas, and amended by that certain instrument recorded under Clerk’s File
Numbers 9478085 in the Real Property Records of Fort Bend County, Texas and in
Volume 2603, Page 1235, et seq., of the Official Public Records of Fort Bend
County, Texas
(b)    Amended and Restated Annexation and Supplemental Amendment to Declaration
for Town Center North
(c)    Articles of Incorporation of First Colony Property Owners’ Association,
Inc.

20595751.13.BUSINESS

--------------------------------------------------------------------------------






(d)    Bylaws of First Colony Property Owners’ Association, Inc.





20595751.13.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE XVI


Previously-Owned Property


[Attached please find the Legal Description of the Wind Watch vacant “office
parcel”]







20595751.13.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE XVII


Existing Insurers


Carriers
AM Best
Rating
S&P
Rating
Fitch Ratings
Moody’s Ratings
Ashford Property Carriers
Underwriter at Lloyds
A XV
A+
AA-
NR
First Specialty Insurance Corporation
A+ XV
AA-
NR
NR
Zurich American Insurance Company
A+ XV
AA-
NR
NR
Axis Specialty Europe Ltd.
A+ XV
A+
A+
NR
Great Lakes Reinsurance (UK) PLC
A+ XV
AA-
NR
NR
QBE Insurance Corporation
A XIV
A+
A+
NR
Marriott Liability Carriers
American Guarantee & Liability Insurance Co.
A+ XV
AA-
NR
NR
Ashford Liability Carriers
Safety National Casualty Corporation
A+ XIII
A+
NR
NR
XL Insurance America, Inc.
A XV
A+
A+
NR










20595751.13.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE 4.44

Ground Lease Exceptions


Section 4.44(a)


•
Under the Palm Springs Ground Lease, the landlord under the master lease was
required to deliver an appraisal at least six months prior to the beginning of
the 2015 calendar year but failed to deliver such appraisal. An appraisal is
currently being obtained and upon completion of the appraisal, the gross minimum
annual rent will be adjusted retroactively.

•
Under the Sugar Land Ground Lease, Borrower is required to deliver annual
audited financial reports for the Marriott Sugar Land hotel and conference
center. Borrower does not provide such annual audited reports but does provide
unaudited financial reports for the Marriott Sugar Land. The ground lessor has
indicated in the estoppel delivered in connection with the closing of the Loan
that it has been provided with acceptable unaudited financial information.
 Pursuant to Section 15.1 hereof, Borrower and Guarantor will be liable for loss
recourse in the event Lender suffers any loss because of Borrower’s failure to
deliver audited financial statements as required by the Sugar Land Ground Lease.

Section 4.44(d)


•
The Portsmouth Ground Lease imposes certain restrictions on assignments of the
applicable Borrower’s interest in the Portsmouth Ground Lease to entities that
are neither Lender (including its successors and assigns (including the trustee
of a REMIC Trust)) nor affiliates of Lender (including its successors and
assigns (including the trustee of a REMIC Trust)), provided that no consent of
the lessor will be needed if such transferee is a “Leasehold Mortgagee” (as such
term is defined in the Portsmouth Ground Lease) or satisfies the following
conditions: (i) has demonstrated experience in managing and operating conference
centers, either free-standing or in conjunction with the management and
operation of hotels, or in managing or operating hotels a substantial business
of which involves the provision of conference facilities; and (ii) among other
things, (a) has a verifiable net worth of not less than 10% of the then
replacement cost of the Hotel (as defined in the Portsmouth Ground Lease); (b)
is approved by the applicable Franchisor under the related Franchise Agreement
and by each Leasehold Mortgagee (as defined in the Portsmouth Ground Lease) (if
contractually required); (c) has not, and whose officers, directors, partners or
principals have not, been convicted of a felony and is known to have not engaged
in criminal activity or other activity involving moral turpitude (including an
affiliate of such entity); (d) does not, as its primary business, own, lease or
operate any casino or gambling facility (including an affiliate of such entity);
and (e) does not own or operate a distillery, winery or brewery or
distributorship of alcoholic beverages if such leasing ownership or operation
might reasonably impair the ability of the tenant under the Portsmouth Ground
Lease or its affiliates to obtain or retain alcoholic beverage licenses for the
Hotel (as defined in the Portsmouth Ground Lease) or the Conference Center (as
defined in the Portsmouth Ground Lease).


20595751.13.BUSINESS

--------------------------------------------------------------------------------






•
The San Antonio Ground Lease permits assignment of the San Antonio Ground Lease
by ground tenant, provided that the prior written approval of the ground lessor
is obtained which approval will not be unreasonably withheld. The approval of
the ground lessor can only be given pursuant to an ordinance enacted by the City
Council. Note: The San Antonio Ground Lease covers two (2) small buildings (one
6,598 sq feet, and the other 4,200 square feet) that are not part of the hotel.
In the appraisal delivered to Lender on or prior to the Closing Date, no value
was attributed to the Ground Leased Property covered by the San Antonio Ground
Lease.

Section 4.44(e)
•
Under the Austin Ground Lease, the ground lessor is not required to obtain
Lender’s consent to terminate the Austin Ground Lease in the event of the
following: (i) demolition, destruction or condemnation of all or a substantial
portion of the parking garage or the building, where (a) ground lessor does not
have finances to restore following such casualty or condemnation or (b) ground
lessor deems it not economically desirable to restore following such casualty or
condemnation, or (ii) if the Skybridge Agreement (as defined in the Austin
Ground Lease), the Sabine Deed (as defined in the Austin Ground Lease), Waller
Deed (as defined in the Austin Ground Lease) or Easement Agreement (as defined
in the Austin Ground Lease) becomes invalid or unenforceable by judicial
determination.

•
Under the San Antonio Ground Lease the ground lessor is not required to give
notice of any default by Mortgage Borrower to Lender. The San Antonio Ground
Lease does not contain any provisions requiring Lender consent prior to the
termination of the San Antonio Ground Lease. Note: Termination of the San
Antonio Ground Lease in violation of the Loan Documents will trigger recourse
liability pursuant to Section 15.1 of this Agreement. The San Antonio Ground
Lease covers two (2) small buildings (one 6,598 sq feet, and the other 4,200
square feet) that are not part of the hotel. In the appraisal delivered to
Lender on or prior to the Closing Date, no value was attributed to the Ground
Leased Property covered by the San Antonio Ground Lease.

Section 4.44(f)
•
There are no provisions in the San Antonio Ground Lease permitting Lender an
opportunity to cure any default under the San Antonio Ground Lease before the
ground lessor may terminate the San Antonio Ground Lease. Note: Termination of
the San Antonio Ground Lease in violation of the Loan Documents will trigger
recourse liability pursuant to Section 15.1 of this Agreement. The San Antonio
Ground Lease covers two (2) small buildings (one 6,598 sq feet, and the other
4,200 square feet) that are not part of the hotel. In the appraisal delivered to
Lender on or prior to the Closing Date, no value was attributed to the Ground
Leased Property covered by the San Antonio Ground Lease.

Section 4.44(g)
•
San Antonio Ground Lease, which expires in 2028. Note: The San Antonio Ground
Lease covers two (2) small buildings (one 6,598 sq feet, and the other 4,200
square feet) that are


20595751.13.BUSINESS

--------------------------------------------------------------------------------






not part of the hotel. In the appraisal delivered to Lender on or prior to the
Closing Date, no value was attributed to the Ground Leased Property covered by
the San Antonio Ground Lease.
Section 4.44(h)
•
Under the Austin Ground Lease, the ground lessor is not required to enter into a
new lease with Lender in the event the Austin Ground Lease is terminated because
of: (i) a demolition, destruction or condemnation of all or a substantial
portion of the parking garage or the building, where (a) ground lessor does not
have the finances to restore following such casualty or condemnation or (b)
ground lessor deems it not economically desirable to restore following such
casualty or condemnation, or (ii) if the Skybridge Agreement (as defined in the
Austin Ground Lease), the Sabine Deed (as defined in the Austin Ground Lease),
Waller Deed (as defined in the Austin Ground Lease) or Easement Agreement (as
defined in the Austin Ground Lease) becomes invalid or unenforceable by judicial
determination.

•
There are no provisions in the San Antonio Ground Lease requiring lessor to
enter into a new lease with Lender upon termination of the San Antonio Ground
Lease. The San Antonio Ground Lease covers two (2) small buildings (one 6,598 sq
feet, and the other 4,200 square feet) that are not part of the hotel. In the
appraisal delivered to Lender on or prior to the Closing Date, no value was
attributed to the Ground Leased Property covered by the San Antonio Ground
Lease.

•
Under the Wind Watch Hauppauge Ground Lease (which Ground Lease only covers a
portion of the parking that is not necessary for zoning), the ground lessor is
required to enter into a new lease with Lender upon the termination of the Wind
Watch Hauppauge Ground Lease by the ground lessor as a result of a default by
Borrower under the Wind Watch Hauppauge Ground Lease but is not required to
enter into a new lease with Lender in the event the Wind Watch Hauppauge Ground
Lease is terminated because of a rejection of the same in a bankruptcy
proceeding. Note: The Wind Watch Hauppauge Ground Lease prohibits the ground
lessor from accepting a mutual termination or surrender of the Wind Watch
Hauppauge Ground Lease without Lender’s consent while the Loan is outstanding. 
Also termination of the Wind Watch Hauppauge Ground Lease in violation of the
Loan Documents will trigger recourse liability pursuant to Section 15.1 of this
Agreement.

Section 4.44(i)
•
The Portsmouth Ground Lease requires that the net proceeds of all insurance
proceeds, condemnation and similar awards be held in trust and used for the
purposes and distributed in accordance with the provisions of the Portsmouth
Ground Lease and the Portsmouth Condominium Documents. The Portsmouth Ground
Lease and the Portsmouth Condominium Documents generally require that the net
proceeds be used to repair and reconstruct the improvements on the Ground Leased
Property covered by the Portsmouth Ground Lease.


20595751.13.BUSINESS

--------------------------------------------------------------------------------






•
The Sugar Land Ground Lease generally requires that the net proceeds of all
insurance proceeds, condemnation and similar awards be used to repair and
reconstruct the improvements on the Ground Leased Property covered by the Sugar
Land Ground Lease.






20595751.13.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE 4.46


Condominium Representation Exceptions


Section 4.46(c)


•
With respect to the Sugar Land Town Square Parking Condominium, the related
Condominium Board maintains reserves for capital projects and budget shortfalls
due to catastrophic and unplanned expenditures, in each case as approved from
time to time by the related Condominium Board.

•
With respect to the Sugar Land Town Square Condominium, the related Condominium
Board maintains reserves for capital projects and budget shortfalls due to
catastrophic and unplanned expenditures, in each case as approved from time to
time by the related Condominium Board.

•
With respect to the First Colony Condominium, the related Condominium Board
maintains reserves for capital projects and budget shortfalls due to
catastrophic and unplanned expenditures, in each case as approved from time to
time by the related Condominium Board.



Section 4.46(d)


•
With respect to each Individual Property that is governed by a Franchise
Agreement with Marriott or its Affiliates, the related Franchisor has a right of
first refusal to approve a transfer of a controlling interest in franchisee and,
in connection with any transfer of the hotel or any equity interests in
franchisee to a competing brand, such Franchisor has a right of first refusal to
purchase the hotel itself or to terminate the related Franchise Agreement.
Please note that pursuant to the comfort letter executed by such Franchisor and
delivered to Lender in connection with the closing of the Loan, the foregoing
rights of first refusal of Franchisor were subordinated to the Loan and will
remain subordinate to the Loan so long as the applicable Mortgage remains
validly recorded, the Loan is in compliance with the requirements pertaining to
financings in the applicable Franchise Agreement and Lender is a bona fide
lender and not a competitor.

•
With respect to the Individual Property commonly known as Portsmouth Renaissance
Hotel and Waterfront Conference Center and located in Portsmouth, Virginia, the
related Franchisor has a right of first refusal to approve a transfer of a
controlling interest in franchisee and, in connection with any transfer of the
hotel or any equity interests in franchisee to a competing brand, such
Franchisor has a right of first refusal to purchase the hotel itself or to
terminate the related Franchise Agreement. Please note that pursuant to the
comfort letter executed by such Franchisor and delivered to Lender in connection
with the closing of the Loan, the foregoing rights of first refusal of
Franchisor were subordinated to the Loan and will remain subordinate to the Loan
so long as the


20595751.13.BUSINESS

--------------------------------------------------------------------------------






applicable Mortgage remains validly recorded, the Loan is in compliance with the
requirements pertaining to financings in the applicable Franchise Agreement and
Lender is a bona fide lender and not a competitor.
•
With respect to the Individual Property commonly known as (a) Courtyard
Gaithersburg and located in Gaithersburg, Maryland and (b) Courtyard Boston
Tremont and located in Boston, Massachusetts, the related Manager has a right of
first offer to purchase the hotel in the event that the owner decides to sell or
lease such Individual Property. The foregoing right of Manager does not apply to
any exercise of Lender’s remedies.

•
Pursuant to that certain Right of First Offer Agreement between Ashford
Hospitality Trust, Inc. (“Ashford Trust”) and Ashford Hospitality Prime, Inc.
(“Ashford Prime”), Ashford Trust grants to Ashford Prime a right of first offer
in certain assets and Ashford Prime grants to Ashford Trust a right of first
offer in certain portfolio assets, which include the Ritz-Carlton Atlanta,
Courtyard Boston, The Churchill and The Melrose. The rights of first offer do
not apply to a transfer of the direct or indirect equity interest in the owner
of an asset to a lender and shall not apply to any transfer of an asset of
equity interest by foreclosure or deed in lieu of foreclosure pursuant to a
mortgage, pledge or security agreement. Furthermore, the rights of first offer
are subordinate to any other right to purchase in favor of a third party,
including, a franchisor or manager.

Section 4.46(e)


Condominium Board Members Appointed by Borrower


Portsmouth Condominium
•
Doug Smolinski

•
Doug Smolinski

Sugar Land Condominium
Sugar Land Hotel and Conference Center Condominium
•
Jennifer Hannson

•
Jennifer Hannson

•
Jennifer Hannson

Sugar Land Town Square Parking Condominium
•
Jennifer Hannson

Sugar Land Town Square Condominium
•
Jennifer Hannson


20595751.13.BUSINESS

--------------------------------------------------------------------------------






Gaithersburg Condominium
Washingtonian Waterfront Condominium
•
Doug Smolinski

•
Mitch Roberts
















20595751.13.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE 8.2(a)


BI Values


Property
Address
TOTAL REVENUE
12 Months
TOTAL REVENUE
18 Months
Hyatt Regency Savannah
2 W BAY ST, SAVANNAH, GA 31401-1107
$             24,881,057.00
 $                37,321,585.50
Marriott DFW Airport
8440 FREEPORT PKWY, IRVING, TX 75063-2521
$             28,655,657.00
 $                42,983,485.50
Ritz-Carlton Atlanta
181 PEACHTREE ST NE, ATLANTA, GA 30303-1705
$             34,568,156.00
 $                51,852,234.00
Courtyard Boston Downtown
275 TREMONT ST, BOSTON, MA 02116-5615
$             19,846,574.00
 $                29,769,861.00
Courtyard Denver Airport
6901 TOWER RD, DENVER, CO 802049-6338
 $               9,676,204.00
 $                14,514,306.00
Courtyard Gaithersburg
204 BOARDWALK PL, GAITHERSBURG, MD 20878-7343
$               8,360,210.00
 $                12,540,315.00
Crowne Plaza Ravinia
4355 ASHFORD DUNWOODY RD NE, ATLANTA, GA 30346
$             21,347,870.00
 $                32,021,805.00
Hilton Parsippany
1 HILTON CT, PARSIPPANY, NJ 07054-4403
$             18,791,515.00
 $                28,187,272.50
Hilton Tampa Westshore
2225 N LOIS AVE, TAMPA, FL 33607-2339
$               9,996,189.00
 $                14,994,283.50
Hyatt Regency Wind Watch
1717 MOTOR PKWY, HAUPPAUGE, NY 11788-5217
$             17,679,417.00
 $                26,519,125.50
Marriott Omaha
10220 REGENCY CIR, OMAHA, NE 68114-3706
$             13,695,077.00
 $                20,542,615.50
Marriott San Antonio Plaza
555 S ALAMO ST, SAN ANTONIO, TX 78205-3203
$             12,011,706.00
 $                18,017,559.00
Marriott Sugar Land
16090 CITY WALK, SUGAR LAND, TX 77479-6539
$             21,252,098.00
 $                31,878,147.00
Renaissance Palm Springs
888 E TAHQUITZ CANYON WAY, PALM SPRINGS, CA 92262-6708
$             20,380,236.00
 $                30,570,354.00
Renaissance Portsmouth
425 WATER ST, PORTSMOUTH, VA 23704-3801
$               9,581,444.00
 $                14,372,166.00
The Churchill
1914 CONNECTICUT AVE NW, WASHINGTON, DC 20009-5705
$               9,158,408.00
 $                13,737,612.00
The Melrose
2430 PENNSYLVANIA AVE NW, WASHINGTON, DC 20037-1717
$             14,746,635.00
 $                22,119,952.50


20595751.13.BUSINESS

--------------------------------------------------------------------------------






The Silversmith
10 S WABASH AVE, CHICAGO, IL 60603
$               6,917,055.00
 $                10,375,582.50
Courtyard Savannah
415 W LIBERTY ST, SAVANNAH, GA 31401-3917
$               6,946,459.00
 $                10,419,688.50
Hampton Inn Parsippany
1 HILTON CT, PARSIPPANY, NJ 07054-4403
$               5,630,486.00
 $                  8,445,729.00
Hilton Garden Inn Austin
500 N INTERSTATE 35, AUSTIN, TX 78701-3702
$             16,793,422.00
 $                25,190,133.00
Hilton Garden Inn BWI Airport
1516 AERO DR, LINTHICUM HEIGHTS, MD 21090
$               5,892,986.00
 $                  8,839,479.00
Hilton Garden Inn Virginia
252 TOWN CENTER DR, VIRGINIA BEACH, VA 23462-3044
$               6,995,607.00
 $                10,493,410.50
Residence Inn Tampa Downtown
101 E TYLER ST, TAMPA, FL 33602-3714
$               4,205,083.00
 $                  6,307,624.50

 









20595751.13.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE 5.25


Hilton Garden Inn Austin Quality Assurance Inspection Repairs Report


[See Attached]





20595751.13.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE 9.1

Required Repairs


 
 

[See Attached and Below]


Secondary Containment Required Repairs


(i) Hilton Parsippany: Secondary containment/spill pans shall be provided for
the 55-gallon heat transfer oil drums. Estimated cost of $1,000.00.
(ii) Marriott Omaha: Secondary containment/spill pans shall be provided for the
55-gallon heat transfer oil drums. Estimated cost of $500.00.
(iii) Marriott Sugar Land: Secondary containment/spill pans shall be provided
beneath the 55-gallon storage drums located next to the emergency generator.
Estimated cost of $500.00.
(iv) Renaissance Palm Springs: Secondary containment shall be provided for the
250-gallon ASTs, which shall be an impervious liner or containment with a
capacity of at least 110% of the volume of the AST. Estimated cost of $1,000.00







20595751.13.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE 9.9

PIP Reserve Funds




[See Attached]
 
 






20595751.13.BUSINESS